Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2131 Page 1 of 311

3)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISTON

CARL HUBBARD,
Petitioner,

Case Number 13-14540
Ve

Honoreble David M. Lawson
WILLTE SMITH
Resoondent. /

 

AMENDED

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF

HABEAS CORPUS BY A PERSON IN STATE CUSTODY
Patitioner, Carl Hubbard, in pro se, petitions this Court to grant a
Writ of Hebees Corpus, pursuant to 2R U.S.C. § 2254, and states in suoport

that:

Wa

1. Petitioner wes convicted after a bench trial on September 2, 1982,
in the Third Circuit Court for the County of Weyne, before the Hsncrabla
Richard P. Hathawey, of murder in the first deoree (MCL § 750.216).

2. On Seotember 23, 1992, Petitioner was sentenced to imprisonment to
the mandatory term of life without the possibility of parole for this
conviction. Petitioner wes represented by Ronald Giles (P-38107) throughout
2all oroceedings held in the trial court.

3. Petitioner is currently incarcerated at the Carson City Correctional

acility at 10274 Hoyer Road in Carson City, MI 48811-5000, serving the

“ry

aforementioned sentence.

4, On August 4&, 1993, being represented by Frederick M. Finn (P-
32268), Petitioner filed a Motion to Remand for an Evidentiary Hearing and
eppesled by right to the Michigan Court cf Appeals raising the following

’

SSues:

f-#

POOR QUALITY ORIGINALS:
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2132 Page 2 of 311

I. THIS CASE SHOULD BE REMANDED FOR AN EVIDENTIARY HEARING ON
THE ISSUE OF WHETHER THE RECALL OF THE PEOPLE'S WITNESS CURTISS
COILLINS AND HIS LATER TRIAL TESTIMONY WAS THE PRODUCT OF
IMPROPER COERCION BY THE PROSECUTION AND/OR DETROIT POLICE.

II. THIS CASE SHOULD BE REMANDED FOR AN EVIDENTIARY HEARING ON
THE ISSUE OF WHETHER DEFENDANT WAS DENIED HIS CONSTITUTIONAL
RIGHT TQ EFFECTIVE ASSISTANCE OF COUNSEL.

TIT. THIS CASE SHOULD BE REMANDED FOR AN EVIDENTIARY HEARING ON
THE ISSUE OF WHETHER THE WARRANTLESS ARREST AND DELAYED
ARRAIGNMENT OF DEFENDANT WAS A VIOLATION OF CONSTITUTIONAL
RIGHTS AND WHETHER HIS IN-CUSTODY POLICE STATEMENT SHOULD HAVE
BEEN EXCLUDED AS EVIDENCE AT TRIAL.

IV. WHERE THE PROSECUTION'S CASE FAILED TO SET FORTH EVIDENCE

BEYOND A REASONABLE DOUBT AS TO EACH OF THE ELEMENTS DF THE

DEFENSE, THE LOWER COURT COMMITTED REVERSIBLE ERROR IN DENYING

DEFENDANT'S MOTION FOR A DIRECTED VERDICT.

V. DEFENDANT'S CONVICTION SHOULD BE REVERSED BECAUSE THE

EVIDENCE PRESENTED AT TRIAL FAILED TO PROVE HIS GUILT BEYOND A

REASONABLE DOUBT.

UI. DEFENDANT'S BENCH TRIAL CONVICTION SHOULD BE OVERTURNED

BECAUSE THE LOWER COURT'S DECISION tlAS NOT ADEQUATELY SUPPORTED

BY FINDINGS AND CONCLUSTONS, AND THE TRIAL JUDGE'S DECISTON

AMOUNTED TO AN IMPROPER, INCONSISTENT VERDICT.

On February 9, 1994, Mr. Finn moved the trial court to withdraw as
appellate counsel and, om February 14, 1994, the Honorable Dalton A. Reberson
granted appellate counsel's request. On October 28, 1994, Judge Roberson
appointed Gerald Surowiec (P-21172) as Petitioner's new appellate counsel and
he merely added the additional argument that Petitioner did not provide a
valid waiver of his right to a jury trial when he chose to teke a bench trial.
In his oro se supolemantal brief oan appsel, Petitioner raised the following
issues:

I. THE INVESTIGATING OFFICERS AND THE PROSECUTION USED

INTIMIDATING UNPROFESSIONAL CONDUCT TO OBTAIN STATEMENT AND

SECURE TESTIMONY FROM PENPLE'S KEY WITNESS CURTISS COLLINS

II, THE ADMISSION OF THE PRELIMINARY EXAMINATION TESTIMONY WAS

IMPROPER WHERE THE WITNESS fiAS PRESENT AT TRIAL AND REPUDIATED

HTS PRIOR TESTIMONY.

TII. IMPROPER TMPEACHMENT/RES GESTAE WITNESS/PROSECUTORIAL

-2-

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2133 Page 3 of 311

MISCONDUCT.

IV. INADMISSIBILITY OF EVIDENCE OF UNCHARGED CRIME/SIMILAR
ACT/PROSECUTORIAL MISCONDUCT.

Y. ADMISSIBILITY OF PRIOR CONSISTENT STATEMENT/IMPROPER
REHABILITATION OF WlITNESS/PROSECUTORIAL MISCONDUCT.

VI. PROSECUTORIAL MISCONDUCT/FALSE TESTIMONY.

On September 13, 1993, the Motion to Remand for an Evidentiary Hearing
was denied and on December 19, 1995, Petitioner's conviction was affirmed in
Court of Appeals Docket #459160.

5. Petitioner subsequently applied for leave to appeal in the Michigan
Supreme Court, arguing that the Michigan Court of Appeals! September 13, 1993,
and December 13, 1995 decisions were erronesus. Petitioner head renresented
himself in pro se in regards to this appeal which wes denied on October 26,
1996 in Docket #105540 |

6. On December 28, 2011, Petitioner filed a motion for relief from

judgment in pro se and argued that:

I. DEFENDANT IS ENTITLED TO A NEW TRIAL BASED ON THE NEWLY
DISCOVERED EVIDENCE PRESENTED TQ THIS COURT.

IIT. DEFENDANT'S CONVICTION THAT WAS BASED ON PERJURED TESTIMONY
VIOLATED HIS FOURTEENTH AMENDMENT DUE PROCESS RIGHTS.

TIT. DEFENDANT WAS DENIED HIS FOURTEENTH AMENDMENT DUE PROCESS
RIGHT TO A FAIR TRIAL WHERE THE PROSECUTOR KNOWINGLY USED
PERGURED TESTIMONY TO OBTAIN THIS CONVICTION.

Iv. THE DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT WAS
VIOLATED TO THE EXTENT THAT THE STATE FAILED TO DISCLOSE
AGREEMENTS FOR MR. COLLINS! FAVORABLE TESTIMONY.

VY. DEFENDANT WAS DENIED HIS SIXTH AND FOURTEENTH AMENDMENT RIGHT
TO THE EFFECTIVE ASSISTANCE OF COUNSEL WHERE HIS TRIAL COUNSEL
FAILED TO (A) INVESTIGATE AND CALL ROY BURFORD AND STEVE KONIA
TO TESTIFY AT TRIAL, (B) QUESTION CURTISS COLLINS ABOUT HIS.
PENDING PAROLE VIOLATION AND WHETHER HE BELTEVED OR EVEN ONLY
HOPED THAT HE WOULD SECURE IMMUNITY OR A LIGHTER SENTENCE, OR
ANY OTHER FAVORABLE TREATMENT FROM THE PROSECUTION, (C) MOVE FOR
THE SUPPRESSION OF MR. COLLINS' IN-COURT IDENTIFICATION OF
DEFENDANT, AND (D) DO ALL OF THE ABOVE WHICH, WHEN CONSIDERED
CUMULATIVELY, DEMONSTRATES THAT DEFENDANT WAS PREJUDICED BY
COUNSEL'S ERRORS.
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2134 Page 4 of 311

VI. DEFENDANT IS ENTITLED TO A NEW TRIAL ON THE GROUNDS THAT THE
VERDICT WAS AGAINST THE GREAT WEIGHT OF THE EVIDENCE.

VIT. THE "GOOD CAUSE" REQUIREMENT OF MCR 6.508(D)(3)¢a) SHOULD

BE WAIVED WHERE DEFENDANT HAS SHOWN THAT HE TS ACTUALLY

INNOCENT.

VIII. DEFENDANT WAS DENIED HIS SIXTH AND FOURTEENTH AMENDMENT

RIGHT TO THE EFFECTIVE ASSISTANCE OF APPELLATE COUNSEL WHICH

PROVIDES THE "GOOD CAUSE" REQUIRED BY MCR 6.508(D)(3)(a).

7. Petitioner eppealed the trial court's March 15, 2012 denial by leave
to the Michigan Court of Appeals which wes denied on May 7, 2013 in Docket
#311427, Judge Cynthia Stephens dissenting.

8. Petitioner subsequently appealed the Michigan Court of Appeals! May
7, 2013 denial to the Michigan Supreme Court in an application for leave to
appeal which was denied on September 30, 2013 in Docket #147211.

9. On October 30, 2013, Petitioner filed a pro se petition for writ of
habeas corpus under 28 U.S.C. § 2254,

10. Upon discovering new evidence, Petitioner requested that this Court
hold his petition in abeyance and on February 5, 2015, his request to return
to the State court to exhaust new issues based upon this new evidence was
granted.

11. Upon return to the Wayne County Circuit Court, Petitioner filed his
second Motion for Relief from Judgment, raising the Following issues:

IT. DEFENDANT WAS DENIED HIS SIXTH AND FOURTEENTH AMENDMENT RIGHT

TO THE EFFECTIVE ASSISTANCE OF COUNSEL WHERE HIS TRIAL LAWYER

FAILED TO INVESTIGATE AND CALL THE STORE OWNERS SAMIR AND RAAD

KONJA TO TESTIFY AT TRIAL, AND ALSO FAILED TO CALL "BARBARA" TO

TESTIFY ON THE THIRD DAY OF TRIAL.

It. THE "GOOD CAUSE" REQUIREMENT OF MCR 6.508(D)(3)(a), ALONG

WITH THE APPLICATION OF MER 6.502(G)(2), SHOULD BE WAIVED WHERE

DEFENDANT HAS SHOWN THAT HE IS ACTUALLY INNOCENT.

TTI. DEFENDANT WAS DENIED HIS SIXTH AND FOURTEENTH AMENDMENT

RIGHT TO THE EFFECTIVE ASSISTANCE OF APPELLATE. COUNSEL WHICH

PROVIDES THE "GOOD CAUSE" REQUIRED BY MCR 6.508(D)(3)(a).

12. Dn March 30, 2015, the Wayne County Circuit Court denied Petitioner

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2135 Page 5 of 311

relief in docket #92-001856-01-FC.

13. Petitioner then applied for leave to appeal to the Michigan Court
of Appeals raising those issues as were raised in the trial court and the
Michigan Court of Appeals denied this appeal on June 2, 2015, in Docket
#326995.

14. Petitioner then applied for leave to appeal to the Michigan Supreme
Court again raising those same issues that were raised in the trial court and
this appeal was likewise denied on July 26, 2016, in Docket #151806. People Vv
Hubbard, 499 Mich 982 (2016).

15. Petitioner then returned to this Court but on March 16, 2018, this
matter was once again held in abeyance to exhaust new issues related to the
discovery of new evidence.

16. Petitioner then filed his third motion for relief from judgment in
the Wayne County Circuit Court, raising the following issues:

I. DEFENDANT IS ENTITLED TO A NEW TRIAL BASED ON THE NEW

EVIDENCE WHICH SHOWS THAT HIS CONVICTION WAS OBTAINED THROUGH

PERJURED TESTIMONY.

II. DEFENDANT WAS DENIED HIS FOURTEENTH AMENDMENT DUE PROCESS

RIGHT TO A FAIR TRIAL WHERE THE PROSECUTION KNOWINGLY USED

PERJURED TESTIMONY TO OBTAIN A CONVICTION.

IIT. DEFENDANT WAS DENIED HIS FOURTEENTH AMENDMENT RIGHT TO A

FAIR TRIAL WHERE POLICE AND PROSECUTOR THREATENED AND

INTIMIDATED CURTIS COLLINS INTO COMMITTING PERJURY.

IV. DEFENDANT WAS DENIED HIS FOURTEENTH AMENDMENT RIGHT TO A
FAIR TRIAL WHERE THE PROSECUTOR WITHHELD EVIDENCE.

V. THE "'GOOD CAUSE'' REQUIREMENT OF MCR 6.508(D)(3)(a) SHOULD BE
WAIVED WHERE DEFENDANT HAS SHOWN THAT HE IS ACTUALLY INNOCENT.

This motion was denied on October 2, 2019 in case #92-001856-01-FC.

17. Petitioner then applied for leave to appeal to the Michigan Court
of Appeals raising those same issues as were raised in the trial court and
additionally argued that it was a violation of due process to deny his motion

for a new trial brought in Argument I and the Michigan Court of Appeals denied

this appeal on March 19, 2020, in docket #351605.

-5-

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2136 Page 6 of 311

18. Finally, Petitioner applied for leave to appeal to the Michigan
Supreme Court raising those same issues discussed in paragraph #17 above and
this appeal was also denied on JunNe-+7- ,-ze20 , in Docket #loiZiz «

19. Petitioner now raises the following claims in this amended habeas
corpus petition:

I. PETITIONER TIMELY FILED HIS PETITION WITHIN THE ONE-YEAR
STATUTE OF LIMITATIONS PERIOD AS DEFINED BY 28 U.S.C. §
2244(d)(1)(D) AND, ADDITIONALLY, HAS MADE A COLORABLE CLAIM OF
ACTUAL INNOCENCE WHICH EBQUITABLY TOLLS THE AEDPA'S STATUTE OF
LIMITATIONS, OVERCOMES ANY PROCEDURAL BARS APPLICABLE TO ANY
ISSUES PRESENTED , PERMITS AN EVIDENTIARY HEARING IN THIS COURT,
AND SUPPORTS A FREESTANDING CLAIM OF ACTUAL INNOCENCE.

II. PETITIONER WAS DENIED HIS FOURTEENTH AMENDMENT DUE PROCESS
RIGHT TO A FAIR TRIAL WHERE THE TRIAL COURT'S DENIAL OF HIS
MOTION FOR A NEW TRIAL BASED ON NEWLY DISCOVERED EVIDENCE WAS SO
EGREGIOUS THAT IT VIOLATED HIS RIGHT TO A FUNDAMENTALLY FAIR
TRIAL.

IIT. PETITIONER WAS DENIED HIS FOURTEENTH AMENDMENT DUE PROCESS
RIGHT TO A FAIR TRIAL WHERE THE PROSECUTOR KNOWINGLY USED
PERJURED TESTIMONY TO OBTAIN A CONVICTION.

IV. PETITIONER WAS DENIED HIS FOURTEENTH AMENDMENT RIGHT TO A
FAIR TRIAL WHERE POLICE AND PROSECUTOR THREATENED AND
INTIMIDATED CURTIS COLLINS INTO COMMITTING PERJURY.

V. PETITIONER WAS DENIED HIS FOURTEENTH AMENDMENT RIGHT TO A
FAIR TRIAL WHERE THE PROSECUTOR WITHHELD EVIDENCE.

VI. THE DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT WAS
VIOLATED TO THE EXTENT THAT THE STATE FAILED TO DISCLOSE
AGREEMENTS FOR MR. COLLINS' FAVORABLE TESTIMONY.

VII. PETITIONER WAS DENIED HIS SIXTH AND FOURTEENTH AMENDMENT
RIGHT TO THE EFFECTIVE ASSISTANCE OF COUNSEL WHERE HIS TRIAL
COUNSEL FAILED TO (A) INVESTIGATE AND CALL ROY BURFORD, STEVE
KONJA, SAMIR KONJA AND RAAD KONJA, AND ALSO FAILED TO CALL
"BARBARA" TO TESTIFY ON THE THIRD DAY OF TRIAL, (B) QUESTION
CURTIS QOLLINS ABOUT HIS PENDING PAROLE VIOLATION "AND WHETHER HE
BELIEVED OR EVEN ONLY HOPED THAT HE WOULD SECURE IMMUNITY OR A
LIGHTER SENTENCE, OR ANY OTHER FAVORABLE TREATMENT FROM THE
PROSECUTOR, (C) MOVE FOR THE SUPPRESSION OF MR. QOLLINS' IN-
COURT IDENTIFICATION OF PETITIONER, (D) OBJECT TO THE ADMISSION
OF PETITIONER'S STATEMENTS OBTAINED IN VIOLATION OF THE FOURTH
AMENDMENT, AND (E) DO ALL OF THE ABOVE WHICH, WHEN CONSIDERED
CUMULATIVELY, DEMONSTRATES THAT PETITIONER WAS PREJUDICED BY
COUNSEL'S ERRORS.

VIII. PETITIONER'S CONVICTION SHOULD BE REVERSED BECAUSE THE

-6-

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2137 Page 7 of 311

EVIDENCE PRESENTED AT TRIAL FAILED TO PROVE GUILT BEYOND A
REASONABLE DOUBT.

IX. THE INCONSISTENT VERDICT OF THE TRIAL COURT VIOLATED THE
FOURTEENTH AMENDMENT.

X. PETITIONER WAS DENIED HIS SIXTH AND FOURTEENTH AMENDMENT
RIGHT TO THE EFFECTIVE ASSISTANCE OF APPELLATE COUNSEL WHERE HIS
APPELLATE COUNSEL FAILED TO RAISE ARGUMENTS II, III, VI AND VII.

Therefore, Petitioner Hubbard asks this Court to either release him

unconditionally or to order a new trial.

Dated:

Respectfully submitted,
Cou} Yd ubbowd #205768

Carl Hubbard #205988
Petitioner In Pro Se
Carson City Correctional Facility
10274 Boyer Road
G~-29-26 Carson City, MI 48811-5000

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2138 Page 8 of 311

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

CARL HUBBARD,
Petitioner,
Cease Number 1713-14540
Vv.

Honerable David M. Lawson
WILLTE SMITH,

Respondent. /

 

BRIEF IN SUPPORT OF AMENDED

PETITION FOR HABEAS CORPUS

By: Carl Hubbard #205988
Petitioner in Pro Se
Carson City Correctional Facility
10274 Boyer Road
Carson City, MI 48811-5000

 

 

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2139 Page 9 of 311

STATEMENT OF FACTS
(Parenthetical reference "PE" refers to the February 4, 1992 preliminary
examination transcript, "Tl", ''T2" and "T3" refer to the August 31, September
1 and September 2, 1992 trial transcripts respectively. Numbers following
indicate page number).

Defendant was charged with Murder, First Degree, and Possession of a
Firearm During the Commission of a Felony. The Information filed charged that
on January 17, 1992 in front of 3960 Gray Street, in Detroit Michigan,
Defendant shot and killed Rodnell Penn (Count I), while armed with a firearm
(Count II). Defendant entered a waiver of right to jury trial. (T1, 3-5).

Curtis Collins was the first witness called and denied being at the
party store on January 17, 1992 at about 9:30 p.m. and denied seeing Defendant
at the time and place the crime occurred. (T1, 18-19). Collins testified that
Homicide (Detroit Police) got him to say things that weren't true and that he
lied under oath in his preliminary examination testimony as to seeing
Defendant at the time of the crime. (T1, 39). Collins stated that homicide
detectives pressured him to lie with promises of money and protection and
threats regarding his pending prison escape charge. (T1, 49-51). He states
that although he was afraid for is family, he was now telling the truth which
was that he did not see anything on the evening of January 17, 1992. (T1, 41-
42).

John Trammel testified to knowing Defendant, to being present on Gray
on January 17, 1992, and to seeing Defendant after the murder standing among
the spectators at the crime scene. (Ti, 60-62).

Leon Penn testified that on January 16, 1992 he saw Defendant and
Rodnell Penn walking down Charlevoix and heard Defendant tell Mr. Penn that he

would see him tomorrow. (T1, 73-74).
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2140 Page 10 of 311

Officer Sewell testified that on January 17, 1992 he responded to Gray
Street regarding a shooting and observed a man laying in the driveway at 3960
Gray. (T1, 86-87). He didn't observe anyone else when he arrived. (T1, 90-
91). He said that the party store was approximately two hundred yards away
from where the body had been found. (T1, 93).

Officer Turner testified that on January 17, 1992 at about 9:00 p.m. he
saw Defendant on Gray (T1, 96-97) and had two conversations with him. (T1, 97-
99).

On the second day of trial, Evidence Technician Randy Richardson
testified that he had responded to the scene at 3960 Gray (T2, 4-5) and
described the area where Mr. Penn was shot as fairly dark. (T2, 21). He
estimated the distance from the front of the party store to the location of
the body was about three hundred and seventy five feet. (T2, 21-22).

Andrew Smith testified that on January 17, 1992 at 8:30 p.m. he saw
Defendant walking from Gray across Mack with two other guys. (T2, 35-40). Mr.
Smith went into the party store and three or four minutes later heard
gunshots. (T2, 42). Mr. Smith stayed in the store another few minutes, came
out, saw the police down the street, and walked down Gray and saw the body.
(T2, 42-43). Mr. Smith testified to knowing Collins and that he did not see
him that night. (T2, 47-49).

Lucinka Gross testified that on January 17, 1992 she found Mr. Penn's
body laying in the street. (T2, 51-53). She didn't see anyone else in the area
but went into the store and asked the store owner to call the police. (T2, 53-
55).

On the third day of trial, Christopher Harris testified that Mr. Penn
spent the night on January 16, 1992 and that he dropped Penn off the next day
and planned to meet him that evening at 9:00 p.m. (T3, 5-10).
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2141 Page 11 of 311

Shannon Holcomb testified that she knew Mr. Penn and had some telephone
conversation with him that Friday evening. (T3, 18-21). She said that she
heard two voices during the call (T3, 29-30) and thought the call was coming
from the party store. (T3, 34-36).

Collins was then recalled and testified that he didn't tell the truth
on the first day of trial when he gave testimony exonerating Defendant and
that his preliminary examination testimony implicating Defendant was now the
truth. (T3, 36-38). Collins testified to being arrested for perjury after his
testimony at the first day of trial but that he was given no promises
regarding his new testimony on the third day of trial. (T3, 47-51). Rather,
Collins said that his earlier testimony was the result of threats to him and
his family. (T3, 38-40). He claimed to have saw Defendant with Mr. Penn, heard
four gun shots, turned around, looked down Gray "And I seen Carl Hubbard
running through a field’ and identified him by a scar on the back of his head.
(T3, 44-46, 64-65).

Defendant presented his alibi defense (T3, 129-132, 147-149) and was

found guilty of murder but acquitted of possessing a firearm. (T3, 185).
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2142 Page 12 of 311

ARGUMENT I

PETITIONER TIMELY FILED HIS PETITION WITHIN THE ONE-YEAR STATUTE

OF LIMITATIONS PERIOD AS DEFINED BY 28 U.S.C. § 2244(d)(1)(D)

AND, ADDITIONALLY, HAS MADE A COLORABLE CLAIM OF ACTUAL

INNOCENCE WHICH EQUITABLY TOLLS THE AEDPA'S STATUTE OF

LIMITATIONS, OVERCOMES ANY PROCEDURAL BARS APPLICABLE TO ANY

ISSUES PRESENTED, PERMITS AN EVIDENTIARY HEARING IN THIS COURT,

AND SUPPORTS A FREESTANDING CLAIM OF ACTUAL INNOCENCE.

"Section 2244(d)(1)(D) requires a habeas petitioner to file a claim
within one year of the time in which new evidence ‘could have been discovered
through the exercise of due diligence.'"' McQuiggin v Perkins, 133 S Ct 1925,
1935 (2013). If a petitioner provides several affidavits, as was done here,
and the most recent affidavit relied on provides new evidence, the petition is
timely if it is filed within one-year of that affidavit. Cf. Souter v Jones,
395 F 3d 577, 586-588 & 600 n. 15 (6th Cir. 2005) and McQuiggin v Perkins,
supra at 1930 ("McQuiggin filed his habeas petition nearly six years after he
obtained the last of the affidavits, rendering his petition untimely under the
1-year time limit in § 2244(d)(1)(D).")(Emphasis added).

Five of Petitioner's affidavits fall within this one-year period as
Petitioner became aware of Askia Hill's statement in January of 2011 (see fl 4
& Notary date on page 3 of Exhibit A) & (1 1 of Exhibit B), Roy Burford's
statement in September of 2011 (see Notary date on page 2 of Exhibit C) & (f 2
of Exhibit B), and he filed his first motion for relief from judgment on
December 28, 2011. (See page 37 of Answer to initial Petition for Writ of
Habeas Corpus).

Petitioner subsequently became aware of Raad and Samir Konja's
affidavits in July of 2014 (see Exhibit D & E) & ("5 of Exhibit B) and had
filed his second motion for relief from judgment within one year. (See Exhibit
F).

Petitioner then was provided with an affidavit from Curtis Collins in

November of 2017 and filed his third motion for relief from judgment with the

 
    
  
 
 
   
  
 
 
   
  
 
 
   
   
  
   
   
  

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2143 Page 13 of 311
trial court within one year of that affidavit, on June 21, 2018. (See page 3
of Exhibit H).

Petitioner acknowledges that he has the burden of showing that he
exercised due diligence in the search for the factual predicate of his habeas
claims, Stokes v Leonard, 36 Fed App'x 801, 804 (6th Cir. 2000), and to do
that he must "specify how the factual predicate of his claim could not have
been discovered earlier" and "indicate what steps, if any, he took to discover
these claims.'' Grayson v Grayson, 185 F Supp 2d 747, 750 (E.D. Mich. 2002).
But in assessing the due diligence requirement of 28 U.S.C. § 2244(d)(1)(D),
this Court should not "ignore[] the reality of the prison system and imposef ]
an unreasonable burden on prisoner's seeking appeal'' and should "note that §
2244(d)(1)(D) does not require the maximum feasible diligence, only 'due', or
reasonable, diligence’. DiCenzi v Rose, 452 F 3d 465, 470 (6th Cir.

2006)(internal quotation marks and cites omitted); see also Ford v Gonzalez,

 

683 F 3d 1230, 1235-1236 (9th Cir. 2012)(collecting cases).

Petitioner "[s]pecif[ied] how the factual predicate of his claims could
not have been discovered earlier," Grayson v Grayson, 185 F Supp 2d at 750,
through Askia Hill's affidavit which states that he never told anybody because
"IT was afraid for my life and I didn't want any trouble with anybody in the
neighborhood, because I have to live in that neighborhood." (See page 2, fl 4,
of Exhibit A). But when he got out of that neighborhood and was "serving
lengthy sentences for carjacking and assault with intent to murder," (see page
39 of the initial Answer to Petition for Habeas Corpus) and "had a chance
encounter" with Petitioner "while incarcerated," id. at 36, he divulged the
contents of his affidavit to Petitioner. (See 1 of Exhibit B).

In Schlup v Delo, 513 US 298 (1995), former prison inmate John Green

stated in his affidavit that he had previously denied witnessing a murder

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2144 Page 14 of 311

because "I was concerned about my safety" but that "I am not afraid now
because I haven't been in prison for more than 7 years."' Id. at 310, n. 21.
The Court rejected the suggestion that Schlup “did not provide adequate cause
for failing to raise his new claims more promptly," id. at 309, and Petitioner
has likewise specified how the factual predicate could not have been
"discovered earlier as both Hill and Green shared the same concerns for their
safety and only came forward when they were no longer in the same environment
that formed those concerns.

As for Roy Burford, he never knew Petitioner personally, knew his name,
or knew where he lived. (See 1 1 of Affidavit in Support of Evidentiary
Hearing contained in Petitioner's 2017 Amended Petition for Writ of Habeas
Corpus). And Mr. Burford “is in prison for second-degree murder, prisoner
possessing weapons, and felony firearm" (see page 39 of the initial Answer to
Petition for Writ of Habeas Corpus) and, obviously, Petitioner is also in
prison. In recognizing the "reality of the prison system", DiCenzi v Rose, 452
F 3d at 470, this Court will see that it was only through the incarceration of
Burford and Petitioner that Burford's affidavit could have been facilitated
when, through a chance encounter while they were incarcerated, this
information was passed along to Petitioner by him. (See 1 2 of Exhibit B).

As for Raad and Samir Konja, no testimony or police report was ever
produced indicating whether they witnessed Collins in their store on the night
of Mr. Penn's murder even though Sergeant Kinney was on Gray and Mack looking
for evidence in this case (T3, 117) and Petitioner's lawyer investigated the
crime scene. (See ' 2 of Affidavit in Support of Evidentiary Hearing contained
in Petitioner's 2017 Amended Petition for Writ of Habeas Corpus). This left
Petitioner with the burden of finding out for himself who was working in the

party store on the night of the murder but he was unable to do so until July

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51. filed 07/01/20 PagelD.2145 Page 15 of 311

of 2014. (See 15 of Exhibit B).

As for Curtis Collins, while he stated in 2014 that he would do an
affidavit, he:

“backed out of it because I was afraid and feared what AP

Gonzalez, Sergeant Kinney and Sergeant Gale would do to me and I

didn't want to face perjury charges again and be put in jail and

ireatened by these government officials." (See | 6 of Exhibit

G).

Collins stated in his 2017 affidavit, however, that:

"I went to prison in 2014 and got out in 2015. While in prison I

realized how hard and difficult it was in prison during that ten

months. I also learned that AP Gonzalez was no longer
prosecuting cases and that Sergeant Kinney and Sergeant Gale

were no longer on the police force. As a result, I no longer had

to worry about their threats and I was tired of running from the

fact that I had put and inmocent man, Carl Hubbard, in prison."

(See M's 6 & 7 of Exhibit G).

In Schlup v Delo, 513 US 298 (1995), former prison inmate John Green
stated in his affidavit that he had previously denied witnessing a murder
because "'I was concerned about my safety'’ but that "I am not afraid now
because I haven't been in prison for more than 7% years." Id. at 310, n. 21.
The Court rejected the suggestion that Schlup "did not provide adequate cause
for failing to raise his new claims more promptly," id. at 309, and Petitioner
has likewise specified how the factual predicate could not have been
discovered earlier as both Collins and Green shared the same concerns for
their safety and only came forward when they were no longer in the same
environment that formed those concerns.

And without an affidavit being provided to the trial as an offer of
proof that Collins would have provided any favorable testimony, the Petitioner
would have been unable to establish the factual predicate of any of the claims
raised relating to Collins' recantation. People v Lloyd, 463 Mich 900, 990
(2001), People v Kowalski, 230 Mich App 464, 486 (1998), and MCR 2.611(D)(1).

The State trial court held that:

"the only relevancy of the affidavit is a reiteration of the

-7-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2146 Page 16 of 311

claim that Collins was not near the area of Gray and Mack the

night of the murder. This is the exact claim he made in his

recanting testimony at trial. Even the reason for the disavowal

are not new, as Collins has already claimed that pressure from

the police caused him to lie. Cress, Id." (See pages 11-12 of

Exhibit H). —

While Collins did testify that the Detroit Police had coerced him to
say things that weren't true and that he lied under oath at the preliminary
examination when he testified to seeing Petitioner at the scene of the crime
(T1, 39), there has never been any sworn claim by Collins that he was again
coerced by the Detroit Police to lie under oath at trial. To the contrary, on
the third day of trial Collins testified that he was the one who had requested
to testify (T3, 37) and that there had been no promises for his current
testimony. (T3, 50-51). Moreover, there has never been any previous testimony
or sworn claim that APA Gonzalez had coerced or threatened Collins for his
testimony implicating the Petitioner of murder on the third day of trial. (See
1 8 of Exhibit G).

If a mew recanting affidavit from Collins could not allow the
Petitioner to show that his evidence is new under 28 U.S.C. § 2244(d)(1)(D)
under circumstances such as presented here, then the Prosecutor's Office and
the Detroit Police will continue in their behavior. To be sure, the
Prosecutor's Office has been so brazen as to "reach out to Curtis Collins",
then make ''a call", and then make "a visit to his home on May 20, 2019" while
accompanied by the Detroit Police (see page 11 of Exhibit H); (See also page 9
of Exhibit I), in what appears to be another attempt to apply pressure on
Collins to once again forcefully extract a statement to their liking.

As for the answers to the questions given at his polygraph examination
(see Exhibit J) and its corresponding DVD/disk of Collins' polygraph

examination and interview (this DVD/disk cannot be attached as Petitioner is

incarcerated and not allowed to possess DVD's (see PD 04.02.120(19)) and the
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2147 Page 17 of 311
trial court relied on it in reaching its decision (see pages 3-4, 9 & 12 of
Exhibit H) so it is part of the state court record that should be provided to
this Court as part of the Rule 5 materials), the trial court found that:

"none of the questions that were used in the test are new

evidence. Indeed, the polygraph questions are things both sides

agreed to in 1992. Collins never testified that he was with

Hubbard when Hubbard shot Penn or that he saw the shooting or

that Hubbard shot anyone else. The questions all presupposed

that Collins had testified to seeing the shooting.'' (See page 12

of Exhibit H).

But the third question was "Were you present when Carl Hubbard shot
that man?" And his response to that questions was "'No."' (See Exhibit J). This
is not something "both sides agreed to in 1992" as held by the trial court.
(See page 12 of Exhibit H). Collins actually testified in 1992 that he was saw
Petitioner with Mr. Penn, heard four gun shots, turned around, looked down
Gray ‘And I seen Carl Hubbard running through a field" and identified him by a
scar on the back of his head. (T3, 44-46, 64-65).

Finally, as for the discovery that the prosecution had subpoenaed
records from the Checker Cab Company (see Exhibit K), this fact was not
discovered until a Freedom of Information Act request was made on January 14,
2016 and received on August 9, 2016. (See Exhibit L). And while Petitioner did
not initiate postconviction proceedings incorporating this piece of evidence
until June 21, 2018 (see page 3 & 13 of Exhibit H), the factual predicate of
those claims relying on the results of that subpoena also rely on the
affidavit from Collins and the answers to questions given to him during a

polygraph test which Petitioner asserts are the items of evidence which form

the factual predicate of these claim. Just like in Souter v Jones, supra,

 

Petitioner "claims that several pieces of new evidence, which he has collected
over the past several years, form the factual predicate for his habeas corpus
clain[s]." Id. at 586. And because Collins’ affidavit was the "last"

affidavit, the results of the subpoena for the Checker Cab Company records,

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2148 Page 18 of 311
along with the fact that a request for this information was made, are new. Id.
at 586-588 & 600 n. 15; see also McQuiggin v Perkins, supra at 1930.

The State trial court found that the cab company subpoena is not new
because the Petitioner:

“does not include the results of the subpoena. Knowing that the

People attempted to gather information before trial is not new

evidence. Absent the results of the subpoena and a Brady

violation regarding those results, the subpoena is not evidence

of anything.'' (See page 13 of Exhibit H).

It is interesting to note that the Prosecutor has still not provided
the Petitioner with the results of the subpoena and "if a party has it
particularly within its power to produce [evidence or] witnesses whose
testimony would elucidate the transaction, the fact that he does not do it
creates a presumption that the [evidence or] testimony, if produced, would be
unfavorable." Graves v United States, 150 US 118, 121 (1893). The fact that
the best the Prosecutor could come up with in response to Petitioner's claim
was to essentially say "You can't prove that this evidence was of any value
because we will not provide it to you" will change when the Respondent
provides this evidence as part of the Rule 5 material and Petitioner asserts
that he will be entitled to provide further briefing based on the production
of this previously undisclosed evidence.

And even without the actual evidence that was produced as a result of
that subpoena, it was clearly erroneous for the trial court to hold that
"[k]nowing that the People attempted to gather information before trial is not
new evidence.'' (See page 13 of Exhibit H). Either there was a cab dispatched
to the area of the murder or there wasn't and the jury would have understood
that the subpoena did not produce evidence of a cab being dispatched to the
area of the crime scene or the Prosecutor surely would have presented that

information. The only logical conclusion that the jury would have been able to

reach would have been that no cab was dispatched to the area of the murder and

-10-

 

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2149 Page 19 of 311

that Collins was being untruthful when he testified at the preliminary
examination that, after seeing "the decease[d] guy laying in the driveway ...
I took off running. I jumped in a cab and went home.” (PE, 13).

For these reasons, Petitioner timely filed his petition within the one-
year statute of limitations period as defined by 28 U.S.C. § 2244(d)(1)(D).
ACTUAL INNOCENCE EXCEPTION TO STATUTE OF LIMITATIONS

In addition to being timely, Petitioner has demonstrated a credible
claim of actual innocence which provides an exception to the AEDPA's statute
of limitations. In McQuiggin v Perkins, 133 S Ct at 1932, the United States
Supreme Court announced that '[s]Jensitivity to the injustice of incarcerating
an innocent individual should not abate when the impediment is the AEDPA's
Statute of limitations." "To invoke the miscarriage of justice exception to
the AEDPA's statute of limitations ... a petitioner must show that it is more
likely than not that no reasonable juror would have convicted him in light of
the new evidence." Id. at 1935.

In House v Bell, 547 US 518 (2006), the Court explained that a claim of
actual innocence must be both "credible" and "compelling." Aid. at 521. For a
claim to be "credible," it must be supported "with new reliable evidence-
whether it be exculpatory scientific evidence, trustworthy eyewitness
accounts, or critical physical evidence-that was not presented at trial."
Schlup v Delo, 513 US 298, 324 (1995). As long as the petitioner has presented
"some new reliable evidence," the court may proceed to the "compelling" prong
of the claim, at which point the court's analysis "is not limited to [new
reliable] evidence’ but must be based on "all the evidence, old and new."
House v Bell, 547 US at 537 (emphasis added). For the claim to be

“compelling," the petitioner must demonstrate that "more likely than not, in

light of the new evidence, no reasonable juror would find him guilty beyond a

-11-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2150 Page 20 of 311

reasonable doubt''. Id. at 538.

CREDIBLE

Petitioner has presented several affidavits, answers to questions asked
during a polygraph examination, and the fact that the prosecutor had
subpoenaed evidence from the Checker Cab Company, as new reliable evidence in
support of his actual innocence claim and asserts that these items present
evidence that is "new'' for actual innocence purposes. Indeed, "[a]s long as
the evidence relied on was ‘not presented at trial,''' as was the case here,

"it may be considered 'new,"

for purposes of showing actual innocence
irrespective of whether [Petitioner] acted with reasonable diligence in
discovering it and pursuing-relief.' Freeman v Trombley, 483 Fed App'x 51, 57
(6th Cir. 2012), citing Souter v Jones, 395 F 3d at 596 n. 9, 601 n. 19. The
question for this Court is then whether these pieces of evidence are
“reliable”.

Hill's affidavit-an affidavit claiming that he witnessed another
suspect commit the murder (see Exhibit A)-is new reliable evidence because it
is a "trustworthy eyewitness account[] ... that was not presented at trial."
Schulp, 513 US at 324. Indeed, in Lopez v Miller, 915 F Supp 2d 373, 399 n. 14
(E.D.N.Y. 2013), the Court pointed to "Muchinski v Wilson, 694 F 3d 308, 338
(3d Cir. 2012)(noting that 'Schlup's three categories are not an exhaustive

" and that in House, 'the

list of the types of evidence that can be "reliable,"
Supreme Court spent a large portion of its analysis on evidence that

implicated another suspect." (citing House, 547 US at 548-53, 126 S Ct 2064)."

 

While it did take 18 years for Hill to come forward with his
information about another man murdering Mr. Penn and "[uJnexplained delays in
presenting new evidence bears on the determination whether the petitioner has

made the requisite showing,’ McQuiggin v Perkins, 133 S Ct at 1935, "the

 

~12-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2151 Page 21 of 311

passage of time is [not] sufficient in and of itself to render [an] affidavit
unreliable.'' Lopez v Miller, 915 F Supp 2d at 403, citing Cleveland v
Bradshaw, 693 F 3d 626, 641 (6th Cir. 2012). In fact, delay is only "relevant
if it is '[uJnexplained' or 'unjustified,' and if it 'bear[s] on the probable
reliability of [the petitioner's] evidence'. Id. But the delay in obtaining
Hill's affidavit is explained and justified as his affidavit clearly states
that the reason that "I never told anybody what I seen that day is because I
didn't want any trouble with anybody in the neighborhood, because I have to
live in that neighborhood’ (see | 4 of Exhibit A), and that now he is out of
the neighborhood "serving lengthy sentences for carjacking and assault with
intent to murder,'' (see page 39 of the initial Answer to Petition for Writ of
Habeas Corpus) and "had a chance encounter" with Petitioner "while
incarcerated," id. at 36, he divulged the contents of his affidavit to
Petitioner. (See fl 1 of Exhibit B).

And the types of crimes that Hill is serving time for are not relevant
for evaluating honesty. Lopez v Miller, 915 F Supp 2d at 406. To be sure, the
fact that Hill was a prisoner, and that Hill and Petitioner were fellow
inmates does nothing but support the reliability of Hill's affidavit as it
explains why this affidavit was not previously produced until this chance
encounter while incarcerated.

The reliability of Hill's affidavit becomes no more apparent than when
considering the fact that Hill--who has "no evident motive to lie," House v
Bell, 547 US at 552--claims to have eyewitnessed the murder of Mr. Penn and
says that it was not the Petitioner that shot him, it was Mark Goings (see
mift''s 2, 3 & 6 of Exhibit A), in combination with the fact that Collins now
claims that he was not present when Mr. Penn was murdered. (See Exhibit G &

J). There can be little doubt about the reliability of Collins’ affidavit and

-13-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2152 Page 22 of 311

subsequent statements given during a polygraph examination. According to the

fact finder, the entire case centered in and around the testimony of Collins
which was reliably recanted according to polygraph expert Michael Anthony.
(See Exhibit J). Additionally, as is discussed in detail later, Collins'
recantion is shown to be reliable as it is verified by several other pieces of
evidence, while Collins' testimony at trial implicating Petitioner in the
murder of Mr. Penn is contradicted by other witnesses and/or is against the
laws of nature. This leaves Mr. Hill as the only eyewitness to the crime, an
eyewitness that has never been investigated even when the media requested that
it be done. (See Exhibit M). Because neither Hill nor Collins are stating in
their affidavits that it was Petitioner that killed Mr. Penn, this "cross-
corroboration of statements support[] their reliability." Lopez v Miller, 915
F Supp 2d at 401.

Emanuel Randall's affidavit states that the word on the street was that
Mark Goings was the one who actually killed Rodnell Penn on Gray and Mack on
January 17, 1992. (See M's 6 & 7 of Exhibit N). In responding to Petitioner's
original habeas corpus petition, the Attorney General claimed that this
affidavit was not credible because "it took Randall almost 17 years to say
that he, too, was with Curtis Collins and Raymond Williams playing dice on the
night of the murder [which] is questionable, given that Williams testified to
this at trial.'' (See page 38 of Answer to initial Petition for Writ of Habeas
Corpus). While it is true that Williams says that he saw Collins (T3, 103,
106), he never testified "that [Randall], too, was with Curtis Collins and
Raymond Williams playing dice on the night of the murder" as claimed by the
Respondent. In any event, Randall states in his affidavit that "on the night
of January 17, 1992,"' (see 1 2 of Exhibit N), he "was on the run for escape,"

id. at 1 3, Randall wasn't arrested but Collins was, id. at 15, Collins only

-14-

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2153 Page 23 of 311

testified against Petitioner at the preliminary examination because homicide
detectives pressured him to Lie with promises of money and protection
regarding his pending prison escape charges (T1, 49-51), "Randall is in prison
for several drug offenses," (see page 39 of Answer to initial Petition for
Writ of Habeas Corpus), and Petitioner "was unaware of Randall's affidavit
until June 2009, when they had a chance encounter while incarcerated." id. at
36 & 1 3 of Exhibit B. So it makes perfect sense as to "why it took Randall
almost 17 years to say that he, too, was with Curtis Collins and Raymond
Williams playing dice on the night of the murder’ even if Williams had
“testified to this at trial." Id. at 38. It should also be pointed out that
while "Randall is in prison for several drug offenses,"' id. at 39, "possession
of an illegal substance [is] hardly probabtive of truthfulness or
untruthfulness."' Lopez v Miller, 915 F Supp 2d at 406.

Moreover, both Randall and Collins claim that Collins was not on Gray
on January 17, 1992 (compare 1 2 of Exhibit N with 7 1 of Exhibit G and page 1
of Exhibit J (along with the DVD/disk of Collins' polygraph examiantion), and
that Collins told them he was pressured to lie. Compare 8 of Exhibit N and
Wmt's 3, 5 & 8 of Exhibit G with page 1 of Exhibit J (along with the DVD/disk
of Collins' polygraph examination). Hill and Randall both also indicate in
their affidavits that it was Mark Goings that killed Mr. Penn. Compare {| 6 of
Exhibit N with "M's 2, 3 & 6 of Exhibit A. These "eross-corroboration[s] of
statements support[] their reliability." Lopez v Miller, 915 F Supp 2d at 401.

Raymond Williams will testify that, while incarcerated with Collins
between August 31, 1992 and September 2, 1992, he heard him crying in another
cell and when he asked him what was wrong, Collins said that Sergeant Kinney
and Sergeant Gale were forcing him to lie on Petitioner at trial on September

2, 1992 or else he would be charged with the murder rather than Petitioner.

-15-
 

EEE DED

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2154 Page 24 of 311

(See 11's 3, 4 & 7 of Exhibit 0). Williams also states that Steve Konja told
him, if subpoenaed, he would testify that while working at the party store on
the night of January 17, 1992 he did not see Collins in the store (see M's 2
& 3 of Exhibit P); contrary to Collins' claim. (T3, 44, 52). Because Williams
was informed by Collins that Sergeant Kinney and Sergeant Gale would make sure
that he was charged with the murder case rather than Petitioner, (see fl 4 of
Exhibit 0), Williams must have feared that he himself could also be put in
Collins' position of being threatened with the murder as it was only after
Sergeant Kinney and the Detroit Police Department's illegal coercive practices
were exposed (see Exhibit Q) that Williams came forward with the information
that he had. And Williams and Collins both state in their affidavits that
Collins was claiming that Sergeant Kinney and Sergeant Gale had coerced
Collins, compare fMfl's 3, 4 & 7 of Exhibit O with M's 5, 6, 7 & 8 of
Exhibit G and page 1 of Exhibit J, which also coincides with what Randall says
in his affidavit. (See 1 8 of Exhibit N). This "cross-corroboration of
statements supports their reliability." Lopez v Miller, 915 F Supp 2d at 401.
Roy Burford also states in his affidavit that the word on the street
was that Mark Goings was the one who actually killed Mr. Penn on Gray and Mack
on January 17, 1992. (See 1 10 of Exhibit C). Elton Carter states in his
affidavit that he will testify that Collins admitted to him that the testimony
he provided at Petitioner's trial was forced upon him by the officers from
Detroit's 5th Precinct and that if he did not agree to give the testimony that
he gave, that he would be charged with the murder rather than Petitioner.
Collins further admitted to Carter that he was not at the scene of the crime
when the murder occurred. (See 11 2, 3 & 5 of Exhibit R). The Respondent
previously argued that these affidavits were not credible because "it took

Burford and Carter so long to reveal the information they had (see page 38 of

-16-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2155 Page 25 of 311

Answer to initial Petition for Writ of Habeas Corpus), "Burford is in prison
for second-degree murder, prisoner possessing weapons, and felony firearm,"
and that ‘it appears that Carter has previously absconded from probation." Id.
at 39. But, as was explained previously, "the passage of time is [not]
sufficient in and of itself to render [an] affidavit unreliable," Lopez v

Miller, 915 F Supp 2d at 402, citing Cleveland v Bradshaw, 693 F 3d at 641,

 

and the types of crimes that Burford and Carter are serving time for are not
relevant for evaluating honesty. Id. at 406. In fact, the incarceration of
Burford and Petitioner was the cause of the delay and it was only through a
chance encounter while they were incarcerated together that this information
was able to be passed along to Petitioner. (See 1 2 of Exhibit B).

Raad and Samir Konja are willing to testify that Collins was not
allowed in their party store (see fl 2 of Exhibit D & 91 of Exhibit E) and
Raad Konja will testify that he would have seen anyone that walked into the
‘store and that Collins did not enter the store on the night Mr. Penn was shot
and killed. (See 1 2 of Exhibit D). These affidavits could not have been
previously obtained by Petitioner as he does not know Raad or Samir Konja and
had to rely on Williams to obtain their affidavits as he has no immediate
family in the State of Michigan. (See 1 5 of Exhibit B). The reliaility of
these two affidavits is readily apparent as these two witnesses have "no
evident motive to lie". House v Bell, 547 US at 22. In fact, when responding
to Petitioner's previous petition for writ of habeas corpus, Respondent did
not even refute the reliability of Raad and Samir Konja. Very telling is the
fact that the Wayne County Prosecutor's Office has never produced a police
report or any other item of evidence indicating that anyone had talked to the
store owners but instead insisted on chasing Collins around Wayne County with

the police in tow to question Collins (see page 9 of Exhibit H) & (page 11 of

-17-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2156 Page 26 of 311
Exhibit 1) in what appears to be yet another attempt in a long history of

extracting the testimony that they desire. After all, if the prosecutor's
office wanted so badly to question Collins then why would they turn around and
argue so hard against an evidentiary hearing. (See page 23 of Plaintiff-
Appellee's Brief Opposing Leave filed in the Michigan Supreme Court).

Also, Randall, Hill and Burford all indicate in their affidavits that
it was Mark Goings that killed Mr. Penn. Compare 1 6 of Exhibit N with 11's
2, 3 & 6 of Exhibit A and with 1 10 of Exhibit C. Carter, Randall and Williams
state that Collins told them that he was forced by police to testify against
Petitioner (see MM's 2, 3, 4 & 6 of Exhibit R, 1 8 of Exhibit N& M's 3, 4
& 7 of Exhibit 0), and Burford, Carter and Randall state that Collins was not
on Gray and Mack or in the Special K Party Store on the night of the murder
(see 1 6 of Exhibit C, 15 of Exhibit R & 11's 2, 3 & 4 of Exhibit N) which
is further corroborated by Raad and Samir Konja (see | 2 of Exhibit D & 1 2 of
Exhibit E), corroborating what Collins says in his affidavit (see Exhibit G)
and during his polygraph examination. (See Exhibit J). These "cross-
corroboration[s] of statements support[] their reliability", Lopez v Miller,
915 F Supp 2d at 401, especially when considering that the polygraph expert
opined that Collins’ recantation was credible. (See Exhibit J).

The reliability of the claim that the records from the Checker Cab
Company did not support Collins' claim that he fled the murder scene in a cab
is supported by Collins’ affidavit (see Exhibit G), the DVD/disk of the
polygraph examination and the polygraph report indicating that polygraph
expert Michael Anthony was of the opinion that he was being truthful when he
stated that he was not present. (See Exhibit J). Indeed, Collins' claim that
he was not present is irrefutably supported by every piece of evidence in this
case as is explained in the "compelling" portion of this argument.

Collins' affidavit recanting his trial testimony on the third day of

-18-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2157 Page 27 of 311

trial implicating Petitioner in the murder of Mr. Penn is reliable because
Petitioner's “post-conviction proceedings were still pending at the time"
Collins provided his affidavit and he "presumably expected to be subject to
cross-examination on [its] contents, suggesting to the court that the
affidavits were truthful." Lopez v Miller, 915 F Supp 2d at 401. Indeed,
Collins was subject to quite an intense interrogation prior to him passing a
polygraph examination as is shown on the DVD/disk recording of that process
from which his demeanor can be observed. And as discussed above, Collins'
affidavit is cross-corroborated with every other affidavit. Additionally, as
discussed in the "compelling" portion of this actual innocence argument,
Collins' recantation is verified by every piece of evidence while Collins'
testimony at trial implicating Petitioner in the murder of Mr. Penn is
contradicted by other witnesses and is against the laws of nature.

COMPELLING

To make a "'compelling'' claim of actual innocence, Petitioner must
demonstrate that this new evidence would "make it more likely than not [that]
no reasonable juror would find him guilty beyond a reasonable doubt.'' House v
Bell, 547 US at 538. "It is not the district court's independent judgment as
to whether reasonable doubt exists that the standard addresses; rather, the
standard requires the district court to make a probabilistic determination
about what reasonable, properly instructed jurors would do." Schlup v Delo,
513 US at 329.

Collins was the only prosecution witness to provide testimony that
Petitioner was even at the scene of the murder of Rodnell Penn. And when first
called to testify at trial on Monday, August 31, 1992, Collins said that he
had given false testimony implicating Petitioner in the murder at the

preliminary examination. He specifically denied being present at the party

-19-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2158 Page 28 of 311

store on Gray and Mack on January 17, 1992 at the time Mr. Penn was killed and
also denied seeing Petitioner at that time and place. (T1, 18-19). Collins
testified that homicide detectives from the Detroit Police coerced him to say
things that weren't true and that he lied under oath in his preliminary
examination testimony. (T1, 39). He testified that the homicide detectives
pressured him to lie with promises of money and protections, and threats
regarding his pending prison escape charge. (T1, 49-51). A woman named
“Barbara'’ was also told by Collins prior to trial that "the police are trying
to make me say Carl did this."’ (See Exhibit S).

After his Monday, August 31, 1992 trial testimony, Collins was arrested
for perjury and held in the custody of the homicide detectives from the
Detroit Police. (T3, 47-50). On Wednesday, September 2, 1992, Collins was
recalled by the prosecution and recanted his testimony given at trial on
Monday. Collins testified that he had lied on Monday and that now his
preliminary examination testimony was really the truth. (T3, 36-40). He
claimed that his testimony exonerating Petitioner at trial on Monday was given
out of fear of death threats (T3, 40) and without any promises from the
homicide detectives (T3, 50-51), Collins ignored his fear for the life of his
family and himself that he had just two days earlier and gave testimony
implicating Petitioner.

It was based on this questionable foundation that Collins gave his
testimony implicating Petitioner on Wednesday, the third day of trial. Collins
‘testified that he did not actually see Petitioner shoot Mr. Penn but that he
heard three or four gunshots, turned around, looked down Gray "And I seen Carl
Hubbard running through a field."’ Collins couldn't see Petitioner's face but
made his identification by a scar on the back of his head. (T3, 64-65)(See

also Exhibit T, photograph of scar). Petitioner has marked Exhibit U with an

-20-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2159 Page 29 of 311

"A" to indicate where Petitioner was alleged to have been running when he was
identified by Collins. (See Exhibit U). But Officer Randy Richardson testified
that the party store on the corner of Gray and Mack, where Collins claims to
have been standing when he identified Petitioner--indicated by a "'B" on
Exhibit U--was about three hundred to three hundred and seventy five feet away
from the location of Mr. Penn's body. (T2, 21-22). Officer Richardson also
testified that the area where Mr. Penn was found--indicated by a "'C" in
Exhibit U--was fairly dark. (T2, 21). In fact, after being shown People's
Exhibit 13 (see Exhibit V) that was taken from the side of the party store at
roughly 9:45 to 10:00 a.m., which depicted himself standing "'pretty close to"
the crime scene (T2, 28-29), Officer Richardson could not see any of his
features but could make out no more than a silhouette of himself. (T2, 29-
30).

tr

Under the concept known as the “physical facts rule,"’ the testimony of
a witness which is opposed to the laws of nature, or which clearly conflicts
with the principles that are established by the laws of science cannot be

given any probative value by the jury. See Harris v General Electric Corp.,

 

201 F 3d 800, 803, (6th Cir. 2000). When looking at Exhibit V, it is apparent
that the testimony from Collins that he identified Petitioner by a scar on the
back of his head under the conditions which he claims to have is "opposed to
the laws of nature" and would not "be given any probative value by the jury."
Id. After all, if Officer Richardson could make out no more than a silhouette
of his body in the photograph showing him at around 9:45 to 10:00 in the
morning that was taken at the party store (T2, 28-30) where Collins claimed to
have identified Petitioner (T3, 64), then how could Collins have possibly
identified Petitioner from the same distance at night in a fairly dark area

(T2, 21) by only a sear on the back of Petitioner's head? (T3, 64-65).

-21-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2160 Page 30 of 311

The only logical conclusion is that Collins committed perjury due to
being coerced by the police and prosecutor as was claimed in his affidavit and
during his polygraph examination (see 1"fl's 5, 6 & 8 of Exhibit G & DVD/disk)
and verified by the Polygraph Report indicating that he was being honest when
claiming that he was not present when Mr. Penn was shot. (See fl 3 & "Results"
of Exhibit J). This is further supported through an investigation conducted by
the Justice Department which revealed that homicide detective Sergeant Joann
Kinney--the same sergeant that Collins said coerced him to commit perjury on
the third day of trial (see 11's 5 & 6 of Exhibit G)--admitted to threatening
other witnesses. (See Exhibit Q).

Everything about this case verifies Collins' claim that he was not
present when Mr. Penn was shot and did not see Petitioner on the night of his
murder. (See i's 1 & 2 of Exhibit G & page 2 of Exhibit J). In fact, Detroit
Police reported that witnesses told them that there was "a Black female
approaching 3960 Gray'' with the deceased moments before gunshots were heard
and the deceased was observed laying on the ground. (See Exhibit W). After
being shot, a black female was witnessed "saying something to'' the deceased
and then walking into 3960 Gray. (See Exhibit Y). But Collins says nothing of
this black female in this trial testimony or of Lucinka Gross who was walking
down the street at that time also. (T2, 52-53).

Collins claimed to have been able to identify the deceased as the same
person that he saw with Petitioner five to ten minutes earlier in the party
store (T3, 45) even though he had never seen the deceased before in his life
(T3, 52), couldn't describe what he looked like or what he was wearing (T3,
76), and didn't even see his face when he saw him dead in the driveway. (T3,
77).

Collins also claimed that, after seeing ''the decease[d] guy laying in

-22-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2161 Page 31 of 311

the driveway ... I took off running. I jumped into a cab and went home." (PE,
13). The trial judge relied on this claim. (T3, 175-176). But after a subpoena
was issued for the production of all fares handled in that area on that night
(see Exhibit K), nothing favorable was able to be presented in support of
Collins' claim. (See trial transcripts generally). Perhaps this was because
there "was a snow storm and there were no buses” or other public
transportation running that night. (See 1 9 of Exhibit C). As the Supreme
Court in Graves v US, 150 US 118 (1893) explained, "if a party has it
particularly within its power to produce [evidence or] witnesses whose
testimony would elucidate the transaction, the fact that he does not do it
creates the presumption that the [evidence or] testimony, if produced, would
be unfavorable." Id. at 121.

Nothing corroborates Collins' claim that he was present at the scene of
the crime on the night of Mr. Penn's murder. In fact, every piece of evidence
and testimony shows otherwise. Raymond Williams (T3, 103-104), Roney Fulton
(T3, 115-116), and Emanuel Randall (see 11's 2, 3 & 4 of Exhibit N) all claim
that Collins was with them that night. Moreover, even after being arrested two
days after Petitioner's preliminary examination and charged with the murder of
Mr. Penn (see Exhibit AA), Andrew Smith's testimony contradicted Collins’
testimony that the two were together that night. Compare (T2, 47-49) with (T3,
71-74).

Moreover, Collins’ claim that he was at the Special K Party Store
talking to the store owner (PE, 12) when he saw Petitioner accompanied by Mr.
Penn right before the murder (T3, 38, 44, 52) is rebutted by Roy Burford (see
fl 6 of Exhibit C) and the owners of the Special K Party Store, Samir and Raad
Konja, who will testify that Collins was not allowed in their store (see 1 2

of Exhibit E and 1 1 of Exhibit D) and Raad will further testify that he would

-23-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2162 Page 32 of 311
have seen anyone that walked into the store and that Collins did not. (See ™ 2
of Exhibit D). Steven Konja did not see him either. (See 1 2 of Exhibit P).

At a new trial where Collins were testifying that he did not witness
Petitioner at the scene of the crime--the witness the trier of fact centered
its finding of guilt on (T3, 101)--Askia Hill testifying that he was there and
witnessed Mark Goings commit the murder (see f1fl's 2, 3 & 6 of Exhibit A)
which was the word on the street (see f 10 of Exhibit C) % (M's 6 & 7 of
Exhibit N), and three witnesses testifying that Collins told them that he was
coerced to lie at Petitioner's trial (see 1 8 of Exhibit C), (1 8 of Exhibit
N), and (M11's 3, 4 & 7 of Exhibit 0), the result of the proceeding would have
been different.

The trial court held that this ‘evidence would not render a different
result probable on retrial." (See page 14 of Exhibit H). '"[P]robable'' means
“more likely than not", Sutter v Briggs, 377 Mich 80, 89 (1966), which is the
same standard required to make a colorable showing of actual innocence. See
McQuiggin v Perkins, 133 S Ct at 1935 ("To invoke the miscarriage of justice
exception to AEDPA's statute of limitations ... a petitioner must show that it

is more likely than not that no reasonable juror would have convicted him in

 

ight of the new evidence."’).

In coming to the conclusion that a different result was not probable,
the trial court found that "[t]he circumstantial evidence against Defendant
was surprisingly strong''. (See page 14 of Exhibit H). The trial court does not
elaborate on what "circumstantial evidence against Defendant was surprisingly
strong" but this is verbatim what the prosecutor stated in his response (see
page 22 of Exhibit I) as was nearly every other factual and legal
determination. Because the trial court adopted the prosecutor's response

without exception, Petitioner will now rebut the facts relied on by the

-24-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2163 Page 33 of 311

prosecutor used to show that '[t]he circumstantial evidence ... was
surprisingly strong'' that was adopted verbatim by the trial court. First, the
prosecutor began by arguing that "Collins would be impeached with his
statement to the police, his preliminary examination testimony, and his
disavowal at trial of the claim that he was not on Gray and Mack." (See page
18 of Exhibit I). But these facts would have no bearing on a jury after
hearing the facts and arguments presented previously and hereinafter.

For example, as for his ''disavowal at trial of the claim that he was
not on Gray and Mack'' (see page 18 of Exhibit I), he testified that this was
done out of fear of death threats made on him and his family. (T3, 40). But
despite his belief in these death threats (T3, 40) and without any promises
from the homicide detectives (T3, 50-51), Collins ignored his fear for the
life of his family and himself that he had just two days earlier and made a
request to give the testimony (T3, 37) implicating Petitioner. No jury would
believe that he honestly believed that either he or his family would be killed
if he testified against the Petitioner when he turned right around and asked
to testify against him two days later (T3, 37) without any assurances from the
homicide detectives. (T3, 50-51).

The prosecutor next pointed to "[o]ne of the most damaging facts about
Collins's recantation at trial'' in support of the position that the new
evidence would not have any effect on retrial. (See page 19 of Exhibit I). But
this was a different recantation than is being relied upon in the current
appeal. The Petitioner is not asking for a new trial based on "Collins's
recantation at trial’ given on the first day, he is claiming that he is
entitled to a new trial based on the recent recantation from Collins that
indicates why he testified the way he did on the third day of trial. And the

belief that because "the nineteen year old gave a phony name would seem to

-25-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2164 Page 34 of 311

make it more likely that the information in the police statement was the

truth" because "[h]is reasoning may have been that the defendant would never
know it was Collins who had informed", and the facts relied on by the
prosecutor which are claimed to have "supported Collins's testimony" (see
pages 19-20 of Exhibit I) would mean nothing in light of the facts and
arguments in support of the credibility of Collins' testimony discussed both
previously and hereinafter.

Collins testified at trial that he saw Mr. Penn and the Petitioner at
the store together and that when he next saw them moments later Mr. Penn was
laying in the driveway and the Petitioner was running through a field. (T3,
44-46). But a witness reported "that he observed the complainant and a Black
female approaching 3960 Gray'' moments before hearing "several gunshots'' and
“observing the complainant laying on the ground''. (See Exhibit W).

| Also, Lucinka Gross testified that she only lived "about a block" from
the murder scene (T2, 51) and that, when she left to go to the store (T2, 52),
her daughters had heard gunshots. (T2, 54 & 56). And when she discovered the
body (T2, 53), there was no one else in the area. (T2, 54 & 57). And Herman
Luckey said in his police report that, after he heard gunshots, he "saw a lady
bending over the guy like she was asking him something. Then she went into
3960 Gray". (See Exhibit X); (See also Exhibit Y). But at trial Collins
testified that when he heard gunshots (T3, 44) and ran down the street (T3,
80) and saw the man laying in the driveway, there was no one else in the area.
(73, 45).

Collins claimed to have been able to identify the deceased as the same
person that he saw with the Petitioner five to ten minutes earlier in the
party store (T3, 45) even though he has never seen the deceased before in his

life (T3, 52), couldn't describe what he looked like or what he was wearing

-26-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2165 Page 35 of 311

(T3, 76), and didn't see his face when he saw him dead in the driveway. (T3,
77). So if he didn't see his face and didn't know what he was wearing, how in
the world could he have identified him? So Collins’ claim that "he could not
see the victims face’ being "confirmed by the officer on the scene" (see page
20 of Exhibit I) really supports the Petitioner's position.

Collins’ recantation is also corroborated by an investigation conducted
by the Justice Department which revealed that homicide detective Joann Kinney-
~the same Sergeant that Collins said coerced him to commit perjury (see 11's 5
& 6 of Exhibit G)--admitted to threatening other witnesses. (See Exhibit Q).
And this is not the only time she has done so. (See pages 4-5 of Exhibit Z).

And it is significant that the prosecutor did not even try to argue
that Collins claim that after seeing ''the decease[d] guy laying in the
driveway[{,] ... I took off running[,] I jumped into a cab and went home" (PE,
13) could be corroborated. If the prosecutor could have done so it would seem
like that would have happened here in light of the extraordinary effort made
to make it appear as though Collins' testimony implicating the Petitioner
would have been accepted by the jury. (See pages 18-20 of Exhibit I).

The prosecutor's assertion that Andrew Smith somehow would support
Collins' testimony (see pages 19-20 & 21-22 of Exhibit I) is quite a stretch
when considering the fact that Smith's testimony contradicted Collins'
testimony claiming that the two were together that night. Compare (T2, 47-49)
with (T3, 71-74).

Collins' claim that he was in the Special K Party Store talking to the
store owner (PE, 12) when he saw the Petitioner accompanied by Mr. Penn right
before the murder (T3, 38, 44, 52) would be impeached by Roy Burford (see fl 6
of Exhibit C) and the owners of the Special K Party Store, Samir and Raad

Konja, who will testify that Collins was not allowed in their store. (See 1 2

-27-

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2166 Page 36 of 311

of Exhibit E) & (1 of Exhibit D). And Raad and Steve Konja will testify that
they would have seen Collins come into the store that night but he didn't.
(See 1 2 of Exhibit D & fl 2 of Exhibit 0). The prosecutor acts as though these
witnesses can somehow remember the events of a single ordinary night twenty
years ago (see page 22 of Exhibit I) but this night would have stuck out in
their minds as Lucinka Gross testified that she went to the party store and
"asked them to call the police’' to report a murder that happened just down the
street. (T2, 55, 58). It is again ironic that the prosecutor finds
“unbelievable'' the Petitioner's "claim that the police never spoke to them
about the crime'' yet does not even include a police report indicating that the
police had talked to the store owners, but instead chased Collins around Wayne
County with the police in tow to question Collins (see page 11 of Exhibit I) &
(page 9 of Exhibit H) in what appears to be yet another attempt in a long
history of extracting the testimony that they desire.

Finally, Raymond Williams (T3, 103-104), Roney Fulton (T3, 115-116),
and Emanuel Randall (see "fl's 2, 3 & 4 of Exhibit N) all claim that Collins
was with them that night. The trial court found "that Defendant's alibi
witnesses were not credible" without any explanation as to why. (See page 16
of Exhibit H). Petitioner can only assume that the trial court adopted the
prosecutor's position on this as was done on every other finding made by the
Court. And the prosecutor's claim that ''defendant's alibi witnesses were
unbelievable" is due in part to what Detroit Police "Officer Turner testified
defendant had done''. (See page 21 of Exhibit I). But anything that Officer
Turner would have to tell the jury would carry little weight as the jury would
also be hearing that other officers from the Detroit Police had coerced
Collins to say that he was present when the Petitioner shot Mr. Penn and that

he claimed to have witnessed th= Petitioner running from the scene by a scar

-28-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2167 Page 37 of 311

on the back of his head at night at a distance that would have been impossible
to have been done, proving that he was coerced to testify falsely. Turner's
testimony as to observing the Petitioner at the scene of the crime and as to
his interactions with him at that time (see page 21 of Exhibit I) would also
be viewed in the shadow of this credible claim of police corruption. It would
also not appear surprising to the jury that Spells did not want to talk to the
police and instead chose to testify in court (see page 22 of Exhibit I) in
light of the way in which Collins would have been shown to have been
pressured. The claim that Spells' testimony "contradicts not only Collins but
also Andrew Smith" (see page 21-22 of Exhibit I) relies on testimony from
Collins that has been credibly recanted and Andrew Smith, a witness who was
arrested and charged with the very murder he was testifying about. (See
Exhibit AA). The other minor inconsistencies testified to nine months after
they had occurred is hardly surprising and not likely to discredit this alibi.
In any event, nothing is said of Fmanual Randall's alibi.

And “corroboration ... provided by the victim's brother, cousin, and
girlfriend" (see page 20 of Exhibit I) who must have been grieving the death
of their loved one and were being told that the Petitioner was the killer
certainly had motive to testify favorably for the prosecution.

The prosecutor's argument that "defendant had motive to finally
eliminate the person who had given preliminary examination testimony in his
previous murder charge’’ (see page 27 of Exhibit I) does not make sense as
there was “a stipulation that" he "had failed to appear at trial" (see page 21
of Exhibit I) and the charges were dismissed. (See Exhibit BB). The prosecutor
wants this Court to believe "that the victim sold drugs for the defendant and
had been doing so for two years" (see page 20 of Exhibit I) before luring him

into a store and then out onto a public street to kill him in retaliation for

~29~

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2168 Page 38 of 311

refusing ''to appear for trial" (see page 21 of Exhibit I) which led to those
charges being dismissed. (See Exhibit BB). If the Petitioner were truly so
calculated as to wait two years for the perfect opportunity to kill Mr. Penn,
this certainly was not it. After two years of "selling crack" at "{dJifferent
places'' on the "west side'' of Detroit (T1, 75) and coming to his house to
"pick up the money and get more dope for him" (T1, 8), it would only seem
logical that he would have had a better opportunity to kill him in a secluded
area rather than killing him in the street.

And this Court should not forget that, on retrial, the jury will hear
evidence that the Petitioner was acquitted of the Possession of a Firearm
During the Commission of a Felony charge (T3, 185) even though APA Gonzalez
argued that the "killing was done by the defendant with a firearm’. (T1, 6).
So the circumstantial evidence was not "surprisingly strong" as alluded to by
the prosecutor and accepted as true by the trial court.

And the jury would also hear that Askia Hill witnessed Mark Goings, not
the Petitioner, kill Mr. Penn. (See M1M's 2, 3, 5 & 6 of Exhibit A). And
while the prosecutor faulted Petitioner because Hill "has not been given a
polygraph exam'' (see page 22 of Exhibit I), the prosecutor has not
investigated Hill's claim even in the face of media requests for it to be done
(see Exhibit M) which makes the persistent attempts by the prosecutor's
Conviction Integrity Unit (see Exhibit CC) disingenuine, especially in light
of the manpower utilized in chasing Collins around Wayne County to talk to him
(see page 11 of Exhibit I) & (page 9 of Exhibit H) to investigate his claims.
So the fact that "Defendant fired his most recent attorney and insisted that
the prosecutor's conviction integrity unit not [] investigate his case'' (see
page 9 of Exhibit H)--a unit headed by Richard P. Hathaway (see Exhibit CC),

the very judge that presided over his bench trial and accepted Collins'

-30-

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2169 Page 39 of 311

testimony that he could identify Petitioner by a scar on the back of his head
at might in a dark area from 300 to 375 yards away after seeing People's
Exhibit 13 showing and officer from the same distance which provides no more
than a silhouette of him (see Exhibit V)--is perfectly logical. What is not is
that the prosecutor has only sought to question Collins, refused to provide
the results of the subpoena from the cab company or any police reports
indicating that the police did talk to the Special K Party Store owners, and
yet the trial court nearly verbatim accepted the prosecutor's position even
after being informed that the prosecutor had not investigated the claim by
Askia Hill that Mark Goings was the real killer. (See Exhibit M).

And while it is true that "affidavits recanting prior sworn testimony
are suspect" (see page 14 of Exhibit H), "given the inherent weakness in
[Collins'}] prior testimony at trial his recantations should not be viewed with
as much suspicion as generally accorded. In fact,’ as discussed above,
Collins’ "recantation was supported by the record."’ People v Johnson, 502 Mich
at 578.

Several other items of new evidence demonstrate that Collins was not
only given a ''deal'' for his testimony implicating Petitioner on the third day
of trial, but also that the perjury charges he was faced with after he
provided testimony exonerating Petitioner on the first day of trial were never
pursued after he gave testimony implicating Petitioner on the third day of
trial. Search results from the Michigan Department of States' Uniform
Commercial Code Debtor Information file revealed that a LEIN was place on
Collins on August 25, 1992 for a parole violation (see Exhibit DD); less than
a week before he first testified at trial on August 31, 1992. Collins gave
testimony exonerating Petitioner and he was immediately arrested for perjury.

(T3, 47-50) & (Exhibit EE). Collins was recalled two days later and testified

-31-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2170 Page 40 of 311

that he had lied on the first day of trial and that the testimony he gave
implicating Petitioner during his preliminary examination was now the truth
(T3, 36-40) and only a few days later, on September 5, 1992, the LEIN for the
parole violation was recalled. (See Exhibit DD). Moreover, a Freedom of
Information Act request to the Michigan State Police produced a criminal
history on Collins verifying the fact that he was never charged with perjury
(see Exhibit FF) and Collins’ trial court docket entries support this as well.
(See Exhibit GG). Petitioner's trial attorney, Ronald Giles, provided
Petitioner with a post-trial affidavit indicating that his recollection of the
perjury charge was that "Mr. Collins was released and not charged when he
changed his testimony the following day." (See | 5 of Exhibit HH).
Petitioner's attorney also wrote a post-trial letter to Petitioner explaining
to him "'that Mr. Collins was on ... parole, and was given a 'deal' in order to
maintain his ... parole, after his testimony." (See Exhibit II).

The judge sitting as the trier of fact considered all of Collins'
testimony (T3, 173-175) and stated his belief that "Mr. Collins’ testimony at
times was very conflicting and down right lying to this Court." The judges'
opinion here addressed Collins' testimony from the first day of trial as that
which was disbelieved as he goes on to state that Collins "did tell this Court
today as to the reasons as to why he lied two days ago in this courtroom."
(T3, 176).

Had the judge known that Collins was coerced by homicide detectives
from the Detroit Police to commit perjury on the third day of trial, the day
he told the ‘Court ... the reason as to why he lied two days ago in this
courtroom," the testimony given "two days ago" on August 31, 1992 that
exonerated Petitioner would have been the testimony accepted as true by the

judge and Petitioner would have been acquitted.

-32-

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2171 Page 41 of 311

Furthermore, had the trial judge known that Collins was given "'a 'deal'
in order to maintain his ... parole, after his testimony" (see Exhibit II) and
that he was to be "released and not charged when he changed his testimony"
(see 1 5 of Exhibit HH), the outcome would have been different. The trial
judge was of the opinion that the entire case centered in and around Collins'
testimony (T3, 101) and accepted his explanation for lying in the first day of
trial (T3, 176) which was because of his belief in the alleged death threats
made on him and his family. (T3, 38-40). Had the trial judge had knowledge
that Collins explanation for lying on the first day of trial was only given on
the third day of trial after making agreements and being threatened by the
police and prosecutor, considered in combination with the fact that Collins
claimed to have abandoned his fear for the life of his family and himself (T3,
38-40) without any promises from homicide detectives (T3, 50-51) and with all
of the other facts detailed above belying Collins' testimony implicating
Petitioner in this crime, the testimony exonerating Petitioner would have been
the testimony accepted as true and Petitioner would have been acquitted. To be
sure, Collins testified that he never saw Petitioner with a weapon (T3, 44-
46) and Petitioner was found not guilty of the possession of a firearm during
the commission of a felony charge (T3, 185) even though the prosecution's case
was that the "killing was done by the defendant with a firearm, particularly a
handgun." (T1, 6). And Hill would be testifying that he witnessed Mark Goings
killing Mr. Penn. (See 91's 2, 3 & 6 of Exhibit A).

For all of these reasons, Petitioner asserts that it is ‘more likely
than not, in light of the new evidence, [that] no reasonable juror would find
[Petitioner] guilty beyond a reasonable doubt." House v Bell, 547 US at 538.

OVERCOMING PROCEDURAL BARS

The Supreme Court has applied the actual innocence exception to

-33-

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2172 Page 42 of 311

overcome a procedural default in state court in Coleman v Thompson, 501 US
722, 750 (1991), Murray v Carrier, 477 US 478, 495-496 (1986), and in House v
Bell, 547 US at 521-522, and because Petitioner has made a colorable showing
of actual innocence, no procedural bars are applicable to any claims presented
in this petition.

ENTITLEMENT TO AN EVIDENTIARY HEARING

 

Petitioner first argues that he is entitled to an evidentiary hearing
in relation to the claims raised in his post-conviction motions for relief
from judgment that were filed in the Wayne County Circuit Court under
subchapter 6.500 of the Michigan Court Rules to the extent that they were not
adjudicated on the merits. The United States Supreme Court explained in Cullen
v Pinholster, 131 S Ct 1388 (2011) that "[i]f a claim has been adjudicated on
the merits by a state court, a federal habeas petitioner must overcome the
limitation of § 2254(d)(1) on the record that was before that state court."
Id. at 1400. But, "if the state court did not adjudicate the petitioner's
claim on the merits, Pinholster explains that a federal court can still hold
an evidentiary hearing, subject of course to the restrictions of 28 U.S.C. §

2254(e)(2)."' Ballinger v Prelesnik, 709 F 3d 558, 562 (6th Cir. 2013), citing

 

Cullen v Pinholster, 131 S Ct at 1401 &n. 10.
The last reasoned opinions were from the Wayne County Circuit Court
Judge who denied Petitioner's first motion for relief from judgment by stating
that:
"All of the issues raised in defendant's current motion were
raised, in one form or another, and rebuffed on direct appeal
and/or in his first post-appeal motion. Accordingly, and since
defendant does not make an accurate claim of a retroactive
change in law, the defendant is not entitled to relief because
of MCR 6.508(D)(2)(3)."" (See Exhibit JJ)
But:

"The trial court could not have simultaneously concluded both
that [Petitioner's] claim had already been litigated on direct

appeal and that [Petitioner] lost his claim by failing to raise

-34-

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2173 Page 43 of 311

it on direct appeal. Most likely, the invocation of the

procedural default rule ... was a typographical error, and the

court dismissed the claim under M.C.R. 6.508(D)(2)." Peoples v

Lafler, 734 F 3d 503, 511 (6th Cir. 2013)(emphasis in original).

“The erroneous invocation of M.C.R. 6.508(D)(2) to deny a habeas
petitioner's claim is not considered an adjudication on the merits". Marion v
Woods, 128 F Supp 3d 987, 993 (E.D. Mich. 2015). To the extent that any of
Petitioner's claims raised in his first 6.500 motion "were raised, in form or
another, and rebuffed on direct appeal and/or in his first post-appeal motion"
(see Exhibit JJ), "(t]he provision of subrule (D)(2) regarding issues that
were decided against the defendant in a prior appeal state familiar principals
drawn from the doctrine[] of ... law of the case." People v Jackson, 465 Mich
390, 398 (2001). But "the law-of-the-case doctrine applies only if the facts
remain substantially the same"', People v Bryant, 289 Mich App 260, 271 n. 2
(2010), and Petitioner was not in possession of the affidavits from Hill (see
page 3 of Exhibit A), Burford (see page 2 of Exhibit C), Randall (see page 2
of Exhibit N), or Williams. (See page 2 of Exhibit 0). Therefore, the
invocation of MCR 6.508(D)(2) on the first 6.500 motion filed by the
Petitioner was erroneous and was not based on the merits, Marion v Woods, 128
F Supp at 994, and Petitioner is entitled to an evidentiary hearing. Ballinger
v Prelesnik, 709 F 3d at 562.

The denial of Petitioner's second motion for relief from judgment was
denied pursuant to MCR 6.502(G). (See Exhibit F). "Michigan's rule against
successive motions prevents a second petition from even being considered by
the court.'' Williams v Birkett, 670 F 3d 729, 733 (6th Cir. 2012). Therefore,
here too, "the state court d[id] not adjudicate the petitioner's claim on the
merits'’ and this Court "can still hold an evidentiary hearing." Ballinger v
Prelesnik, 709 F 3d at 562.

"Although the Supreme Court has explained that ‘it may be presumed that

~35-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2174 Page 44 of 311

[a] state court adjudicated [a] claim on the merits,’ this presumption is
limited to situations in which there is an ‘absence of any indication or

state-law procedural principles to the contrary.’ Harrington v Richter, 562 US

 

86, 99, 131 S Ct 770, 178 L Ed 2d 624 (2011). A dismissal of a claim
explicitly acknowledging a court's procedural inability to sufficiently
consider it constitutes an ‘indication’ that the court did not adjudicate the

claim on the merits.'' White v Warden, Ross Corr. Inst., 940 F 3d 270, 274 (6th

 

Cir. 2019).

Also, as for Argument VI(C) and VII which were raised on direct appeal
in th 1990's, an evidentiary hearing held to make a determination as to
whether these arguments can be equitably tolled is not barred. As the Court in
Chavez v Florida, 647 F 3d 1057, 1060 n. 1 (11th Cir. 2011) explained, the:

“AEDPA does contain additional restrictions on a federal court
granting an evidentiary hearing in a state prisoner's habeas
proceedings. See 28 U.S.C. § 2254(e)(2); Cullen v Pinholster,

US , 131 S Ct 1388, 1398, 179 L Ed 2d 557 (2011); see
also Schriro, 550 US at 474, 127 S Ct at 1490 ("Because the
deferential standards prescribed by § 2254 control whether to
grant habeas relief, a federal court must take into account
those standards in determining whether an evidentiary hearing is
appropriate.'’). Those additional restrictions do not, however,
apply to the § 2254(d) statute of limitations tolling issues
before us, because whether the statute is equitably tolled is a
purely federal issue, which did not arise until Chavez's federal
habeas petition was filed."

 

Petitioner also asserts that the Michigan Court of Appeals’ decision on
direct appeal back in the 1990's was an unreasonable determination of the
facts. As explained in Argument VI(D), the Michigan Court of Appeals had
several items of evidence presented to it to factually support his claim but
ignored this evidence in making its ruling. (See page 4 of Exhibit KK). In
Taylor v Maddox, 366 F 3d 992 (9th Cir. 2004), it was held that "if a state
court makes evidentiary findings without holding a hearing and giving a
petitioner an opportunity to present evidence, such findings clearly result in

an ‘unreasonable determination’ of the facts." Id. at 1001. Because the

~36-

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2175 Page 45 of 311

Michigan Court of Appeals made an evidentiary finding without holding a
hearing, it made an unreasonable determination of the facts and, as the Court
in Caudill v Conover, 871 F Supp 2d 639, 647 (E.D. Ky. 2012) explained, Cullen
v Pinholster "does not completely shut the door on further factual development
if needed. If, after reviewing the extensive state court records, this Court
determines that any of the claims adjudicated by the state court were based on
an unreasonable determination of the facts, § 2254(d) deference would not
apply and new evidence can be considered."

For all of these reasons, Petitioner is entitled to an evidentiary
hearing in this Court. In fact, "[wlhere newly discovered evidence is alleged
in a habeas application, evidence which could not reasonably have been
presented to the state trier of facts, the federal courts must grant an
evidentiary hearing.'' Townsend v Sain, 372 US 293, 317 (1963)(emphasis added).
At a minimum, this Court has it within its discretion to hold an evidentiary
hearing on Petitioner's actual innocence claim. Simmons v Winn, 361 F Supp 3d
719, 739 (E.D. Mich. 2019). After such an evidentiary hearing, Petitioner
asserts that he will have presented ‘evidence of innocence so strong that a
court cannot have confidence in the outcome of the trial unless the court is
also satisfied that the trial was free of non-harmless constitutional error,"
Schlup v Delo, | 513 US at 316, and Petitioner asserts that his trial was not
free of non-harmless constitutional error as is now addressed.

FREESTANDING CLAIM OF ACTUAL INNOCENCE

 

The Supreme Court of the United States has "not resolved whether a
prisoner may be entitled to habeas relief based on a freestanding claim of
actual innocence,'’ McQuigein v Perkins, 133 S Ct at 1931, and Petitioner
argues that, in light of the compelling circumstances of this case detailed

above, he has made out an exceptional case for which the Supreme Court to

-37-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2176 Page 46 of 311

resolve this question.
ARGUMENT IT

PETITIONER WAS DENIED HIS FOURTEENTH AMENDMENT DUE PROCESS RIGHT

TO A FAIR TRIAL WHERE THE TRIAL COURT'S DENIAL OF HIS MOTION FOR

A NEW TRIAL BASED ON NEWLY DISCOVERED EVIDENCE WAS SO EGREGIOUS

THAT IT VIOLATED HIS RIGHT TO A FUNDAMENTALLY FAIR TRIAL.

To establish a constitutional due process claim based upon a state
court's denial of a motion for a new trial based on newly discovered evidence,
Petitioner must demonstrate that the trial court's denial of his motion for a
new trial was so egregious that it violated his right to a fundamentally fair
trial. Kelley v Burton, 377 F Supp 3d 748, 757 (E.D. Mich. 2019), citing
Pudelski v Wilson, 576 F 3d 595, 611 (6th Cir. 2009).

Petitioner asserted that he was entitled to a new trial based on the
affidavit (see Exhibit G), Polygraph Report (see Exhibit J), and DVD/disk of
the polygraph examination. The trial judge, who was the factfinder in this
case, was of the opinion that the entire case centered in and around the
testimony from Curtis Collins (T3, 101) which was that he heard four gun
shots, turned around, looked down Gray ‘And I seen Carl Hubbard running
through a field" and identified him by a scar on the back of his head. (T3,
64-65).

In his affidavit and on the DVD/disk of his polygraph examination,
Collins claims that he was not present at the scene of the crime for which
Petitioner stands convicted, did not witness Petitioner running from the crime
scene, and only testified otherwise on the third day of trial because he was
threatened by Detroit Police and Assistant Wayne County Prosecutor, James
Gonzalez. (See Exhibits G & DVD/disk).

The claim in his affidavit and on the DVD/disk that he was not present
at the scene of the crime for which Petitioner stands convicted is bolstered

by the Polygraph Report indicating that he was being truthful in this regard.

-38-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2177 Page 47 of 311

(See 1 3 of Exhibit J). "Polygraph test results may be considered in deciding
a motion for a new trial where ... (1) they are offered on behalf of the
defendant, (2) the test was taken voluntarily, (3) the professional
qualifications and quality of the polygraph equipment meet the approval of the
court, (4) either the prosecutor or the court is able to obtain an independent
examination of the subject or of the test results by an operator of the
court's choice, and (5) the results are considered only with regard to the
credibility of the subject." People v Mechura, 205 Mich App 481, 484 (1994).
First, the polygraph results were being offered on behalf of Petitioner
as evidenced by Exhibit G, J and the DVD/disk. Second, the test was taken
voluntarily. (See 1 9 of Exhibit G ("I am willing to take a polygraph test"').
Third, the professional qualifications and the quality of the polygraph
equipment could have been shown to meet the approval of the court through the
testimony of licensed polygraph examiner, Michael Anthony. (See 1 1 of Exhibit
LL). Fourth, either the prosecutor or the court would have been able to obtain
an independent examination of the subject or of the test results by an
operator of the court's choice as Collins is "willing to take a polygraph
test,'' "willing to testify to" the facts contained in his affidavit (see 1 9
and the introduction of Exhibit G), and licensed polygraph examiner, Michael

Anthony, was willing to provide this Court with the test results at an

evidentiary hearing on remand or by request. (See 1 2 of Exhibit LL). And

fifth, an examination of the arguments made demonstrated that Petitioner was
only asking the Court to consider the polygraph test results with regard to
the credibility of Collins.

Several other affidavits were presented with his motion that not only
provided support for the claim by Collins that he was forced to commit

perjury, but also provided another possible suspect and presented a person who

-39-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2178 Page 48 of 311

would have testified to witnessing the murder and that it was not Petitioner.

Specifically, there were three affidavits from three people with
information that Collins was coerced by homicide detectives from the Detroit
-Police to commit perjury on the third day of Petitioner's trial. (See Fxhibit
C, N&O). First, there was Roy Burford who would have testified that he knows
Collins personally and was told by him that he lied on Petitioner Hubbard
because Mr. Hubbard had personally robbed him around 1996 and that the police
had something on him as well. (See i 8 of Exhibit C).

Second, there was Fmanuel Randall who would have testified that he
couldn't understand why Collins lied in court about Petitioner Hubbard, he
never would say. All he would say was that the police had something over his
head and that he had to. (See fl 8 of Exhibit N).

Third, there was Raymond Williams who would have testified that, while
being held in police custody at the Detroit Police Headquarters on the 9th
floor Homicide Division between August 31, 1992, and September 2, 1992, he
- heard Collins crying in another cell. He asked Collins what was wrong and he
told Mr. Williams that homicide officers Sergeant Joann Kinney and Sergeant
Ronald Gale were forcing him to lie on Petitioner Hubbard on September 2, 1992
at Petitioner's murder trial or else he would be charged with the murder
rather than Petitioner. (See "11's 3, 4, 6 & 7 of Exhibit 0).

And then there were the affidavits which provided another possible
suspect. Roy Burford and Emmanuel Randall stated in their affidavits that the
word on the street was that Mark Goings was the one who actually killed
Rodnell Penn on Gray and Mack on January 17, 1002. (See Exhibit C & N). Roy
Burford would have testified that:

‘After ‘CARL HUBBARD’ got convicted for the murder in front of

"UNCLE PETER'S' house, everyone was saying that 'MARK GOINGS'

was the one who actually killed the guy. This was due to ‘MARK

GOINGS' believing that the victim had something to do with his
brother 'DARRYL GOINGS' murder on Gray Street. It was said these

-40-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2179 Page 49 of 311

are the same people who wlere} trying to rob and kill 'DARRYL
GOINGS' as well."’ (See 1 10 of Exhibit C).

And finally there was an affidavit from Askia Hill which stated that he
would testify to witnessing Mark Goings killing a man on Mack and Gray on the
evening of January 17, 1992. (See Exhibit A).

The discovery that testimony introduced at trial was perjured may be
grounds for a new trial. People v Barbara, 400 Mich 352, 363 (1977). "In order
to merit a new trial on the basis of such a discovery, a defendant must show
that the evidence (1) is newly discovered, (2) not merely cumulative, (3)
would probably have caused a different result, and was not discoverable and
producible at trial with reasonable diligence.'’ People v Mechura, 205 Mich App
at 483.

First, the claim made by Collins that he was threatened and coerced by
Detroit Police and APA Gonzalez to provide testimony on the third day of trial
implicating Petitioner in the murder of Rodnell Penn was ''not discoverable or
producible at trial with reasonable diligence’ and was therefore "newly
discovered", People v Mechura, 205 Mich App at 482, as evidenced by the
following statements from Collins made in his affidavit:

6. I contacted Raymond Williams in 2014, informing him that I

had lied on Carl Hubbard and I told him that it was because

Assistant Prosecutor Mr. James Gonzalez, Sergeant Joann Kinney

and Sergeant Gale continued to threaten me and that I would do

an affidavit saying that but I backed out of it because I was

afraid and feared what AP Gonzalez, Sergeant Kinney and Sergeant

Gale would do to me and I didn't want to face perjury charges

again and be put in jail and threatened by these government

officials.

7. I went to prison in 2014 and got out in 2015. While in prison

I realized how hard and difficult it was in prison during that

ten months. I also learned that AP Gonzalez was no longer

prosecuting cases and that Sergeant Kinney and Sergeant Gale

were no longer on the police force. As a result, I no longer had

to worry about their threats and I was tired of running from the

fact that I had put an innocent man, Carl Hubbard, in prison.

(See Mfl's 6 & 7 of Exhibit G).

The DVD/disk of Collins' polygraph examination provided further support

-41-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2180 Page 50 of 311

that the evidence that his testimony was perjured could not have been
discovered or produced at trial with reasonable diligence. (See DVD/disk).
Indeed, recanting testimony properly qualifies as newly discovered evidence.
People v Barbara, 400 Mich at 363, People v Canter, 197 Mich App 550, 559
(1992).

The trial court found that:

"As argued above, the evidence is not newly discovered. The

witness testified on the first day of trial that he was not on

Gray and Mack. Two days later he admitted that he was present on

Gray and Mack and that his new testimony was a lie. Moreover,

because Collins had told Williams information in 2014 and

Williams was helping Defendant gather information in 2014 which

was part of Defendant's 2015 motion, Defendant had information

about Collins in time for the 2015 motion for relief. The

polygraph results add nothing because the questions upon which

it was based are all new things both parties agree on during

trial. Collins' latest claims are not new." (See page 14 of

Exhibit H).

But as discussed in Argument I found in his Delayed Application for
Leave to Appeal from the denial by the trial court of his third 6.500 motion,
this evidence, along with the cab company subpoena, are new and Petitioner
‘utilizes and incorporates that argument into this argument at this point to
support his position that his evidence is new.

And all of the other affidavits were also "not discoverable and
producible at trial with reasonable diligence'' and were therefore "newly
discovered". People v Mechura, 205 Mich App at 483. Roy Burford stated in his
affidavit that it was only after the Petitioner was convicted that he heard
everyone saying that it was Mark Goings that committed the murder that
Petitioner stands convicted of. (See _ 10 of Exhibit C). Petitioner was
unaware of Roy Burford's affidavit until a chance encounter while
incarcerated. (See 1 2 of Exhibit B). This constituted new evidence. Cf.

People v Taylor, 2008 Mich App LEXIS 2468 at *2 & *5 ("According to the

witness, he met defendant years later while they were both incarcerated.

-42-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2181 Page 51 of 311
During a conversation with defendant, the witness realized that the killing he
had witnessed years prior was the crime underlying defendant's conviction."
"The trial court found that the evidence was newly discovered based on the
witness's testimony that he did not come forward until after meeting
defendant, this conclusion is not in error." (Attached as Exhibit MM)); see

also People v Corley, 503 Mich 1004, 1006 (2019)(Finding that a "holding that

 

the witness is not credible solely as a result of his criminal conviction [i]s
erroneous.'').

Petitioner was also unaware of the contents of Fmanuel Randall's
affidavit until a chance encounter while incarcerated. (See fl 3 of Exhibit B).

This too is new evidence. People v Taylor and People v Corley, supra.

 

 

Raymond Williams stated that he never told anyone about what Curtis
Collins had told him until he made contact with Petitioner in late 2010
through 2011. (See 1 6 of Exhibit 0). Therefore, this is new evidence. People
v Burton, 74 Mich App 215, 222-223 (1977).

Askia Hill stated in his affidavit that "I never told anybody what I
s[aw] that day because I was afraid for my life and I didn{']t want any
trouble with anybody in the neighborhood, because I have to live in that
neighborhood.'' (See 1 4 of Exhibit A). It is only now that he is out of that
neighborhood that he is willing to testify to what he saw that night because
he knows that Petitioner Hubbard is innocent. Id. at 5. In Schlup v Delo, 513
US 298 (1995), former prison inmate John Greene stated in his affidavit that
he had previously denied witnessing a murder because '"'I was concerned about my
safety" but that "I am not afraid now because I haven't been in prison for
more than 7% years."' Id. at 310, n. 21. The Court rejected the suggestion that
Schlup "did not provide adequate cause for failing to raise his new claims

more promptly,'' id. at 309, and Petitioner had likewise specified how this

-43-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2182 Page 52 of 311

affidavit could not have been discovered earlier as both Hill and Creen shared
the same concerns for their safety and only came forward when they were no
longer in the same environment that formed those concerns.
In fact, the trial court found the affidavits from Roy Burford, Emanuel
Randall, Raymond Williams and Roy Burford were new when holding that:
"Defendant[] present[ed] other new evidence provided by other
prisoners who have heard Collins regret his testimony against
Defendant or who now remember that they were at the party store
that night and Collins was not in there’. (See page 14 of
Exhibit H).
Next, none of the evidence presented was "merely cumulative." People v
Mechura, 205 Mich App at 483. While Collins did testify that the Detroit

Police had coerced him to say things that weren't true and that he lied under

oath at the preliminary examination when he testified to seeing Petitioner at

 

the scene of the crime (T1, 39), there was never any testimony that he was
again coerced by the Detroit Police and AP Gonzalez to give testimony
implicating Petitioner of murder on the third day of trial. In fact, on the
third day of trial Collins testified that he had requested to testify (T3, 37)
and that there had been no promises for his current testimony. (T3, 50-51).
Because the affidavit from Collins "is diametrically opposed to his trial

testimony," it is not cumulative. People v Lapresto, 9 Mich App 318, 322

(1967).

Furthermore, there was no other testimony given at trial indicating
that Mark Goings was responsible for the murder of Rodnmell Penn. Accordingly,
this new evidence does not support a fact already established by existing
evidence and adds greatly to the probative force of the testimony given
supporting Petitioner's alibi defense (T3, 129-132, 147-149) and testimony
indicating that Collins was not on Gray and Mack on the evening in question.
(T1, 18-19, 47-48), (T2, 47-49), and (T3, 101-105, 123-124).

The trial court did not address whether or not testimony indicating

-44-

 
 

REE EEE EEE EEE

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2183 Page 53 of 311

that Mark Goings was responsible for the murder of Rodnell Penn was cumulative
but it was held that Collins' affidavit:
"would be cumulative because this exact witness testified to
this same claim at trial and the polygraph results would not be
admissible. Defendant cannot meet the second prong of the Cress
test.'’ (See page 14 of Exhibit H). ~~
But Collins had not "testified to this same claim at trial" as ruled by
_the trial court. (See page 14 of Exhibit H). In reality, Collins testified at
trial that it was at his request that he testify (T3, 37) and that there had
been no promises for his testimony. (T3, 50-51). But in his affidavit he now
swears that his testimony would be that his testimony on September 2, 1992 was
“coerced from me by threats from AP Gonzalez, Sergeant Kinney and Sergeant
Gale". (See 1 8 of Exhibit G). And just because Collins was coerced and
threatened on two separate occasions into testifying favorably for the State
does not make his testimony cumulative. For instance, if the State were
successful in their efforts to privately question Collins (see page 11 of
Exhibit 1) & (see 9 of Exhibit H) and he claimed that they had threatened him
again at that time, would this evidence be cumulative to his testimony on the
first day of trial that the police had threatened and coerced him into
‘testifying at the preliminary examination? Simply put, Collins never testified
that his September 2, 1992 testimony was the product of threats and coercion
by the police and prosecutor. To the contrary, Collins testified that it was
at his request to testify and tell the truth (T3, 37) and that there had been
no promises for his testimony given on the third day of trial. (T3, 50-51).
Finally, this new evidence ‘would probably have caused a different
result'’. People v Mechura, 205 Mich App at 483. And to the extent that this
portion of Petitioner's argument relies on affidavits and exhibits previously

submitted to the trial court, their use "is not in contravention with MCR

6.508(D)(2)"" as "Cress ... requires a determination of whether 'the new

-45-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2184 Page 54 of 311

evidence makes a different result probable on retrial.' Cress, 468 Mich at
692."' People v Johnson, 502 Mich 541, 577 n. 17 (2018). Collins was the only
prosecution witness to provide testimony that Petitioner was even at the scene
of the murder of Rodnell Penn. And when first called to testify at trial on
Monday, August 31, 1992, Collins said that he had given false testimony
implicating Petitioner in the murder at the preliminary examination. He
specifically denied being present at the party store on Gray and Mack on
January 17, 1992 at the time Mr. Penn was killed and also denied seeing
Petitioner at that time and place. (T1, 18-19). Collins testified that
homicide detectives from the Detroit Police coerced him to say things that
weren't true and that he lied under oath in his preliminary examination
testimony. (T1, 39). He testified that the homicide detectives pressured him
to lie with promises of money and protections, and threats regarding his
pending prison escape charge. (T1, 49-51). A woman named ''Barbara™ was also
told by Collins prior to trial that "the police are trying to make me say Carl
did this." (See Exhibit S).

After his Monday, August 31, 1992 trial testimony, Collins was arrested
for perjury and held in the custody of the homicide detectives from the
Detroit Police. (T3, 47-50). On Wednesday, September 2, 1992, Collins was
recalled by the prosecution and recanted his testimony given at trial on
Monday. Collins testified that he had lied on Monday and that now his
preliminary examination testimony was really the truth. (T3, 36-40). He
claimed that his testimony exonerating Petitioner at trial on Monday was given
out of fear of death threats (T3, 40) and without any promises from the
homicide detectives (T3, 50-51), Collins ignored his fear for the life of his
family and himself that he had just two days earlier and gave testimony

implicating Petitioner.

-46-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2185 Page 55 of 311

It was based on this questionable foundation that Collins gave his
testimony implicating Petitioner on Wednesday, the third day of trial. Collins
testified that he did not actually see Petitioner shoot Mr. Penn but that he
heard three or four gunshots, turned around, looked down Gray "And I seen Carl
Hubbard running through a field." Collins couldn't see Petitioner's face but
made his identification by a scar on the back of his head. (T3, 64-65)(See
also Exhibit T, photograph of scar). Petitioner has marked Exhibit U with an
"A" to indicate where Petitioner was alleged to have been running when he was
identified by Collins. (See Exhibit U). But Officer Randy Richardson testified
that the party store on the corner of Gray and Mack, where Collins claims to
have been standing when he identified Petitioner--indicated by a 'B" on
Exhibit U--was about three hundred to three hundred and seventy five feet away
from the location of Mr. Penn's body. (T2, 21-22). Officer Richardson also
testified that the area where Mr. Penn was found--indicated by a "C" in
Exhibit U--was fairly dark. (T2, 21). In fact, after being shown People's
Exhibit 13 (see Exhibit V) that was taken from the side of the party store at
roughly 9:45 to 10:00 a.m., which depicted himself standing "pretty close to''
the crime scene (T2, 28-29), Officer Richardson could not see any of his
features but could make out no more than a silhouette of himself. (T2, 29-
30).

Under the concept known as the “physical facts rule,‘’ the testimony of
a witness which is opposed to the laws of nature, or which clearly conflicts
with the principles that are established by the laws of science cannot be
given any probative value by the jury. See Harris v General Electric Corp.,
201 F 3d 800, 803, (6th Cir. 2000). When looking at Exhibit V, it is apparent
that the testimony from Collins that he identified Petitioner by a scar on the

back of his head under the conditions which he claims to have is "opposed to

-47-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2186 Page 56 of 311

the laws of nature’ and would not “be given any probative value by the jury."

Id. After all, if Officer Richardson could make out no more than a silhouette

of his body in the photograph showing him at around 9:45 to 10:00 in the
morning that was taken at the party store (T2, 28-30) where Collins claimed to
have identified Petitioner (T3, 64), then how could Collins have possibly
identified Petitioner from the same distance at night in a fairly dark area
(T2, 21) by only a scar on the back of Petitioner's head? (T3, 64~65).

The only logical conclusion is that Collins committed perjury due to
being coerced by the police and prosecutor as was claimed in his affidavit and
during his polygraph examination (see M's 5, 6 & 8 of Exhibit G, and
DVD/disk) and verified by the Polygraph Report indicating that he was being
honest when claiming that he was not present when Mr. Penn was shot. (See 1 3
& "Results" of Exhibit J). This is further supported through an investigation
conducted by the Justice Department which revealed that homicide detective
Sergeant Joann Kinney--the same sergeant that Collins said coerced him to
commit perjury on the third day of trial (see M's 5 % 6 of Exhibit G)--
admitted to threatening other witnesses. (See Exhibit Q).

Everything about this case verifies Collins’ claim that he was not
present when Mr. Penn was shot and did not see Petitioner on the night of his
murder. (See 1's 1 & 2 of Exhibit G & page 2 of Exhibit J). In fact, Detroit
Police reported that witnesses told them that there was "a Black female
approaching 3960 Gray'' with the deceased moments before gunshots were heard
and the deceased was observed laying on the ground. (See Exhibit W). After
being shot, a black female was witnessed ''saying something to'' the deceased
and then walking into 3960 Gray. (See Exhibit Y). But Collins says nothing of
this black female in this trial testimony or of Lucinka Gross who was walking

down the street at that time also. (T2, 52-53).

-43-
EEE EEE EO ttlOQ,G,G,, EE ——————E———E—E—E———=————
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2187 Page 57 of 311

Collins claimed to have been able to identify the deceased as the same
person that he saw with Petitioner five to ten minutes earlier in the party
store (T3, 45) even though he had never seen the deceased before in his life
(T3, 52), couldn't describe what he looked like or what he was wearing (T3,
76), and didn't even see his face when he saw him dead in the driveway. (T3,
77).

Collins also claimed that, after seeing "the decease[{d] guy laying in
the driveway ... I took off running. I jumped into a cab and went home." (PE,
13). The trial judge relied on this claim. (T3, 175-176). But after a subpoena
was issued for the production of all fares handled in that area on that night
(see Exhibit K), nothing favorable was able to be presented in support of
Collins' claim. (See trial transcripts generally). Perhaps this was because
there ‘was a snow storm and there were no buses" or other public
transportation running that night. (See 1 9 of Exhibit C). As the Supreme
Court in Graves v US, 150 US 118 (1893) explained, "if a party has it
particularly within its power to produce [evidence or] witnesses whose

' testimony would elucidate the transaction, the fact that he does not do it
creates the presumption that the [evidence or] testimony, if produced, would
be unfavorable."' Id. at 121.

Nothing corroborates Collins’ claim that he was present at the scene of
the crime on the night of Mr. Penn's murder. In fact, every piece of evidence
and testimony shows otherwise. Raymond Williams (T3, 103-104), Roney Fulton
(T3, 115-116), and Fmanuel Randall (see 11fl's 2, 3 & 4 of Exhibit N) all claim
that Collins was with them that night. Moreover, even after being arrested two
days after Petitioner's preliminary examination and charged with the murder of

Mr. Penn (see Exhibit AA), Andrew Smith's testimony contradicted Collins'

testimony that the two were together that night. Compare (T2, 47-49) with (T3,

 

-49-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2188 Page 58 of 311

71-74).

Moreover, Collins' claim that he was at the Special K Party Store
talking to the store owner (PE, 12) when he saw Petitioner accompanied by Mr.
Penn right before the murder (T3, 38, 44, 52) is rebutted by Roy Burford (see
1 6 of Exhibit C) and the owners of the Special K Party Store, Samir and Raad
Konja, who will testify that Collins was not allowed in their store (see | 2
of Exhibit E and 1 1 of Exhibit D) and Raad will further testify that he would
have seen anyone that walked into the store and that Collins did not. (See % 2
of Exhibit D). Steven Konja did not see him either. (See 1 2 of Exhibit P).

At a new trial where Collins were testifying that he did not witness
Petitioner at the scene of the crime--the witness the trier of fact centered
its finding of guilt on (T3, 101)--Askia Hill testifying that he was there and
witnessed Mark Goings commit the murder (see M's 2, 3 & 6 of Exhibit A)
which was the word on the street (see 1 10 of Exhibit C) & (fl's 6 & 7 of
Exhibit N), and three witnesses testifying that Collins told them that he was
coerced to lie at Defendant's trial (see 1 8 of Exhibit C), (1 8 of Exhibit
N), and (11's 3, 4 & 7 of Exhibit 0), the result of the proceeding would have
been different.

Petitioner was aware that, in order to be entitled to a new trial, the
evidence must be admissible. People v Darden, 230 Mich App 597, 606 (1998).
But he pointed out that Askia Hills' testimony that he witnessed Mark Goings
kill Mr. Penn (see 11's 2, 3 & 6 of Exhibit A) is admissible. Wynne v Renico,
279 F Supp 2d 866, 882 (E.D. Mich. 2003)(holding that evidence that someone
else other than the defendant may have committed the crime is crucial
exculpatory evidence that the defendant is entitled to present to the jury).
Moreover, the three witnesses that will testify that they were told by Collins

that he had lied at trial on September 2, 1992 due to the coercion from

-50-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2189 Page 59 of 311

 

homicide detectives and Detroit Police would be admissible as "extrinsic proof
tending to establish a reason on the part of a witness to fabricate is never
collateral and may not be excluded on that ground." Wynne v Renico, 279 F Supp
2d at 882.

All but Askia Hill's affidavit may be found to constitute hearsay.
Nonetheless, the testimony of Raymond Williams should be admitted as evidence
on retrial under the "excited utterance'’ hearsay exception found in MRE
803(2). "MRE 803(2) defines an excited utterance as '[a] statement relating to
a startling event or condition made while the declarant was under the stress
or excitement caused by the event or condition." People v Smith, 456 Mich 543,
550 (1998). The abandonment by Collins of his belief in the death threats made
on him and his family (T3, 38-40) after Sergeant Kinney and Sergeant Gale
forced him to lie (see Exhibit G, Exhibit C at 9 8, Exhibit N at 1 8 & Exhibit
O at § 3) upset him so much that he was overheard crying by Mr. Williams. (See
f 3 of Exhibit 0). Surely this must have been a startling event and the trial
court should have been convinced that this statement by Collins was made while
he was still under the overwhelming influence of the police coercion as he was
still crying and, therefore that the statement was reliable and admissible.
C£. People v Smith, 456 Mich at 552.

In any event, when the enforcement of the evidence rules excludes
evidence critical to the defense, the due process clause can require the

admission of evidence, despite the rule. Chambers v Mississippi, 410 US 284

 

(1973); Davis v Alaska, 415 US 308 (1974); People v Arenda, 416 Mich 1 (1982).
Petitioner asserts that such is the case here.

In light of the fact that "other evidence did not decisively undermine
{Collins' recent affidavit and], in fact, there [are] many reasons to believe''

him, Collins' affidavit--"bolstered by the results of the polygraph test''--

-51-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2190 Page 60 of 311

entitles Petitioner to a new trial. People v Mechura, 205 Mich App at 484. See

also People v Jackson, 91 Mich App 636, 640 (1979)(concluding that a different

 

result was probable on retrial due to the lack of incriminating evidence at
trial); and People v Burton, 74 Mich App 215, 223 (1977)(holding that in light
of the weakness of the convicting evidence, the newly discovered evidence
could make a significant impact at retrial).

In rejecting the argument that all of this new evidence "would probably
have caused a different result'’, People v Mechura, 205 Mich App at 483, the
trial court first held that:

"The evidence would not render a different result probable on
retrial. Under Michigan law, affidavits recanting prior sworn
testimony are suspect. People v Dailey, 6 Mich App 99, 102
(1967). Recantation alone does not require the court to order a
new trial if the court determines that the recanted testimony is
untrustworthy. People v Van den Dreissche, 233 Mich 38, 46
(1925).

The circumstantial evidence against Defendant was surprisingly
strong and Collins’ recanting at a retrial would not make a
difference. Defendant's presentation of other new evidence
provided by other prisoners who have heard Collins regret his
testimony against Defendant or who now remember that they were
at the party store that night and Collins was not there would
also not likely change the result." (see page 14 of Exhibit H).

 

First, "[iln order to determine whether newly discovered evidence makes

a different result probable on retrial, a trial court must first determine

 

whether the evidence is credible.'' People v Johnson, 502 Mich 541, 566-567

 

(2018)(emphasis added). The trial court could not make that credibility
determination for Collins' testimony found in his affidavit relied on by the
Petitioner in the trial court because, ‘where a motion for a new trial is
predicated upon the affidavit of a recanting witness, the court should have
had the opportunity to observe and hear the witness at the original trial or
hearing on the motion before passing on the witness's credibility.'' People v

Blair, 44 Mich App 469, 471 (1973). Therefore, it was an abuse of discretion

for the trial court to not hold an evidentiary hearing and observe the

-52-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2191 Page 61 of 311

demeanor of Collins as Judge Talon did not preside over the trial in 1992;
Richard P. Hathaway did. Id. at 472. Because the trial court did not hold an
evidentiary hearing before concluding that a different result was not probable
on retrial, as required by Jolnson, "the record discloses a clear mistake or
omissions that preclude meaningful review'' and the trial court abused its
discretion. People v Blevins, 314 Mich App 339, 361 (2016).

Second, it was clearly erroneous for the trial court to hold that
‘(t]he circumstantial evidence against Defendant was surprisingly strong'’.
(See page 14 of Exhibit H). The trial court did not elaborate on what
"circumstantial evidence against defendant was surprisingly strong" but this
is verbatim what the prosecutor stated in his response (see page 22 of Exhibit
I) as was nearly every other factual and legal determination. Because the
trial court adopted the prosecutor's response without exception, Petitioner
will now rebut the facts relied on by the prosecutor used to show that "{t]he
circumstantial evidence ... was surprisingly strong'’ that was adopted verbatim
by the trial court. First, the prosecutor began by arguing that "Collins would
be impeached with his statement to the police, his preliminary examination
testimony, and his disavowal at trial of the claim that he was not on Gray and
Mack."' (See page 18 of Exhibit I). But these facts would have no bearing on a
jury after hearing the facts and arguments presented previously and
hereinafter.

For example, as for his “disavowal at trial of the claim that he was
not on Gray and Mack'' (see page 18 of Exhibit 1), he testified that this was
done out of fear of death threats made on him and his family. (T3, 40). But
despite his belief in these death threats (T3, 40) and without any promises
from the homicide detectives (T3, 50-51), Collins ignored his fear for the

life of his family and himself that he had just two days earlier and made a

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2192 Page 62 of 311

request to give the testimony (T3, 37) implicating Petitioner. No jury would
believe that he honestly believed that either he or his family would be killed
if he testified against the Petitioner when he turned right around and asked
to testify against him two days later (T3, 37) without any assurances from the
homicide detectives. (T3, 50-51).

The prosecutor next pointed to "[o]ne of the most damaging facts about
Collins's recantation at _trial'' in support of the position that the new
evidence would not have any effect on retrial. (See page 19 of Exhibit I). But
this was a different recantation than is being relied upon in the current
appeal. The Petitioner is not asking for a new trial based on "Collins's
recantation at trial'’ given on the first day, he is claiming that he is
entitled to a new trial based on the recent recantation from Collins that
indicates why he testified the way he did on the third day of trial. The
belief that because "the nineteen year old gave a phony name would seem to
make it more likely that the information in the police statement was the
truth” because "[h]is reasoning may have been that the defendant would never
know it was Collins who had informed", and the facts relied on by the
prosecutor which are claimed to have “supported Collins's testimony" (see
pages 19-20 of Exhibit I) would also mean nothing in light of the facts and
arguments in support of the credibility of Collins' testimony discussed
previously and hereinafter.

Collins testified at trial that he saw Mr. Penn and the Petitioner at
the store together and that when he next saw them moments later Mr. Penn was
laying in the driveway and the Petitioner was running through a field. (T3,
44-46). But a witness reported ''that he observed the complainant and a Black
female approaching 3960 Gray'' moments before hearing ‘'several gunshots" and

"observing the complainant laying on the ground’. (See Exhibit W).

-54-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2193 Page 63 of 311

Also, Lucinka Gross testified that she only lived “about a block" from
the murder scene (T2, 51) and that, when she left to go to the store (T2, 52),
her daughters had heard gunshots. (T2, 54 & 56). And when she discovered the
body (T2, 53), there was no one else in the area. (T2, 54 & 57). And Herman
Luckey said in his police report that, after he heard gunshots, he "saw a lady
bending over the guy like she was asking him something. Then she went into
3960 Gray". (See Exhibit X); (See also Exhibit Y). But at trial Collins
testified that when he heard gunshots (T3, 44) and ran down the street (T3,
80) and saw the man laying in the driveway, there was no one else in the area.
(T3, 45).

Collins claimed to have been able to identify the deceased as the same
person that he saw with the Petitioner five to ten minutes earlier in the
party store (T3, 45) even though he has never seen the deceased before in his
life (T3, 52), couldn't describe what he looked like or what he was wearing
(T3, 76), and didn't see his face when he saw him dead in the driveway. (T3,
77). So if he didn't see his face and didn't know what he was wearing, how in
the world could he have identified him? So Collins' claim that "he could not
see the victims face"' being "confirmed by the officer on the scene’ (see page
20 of Exhibit I) really supports the Petitioner's position.

Collins’ recantation is also corroborated by an investigation conducted
by the Justice Department which revealed that homicide detective Joann Kinney-
-the same Sergeant that Collins said coerced him to commit perjury (see 11's 5
& 6 of Exhibit G)--admitted to threatening other witnesses. (See Exhibit Q).
And this is not the only time she has done so. (See pages 4-5 of Exhibit Z).

And it is significant that the prosecutor did not even try to argue
that Collins claim that after seeing ‘'the decease[d] guy laying in the

driveway[,] ... I took off running[,] I jumped into a cab and went home'' (PE,

-55-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2194 Page 64 of 311

13) could be corroborated. If the prosecutor could have done so it would seem
like that would have happened here in light of the extraordinary effort made
to make it appear as though Collins' testimony implicating the Petitioner
would have been accepted by the jury. (See pages 18-20 of Exhibit I).

The prosecutor's assertion that Andrew Smith somehow would support
Collins' testimony (see pages 19-20 & 21-22 of Exhibit I) is quite a stretch
when considering the fact that Smith's testimony contradicted Collins'
testimony claiming that the two were together that night. Compare (T2, 47-49)
with (T3, 71-74).

Collins’ claim that he was in the Special K Party Store talking to the
store owner (PE, 12) when he saw the Petitioner accompanied by Mr. Penn right
before the murder (T3, 38, 44, 52) would be impeached by Roy Burford (see fl 6
of Exhibit C) and the owners of the Special K Party Store, Samir and Raad
Konja, who will testify that Collins was not allowed in their store. (See fl 2
of Exhibit E) & (1 1 of Exhibit D). And Raad and Steve Konja will testify that
they would have seen Collins come into the store that night but he didn't.
(See 1 2 of Exhibit D, and 1 2 of Exhibit P). The prosecutor acts as though
these witnesses can somehow remember the events of a single ordinary night
twenty years ago (see page 22 of Exhibit I) but this night would have stuck
out in their minds as Lucinka Gross testified that she went to the party store
and ''asked them to call the police'’ to report a murder that happened just down
the street. (T2, 55, 58). It is again ironic that the prosecutor finds
“unbelievable'’ the Petitioner's "claim that the police never spoke to them
about the crime’ yet does not even include a police report indicating that the
police had talked to the store owners, but instead chased Collins around Wayne
County with the police in tow to question Collins (see page 11 of Exhibit I) &

(page 9 of Exhibit H) in what appears to be yet another attempt in a long

-56-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2195 Page 65 of 311

history of extracting the testimony that they desire.

Finally, Raymond Williams (T3, 103-104), Roney Fulton (T3, 115-116),
and Emanuel Randall (see {1's 2, 3 & 4 of Exhibit N) all claim that Collins
was with them that night. The trial court found "that Defendant's alibi
witnesses were not credible" without any explanation as to why. (See page 16
of Exhibit H). Petitioner can only assume that the trial court adopted the
prosecutor's position on this as was done on every other finding made by the
Court. And the prosecutor's claim that “defendant's alibi witnesses were
unbelievable” is due in part to what Detroit Police "Officer Turner testified
defendant had done". (See page 21 of Exhibit I). But anything that Officer
Turner would have to tell the jury would carry little weight as the jury would
also be hearing that other officers from the Detroit Police had coerced
Collins to say that he was present when the Petitioner shot Mr. Penn and that
he claimed to have witnessed the Petitioner running from the scene by a scar
on the back of his head at night at a distance that would have been impossible
to have been done, proving that he was coerced to testify falsely. Turner's
testimony as to observing the Petitioner at the scene of the crime and as to
his interactions with him at that time (see page 21 of Exhibit I) would also
be viewed in the shadow of this credible claim of police corruption. It would
also not appear surprising to the jury that Spells did not want to talk to the
police and instead chose to testify in court (see page 22 of Exhibit I) in
light of the way in which Collins would have been shown to have been
pressured. The claim that Spells' testimony ‘contradicts not only Collins but
also Andrew Smith" (see page 21-22 of Exhibit I) relies on testimony from
Collins that has been credibly recanted and Andrew Smith, a witness who was
arrested and charged with the very murder he was testifying about. (See

Exhibit AA). The other minor inconsistencies testified to nine months after

-57-

 

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2196 Page 66 of 311

they had occurred is hardly surprising and not likely to discredit this alibi.
In any event, nothing is said of Emanual Randall's alibi.

And "corroboration ... provided by the victim's brother, cousin, and
girlfriend" (see page 20 of Exhibit I) who must have been grieving the death
of their loved one amd were being told that the Petitioner was the killer
certainly had motive to testify favorably for the prosecution.

The prosecutor's argument that ‘defendant had motive to finally
eliminate the person who had given preliminary examination testimony in his
previous murder charge'' (see page 27 of Exhibit I) does not make sense as
there was "a stipulation that" he "had failed to appear at trial" (see page 21
of Exhibit I) and the charges were dismissed. (See Exhibit BB). The prosecutor
wants this Court to believe “that the victim sold drugs for the defendant and
had been doing so for two years'' (see page 20 of Exhibit I) before luring him
into a store and then out onto a public street to kill him in retaliation for
refusing "to appear for trial'' (see page 21 of Exhibit I) which led to those
charges being dismissed. (See Exhibit BRB). If the Petitioner were truly so
calculated as to wait two years for the perfect opportunity to kill Mr. Penn,
this certainly was not it. After two years of "selling crack" at "(different
places'’ on the "west side'’ of Detroit (T1, 75) and coming to his house to
"pick up the money and get more dope for him'' (T1, 8), it would only seem
logical that he would have had a better opportunity to kill him in a secluded
area rather than killing him in the street.

And Petitioner reminded the trial court that, on retrial, the jury will
hear evidence that the Petitioner was acquitted of the Possession of a Firearm
During the Commission of a Felony charge (T3, 185) even though APA Gonzalez
argued that the "killing was done by the defendant with a firearm". (Tl, 6).

So the circumstantial evidence was not "surprisingly strong" as alluded to by

-58-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2197 Page 67 of 311

the prosecutor and accepted as true by the trial court and Collins' recanting
at retrial "would probably have caused a different result". People v Mechura,
205 Mich App at 483; People v Cress, 468 Mich at 692.

This is especially true as Askia Hill will testify that he witnessed
Mark Goings, not the Petitioner, kill Mr. Penn. (See M197's 2, 3, 5% 6 of
Exhibit A). And while the prosecutor faulted Petitioner because Hill “has not
been given a polygraph exam'' (see page 22 of Exhibit I), the prosecutor has
not investigated Hill's claim even in the face of media requests for it to be
done (see Exhibit M) which makes the persistent attempts by the prosecutor's
Conviction Integrity Unit (see Exhibit CC) disingenuine, especially in light
of the manpower utilized in chasing Collins around Wayne County to talk to him
(see page 11 of Exhibit I) & (page 9 of Exhibit H) to investigate his claims.
So the fact that ‘Defendant fired his most recent attorney and insisted that
the prosecutor's conviction integrity unit not [] investigate his case” (see
page 9 of Exhibit H)--a umit headed by Richard P. Hathaway (see Exhibit CC),
the very judge that presided over his bench trial and accepted Collins’
testimony that he could identify Petitioner by a scar on the back of his head
at might in a dark area from 300 to 375 yards away after seeing People's
Exhibit 13 showing an officer from the same distance which provides no more
than a silhouette of him (see Exhibit V)--is perfectly logical. What is not is
that the prosecutor has only sought to question Collins, refused to provide
the results of the subpoena from the cab company or any police reports
indicating that the police did talk to the Special K Party Store owners, and
yet the trial court nearly verbatim accepted the prosecutor's position even
after being informed that the prosecutor had not investigated the claim by
Askia Hill that Mark Goings was the real killer. (See Exhibit M).

And while it is true that "affidavits recanting prior sworn testimony

-59-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2198 Page 68 of 311

are suspect" (see page 14 of Exhibit H), "given the inherent weakness in
(Collins'] prior testimony at trial his recantations should not be viewed with
as much suspicion as generally accorded. In fact,'’ as discussed above,
Collins' "recantation was supported by the record." People v Johnson, 502 Mich
at 578.

And again, the trial court adopts the prosecutor's response verbatim
from page 23 of Plaintiff's Brief (see page 23 of Exhibit I) when holding
that:

"The last thing Defendant has to show is that he could not have,
with reasonable diligence, discovered and produced the evidence
at trial. This factor points out that not only could Defendant
have presented this evidence at trial, this evidence was
actually presented at trail. Collins testified at trial that he
was not on Gary and Mack that night. This is exactly what he
would testify to at a new trial. As such, Defendant cannot show
any of the Cress factors and his motion would be denied, even if
he could get past the successive motion bar." (See page 15 of
Exhibit H).

 

In reality, Collins testified at trial that his testimony indicating
"that he was not on Gray and Mack that night'’ was not true (T3, 36-40) and
that he had given that testimony on the first day of trial because of death
threats made on him and his family. (T3, 38-40). And he would testify at
retrial that he was coerced by police and the prosecutor once again to give
testimony implicating the Petitioner in the murder of Mr. Penn on the third
day of trial.

Thus, the Petitioner had met all of the Cress factors and was entitled

to a new trial. People v Mechura, supra. Moreover, the trial court's denial of

 

Petitioner's motion for a new trial was so egregious that it violated his
right to a fundamentally fair trial. Kelley v Burton, 377 F Supp 3d at 75/7.
ARGUMENT III
PETITIONER WAS DENIED HIS FOURTEENTH AMENDMENT DUE PROCESS RIGHT
TO A FAIR TRIAL WHERE THE PROSECUTOR KNOWINGLY USED PERJURED
TESTIMONY TO OBTAIN A CONVICTION.

The “deliberate deception of a court and jurors by the presentation of

-60-

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2199 Page 69 of 311

known false evidence is incompatible with the rudimentary deamnds of justice."
_Abdus-Samad v Bell, 420 F 3d 614, 625 (6th Cir. 2005), quoting Giglio v US,
405 US 150, 153 (1972). It is thus well-settled that ‘a conviction obtained by
the knowing use of perjured testimony is fundamentally unfair, and must be set
aside if there is any reasonable likelihood that the false testimony could
have affected the judgment of the jury."" US v Agurs, 427 US 97, 103
(1976) (footnote omitted). "To prevail on such a claim, [Petitioner] must show
(1) that the prosecutor presented false testimony (2) that the prosecutor knew
was false, and (3) that was material." Akrawi v Booker, 572 F 3d 252, 265 (6th
Cir. 2009)(cites and internal quotation marks omitted).

The prosecutor knowingly used perjured testimony when he allowed
Collins to testify that he had witnessed Petitioner fleeing the scene of the
crime. (T3, 44-46, 64-65).

First, Petitioner has shown that the prosecutor presented false

testimony through the affidavit, Polygraph Report, and DVD/disk recording of

 

the polygraph of Collins. His affidavit states that he "lied on Carl Hubabrd''
because Assistant Prosecutor James Gonzalez" threatened and coerced him. (See
1's 6 & 8 of Exhibit G); (See also DVD/disk).

Furthermore, Collins states that he was "threatened by Homicide
Officers Sergeant Kinney and Sergeant Gale with being charged with the murder
of Mr. Penn if" he "didn't say that'' he "saw Carl Hubbard at the murder scene
of Mr. Penn."’ (See 1 6 of Exhibit G); (See also DVD/disk).

His claim that he was forced to give perjured testimony is corroborated
by the Polygraph Report, indicating that he was being truthful about not being
present at the crime scene on January 17, 1992. (See 1 3 of Exhibit J). And
that this is even further corroborated by the other exhibits and arguments

presented in support of Argument II and those exhibits and arguments are

-61-
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2200 Page 70 of 311

hereby incorporated into this argument at this point. In fact, the prosecutor
charged Collins with perjury when he refused to provide favorable testimony
for him. (See Fxhibit EE).

Second, Petitioner has shown that the prosecution knew that this
testimony was false. As was discussed in Argument II, there was no way for
Collins to have possibly witnessed Petitioner fleeing the scene and to
identify him from such a large distance in the dark by a scar on the back of
Petitioner's head, there was nothing favorable obtained from a subpoena served
on the taxi company that Collins claimed to have patroned in his departure
from the crime scene, Collins could not have possibly identified Mr. Penn's
body as he said he could not see his face as he laid dead in the driveway and
did not even know what he was wearing, Collins would not have abandoned his
fear for the life of his family and himself that he possessed just two days
earlier (his reason for not implicating Petitioner then) if that fear were
real, and the prosecutor would not have had to threaten and coerce Collins if
his fears were not real. The prosecutor obviously knew that he had threatened
and coerced Collins into testifying falsely as his affidavit making this claim
is overwhelmingly supported by the evidence and arguments put forth in Issue
II which are hereby incorporated into this argument at this point.

Third, “evidence qualifies as material when there is any reasonable
likelihood it could have affected the judgment of the jury.'’ Giglio v US, 405
US at 154. Had the factfinder known that the testimony from Collins was false,
the outcome of Petitioner's trial could have been different. The trial judge
was of the opinion that the entire case centered in and around the testimony
of Collins (T3, 101) who was the only witness to even put the Petitioner at
the scene of the crime. Had the factfinder known that Collins was coerced into

committing perjury, "there is a reasonable probability that ... the result of

-62-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2201 Page 71 of 311

the proceeding would have been different.'' Akrawi v Booker, 572 F 3d at 265.

The trial court disagreed and held that:

"Defendant attempts to use Collins’ affidavit to prove that the

Court should grant him a new trial. He avers that the People

used perjured testimony. However, when Collins recanted on the

first day of trial, the prosecutor immediately impeached him

with his preliminary examination testimony."' (See page 15 of

Exhibit H).

But when impeaching him didn't work, the prosecutor had Collins
arrested (see Exhibit EE) and then did nothing when Collins perjured himself
on the third day of trial by implicating the Petitioner in the murder. We know
that this testimony was perjured and that the prosecutor knew it was as
evidenced by the following facts.

Collins testified at the preliminary examination that he was located at
the side of the party store when he heard gunshots and turned to see the
Petitioner running through a field (PI, 13 & 22) a half a block away in the
dark. (PT, 24 & 29). Collins could not see if the Petitioner had anything in
his hands, could not see the Petitioner's face (PT, 27), and could only

identify the Petitioner by a scar on the back of his head. (PT, 28). But when

APA Gonzalez became aware of the crime scene photographs (see Exhibit V) taken

from the party store depicting an officer standing at the crime scene (T2, 28-
29), he should have been aware that Collins was being untruthful. APA Gonzalez
surely realized that if he could make out no features on the officer's face in
broad daylight that Collins could not have identified the Petitioner from the
same distance by a scar on the back of his head at night.

But instead of abandoning his pursuit of convicting Petitioner, APA
Gonzalez looked to Collins' preliminary examination testimony indicating that
he left the scene of the murder in a cab (PE, 13 & 26) and subpoenaed all
records from the cab company for the night of the murder. (See Exhibit K). APA

Gonzalez discoved that the results of that subpoena did not support Collins’

-63-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2202 Page 72 of 311

claim of fleeing in a cab so he elicited no testimony at trial about him

getting into a cab when fleeing the scene.

APA Gonzalez also tried to at least clear up the inconsistencies
between Collins' preliminary examination testimony where he testified that he
had not talked to Andrew Smith at the crime scene but that he instead talked
to him on the phone (PT, 16-18) and his police report where he claims that
Andrew Smith told him in person that he saw the Petitioner shoot the person
that he was with. (See page 2 of Exhibit NN)(NOTE: This statement was made
under Collins’ alias, "Tony Smith'' (see T1, 33-34)). To do this, he began by
arresting Andrew Smith two days after the preliminary examination, charging
him with the murder (see Exhibit AA), and then had him questioned by the
police. (See Exhibit 00). But Andrew Smith told police that he did not see the
Petitioner shoot anyone and that he had never told anyone that he had. (See
page 2 of Exhibit 00).

Collins testified at trial that he saw Mr. Penn and the Petitioner at
the store together and that when he next saw them moments later Mr. Penn was
laying in the driveway and the Petitioner was running through a field. (T3,
44-46). But a witness reported "that he observed the complainant and a Black
female approaching 3960 Gray'' moments before hearing “several gunshots" and
“observing the complainant laying on the ground''. (See Exhibit W).

Collins testified that he saw no one other than the Petitioner (PE, 15-
16) but Lucinka Gross testified that she only lived "about a block" from the
murder scene (T2, 51) and that, when she left to go to the store (T2, 52), her
daughters had heard gunshots. (T2, 54 & 56). And when she discovered the body
(T2, 532), there was no one else in the area. (T2, 54 & 57). And Herman Lucky
said in his police report that, after he heard gunshots, he saw a black female

saying something to Mr. Penn as he lay on the driveway and walk away and enter

-64-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2203 Page 73 of 311

the residence at 3960 Gray. Then another black female walked out of 3960 Gray
and ran up to Mr. Penn and then went back into 3960 Gray. (See Exhibit X & Y).
But at trial Collins testified that when he heard gunshots (T3, 44) and ran
down the street (T3, 80) and saw the man laying in the driveway, there was no
one else in the area. (T3, 45). "[W]hen the government learns that part of its
case may be inaccurate, it must investigate." US v Freeman, 650 F 3d 673, 680
(7th Cir. 2011). Had APA Gonzalez investigated the story of Ms. Gross as he
should have, and compared that with the many police reports indicating that
there were several other people in the area of the crime scene immediately
before and after Mr. Penn's murder which directly contradicted Collins' claim
that no one else was in the area, in combination with everything else
discussed above, it could have only left him to believe that Collins was not
being truthful. But he went ahead with the prosecution and when Collins did
not give testimony implicating Petitioner in the Murder of Mr. Penn, the
prosecutor arrested him for perjury (see Exhibit EE), threatened and coerced
him to give testimony implicating the Petitioner in the murder of Mr. Penn
(see 11's 6, 7 & 8 of Exhibit G), and then let that testimony go uncorrected.
So that fact that "the prosecutor immediately impeached [Collins] with his
preliminary examination testimony" after Collins "recanted on the first day of
trial" (see page 15 of Exhibit H) does not mean that Collins did not comit
perjury on the third day of trial and that the prosecutor did not know about
it.

The prosecutor also knowingly used perjured testimony when he asked
Collins at trial, "is the only reason you are coming in and telling the Judge
that you lied Monday morning merely because now you are facing potential
charges?"’, and allowed Collins to respond, "No." (T3, 38). First, Petitioner

must show that the prosecutor presented false testimony. Akrawi v Booker, 572

-65-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2204 Page 74 of 311

F 3d at 265. Search Results from the Michigan Department of States' Uniform
Commercial Code Debtor Information file revealed that a LEIN was placed on
Collins on August 25, 1992 for a parole violation (see Exhibit DD) less than a
week before he first testified at trial on August 31, 1992. Collins gave
testimony exonerating Petitioner on the first day of trial and he was
immediately arrested on the perjury charges. (T3, 47-50). Collins was recalled
two days later and testified that he had lied on the first day of trial and
that the testimony he gave implicating Petitioner during the preliminary
examination was now the truth (T3, 36-40) and only a few days later, on
September 5, 1992, the LEIN for the parole violation was recalled. (See
Exhibit DD).

Ronald Giles, Petitioner's defense counsel, specifically stated in a
letter to Petitioner sent after trial "that Mr. Collins was on ... parole, and
was given a ‘deal’ in order to maintain his ... parole, after his testimony."
(See Exhibit II). He also stated in a post-trial affidavit that it was his
recollection that, on the perjury charges, ‘Mr. Collins was released and not
charged when he changed his testimony the following day."' (See 15 of Exhibit
HH). Moreover, a Freedom of Information Act request to the Michigan State
Police produced a criminal history on Collins verifying the fact that he was
never charged with perjury. (See Exhibit FF). These facts demonstrate that the
prosecutor presented false testimony when he allowed Collins to respond ''No"
when asked if "the only reason you are coming in and telling this Judge that
you lied Monday morning merely because you are facing potential charges?" (T3,
38).

Second, Petitioner must show that the prosecution knew that this
testimony was false. Akrawi v Booker, 572 F 3d at 265. The fact that Collins

was released and not charged after he changed his testimony (see Exhibit DD,

-66-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2205 Page 75 of 311

FF & HH) indicates the "tip of the iceberg'' of the undisclosed deal. See e.g.,
US v Shaffer, 789 F 2d 682, 690-691 (9th Cir. 1986). Additionally, defense
counsel wrote Petitioner a letter after trial recalling that ''Mr. Collins was
on... parole, and was given a 'deal' in order to maintain his --+ parole,
after his testimony." (See Exhibit II).

It follows that the prosecutor knew Collins was committing perjury when
he testified that he was not coming in and telling the Judge that he had
previously lied because of the charges he was facing. (T3, 38). After all,
Collins claimed that his testimony exonerating Petitioner on the first day of
trial was given out of fear of death threats made on him and his family (T3,
38-40) but, despite his belief in these death threats (T3, 40), he makes the
claim that he was promised nothing for his testimony (T3, 38, 50-51) yet
mysteriously abandoned his fear for the life of his family and himself and
gave testimony implicating Petitioner. He was then "released and not charged
when he changed his testimony". (See 1 5 of Exhibit HH)(See also Exhibit DD,
FF & II).

Third, Petitioner must show that this evidence was material. Akrawi v

Booker, 572 F 3d at 265. "[E]vidence is 'material' ... where there is a

reasonable probability that, had the evidence been disclosed, the result of
the proceeding would have been different.'' Cone v Bell, 129 S Ct 1769, 1783
(2009). Had the trial judge known that Collins was given ''a 'deal' in order to
maintain his ... parole, after his testimony" (see Exhibit II) and that he was
to be "released and not charged when he changed his testimony" (see 1 5 of
Exhibit HH) and in fact wasn't charged (see Exhibit DD & FF), the outcome
would have been different. The trial judge was of the opinion that the entire
case centered in and around Collins' testimony (T3, 101) and accepted his

explanation for lying on the first day of trial (T3, 176) which was because of

-67-

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2206 Page 76 of 311

his belief in the alleged death threats made on him and his family. (T3, 38-
40). Had the trial judge had knowledge that Collins' explanation for lying on
the first day of trial was only given on the third day of trial after making
agreements with the prosecutor and police, ‘'there is a reasonable probability
that ... the result of the proceeding would have been different.‘ Akrawi v
Booker, 572 F 3d at 265.

ARGUMENT IV

PETITIONER WAS DENIED HIS FOURTEENTH AMENDMENT RIGHT TO A FAIR

TRIAL WHERE POLICE AND PROSECUTOR THREATENED AND INTIMIDATED

CURTIS COLLINS INTO COMMITTING PERJURY.

Petitioner contends that he was deprived of a fair trial because the
prosecutor and the police threatened and intimidated Collins into committing
perjury. ‘It is well settled that prosecutor's may not intimidate witnesses in
or out of court,’' People v Layher, 238 Mich App 573, 587 (1999), "since such
actions usually deprive the defendant of his right to a fair trial." People v
Harley, 49 Mich App 729, 733 (1973). And it does not matter "whether the
witnesses are defense witnesses or prosecution witnesses.'' People v Crabtree,
87 Mich App 722, 725 (1979). Police actions which intimidate witnesses from
testifying may also be attributable to the state in its prosecution." Johnson
v Renico, 314 F Supp 2d 700, 709 (E.D. Mich. 2004). Therefore, "[il]ntimidation
by the police or prosecution to ... persuade a witness to change his
testimony, when combined with a showing of prejudice to the defendant,
violates a defendant's ‘due process' rights." Guerra v Collins, 916 F Supp
620, 626 (S.D. Tex. 1995), quoting US v Heller, 830 F 2d 150, 152-153 (11th
Cir. 1987).

Although Webb v Texas, 93 S Ct 351 (1972) itself dealt with coercive
warnings by the trial judge, ‘'the conduct of prosecutor's, like the conduct of
judges, is unquestionably governed by Webb."’ US v Vavages, 151 F 3d 1185, 1189

(9th Cir. 1998). And ‘in extreme circumstances, government misconduct, could

-68-

 
 

|
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2207 Page 77 of 311

occur through improper efforts to shape testimony to the government's liking."
US v Hall, 434 F 3d 42, 57 (1st Cir. 2006).

To establish a claim of witness intimidation by the prosecution or an
arm of the prosecution, Petitioner must demonstrate "government conduct which
amounts to substantial interference with a witness's free and unhampered
determination to testify" and must prove that any inappropriate conduct was
not harmless. US v Thomas, 488 F 2d 334, 336 (6th Cir. 1973); US v Foster, 128
F 3d 949, 953 (6th Cir. 1997).

In his affidavit Collins states that:

5. I returned on the third day of Carl Hubbard's trial after

spending two days at the 1300 Precinct where I was threatened by

Homicide Officers Sergeant Joann Kinney and Sergeant Gale with

being charged with the murder of Mr. Penn if I didn't say that I

saw Carl Hubbard at the murder scene of Mr. Penn. This is why I

testified in the manner I did on the third day of Carl Hubbard's

trial, because of the fear I had of Sergeant Kinney and Gale's

threats of charging and prosecuting me for a crime that I had no

knowledge of. (See 15 of Exhibit G).

Collins also states that he gave false testimony on September 2, 1992
because Assistant Prosecutor James Gonzalez threatened and coerced him. (See
W's 6 & 8 of Exhibit G). In fact, Mr. Gonzalez had Collins arrested for
perjury after his testimony exonerating Petitioner on the first day of trial.
(See Exhibit EE). The veracity of the affidavit from Collins is bolstered by
his Polygrpah Report indicating his truthfulness. (See Exhibit J). And it is
even further corroborated by the other exhibits and arguments presented in
support of Argument II and these exhibits and arguments are hereby
incorporated into this argument at this point.

This conduct clearly demonstrates government conduct which amounts to
substantial interference with the free and unhampered determination by Collins
to testify that he did not witness Petitioner at the scene of the crime, as he

did on the first day of trial (T1, 18-19); the government's conduct forced

Collins to testify favorably for the prosecution in violation of the due

-69-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2208 Page 78 of 311

process clause of the Fourteenth Amendment.

This error was not harmless as there was no other witness presented by
the prosecution at trial that placed Petitioner at the scene of the crime as
it occurred other than Collins and, the trial judge, sitting as the trier of
fact, states that his finding of guilt centered in and around the testimony of
Collins. (T3, 101). And without that testimony, Petitioner could not have been
found guilty and the coercion and intimidation exerted upon him by government
officials from Wayne County prejudiced him.

The trial court disagreed with this argument and held that:

"Neither the police nor the prosecutor intimidated the witness

after his initial recanting. The police and prosecutor have not

intimidated the witness because the witness was forced to face

perjury charges or testify against a man accused of murder.

There was no intimidation, only a tough choice that Collins had

brought about by his own actions."' (See page 15 of Exhibit H).

Again, based on all of the exhibits and arguments discussed throughout
this pleading which are hereby incorporated into this argument at this point,
it is clear that the testimony exonerating Petitioner was the truth and that
he was put in the position to give testimony implicating Petitioner in the
murder through the threats and coercion of the police and prosecutor.

ARGUMENT V

PETITIONER WAS DENIED HIS FOURTEENTH AMENDMENT RIGHT TO A FAIR
TRIAL WHERE THE PROSECUTOR WITHHELD EVIDENCE.

In Brady v Maryland, 372 US 83, 87 (1963), the Supreme Court held that
due process requires the prosecution to disclose upon request evidence
favorable to an accused when such evidence is material to guilt or punishment.
"To establish that a Brady violation undermines a conviction, a convicted
defendant must make each of three showings: (1) the evidence at issue is
favorable to the accused, either because it is exculpatory, or because it is
impeaching; (2) the State suppressed the evidence, either willfully or

inadvertently; and (3) prejudice ensued." Skinner v Switzer, 131 S Ct 1289,

-70-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2209 Page 79 of 311

1300 (2011)(internal cites and quotation marks omitted). '[Flavorable evidence
is material, and constitutional error results from its suppression by the
government, ‘if there is a reasonable probability that, had the evidence been
disclosed to the defense, the result of the proceeding would have been
different.''' Kyles v Whitley, 514 US 419, 433 (1995), quoting US v Bagley, 473
US 667, 685 (1985). The Supreme Court has further stated that:

"[t]he question is not whether the defendant would more likely

than not have received a different verdict with the evidence,

but whether in its absence he received a fair trial, understood

as a trial resulting in a verdict worthy of confidence. A

‘reasonable probability’ of a different result is accordingly

shown where the government's evidentiary suppression ‘undermines

confidence in the outcome of trial.'"' Kyles v Whitley, 514 US at

434, quoting US v Bagley, 473 US at 678.

"{E]lvidence of any understanding or agreement as to future prosecution
would be relevant to ... credibility and the jury was entitled to know of it."
Giglio v US, 405 US 150, 154 (1972).

The first portion of this argument deals with three separate crimes for
which undisclosed agreements were made with Collins for his favorable
testimony. First, there was the perjury charge, the only one mentioned in
court. (T3, 47). Second, there was the parole violation listed in the Michigan
Department of States' Uniform Commercial Code Search Results Debtor
Information. (See Exhibit DD). Third, there was the agreement not to charge
Collins with the murder of Mr. Penn made by the Detroit Police. (See 1 8 of
Exhibit C, M's 5 & 8 of Exhibit G, page 1 of Exhibit J, 1 8 of Exhibit N,
mg's 3, 4, & 7 of Exhibit 0, and M99's 2, 3, 4 & 6 of Exhibit R).

Petitioner must first show that "the evidence at issue is favorable to
[him], either because it is exculpatory, or because it is impeaching." Skinner
Vv Switzer, 131 S Ct at 1300. The first component of the Brady test is

satisfied because, as in Giglio, Petitioner discovered evidence that the

government had failed to disclose a promise of dismissal of Collins' charges

-71-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2210 Page 80 of 311

in exchange for testimony favorable to the prosecution at trial. "The evidence

which [Petitioner] was convicted was entirely circumstantial" and there were
"no eyewitnesses to the killing of Rodnell Penn." (See page 1 of Exhibit KK).
Furthermore, a directed verdict was denied because the trial judge found,
"centering on Curtis Lindell Collins' testimony, ... that this prosecution has
satisfied its burden of proof at this point in time.'‘ (T3, 101). Considering
the circumstantial nature of the evidence and the importance placed on
Collins' testimony, the “evidence of any understanding or agreement as to
future prosecution would be relevant to [Collins'] credibility and the ju[dge]
was entitled to know of it." Giglio v US, 405 US at 155.

Second, Petitioner must show that ‘'the State suppressed the evidence.''

Skinner v Switzer, 131 S Ct at 1300. First, the prosecution suppressed the

deal made with Collins to provide favorable testimony in exchange for the
dismissal of the charges of perjury. Petitioner's trial lawyer stated in a
post-trial affidavit that it was his recollection that, as for the perjury
charge, "Mr. Collins was released and not charged when he changed his
testimony the following day."’ (See 15 of Exhibit HH). Moreover, a Freedom of
Information Act request made to the Michigan State Police produced a criminal
history on Collins verifying that he was never charged with perjury. (See
Exhibit FF).

Second, Search Results from the Michigan Department of States' Uniform
Commercial Code Debtor Information file revealed that a LEIN was placed on
Collins on August 25, 1992 for a parole violation (see Exhibit DD) less than a
week before he testified on the first day of trial. When Collins gave
testimony exonerating Petitioner, he was immediately arrested (T3, 47-50).
Collins was recalled two days later and testified that he had lied on the

first day of trial and that the preliminary examination testimony was now the

-72-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2211 Page 81 of 311

truth (T3, 36-40) and only a few days later, on September 5, 1992 the LEIN for
the parole violation was recalled. (See Exhibit DD). Defense counsel's post-
trial letter to Petitioner explains "his recollection that Mr. Collins was on

+ parole, and was given a 'deal' in order to maintain his ... parole, after
his testimony." (See Exhibit II).

Third, the affidavits of Roy Burford, Collins, Emanuel Randall, Raymond
Williams and Elton Carter, along with Collins’ statement given during his
polygraph examination, provide evidence that the homicide detectives from the
Detroit Police had coerced Collins into agreeing to testify favorably in
exchange for not being charged with the murder of Mr. Penn. (See 8 of
Exhibit C, "M's 5 & 8 of Exhibit G, page 1 of Exhibit J, 1 8 of Exhibit N,
mt's 3, 4, & 7 of Exhibit 0, 1111's 2, 3, 4 & 6 of Exhibit R, and the
DVD/disk of Collins' polygraph examination). While it was the police, not the
prosecutor that made the agreement with Mr. Collins, this is of no consequence
to Petitioner's argument as "the Brady disclosure requirement applies to
relevant evidence in the hands of the police, whether the prosecutor[] knew
about it or not.'' Akrawi v Booker, 572 F 3d at 263.

Finally, Petitioner must show that "prejudice ... ensued.'' Skinner v
Switzer, 131 S Ct at 1300. This he can do as, had the trial judge learned of
the undisclosed agreements, the outcome would have been different. The trial
judge was of the opinion that the entire case centered in and around Collins'
testimony (T3, 101) and accepted his explanation for lying on the first day of
trial (T3, 176) which was because of his belief in the alleged death threats
made on him and his family. (T3, 38-40). If the trial court had knowledge that
Collins' explanation for lying on the first day of trial was only given after
making agreements with the prosecutor and police, it would have put "the case

in such a different light as to undermine confidence in the verdict." Kyles v

-73-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2212 Page 82 of 311

Whitley, 514 US at 435.

The State also suppressed the fact that Collins was coerced and
intimidated by the assistant prosecutor and Sergeant Kinney and Gale to give
false testimony implicating Petitioner in the murder of Mr. Penn. In his
affidavit Collins states that:

5. I returned on the third day of Carl Hubbard's trial after

spending two days at the 1300 Precinct where I was threatened by

Homicide Officers Sergeant Joann Kinney and Sergeant Gale with

being charged with the murder of Mr. Penn if I didn't say that I

saw Carl Hubbard at the murder scene of Mr. Penn. This is why I

testified in the manner I did on the third day of Carl Hubbard's

trial, because of the fear I had of Sergeant Kinney and Gale's

threats of charging and prosecuting me for a crime that I had no

knowledge of. (See 15 of Exhibit G).

Collins also states that he gave false testimony on September 2, 1992
because AP Gonzalez threatened and coerced him. (See 1's 6 & 8 of Exhibit G).
The veracity of his affidavit is bolstered by his Polygraph Report indicating
that Collins was being truthful. (See Exhibit J). And this is even further
corroborated by the other exhibits and arguments presented in Support of
Argument II which are hereby incorporated into this argument at this point.

This evidence is favorable to Petitioner as it is exculpatory. There
was no other witness presented at trial that placed Petitioner at the scene of
the crime as it occurred other than Collins and, the trial judge, sitting as
the trier of fact, stated that his finding of guilt centered in and around the
testimony of Collins. (T3, 101). And without his testimony Petitioner would
not have been found guilty.

Next, the State suppressed the evidence, either willfully or
inadvertently. The defense was never provided with any information about the
intimidation and coercion of Collins by the police or the prosecutor as
evidenced by his attempt on cross-exam at trying to establish that fact. (T3,

48-51). And "Brady suppression occurs when the government fails to turn over

even evidence that is known only to police investigators and not the

-74-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2213 Page 83 of 311

prosecutor." Youngblood v W. Virginia, 547 US 867, 869-870 (2006)(internal
quotation marks and cites omitted).

And finally, prejudice ensued. Petitioner ''need not show that he 'more
likely than not’ would have been acquitted had the new evidence been
admitted.'' Wearry v Cain, 136 S Ct 1002, 1006 (2016)(quoting Smith v Cain, 132
S Ct 627, 630 (2012)). "He must only show that the new evidence is sufficient
to 'undermine confidence’ in the verdict.'' Ibib. This the Petitioner has done
as there were no other witness presented at trial that placed Petitioner at
the scene of the crime as it occurred other than Collins and, the trial judge,
sitting as the trier of fact, stated that his finding of guilt centered in and
around the testimony of Collins. (T3, 101). And without that testimony,
Petitioner could not have been found guilty and the suppression of the
coercion and intimidation exerted upon him by government officials from Wayne
County prejudiced him.

The trial court disagreed and held that:

"The prosecutor did not withhold evidence. Neither the police

nor the prosecutor had a reason to threaten Collins. As the

facts have shown, there was no Brady violation." (See page 15 of

Exhibit H).

While the trial court does not elaborate on why it felt that "the
police nor the prosecutor had a reason to threaten Collins'’, the prosecutor in

t

his response did. He said that because Collins “was charged with perjury in a
murder case, neither the police nor the prosecutor had any reason to threaten
Collins with a murder charge." (See pages 25-26 of Exhibit I). But Andrew
Smith (see Exhibit AA), Peter Baker (see Exhibit PP), and a 35 year old balck
female (see Exhibit ©Q) were also arrested for the murder of Mr. Penn.
Moreover, first degree murder carries no more time than "perjury in a murder

case." Compare MCL 750.316 with MCL 750.422 and MCL 750.423(1). Even 'Tijf the

false statement was made during the investigation of a crime punishable by

-75-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2214 Page 84 of 311

tt

imprisonment for life,'' the penalty is still only “imprisonment for life or
for any number of years.'’ MCL 767A.9(1)(b). In any event, Collins claims on
the DVD/disk of his polygraph and preliminary questions that APA Gonzalez
offered to drop the perjury charges in exchange for testimony implicating
Petitioner in the murder of Mr. Penn. (See DVD/disk).

The prosecutor also pointed to the testimony of three witnesses who
indicated that Petitioner was in the vicinity of the crime scene shortly
before and after the murder of Mr. Penn but this "is insufficient to establish
guilt under Michigan law.'’ Matthews v Abramajtys, 92 F Supp 2d 615, 632-633
(E.D. Mich. 2000). In any event, all of the witnesses providing this testimony
are suspect. Andrew Smith was arrested for the murder of Mr. Penn (see Exhibit
AA), John Trammel did not see Petitioner talking to anyone at the scene of the
crime (T1, 65) even though police officer Craig Turner testified that he had
talked to Petitioner twice at the scene of the crime. (Tl, 97, 99-102, 105).
Trammel also saw a white jeep (T1, 68-69) which is the type of vehicle thought
to be involved in the murder. (See Exhibit RR); (See also page 2 of Exhibit
SS). And of course Officer Turner worked for the Detroit Police, the same
department that the jury would be hearing had threatened and coerced Collins
into giving false testimony which would be shown to necessarily be false
through People's Exhibit #13 (see Exhibit V) and the many other items of
evidence discussed throughout this pleading.

ARGUMENT VI

PETITIONER WAS DENIED HIS SIXTH AND FOURTEENTH AMENDMENT RIGHT TO THE
EFFECTIVE ASSISTANCE OF COUNSEL WHERE HIS TRIAL COUNSEL FAILED TO (A)
INVESTIGATE AND CALL ROY BURFORD, STEVE KONJA, RAAD KONJA, SAMIR KONJA,

AND ALSO FAILED TO CALL BARBARA" TO TESTIFY ON THE THIRD DAY OF TRIAL,

(B) QUESTION CURTIS COLLINS ABOUT HIS PENDING PAROLE VIOLATION AND
WHETHER HE BELIEVED OR EVEN ONLY HOPED THAT HE WOULD SECURE IMMUNITY, A
LIGHTER SENTENCE, OR ANY OTHER FAVORABLE TREATMENT FROM THE PROSECUTOR,

(C) MOVE FOR THE SUPPRESSION OF MR. COLLINS' IN-COURT IDENTIFICATION OF
PETITIONER, (D) OBJECT TO THE ADMISSION OF PETITIONER'S STATEMENT
OBTAINED IN VIOLATION OF THE FOURTH AMENDMENT, AND (E) DO ALL OF THE
ABOVE WHICH, WHEN CONSIDERED CUMULATIVELY, DEMONSTRATES THAT PETITIONER
WAS PREJUDICED BY COUNSEL'S ERRORS.

The Sixth Amendment, applicable to the States by the Fourteenth

-76-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2215 Page 85 of 311

Amendment, provides that the accused shall have the assistance of counsel in
all prosecutions. The right to counsel is the right to effective assistance of
counsel." Missouri v Frye, 132 5 Ct 1399, 1404 (2012). "[D]efendant's claiming
ineffective assistance of counsel must satisfy the familiar framework of

Strickland v Washington, 466 US 668, 687 ... (1984), which requires a showing

 

that counsel's performance was ceficient and thet the deficient performance
prejudiced the defense." Woods v Donald, 135 S Ct 1372, 1375 (2015) (internal
quotation marks omitted).
ARGUMENT VI(A)
It is well-established that "[clounsel has a duty to make reasonable
investigations or to make a reasonable decision that makes a particular

investigation unnecessary." Strickland v Washington, 466 US at 691. Had

 

Pettioner's lawyer conducted a reasonable investigation, he would have
discovered that Mr. Burford, Steve Konja, Raad Konja and Samir Konia were at
the party store at the same time that Mr. Collins claimed to have witnessed
Petitioner in that store (T3, 44, 52) and that none of them saw Mr. Collins.
Specifically, had Mr. Burford been called as a cefense witness at trial, he
would have testified that he never saw Mr. Collins or Petitioner in the store
that night. (See 7 6 & 7 af Anpendix Gi), Hed Steve Konja been called to trial
he would have testified that he is the ouner of the party store where Mr.
Collins claims to have witnessed Petitioner immediately prior to murcering Mr.
Penn and that he never saw Mr. Collins in the store that night. (See 7 2 of
Exhibit P ). Samir and Raad Konje would have testified that Mr. Collins was
not even allowed in their store (see 7 2 of Exhibit E and 7 1 of Exhibit D’)
and Raad Konja would have testified that he would have seen anyones that walked
into the store and that Mr. Collins cid not enter the store. (See 7 2 of

Exhibit D ). The testimony from all of these witnesses would have contradicted

-77-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2216 Page 86 of 311

Mr. Collins' testimony that he was in that party stare when he claimed that he
was (73, 38, 44, 52) and Petitioner's lawyer had an "obligation to investigate
all witmesses who may have information concerning his or her client's guilt or
innocence." Towns v Smith, 395 F 3d 251, 258 (6th Cir. 2005). Petitioner's
lawyer should have been on notice that Mr. Collins was claiming that he wes at
the party store talking to the store owners immediately prior to the charged
crimes (see preliminary examination transcript pege 12 & Exhibit NN) and it
would have been reasonable for trial counsel to question any of these
witnesses about what they saw at the party store on the night of the murder
which, as explained above, would have contradicted Mr. Collins cleim of heing
in the party store. The neutral disinterestec testimony of these witnesses
would heve created "a reasonable probability that ... the result of the

proceeding would have been different." Strickland v Washingten, 466 US at 694,

 

Trial counsel was also aware of a witness named "Barbera" that was told
by Mr. Collins that "the police sre trying to make" him "sey that" Defendant
committed the murder. (See Exhibit S -). Trial counsel was ineffective for
failing to call Barbara to testify to this fact. This testimony would have
supported Mr. Collins! testimony on the first day of trisl that homicide
detectives pressured him to lie with promises of money and protection and
threats regarding his pending prison escape cherge (71, 49-51), end would have
contradicted Mr. Collins! testimony on the third day of trial that he was
testifying out of fear of threats on him and his family's life. (T3, 38-40).

While Andrew Smith did testify that he knew Mr. Collins and that he
never saw him at any time that evening, either at the party store or on ths
streets near the perty store or the shooting scene (T2, 47-428), the testimony
of these four witnesses would have nonetheless corroborated Petitioner's

version of the events and the Sixth Circuit has ruled that counsel may be

-78-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2217 Page 87 of 311

deemed deficient for failing to call witnesses whose testimony would
cerroborate the defendant's version of the events, and that such evidence is

not merely cumulative. See Stewart v Wolfenbarger, 468 F 3d 338, 398-359 (6th

 

Cir. 2007)(citing cases and helding that the testimony ef two alibi witnesses
was not cumulative te the defendant's own testimony); see also Workman v Tete,
957 F 2d 1339, 1345-1346 (6th Cir. 1992)(finding that the testimony of tuo
defense witnesses, which would have corroboreted certain witnesses! testimony
and centradicted police officers’ testimony, was not merely cumulative).

As discussed previeusly (see Argument II. of this Brief), there was
relatively little evidence te suppert the guilty verdict to begin with and,
"(CiJn evaluating a claim of ineffective assistence of counsel, where there is
relatively little evidence te suppert the quilty verdict te begin with, the
magnitude of errers necessary for a finding ef prejudice will be less than
where there is greater evidence of guilt." Ditrich v Woods, 602 F Supp 2d 682,
808 (E.D. Mich 2009), citing Brown v Smith, 551 F 3d 424, 434-435 (6th Cir.
2008). Because this case centered on Mr. Collins! testimony (13, 101), the
neutral disinterested testimony of Mr. Burferd and Mr. Kenja would have
created a "reasanable probability that ... the result of the proceeding would
have been different." Strickland v Washington, 466 US at 694.

ARGUMENT VI(B)

Search results fram the Michigan Department ef Stetes' Uniform
Commercial Code Debtor Information files reveals that a LEIN was pleced on Mr.
Collins on August 25, 1992 for a parole violetion. (See Exhibit DD). This was
less than a week before Mr. Collins testified on the first day of trial thet
he had lied under oath at Petitioner's preliminary examination because of
coercive tactics employed by the hamicicde detectives from the Detroit Police

(T1, 39). Immediately after. giving this testimony, Mr. Collins was arrested

-79-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2218 Page 88 of 311

for perjury. (73, 47-50). Two days later, om the third day of trial, Mr.
Collins returned and now claimed that the preliminary examination testimony
was the truth. (T3, 36-40). He claimed that his testimony exonerating
Petitioner given on the first day of trial wes given put of fear of death
threats made on him and his family. (13, 38-40).

Apparently curious as to what had transpired between the first day of

trial and the third day of trial to make Mr. Collins abandon his belief in the

death threats made on him and his family (T3, 40) and to give testimony.

implicating Petitioner, Petitioner's trial lawyer made the strategic choice to
question Mr. Collins about whether, after being arrested for perjury (T3, 47),
if the arresting officers had made any promises to him such as promising not
to charge him with perjury. (T3, 50-51).

But defense counsel failed to follow through on his strategy and to
question Mr. Collins about whether he had any belief or even only a hope on
his part that he would secure immunity, a lighter sentence, or any other
special ‘treatment concerning his pending parole violation. see Farakas v
United States, 2 F 2d 644, 647 (6th Cir. 1924).

This was daficient performance, Strickland v Washington, 466 US at 688,

 

as, only a few days later after testifying favorably for the prasecution, the
LEIN for the parole viclation was recalled on September 5, 1992. (See Exhibit
DD}. In fact, Petitioner's trial lawyer stated in a post-trial letter to
Petitioner that it was his "recollection that Mr. Collins was on ... parole,
and was given a ‘deal' in order to maintain his ... parole, after his
testimony." (See Exhibit II).

Had Petitioner's trial lawyer brought out the "deal" that Mr. Collins'
parole violation would be recalled after giving favorable testimony, the

outcome would have been different. Strickland v Washington, 466 US at 694.

-80-~
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2219 Page 89 of 311

"({E]vidence of any understanding or agreement as to future prosecution would
be relevant to [Mr. Collins'] credibility," Giglio v United States, 405 US at
155 and, considering the questionable mature of Mr. Collins! testimony
discussed throughout this Brief, the trial judge would have Found Petitioner
innocent.

It is unclear where Petitioner's trial lawyer became aware of the
"deal" either before or after trial. However, even if defenses counsel became
aware of the "deal" only after trial, he should have nonetheless brought out
the fact that Mr. Collins was facing additional charges. Had he done so, the
trial judge would have considered the fact that Mr. Collins was facing not
only the perjury charge, but was also facing the parole violation and would

have found it implausible that Mr. Collins had abandoned his belief in the

death threats allegedly made on him and his family (T3, 40) without being

promised any favorable treatment for his testimony (T3, 38, 50-51) in light of
the multiple charges.
ARGUMENT VI(C)

Due process protects the accused against the introduction of evidence
that results from an unreliable identification obtained through unnecessarily
suggestive procedures. Moore v Illinois, 434 US 220, 227 (1977). Whenever an
identification is "(uJmmecessarily suggestive and conducive to irreparable
mistaken identification," it must be suppressed. Stovall v Denno, 388 US 293,
302 (1967); Manson v Brathwaite, 432 US 98 (1977). Neil v Biggers, 409 US 188
(1972) “is, of course, the preeminent ruling on the subject of in-court
identification challenged on the basis of suggestive pre-trial identification
process." Mills v Cason, 572 F 3d 246, 250 (6th Cir. 2009). "To determine
whether an identification procedure violates due process, courts first discern

whether the procedure was impermissibly suggestive." Johnson v Warren, 344! fH

-81-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2220 Page 90 of 311

Supp 2d 1081, 1090 (E.D. Mich. 2004).

Roney Fulton testified that Sot. Kinney showed him and Mr. Collins "tuo
nictures" (72, 117) and Mr. Collins the told Sgt. Kinney that he recognized
Petitioner. (12, 124-125). Petitioner was in custody at this time, "[t]here
was ample opportunity to conduct a traditional lineup," Biggers v Tennessee,
390 US 404, 407 (1968), and identification by photograph should not be used
when a suspect is in custody. People v Strand, 213 Mich App 100 (1995). Mr.
Fulton knew Mr. Collins was wanted by police (72, 125) and Mr. Collins wes
arrested (T2, 127) and gave a statement to police implicating Petitioner in
the murder of Mr. Penn. (Seerxhibit NN ; NOTE: This statements wes made under
Curtiss Collins! alias, "Tony Smith", see 71, 33-34).

Petitioner submits that these facts demonstrate that Mr. Collins!
identification was impermissibly suggestive. To be sure, Mr. Collins testified
that homicide detectives from the Detroit Police had coerced him to lie and
say thet he saw Petitioner (11, 39) and "“{ulnnecessary suggestiveness
generally depends upon whether the witness's attention was directed to a
suspect because of police conduct." Howard v Bouchard, 405 F 3d 459, 469-470
(6th Cir. 2005).

Before Mr. Collins was allowed to testify when recalled an the third
dey of trial, Petitioner's trial "counsel's performance was deficient,"

Strickland v Washington, 466 US at 688, for failing ta move for the

 

suppression af Mr. Collins' in-court identification of Petitioner based on the
police coercion described by Mr. Collins which demonstrated an unnecessarily
suggestive procedure, without a strategic reason for doing so.

At that point, the burden would have been shifted to the prosecutor to
prove that the identification was reliable, independent of the suggestive

procedure. United States v Wade, 388 US 218, 240 n. 31 (1967).

 

This the orosecutor would not have been able to do as Mr. Collins had

~82—

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2221 Page 91 of 311

testify that he “cidn’t see nothing” (T1, 39), a fact suppertec hy the
evidence Indeed. Officer Richardson testified that he could make out no more
tnan the outline of his own body in a photngraph acnitted as People’s Exhibit
Number 15 showing him at the crime scene at about 9:45 to 10:00 in the morning
taken at the party store (73, 28-30) where fir. Collins loter claimec to have
onserved the crime take place (T3, 64) Thus. it would have been in defiance
of the realities of the physical focts of this case for Mr Collins to have
identified Petitioner from the same distance at night in a fairly dark area
(13, 21) by only a scar on the back of Petitioner’s head. (T3, 64-65). (Exhibit
T). Petitioner has shown “that there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding woula have been
different,” Strickland v Washington. 456 US at 694. where the in-court
identification would have been suppressed and the trial judge’s decision to
convict centered on Mr Collins testimony (73, 101).

ARGUMENT VID)

In Kimmelman v Morrison. 477 US 365. 384 (1985) the Supreme Court stated
that “the failure to file a suppression motion does not constitute per se
ineffective assistance of counsel” The caurt also indicated thot an
attorney’s failure to timely file a suppression motion does not constitute
ineffective assistance of counsel if the failure is due to strategic reason
Id at 384-585 Attorney strategy, however, must be sound Id at 384 .

Also by reading of Ia at 485 in summary. we reject petitioner argument
that Stone’s restriction on Federal Habeas review of Fourth Amendaent [583]
Claims should be extended to Sixth Amendment ineffective assistance-of-
counsel claims which are founded primarily on incompetent representation with
respect to a Fourth Amendnent issue, where a state obtcins a criminal
conviction in a trial in which the accused is ceprivea of the effective
assistance of counsel, the state. .. unconstitutionally ceprives the defendant
of his liberty “Cuyler, 446 US at 345 the defendant is thus in custody in
violation of the constitution. 28 U-S.C § 2254(a) and federal courts have
habeas jurisdiction over his claim e hold that federal court may grant
habeas relief in appropriate case Regardless of the nature of the underlying
attorney error

Petitioner argues his trial counsel was ineffective for feilure to
challenge the validity of the warrantless arrest and warrantless search enter

 

-83-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2222 Page 92 of 311

of his heme ond warrantless search. and trial counsel failure to move for a
suppress heoring to suppress the petitioner statement arounted to ineffective
ossistance of counsel and the petitioner seeking an evidentiary hearing in the
Federal court, and also trial counsel was also ineffective for telling the
netitioner to stipulate to his stotement into evidence against the petitioner.
knowing the petitioner didn’t understand his constitutional right, by trial
counsel ineffective the petitioner was denied an opportunity to fully snd
fairly litigate his Fourth Amendment claim in the state courts, also see.
Payton v New York, 445 tIS 573 100 SCt 1371 and also see United States of
America v Hurston 12 F Supp 2d 630. 1998 US Rist LEXIS 17661.

THIS CASE SHOULD BE REMANDED FOR AN EVIDENTIARY

HEARING ON THE ISSUE OF WHETHER THE WARRANTLESS

ARREST AND DELAYED ARRAIGNMENT OF DEFENDANT WAS

A VIOLATION OF CONSTITUTIONAL RIGHTS AMD WHETHER

HIS IN-CUSTODY POLICE STATEMENT SHOULD HAVE BEEN
EXCLUDED AS EVIDENCE AT TRIAL

Defendant-Appellont CAPL LYMDELL HURBARN’S in-custody statement to police
investigators was made while he was held four (4) days on a warrantless arrest
before being charged with any crime and taken before a magistrate. Defendant
contends that his arrest. without probable cause, and the celoy in his
arraignment on the murder charge were in violction of his Fourth Amendnent
rights Defendant's January 23, 1992 police statement was derivative of his
illegal arrest, and that this statement shoulc have oeen excluded as evidence
in the lower court trial

As arqued in Issue II, supra. of this Brief on Appeal, Tefendant contends
that his trical counsel’s failure to challenge the validity of the arrest and
caunsel’s failure to move to Suppress Nefendant’s statement cnounted to
ineffective assistance of counsel anc Defendant seeks a past-convictian
evidentiary hearing pursuant to People v Ginther, 290 Mich 436 (1975).

Fran the files and records of the lower court and of the Detroit Police
Department. the applicable dates are os Tollows:+ (See Appendix ¥)C¢

The deceased Comlcint. Rodnell Penn, was kill hy close-range gunshot
wounds on Friday. January 17. 1992
Nefendant HUBBARD was arrested at his hone cn the morning of Tuesday,

-84-
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2223 Page 93 of 311

Jonuary 21, 1992 by Detroit Police Officers. This was a warrantless arrest and
there was a warrantless search of his home, but no physical evidence linking
Nefendant to the Penn killing was recavereci The arresting arficers then
transported Defendant to the Netroit Police Headquarters and Defendant ABRAgN
was held overnight on the th floor holding facility Defendant was not
charged with the Penn killing, nor any other crime. (See Appendix.¥).QG

On Wednesday. January 22, 1992, Defendant remained in custocy 911 day at
Police Headauarters Defendant wos not charged with the Penn killing. nor any
other crime, but was again held overnight by the Detroit Police.

On Thursday. January 23, 1992, Defendant remained in custody all day at
Police Headauarters During on interrogation by Sergeant Joann Kenny, Homicide
Section, Defendant mace a statement (People’s Exhibit #25) [TI, 53-69];
Defendant denying seeing Penn on the dates of January 16, 1992 and January 17,
1992; denying any knowledge of the Penn shooting; ond denying being ot the
scene of the crime at Gray near Mack Following his statement. Defendant was
dgain held overnight, though not arrested for this crime nor any other
criminal act

On Friday, Jonuary 24, 1992, Defendent continued to he held at Police
Heacquarters, and then later brought before a 36th Mistrict Court Magistrote
to be arraigned on the murder charge (See Appendix @) .G G

The Fourth Amendment of the United Stotes Constitution prohibits
unreasonable seizures of the person An “arrest” is o particuler kind of
seizure to hold on individual to answer for a crime chargec against hin.
Dunawoy v HEM YORK 42 US 200 (1979), and a warrantless arrest must he |
supported by probable cause, Beck v Ohio 379 US 89 (1864); People v Farber 365
Mich C4 (1962). Whether a warrantless arrest violates Fourth Amendment
orotections depends upon whether the facts ond circumstances within the police
officer’s knowledge ct the time of the arrest would warrant a reasonable
belief that the suspect had committed or wos committing on offense. Reck v
Ohio. supra; People v Harper, supra

Under both Michican and Federal law. the Fourth Anencment right to De
free from unreasonable seizures includes the protection aacinst extended

atention without just couse. The constitutional right to a orompt jucicicl
determination of probable cause on a warrantless arrest is set forth under
Michigan statutes:
MCL 764 13 provides:

 

-85-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2224

“8 peace officer who has arrested o person
ror an offense without a warrant shall without
unnecessary delay take the person arrested before
q mocistrate of the judicial cistrict in which
the crime was cammittec. and shall present to the
magistrate a complaint stating the charae against

the person arrested
MCL 764 26 requires thot:

“Every person charaed with a felony shall.
without unnecessary delay after nis arrest, be
taken before a magistrate or other judicial
officer and. after being informed of his rights,
shall be given an oppartunity pudliciy to make
any statement and answer any questions regarding
the charge that he may desire to answer °

United States Suprene Court decisions have consistently held that the
Fourth Amendment of the United States Constitution requires a judicial
determination of probable cause as a prerequsite to extended restraint of
liberty following arrest, Gerstein v Pugh 420 US 103 (1975); County of
Riverside v McLaughlin 500 US ss 114 L Ed@d 49 (1991)

Defendant HUBBARD contends that his warrantless arrest lacked probanle
cause and that the arrest and his extended detention at Police heacquorters
was for the purocse of eliciting incriminating evicence against him Before
making his Janucry 24th statement to Sergeant Kenny, Defendant was denied
access to counsel and fanily wos repeatedly cuestioned by Homicide
investigators Defendant HURBARD wos essentially held incommunicaco for three
(3) cays before making his statement to the Netroit Police

While it is conceded that inmeciately prior to his police statement on
January 24, 1902, Defendant HUABARD executed a Detroit Police Miranda Miranda
v Arizona 384 US 486 (1964) rights form (People’s Exhibit #23) on the third
day of his detention. this fact is not dispositive of the constitutional issue
raised in this case The foct that Defendant HHRRARN’S police statement cid
not amount to a specific “confession should also not be conclusive, because
the prosecution used this statemant at trial (People’s Exhibit #25) as
evidence of ‘motive’ or “knowledge as to the Penn killing

Under hoth Michigan Supreme Court and Unitea States Supreme Court

-86-

Page 94 of 311
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2225 Page 95 of 311

Gecisions, it has been held that evidence taken in violation of a defendant's
Fourth Amendrent right to promot fucicial determination of probable cause may
he suppressec as the fruit of the poisonous tree. Yond olla v iInitea States 377
US 471 (1962). of the illeaal arrest ,

The United States Supremé Court pas held that on illegal crrest
inyalicates a sussequent statement given. even after proper Mirando. suora,
warnings. unless the prosecution can clearly show that cdefenciant’s statement
was freely given and was independent of the illegal arrest. Brown v Illinois.

422 US 603 (1975) (see appendix a).2.a

 

In Michigan, the Suprene Court has also held that delay in post-arrest -

arraignment used to chtain evidence is contrary to MCL 764 13 ana 764 25 ond
such evidence should be suppressed, See People v Mallory 421 Mich 229 (1°84)
While the Suprene Court tas somewhat modified the Mollory decision in holding
that delcey in arraignment contrary to MCL 764 13 and MCL 764 25 is only one
factor in evaluating the voluntoriness of defendont’s statement. and thet the
test is the totality of the surrounding circumstances, See People v Ciroriano
45] Mich 315 (1988), the Suprene Court has not overruled the underlying
rotionale of either People v Mallory supra. or Rrown v Illinois, supra

In tne instant case, the lower court record establishes that Defendant
HUBBARS! did not give any statement to the police until the third doy following
his warrantless arrest, and was not brought before an impcrtial magistrate

 

 

until the fourth (4th) cay of the warrantless detention Defenciant contends.

that the arrest ond extended detention violated his constitutions] rights
against unreasonable seizure and his right to be sromtly arrcigned before a
mogistrate or a judicial officer under Michigan lay To the extent that the
issue was not raisec by motion and evidentiary hearing in the lower court
should not preclude appellote review, as uncer the facts presented in the
lower court. inaction by trical counsel in accressing this issue constituted
ineffective assistance af counsel

Prior to ruling on the merits of the issue of Nefendant’s arrest and
extendec: detention, this Court of Appeals should enter on Order renanding this
case to the lower court with instructions that an evidentiary hearing be hele.
pursuant to People v Ginther. stiora, to make a testimonial record on the issue
of whether Defendant's crrest anc cetention amounted to co violation of his
protections under the Fourth Amencment. United States Constitution

-87-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2226 Page 96 of 311

ARGUMENT V(E)

In United States v Dado, 759 F 3d 550, 563 (6th Cir. 2014), the Sixth

 

Circuit explained that "examining an ineffective assistance of counsel claim
requires the court to consider 'the combined effect of all acts of counsel
found to be constitutionally deficient, in light of the totality of the
evidence in the case,'" citing Landrum v Mitchell, 440 F 3d 754, 770 (6th Cir.
2006). Petitioner asserts that, if individually these errors do mot shou
prejudice under the second prong of the Strickland analysis, then when
considered cumulatively these errors do demonstrate that prejudice.
ARGUMENT VIL

PETITIONER'S CONVICTION SHOULD BE REVERSED BECAUSE THE EVIDENCE
PRESENTED AT TRIAL FAILED TO PROVE HIS GUILT BEYOND A REASONABLE

DQUBT.

In this case, by bench trial verdict in the trial court, Petitioner was
convicted of the crime of Murder, First Degree, MCL 750.316. In this appeal,
Petitioner contends that the evidence presented at trial, when taken as a
whole, failed to prove his guilt beyond a reasonable doubt. Specifically, that
the evidence presented did not establish that Petitioner had taken the life of
the deceased, Rodnell Penn. Second, that the evidence presented did not prove
beyond a reasonable doubt each of the necessary elements or Murder, First
Degree, MCL 750.316. And, that the People's evidence did not overcome
Pstitioner's alibi defense beyond a reasonable doubt.

Tt is a fundamental princiole of our system of justice thet an
accused's guilt must be proven beyond a reasonable doubt. In re Winship, 397
US 358, 364 (1970); US Const, Amend XIV. Under Jackson v Virginia, 443 US 307
(1979), habees corpus relief is appropriate based on insufficient evidence
only where the court finds, after viewing the evidence in the light most
favorable to the prosecution, that no rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt. Id, at 319. The

Jackson standard must be applied "with explicit reference to the substantive

~88-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2227 Page 97 of 311

elements of the criminal offense as defined by state law." Id. at 324 n. 16.
Petitioner contends that the prosecution failed to meet this burden and that
the trial court judge's legal conclusions were not properly supported by
factual findings supporting Petitioner's conviction.

In Michigan, first-degree murder is defined as:

"Murder which is perpetrated by means of poison, lying in wait,
or any other wilful, deliberate, and premeditated killing, or |

which is committed in the preparation, or attempt to perpetrate
arson, criminal sexual conduct, breaking and entering of a

dwelling, larceny of any kind, extortion, or kidnapping, is

murder in the first degree ..." MCL 750.316.

In order to establish the elements of Murder, First _Degree, MCL
750.316, the prosecution must show that: 1) defendant caused the death of the
deceased, 2) defendant intended to kill the deceased, 3) the intent to kill
was premeditated, 4) the killing was deliberate, and 5) the killing was not
justified, excused or done under circumstances that would reduce the offense
to second-degree murder or manslaughter. For the crime of first-degree murder
there must be actual, specific intent to take Life and the intent must be
deliberate and nremeditated. People v Scott, 6 Mich 287, 293 (1859). Malice
aforethought is an essential ingredient of this offense as the act which
causes death, and the presumption of innocence applies equally to bath
ingredients of the crime. People v Martin, 392 Mich 533 (1974); See also
People v Lyles, 100 Mich App 232 (1980); People v Morrin, 31 Mich App 301
(1971).

Petitioner contends that the evidence presented at trial failed to
prove beyond a reasonable doubt that the death of Rodnell Penn was the result
of first-degree murder. The Wayne County Medical Examiner's autopsy report (by
Dr. Caoile) indicated that Mr. Penn died of multiple gunshot wounds, with
large caliber non-jacketed slugs recovered from his body (11, 11-14), and the

|

stipulated firearms identification evidence (Police Officer Dragan, Detroit

-39-
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2228 Page 98 of 311

Police crime lab) indicated that the two (2) slugs recovered from Mr. Penn's
body were .38 caliber handgun ammunition fired from the same weapon.
(Stipulation; 73, 72-75). while it is conceded that the Peonle's proofs proved
that Mr. Penn's death was the result of gunshot wounds and that slugs
recovered from Mr. Penn's body came from the same handgun, Petitioner contends
the circumstances surrounding Mr. Penn's death do nat prove first-degree
murder beyond a reasonable doubt. Indeed, Petitioner was found not guilty of
the Possession cf a Firearm During the Commission of a Felony charge (T3, 185)
even though the prosecution's case was that the "killing was done by the
defendant with a firearm, particularly a hand gun." (11, 6). How could the
trial judge have found that Petitioner killed Mr. Penn with a firearm when he
was presented with insufficient evidence to find that he even possessed a
firearm. Moreover, none of the People's witnesses testified as eyewitnesses to
the actual shooting of Mr. Penn. (See Appendix S, page 1, where it was found
that "[{t]here were no eyewitnesses to the killing of Rodnell Penn"). People's
witness Andrew Smith (T3, 35-50). Mr. Collins (11, 16-58) & (13, 36-92) and
John Trammel (11, 6-69) were the only witnesses who placed Petitioner in the
general vicinity of the crime on January 17, 1992 before the shooting. Police
Officer Turner (11, 95-111) could only testify as to the events after police
responded to the shooting on Gray Street. Witnesses Smith and Collins
testified that they had seen Petitioner at the scene before the shooting, but
neither of these prosecution witnesses witnessed the actual event: both men
testifying that they heard several gunshots. Neither witness saw Mr. Penn
being shot; neither saw who shot Mr. Penn; neither saw Petitioner in front of
3960 Gray Street where Mr. Penn had been shot; neither witness saw Petitioner
at any time with any weapon; and neither witness could identify what conduct
(by Mr. Penn or others) occurred immediately before the shooting death of Mr.

Penn. Also, no prosecution witness could testify as to any threatening conduct

-90-
by Petitioner toward Mr. Penn before his death on January 17, 1992.

 

Under People v Martin, supra; People v Lyles, supra; and People v

Morrin, supra, Murder, First Degree, MCL 750.316 requires proof beyond a

reasonable doubt of a deliberate, premeditated act with malice aforethought.
As no prosecution witness could directly testify as to what had occurred at
the time of the shooting, and no admissible evidence was presented to
substantiate the mens rea of the killing by prior conduct on the part of
Petitioner in relation to Mr. Penn, the court's verdict of guilty under a
first-degree murder charge is without evidentiary support. where the
evidentiary support was so lacking to sustain this charge, at most, the
verdict should have been to a lesser form of homicide; Murder, Second Degree,
MCL 750.317 or Manslaughter, MCL 750.321.

However, Petitioner contends that the prosecution evidence presented in
his bench trial not only failed to establish beyond a reasonable doubt that he
was guilty of the first-degree murder of Mr. Penn, but that the People's
proofs failed to prove that Petitioner had committed any crime related to the
death of Mr. Penn.

The People's evidence, when taken as a whole, could at best show. that
Petitioner was in the general area of Gray Street and Mack Avenue on Friday
evening, January 17, 1992. The keystone of the People's case was witness
Collins (11, 16-58) & (T3, 36-92), and Petitioner contends that his trial
testimony was so compromised by his demonstrated disregard of the witness aath
as to lack the credibility required to sustain a criminal conviction. Even if
Mr. Coallins' testimony of the third day of trial were to be accepted, the
evidence at best would show that Mr. Penn and Petitioner may have been
together shortly before the shooting, and that Petitioner was running away

from the general area after Mr. Collins had heard the sound of gunshots. (T3,

-91-

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2229 Page 99 of 311

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2230 Page 100 of 311

44-46). However, even Collins! testimony could not place Petitioner at the
scene in front of 3960 Gray Street where Mr. Penn was killed.

The changed trial testimony of People's witness Collins (13, 36-92) was
also lacking in credibility based on other trial evidence presented by the
Peaple: evidence which brought into question Mr. Collins's ebility to observe,
and whether Mr. Collins was even at Mack and Gray at the time that Mr. Penn
was murdered as he had claimed in his subsequent testimony.

Police Officer Randy Richardson (T2, 3-35), the police evidence
technician who examined the crime scene, testified that the party store at the
corner af Gray and Mack, where Mr. Collins claimed to be standing when he
witnessed the event, was about three hundred (300) to three hundred seventy
five (375) feet awey from the location of the body. (72, 21-22). Officer
Richardson also testified that the area where Mr. Penn was shot was fairly
dark. (T2, 21). Thus, to be believed, one would have to accept the notion that
Mr. Callins, standing well over the length of a football field away (see map
and pre-lim transcript in Appendix 8), could identify a person in a dark area,
running away from the direction where he was standing, with a claim that he
Saw & scar on that person's head. Petitioner contends that such testimony was
so incredible that it could not sustain a rational verdict of quilt under the
standard of Malcum v Burt, 276 F Supp 2d 664, 686 (£.D. Mich. 2003):

tIn examining claims of insufficiency of the evidence in habeas

corpus, a federal court must presume that the [trier-of-facts']

findings in evaluating the credibility of the witness is correct

and may ignore the testimony only when it finds it to be

finherently incredibls'. Such a finding may be mace only where

the testimony is ‘unbelievable on its face'; i.e., could not

have occurred under the laws of nature." (cite omitted).

Further, Mr. Collins' claim that he was really at the scene that Friday
evening is contradicted by the testimony of three (3) prosecution witnesses;

Andrew Smith (T2, 35-50), John Trammel (71, 6-69) and Lucinka Gross. (T2, 50-

59).

-92.
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2231 Page 101 of 311

People's witness Mr. Trammel (11, 60-69) testified, that he saw
Petitioner on Gray Street among the spectators after the EMS and police
arrived, but could mot pinpoint the exact time (11, 67) and did not testify to
seeing Petitioner before the shooting incident. Mr. Trammel did not testify to
seeing Mr. Collins at the scene of Friday evening.

People's witness Smith (T2, 35-50) testified that he saw "Goff" walking
on Mack (T2, 35-36), before he went into the party store. Mr. Smith testified
that he was in the store when he heard gunshots, then he went down the street
to the shooting scene end saw Mr. Penn's body on the ground. (T2, 42-43). Mr.
Smith specifically stated that he knew Mr. Collins, and that he never saw him
that evening, either at the party store or on the street near the area of the
crime scene (T2, 47-49); contradicting Mr. Collins' testimony.

People's witness Gross (T2, 50-59), the witness who first came upon Mr.
Penn's body on Gray Street, testified that she came upon the body, then
immediately went up Gray Street to the party store at the corner of Mack and
Gray to call the police. (T2, 51-55). Ms. Gross testified that she didn't see
anyone on the street. (T2, 57-59). She also testified that she knew Mr.
Collins by the nickname "Kurt baby", but did not see him at anytime that
evening (12, 57-58); contradicting Mr. Collins! trial testimony.

Finelly, the defense called two (2) witnesses: Raymond Williams (T3,
401-111) and Roney Fulton (T3, 111-128) who both testified that People's
witness Collins was at Mr. Fulton's house on Corbett and mot at Mack and Gray
on Friday, January 17, 1992, when Mr. Penn was killed. Petitioner's trial
lawyer also called two (2) other witnesses: Thomas Spells (T3, 129-147) and
Vanessa Spells (T3, 147-155) who set forth an alibi defense that Petitioner
was not on Gray Street at the time of Mr. Penn's death.

Under Michigan law, an alibi is established as a defense by the

-93.
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2232 Page 102 of 311

testimony that the accused was somewhere else at the time the crime was
committed. People v Mullane, 256 Mich 54 (1931). When the trial evidence sets
Forth an alibi, the prosecution bears the burden of overcoming this defense
beyend a reasonable doubt, and if any reasonable doubt exists as to the
accused's presence at the scene of the crime, the defendant should be

acquitted. People v Loudenslager, 327 Mich 718 (1950); People v Burden, 395

 

Mich 462 (1975); Peceple v Erb, 48 Mich App 622 (1973).

Defense alibi witness Thomas Spells testified that Petitioner was at
his house from 6:00 to 7:00 in the evening of Mr. Penn's death, that
Petitioner and him had left together between 9:00 and 10:00, and that they
were at the scene of the crime amongst the spectstors when police and EMS
arrived. (T3, 129-132). The fact that Petitioner was in the crowd of
spectators when the police and EMS arrived is verified by John Trammel (T1,
62-64) and Officer Turner. (11, 95-98). Officer Sewell (T1, 90-91) and Lucinka
Gross (T2, 51-53, 57-59) both testified that they did not see anyone when they
arrived at the scene of the crime. The only witnesses who claimed to have seen
Petitioner at the scene of the crime before Mr. Penn was killed were Mr.
Collins and Andrew Smith. Of course, Mr. Collins claims both that Defendant
was there at the time of the murder (T3, 44-46) and that he wasn't. (T1, 18-
19). As discussed previously, his testimony was "inherently incredible" as the
events which he claimed to have witnessed "could not have occurred under the
laws of nature." Malcum v Burt, 276 F Supp 2d at 686. In fact, Mr. Smith (T2,
47-49) and Ms. Gross (12, 57-58) both testified that they never saw Mr.
Collins on Gray and Mack and Raymond Williams (T3, 101-111) and Roney Fulton
(T3, 11-128) both testified that Mr. Collins was with them at Mr. Fulton's
house an Corbett and not on Mack and Gray at the time of Mr. Penn's death. And

while Mr. Smith claims to have seen Petitioner on Gray and Mack prior to the

-94-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2233 Page 103 of 311

death of Mr. Penn, he never saw Mr. Collins which also "could not have
occurred under the laws of nature," Malcum v Burt, 276 F Supp 2d at 686, as
Mr. Collins claims to have been right outside of the party store when he
witnessed Petitioner running away from the scene of the crime. (T3, 64).
Accordingly, the prosecution did not overcome Petitioner's alibi defense
beyond a reasonable doubt, providing insufficient evidence of Petitioner's
guilt.
ARGUMENT VIIT

THE INCONSISTENT VERDICT OF THE TRIAL COURT VIOLATED
PETITIONER'S CONSTITUTIONAL RIGHTS.

In this case, the prosecution's evidence proved by the stipulated
testimony of the Wayne County Medical Examiner (by Dr. Caolie) that Mr. Penn
died as the result of gunshot wounds fired by a large caliber weapon using a
non-jacketed ammunition. (T1, 11-14). By the stipulated testimony of firearms
expert Police Officer Dragan (12, 72-75), the People proved that the slugs
recovered from Mr. Penn's body were fired from the same .38 caliber handgun.
The autopsy report also showed that the close-range handgun firing was the
sole cause of death of Mr. Penn. (T1, 11-74).

No witness ever testified to witnessing Petitioner in possession of
firearm, including Mr. Collins. (T3, 44-46). The judge, sitting as the trier-
of-fact, acquitted Petitioner of possessing a firearm because "(t)his Court
has not seen a handgun. There have been no exhibit marked as a handgun". (73,
185). The prosecution's case was that the "killing was done by the defendant
with a firearm, particularly a handgun." (11, 6).

Since Petitioner's guilt was determined by a judge rather than a jury,
this inconsistent verdict was in violation of Petitioner's constitutional

rights. United States v Maybury, 274 F 2d 899, 902-903 (2d Cir. 1960). This

 

was clearly an inconsistent verdict as Petitioner could not have killed Mr.

-95-.

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2234 Page 104 of 311

Penn without e handgun when this was determined to be the cause of death. (TI,
11-14, 72-75). Aut the Michigan Court of Appeals held that:

“Defendent alsa asserts that the court gave inconsistent

verdict. The trial court noted that defendant wes charged with

felony firearm based on the Sossession of a hendgun. MCL

750.227(5); MSA 28.424(2). Recause he was mot persuaded beyond a

reasonable douht that a handgun rather than @ sawed-off shotgun

was used in the shooting, the trial court ecquitted defandent an

this charge. Ile find no reversible error in the trial court's

failure to convict defendent of felony firgarm as charged, yet

Find him quilty of First-deoree murder." (See Appendix pag page

5).

Again, Petitioner was acquitted of possessing ¢ firearm because "[t]his
Court has not seen a hendgun. There have been no exhibit marked as handgun. "
(73, 185). But there were also na sawed-off shotguns or exhibits of sawed-off
shotguns. In fact, the only reference to a sawed-off shotgun came from the
trial judge when he stated that "I don't know as a result of this close ranges
Firing that this was a saw-off rifle; what length of any gun micht have been."
id. Accordingly, if there was insufficient evidence to find Petitioner guilty
of possessing a handgun then it is even more the Case that there was
insufficient avidence ta find him guilty of possessing a sawed-off shotaun as
the firearm exzert opined that it was @ .38 caliber hendoun that wes the
murder weapon. (11, 72-75), Thus, thea trial judge's verdict violeted
Petitioner's constitutional right acainst an inconsistent verdict. United
States v Maybury, 274 F 2d at 9D4-9n6.

ARGUMENT VIII
PETITIONER WAS DENTED HIS STYTH AND FOURTEENTH AMENDMENT RIGHT

TO THE EFFECTIVE ASSISTANCE OF APPELLATE COUNSEL WHERE HIS
APPELLATE COUNSEL FAILED TO RAISE ARGUMENTS II, III, Iv AND vy.

<-AYy
"Ineffective assistance of appellate counsel csn constitute ceuse to

Excuse a procedural default." Landrum v Mitchell, 625 F 30 906, 916 (Sth Cir.

2910). The same standard announced in Stricklend v lIlashington,

un

uprs, apolies
when analyzing claims of ineffective assistance of counsel. Burger v Kemo, 483

US 776, 781-781 (1987). "As a general Pule, it is only when ignored issues are

. .96-

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2235 Page 105 of 311

clearly stronger than those presented that the presumption of effective
assistance of counsel can be overcome." Baker v Barrett, 16 F Supp 3d 815, 846
(E.D. Mich. 2014)(internal quotation and citations omitted). But if an
“omitted issue is so plainly meritorious that it would have have been
unreasonable to winnow it out even from and otherwise strong appeal, its
omission may directly establish deficient performance." Smith v Robbins, 528
US 259, 288 (2000). 'fT]o demonstrate prejudice Petitioner must show a
reasonable probability that his claim would have succeeded on appeal."' Baker v
Barrett, supra. Petitioner asserts that the issues he presents here are
clearly stronger than those raised by his appellate counsel on direct review
and that, had these issues been raised, he would have succeeded on appeal and
has therefore established the ineffective assistance of appellate counsel that
is required to overcome any procedural default for failing to raise these
issues on direct apepal.
RELIEF REQUESTED

Therefore, Petitioner asks this Honorable Court to hold an evidentiary

hearing and either release Petitioner unconditionally or to order a new trial.
Respectfully submitted,

Con Yd uh ) Haste

Carl Hubbard #205988
Petitioner in Pro Se
Carson City Correctional Facility
10274 Boyer Road
» 2020 Carson City, MI 48811-5000

 

Dated: 6727-20

 

-97-

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2236 Page 106 of 311

EXHIBIT A

(1
"Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2237 Page 107 of 311

STATE OF MICHIGAN)
)SS

COUNTY OF MOUNTCALM
AFFIDAVIT OF FACT

I Askia Hill Id ¢331718, being duly sworn deposes and sayeth.

as followed:

1) The statement made in this affidavit is to the best of my said
knowledge, true and If called upon as a “Witness". I can testify.

Competently, as to the truth of the statement made in this affidavit

2). I was on my way to the store on the corner of Gray & Mack on
Janurary 7, 1992, when I was across the street in the vacant lot
across the street from Uncle Peter's house. That is when I saw
Mark Going arguing with somebody in the front of Uncle Peter's
house. Then I saw the other guy turn his back and start to walk

away from Mark Going.

3). Then I heard some gunshots fired and the guy arguing with Mark
Going fell to the ground. Then Mark Going stepped over him and
started shooting the Buy again. | Then he turned around and got
in his car in front of Uncle Peter's house with some other guys

sitting already in the car that was parked in front oftUncle Peter' s

house.

 
Case 2:13-cv-14540-DML- PJK ECF No. 51 ‘filed 07101120 PagelD. 2238 Page | 108 of 311

Affidavit Page II.

4) Then they drove the car down Gray: Street, and this is when

I turned around and ran back to my house. I live at Algonguin

4210, Detroit, Michigan ¢.48215. I never told anybody what I seen

that day is because I was afraid for my life and I didnt want any
trouble with anybody in the neighborhood, because I have to live

in that neighborhood.

5) So I kept silent about what I sav that night. I heard everybody
saying that this guy name "Ghost" got charged with the murder/case
shooting in front of uncle Peter's house on Gray street. I don't
know Carl Hubbard (Ghost) personally, but I am willing to testify
to what I saw that night , because I know he is "Innocent" of the

crime of murder that he is in prison for now.

6). I Askia Hill state that I don't know Carl Hubbard Personally

but I have seen him in the neighborhood and I can truly say that
he was not the person that I seen shoot and kill this guy that
night outside Uncle peter's house. It was "Mark Going", because
I do remember the "Other guy” was "Tall" and was "wearing some
kind of hood on his head because it was snowing outside. I know
the difference between Mark Going and Carl HYubbard because I grew

up with both of them in the neighborhood,

7). One thing for sure is that I can truly say and will never forget

somebody got shot and killed that day and plus I remember everybody >

the next day was talking about the guy who got killed in front

of uncle peter's house.

II

\n
 

Affédaa dti pega 4546-DML-PJK ECF No. 51 filed'07/01/20 PagelD.2239 Page 109 of 311

8). I Askia Hill ¢ 331718, state that I have not been promised
anything, nor threaten to come forth with this information. T state
that all above statements and facts within this affidavit are ‘true,
and If called upon to testify to the same in court of law. I will

do so under oath, subject to the penalties of perjury.

Respectfully submitted:

. &
Ahad.
Askia Hill ¢ 331718
Carson City Correctional

Facility: P.O. Box
5000
Carson City, MI 48811-
. 5000.

Subscribed and Sworn to this day
me
all fies, of Aye | bili 2011
“3
( ae Lay :

Notary public

C. SCHRAUGEN
ROTARY PUBLIC, STATE OF ha

uy PORT GF IOWA
TWANG EXPIRES Jeo 16, 2018

ITl,
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2240 Page 110 of 311

EXHIBIT B
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2241 Page 111 of 311

AFFIDAVIT OF CARL HUSBARD

COUNTY OF MONTCALM)
)ss.
STATE OF MICHIGAN )

Carl Hubbard, being duly sworn, depeses and says:

1. I was unawere of any infermatien centained in Askia Hill's affidavit
until a chance encounter while incarcerated with him.

2. I was unaware of any infermation contained in Rey Burford's
affidavit until a chance encounter while incarcerated with him.

3. I was unaware of any information contained in Emmanuel Randall's
affidavit until a chance enceunter while incercerated with him.

4&4. I was unaware of any information contained in Elten Carter's
affidavit until he unexpectedly wrete me.

5. I could nat have previewsly sbtained the effidavits ef Samir and
Raad Kenje as I de net knew these peeple and had to rely on Raymend Williams
te obtain these affidavits as I have na immediate family in this State.
Furthermore, Mr. Williams informed me that it was mot until July 2014 thet he
was able to ebtain these affidavits for me.

I certify under the penalty of perjury that the foregoing is true and

Cab LOudond

Carl Hubbard

cerrect. Executed en March 2S , 2018

. R- Coteus 3-2§ -Zolh

NOTARY PUBLIC

R. LOOMIS
NOTARY PUBLIC, STATE OF MI
COUNTY OF GENESEE
MY COMMISSION EXPIRES May 11, 2018
ACTING INCOUNTY OF Ion
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2242 Page 112 of 311

 

EXHIBIT C
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 . PagelD.2243 Page 113 of 311

SWORN AFFIDAVIT OF ROY A. BURFORD
STATE OF MICHIGAN  )
SS )

COUNTY OF MONTCALM }
AFFIDAVIT OF FACT

I ROY A. BURFORD #248543, being duly sworn deposeth and sayeth
as followed:

1, The statements made in this affidavit are, ta the best of
my knowledge, true and if called upon as a witness, I can
testify competently as to the truth of the statements made in
this affidavit.

2, I was in the "SPERIAL K" party store on January 17, 1992
around 8:00 p.m. until closing, when I heard some shooting
outside the store on Gray Street and Mack Avenus on Detroit's
eastside.

ay IT stepped outside for a moment and seen a car light down |

the street by "UMCLE PETER'S" houss. Then I went back in the
store and I finished talking to "SAM" and older guy works in
the "Special K" party store which is owned by "STEVE" and
WSAMIR®,

4, Then this older black lady came in the store to cash a
check told the store owner "STEVE" to call the police because
there looks like a body is laying in the driveway of "UNCLE
PETER'S" house.

5. Then ®STEVE", the owner of the store, cashed the woman's
check then called the police. The woman waited for a little
while then she left the store. After she left the store 1]
stepped outside and saw nothing but people standing around
along with the police and an ambulance. The street wes blocked
off by the police car and ather people.

6. I can testify that I know "CURTIS COLLINS" a.k.a. "CURTIS
BABY" and that I never seem him on Gray. and Mack Avenue the
night of January 17, 1992 before the shooting occurred of
after the shooting occurred. Plus IT know "CURTTS COLLINS"
personally end he was never on Gray and Mack Avenue or in the
"SPECIAL K° party store an the night of January 17, 1992.

7. I personally do NOT know "CARL HUBBARD*® a.k.a. "GHOST",
but I am willing to testify truthfully that I never seen him
on Gray and Mack Avenue on January 17, 1992 or in the "SPECTAL
K" party store the night of the shooting... This is because 1

uic)
' - Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2244 Page 114 of 311

Know him when I see him and he was NOT any of the people in
the store that night. Further he lives in the neighborhood and
Io stay on Springle Street around the corner Fram "Special K"
party store on Gray and Mack Avenue.

8. Iam also willing to testify that T lived on springle
street around the time of the shooting at "SPECIAL KH party
store. I know "CURTIS COLLINS" personally and he told me ha
lied on "CARL HUBRARDT a.k.a. "GHOST! Hecause Mr. Hubbard
supposedly robbed him around 1986 and the police has something
on him as well. ,

9. I remember that night because it was a snow starm and
there were no buses running and everybody outside on Gray
Street were walking around, plus I hustle “up there all the
time.

10. After "CARL HUBBARD" got convicted for the murder in front
of "UNCLE PETER'S" house, everyone was saying that "MARK
GOINGS" was the one who really killed the guy. This was due
to "MARK GOINGS" believing that the victim had something to do
with his brother "DARRYL SDINGS”" murder on Gray Street. It was
said these are the Same people who was trying to rob and kill
"NARRYL GOINGS" as well.

17. I ROY A. BUFORD #248543, state that I have NOT been
promised anything, nor threatened to come forth witn this
information, and that all of the above statemants and facts
within this affidavit are true, and that if I am celled upon

to testify to the same in @ Court of law, I will do so under
path and under the penalties of perjury.

Ke Lela ALESY B vo LAURA NEVINS, Notary Pubilt

 

OyYA. Buford #243543 ciate of Michigan

: ean, sa ounty of Menicalm
Carson City carrectional Facility My Commission Expires Dosember 13, 2012
P.O. Box 5000 Acting in tho County of

Carson City, MI 46911-500c

subscribed and swarn to me.

this Srhdey  . - Aslam oid

NOTARY ROA NEA

4))

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2245 Page 115 of 311

EXHIBIT D

 

10
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2246 Page 116 of 311

AFFIDAVIT OF RAAD KONJA

STATE OF MICHIGAN

COUNTY OF WAYNE: 7 : 7/28/2014

I, Raad Konja, being duly sworn, deposes and says the following:

1. On October 2, 2011, | was discussing Mr. Hubbard's case with Raymond Williams,
during this discussion | came to understand the importance of the fact that | knew
. Curtis Collins and that he was not in the Special K Party Store on January 17, 1992. I
—__________.____was-the-co-owner of the store then and Mr. Collins was not allowed in my store. === =
because of problems | had with him.

2. On January 17, 1992, | was working in the front of the Special K Party Store, where |
would have seen anyone who entered the store and Mr. Curtis Collins did not enter
the store. |

3. Noone came to question me about what | saw that night including any lawyer, police
officer or anyone from the prosecutor's office.

RAAD KONJA

 

     
 

JUANITA PETERSON ©
Notary Public - Michigan
Wayne County in
My Commission Expires Oct 2, 20
Acting in the County of {4 A

 
   
     
   
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2247 Page 117 of 311
|

EXHIBIT E
|
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2248 Page 118 of 311

AFFIDVIT OF SAMIR KONJA

STATE OF MICHIGAN | 7/2 g Ve of ¥

COUNTY OF WAYNE
I, Samir Konja, being duly sworn, deposes and says:

1. That on January 17, 1992, | was one of the co owners of the Special K Party Store,
located in Detroit, Michigan, on the corner of Gray and Mack.

2. That Mr. Curtis Collins was not allowed in the Special K Party Store by myself, nor

my brothers, who were also co owners during the years of 1990 threw 1999, because
of problems we had with him.

3. That no one came to question me about what i saw the night of January 17, 1992,

including any lawyer, police officers or anyone from the prosecutor's office.

 

      

JUANITA PETERSON
Notary Public - Michigan

~ Wayne County
My Commission Expires Ocl/2, 2h Is
Acting in the County of

 
 
  

  

 
  
 
 

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2249 Page 119 of 311

EXHIBIT F

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2250 Page 120 of 311

STATE OF MICHIGAN
THIRD CIRCUIT GOURT
CRIMINAL DIVISION.

THE PEOPLE OF THE STATE OF MICHIGAN

Plaintiff,
Case No: 92-001856-01-FC
Hon: Michael M. Hathaway
CARL HUBBARD, ,
Defendant,

 

OPINION AND ORDER DENYING DEFENDANT’S SUCCESSIVE MOTION
FOR RELIEF FROM JUDGEMENT

At a session of said Court held at the Frank Murphy Hall
Of Justice in the City of Detroit, Wayne County, Michigan,

MAR 3 0 206
ON:

 

PRESENT: Hon. Michael M. Hathaway

 

On September 2, 1992 defendant was convicted of first degree murder and sentenced to
life in prison without parole. His conviction was affirmed by the Michigan Court of Appeals on
December 19, 1995 (Court of Appeals #159160) and his application for leave to appeal to the
Michigan Supreme Court was denied on October 28, 1996. Defendant has since filed a number
of frivolous motions in various venues which were summarily denied wherever he filed them.
Finally, defendant filed a motion for relief from judgment with this court which was denied on

a
March 15, 2012 as were his subsequent motions for rehearing and application for leave to appeal

to the Michigan Court of Appeals and Michigan Supreme Court.

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2251 Page 121 of 311

He keeps trying. Now he has filed a successive motion for relief from judgment undes
MCR 6.502 claiming ineffective assistance of counsel and “actual innocence.” This successive

motion under MCR 6.502 is summarily denied pursuant to MCR 6.504 (B) (2).

Defendant could have raised the ineffective assistance of counsel claim before; or does he
claim that his self-representation in his last several filings was “ineffective.”? Either way, he has
failed to satisfy any of the exceptions baring successive motions set forth in MCR 6.508 (D).
Also, his claim of “actual innocence” is as unconvincing now as it was the first dozen times he

raised it, by implication or directly.

Defendant’s successive motion for relief from judgment is DENIED.

 

a“
/; /
SIRCUISCOURT 2
Hon. Michael M. Hathaway

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2252 Page 122 of 311

EXHIBIT G
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2253 Page 123 of 311

STATE OF MICHIGAN )
) ss. AFFIDAVIT OF CURTISS COLLINS
COUNTY OF WAYNE = ) °

After being duly sworn, I, Curtis Collins, swear that I am willing to
tastify to the following:

1. That I was not present on, oar anywhere near, the corner of Gray and
Mack of January 17, 1992, i.e@., Special K party store.

2. That i did not witnees Carl Hubbard fleeing from where Mr. Pednmell
Penn was found dead.

2, Sergeant Kinney forced me to falsely testify at the psreliminary
examination that Carl Hubbard was running from the scene.

&. I testified truthfully on the first day of Cerl Hubbard's trial.

5. I returned on the third day of Carl Hubbard's trial after spending

two days at the 1300 Precinct where I was threatened by Homicide Officers

Sergeant Kinney and Sergeant Gale with being charged with the murder of fr.

Penn if I didn't say that I saw Carl Hubbard at the murder scene of Mr. Penn.
This is why I testified in the manner I did on the third day of Carl Hubbard's
trial, because of the fear I had of Sergeant Kinney and Gale's threats of
charging and prosecuting me for a crime that I had no knowledge of.

§. i contacted Raymond Williams in 2014, informing him that I had lied
on Carl “ubberd end it was because Assistant Prosecutor
. dames Gonzelez, Sergeant Kinney. and. Sergeant Gale continued to threaten me and

that I would do an affidavit saying that but I backed out af it because I uas
afraid and feared what AP Gonzalez, Sergeant Kinney and Sergeant fsle would do
to me and I didn't want to face perjury charges again and be put in jail and
threatened by these government officials.

7. I went to prison in 2014 and got out in 2015. While in orisan I

realized how hard and difficult it wes in prison during that ten months. I
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2254 Page 124 of 311

also learned that AP Gonzalez was no longer prosecuting cases and that
Sergeant Kinney and Sergeant Gale were no longer on the. police force. As a
result, I no longer had to worry ebout their threats end I was tired of
running from the fact that I hed put an innocent man, Carl Hubbard, in prison.

4. That my statements that T provided on January 23, 1992 to Sergeant
Kinney and Sergeant Gale, on February 4, 1992 at Carl Hubbard's preliminary
examination, and on Sentember 2, 1992 at Carl Hubhard's trial, were false.
Whereas today I recant thase statements which were coerced from me by threats
from AP Gonzalez, Sergeant Kinney and Sergeant Gale.

9. That today I am willing to take a polyoraph test to ocrove that my
statements to AP Gonzalez, Sergeant Kinney and Sergeant Gale were false
statements, and that the statements in this affidavit is the truth.

Furthermore, Deponent sayeth nat.

sores: 107 31- LON Cro, (oOo

Curtis Collins

On fOr A | , 2017, Curtis Collins appeared before me and
declared that the above stetements are true to the best cf his knowledos,
information and belief, and acknowledged that he signed the above Affidavit af

his own free act and deed.

Subscribed and sworn before me this 3| day of October , 20_\./

 

Sonus 0

NOTARY PUBLIC

03~a8~ 2093

My Commission Expires

pated: {Q~3| _ 20 7

hay

fuwo5 Ay

110Ng Ammon

40 Ayunog ayy uy Bu

Aunog ouhey

5
mn
an
2
3
S
“a
2
z

82 JBW sasdx3 Uojss

eo
s
s
g
=
2
é
5

2202 '

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2255

EXHIBIT H

 

Page 125 of 311
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2256 Page 126 of 311

STATE OF MICHIGAN
CIRCUIT COURT FOR THE COUNTY OF WAYNE
CRIMINAL DIVISION

PEOPLE OF THE STATE OF MICHIGAN

Plaintiff,
vs. Case No. 92-001856-01-FC
Hon. Lawrence S. Talon .
-- aTRUECOPY “S®
CARL HUBBARD, 7” CATHY M, GARRETT .
Defendant. CLEF e

/

 

ORDER AND OPINION DENYING DEFENDANT’S
SUCCESSIVE (3%°) MOTION FOR RELIEF FROM JUDGMENT

At a session of said Court held in the Frank
Murphy Hall of Justice on OCTOBER 2, 2019
PRESENT: HON._LAWRENCE S. TALON
Circuit Court Judge

 

PROCEDURAL POSTURE

On September 2, 1992, following a bench trial before Judge Richard P. Hathaway,
Defendant was found guilty of Homicide - Murder First Degree ~ Premeditated MCL
750.316-A; the Defendant was found not guilty of Weapons Felony Firearm and the
Court dismissed the Habitual Fourth Offense Notice.

On September 23, 1992 Judge Richard P. Hathaway sentenced Defendant to a
term of life imprisonment for the Homicide-Murder First Degree-Premeditated

conviction.

Page 1 of 16

 
 

‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2257 Page 127 of 311

On December 19, 1995 the Michigan Court of Appeals unpublished per curiam

Opinion [Docket No. 159160] Affirmed Defendant’s conviction and life sentence for

Homicide-Murder First Degree-Premeditated.
On October 28, 1996 Michigan Supreme Court Order [Docket No. 105540] Denied

Defendant's Application for Leave to Appeal.
On March 18, 2009 Judge James R. Chylinski Denied Defendant's Motion to

Expand the Record or for an Evidentiary Hearing.

On March 15, 2012 Judge Michael M. Hathaway Denied Defendant’s Motion for

Relief from Judgment.

On May 31, 2012 Judge Michael M. Hathaway Denied Defendant’s Motion for
Reconsideration.

On May 7, 2013 the Michigan Court of Appeals [Docket No. 311427] Denied
Defendant’s Delayed Application for Leave to Appeal the March 15, 2012 Order
Denying Defendant’s Motion for Relief from Judgment and Motion to Remand.

On September 30, 2013 the Michigan Supreme Court Order [Docket No. 147211]
Denied Defendant’s Application for Leave to Appeal the Michigan Court of Appeals
Order; Defendant failed to meet the burden of establishing entitlement to relief under
MCR 6.508(D).

On March 30, 2015 Judge Michael M. Hathaway Denied Defendant’s successive
Motion for Relief from Judgment.

On June 2, 2015 Michigan Court of Appeals Order [Docket No. 326995] Motion to

. Remand is Denied; Defendant's Delayed application for Leave is Dismissed; no appeal

2

22
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2258 Page 128 of 311

may be taken from the denial or rejection of a successive motion for Relief from
Judgment MCR 6.502(G)(1).

On July 26, 2016 Michigan Supreme Court Order {Docket No. 151806] Denied
Defendant’s Leave to Appeal the June 2, 2015 Michigan Court of Appeals Order.

On May 17, 2018 Defendant filed pro se the instant Motion for Relief from
Judgment (3"4 Successive).

On June 21, 2018 Defendant filed a supplement to the Motion for Relief from
Judgment with a DVD recording in which Defendant contends he obtained a
videotaped copy of the polygraph examination of Curtis Collins that reveals his
demeanor in answering questions prior to and during the polygraph examination.

Defendant now claims and contends in his third (3rd) successive MRJ that he is
entitled to a new trial based on new evidence that was not discovered before his earlier
motions which shows that his conviction was obtained through perjured testimony and
in Defendant’s Supplement to the Motion for Relief from Judgment! requests the Court
to allow him to supplement Exhibit B? of the Motion for Relief from Judgment to
include a recorded polygraph examination of Curtis Collins? which reveals his
demeanor in answering questions prior to and during the polygraph examination.
Defendant argues that this will better assist the Court in determining whether or not to

grant his motion for an evidentiary hearing pursuant to MCR 6.508(C).*

 

' DVD/disk included with Defendant’s Motion to Supplement Motion for Relief from Judgment
? Motion for Relief from Judgment Exhibit B Copy of a Polygraph Report dated February 1, 2018
.? Prosecution’s key witness (COA Opinion December 19, 2015 Dkt No. 159160)
“March 18, 2009 Order Denying Defendant’s Motion to Expand the Record Pursuant to MCR 6.507(A) or for an
Evidentiary Hearing Pursuant to MCR 6.508(D)

3
 

‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2259 Page 129 of 311

Following review and inspection of the DVD/disk submitted by Defendant, the
DVD/disk was found to be unreadable to play any audio or content and appears
defective.

On October 17, 2018 the Court held Defendant’s Motion for Relief from
Judgment and Supplemental Motion for Relief from Judgment were held in abeyance
for thirty (30) days to allow the Defendant to present to the Court a working DVD/disk
and to file a proper proof of service.

On or about November 14, 2018 Defendant presented to the Court a working
DVD/Disk representing a recorded polygraph exam of Curtis Collins.

January 22, 2019 Defendant by and through his attorney filed a Stipulated
Adjournment of Defendant’s 6.500 Motion for (60) days to allow counsel for defendant
to supplement Defendant's existing successive 6.500 motion and to have the
prosecutor’s conviction and integrity unit review the underlying conviction.

On April 3, 2019, the Court entered an Order Granting Defendant’s Counsel
Motion to Withdraw and Order for the Prosecutor to Respond to Defendant's
Successive Motion for Relief from Judgment.

FACTUAL SUMMARY

Defendant was tried for the homicide of Rodnell Penn. Defendant stipulated

that he had been charged with a prior murder and that the case had been dismissed

after Rodnell Penn and other witnesses failed to come to court on the date of the trial.

 

> MCR 6.503(B)

24
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2260 Page 130 of 311

 

Penn had testified against defendant at the preliminary examination. Defendant also
agreed that he has a three to four inch scar on the left and backside of his head.°

The victim’s brother, Leon Penn, testified that the night before the murder he
saw his brother Rodnell with the defendant. He heard Defendant tell Rodnell that he
would see Rodnell the next day. Penn knew that his brother was selling drugs for
Defendant for approximately two years and had personally seen Defendant picking up
money from the victim and dropping of drugs.

The first witness called at trial was twenty-year-old Curtis Collins. Contrary to
his police statement given under the alias of Tony Smith, and his preliminary
examination testimony, Collins, testified that he was not at the party store or in the area
at the time of the crime. He claimed unfamiliarity with the area of Gray and Mack. He
also claimed to know Defendant as Ghost. Collins was impeached with his preliminary
examination testimony. He admitted that at the preliminary examination he had
testified that he was in the party store on that date and time, that he saw Defendant and
the deceased in the store. He stated that he left before Defendant, that he heard |
gunshots, turned around and saw Defendant running and when Collins ran back across
Mack, he saw the deceased lying in a driveway. Collins knew it was the Defendant
because he could see the scar on Defendant’s head and he had gotten a good look at
him. He also testified that he saw no one else in the area. Collins was very particular
about what he did and did not say at the exam about the events at the store, while at the

same time claiming that it was all a lie because he had not been at the scene at all.

 

6 Trial Transcript, Vol. 9/2/1992, Page 96

ZS
 

‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2261 Page 131 of 311

Collins also admitted giving a statement to the police just days after the crime
further admitting that he had given a false name to the police when he gave them a
statement because he was on escape status and did not want the police to know. Collins
admitted at trial that in his police statement he said he was inside the party store, saw
the defendant with the victim, that he left the store first, after he heard a gunshot, he
looked back and saw a body lying in front of a house, and he saw the defendant run
across a vacant lot towards Springfield.” When asked why he told the police that he was
present, Collins claimed that he was on a tether and the police told him “they were
going to do this and this to me because I was on escape on a tether.”*® Collins did not
explain how the officers could have known he was on tether considering he had given a
false name. Collins was already in custody when he gave his testimony at the
preliminary examination. On cross examination Collins added that the police offered
him $10,000 to send him to Texas and give him a new identity. He felt that something
could happen to him because he was lying on someone sO he wanted to clear it up to
stop being afraid. This was part of Defendant’s explanation for recanting his
preliminary examination testimony.

The trial judge asked him if he had ever had a problem with Defendant before
the crime. Collins stated that they had started disliking each other, but there was
nothing specific between them. The judge asked why “out of all the people in the
world”, did he tell the police that you saw Carl Hubbard after you heard the shot; that

you saw Mr. Hubbard standing over the deceased and that you saw Mr. Hubbard

 

” Trial Transcript, Vol. 8/31/1992, Pages 35-38
® Trial Transcript, Vol 8/31/1992, Page 39

2G
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2262 Page 132 of 311

    

running away from the deceased?? Why did you pick out Mr. Hubbard? Collins’ reply
was long, unclear and did not tell the judge why he chose to say that it was Hubbard.

During his testimony, Collins admitted that he was worried about his life and
that of his mother and children. He also stated that he had not been threatened and it
was not why he was recanting. “Homicide” had made him lie. “Homicide” was telling
him little stuff, and he was really upset about his best friend who had been killed and
“the first thing that was coming through my mind I was just saying it, you know. It
wasn’t meant to be said, you know”

On the third day of trial the People called Collins back to the stand. He testified
that he wanted to tell the truth. He admitted that he had lied to the Court on the first
day of trial." He was present on the scene on January 17, 1992 at approximately 9:30
p-m. He had lied because he heard rumors about what was going to happen to his
family. He believed the rumors and that is why he “told the judge a story.”

Collins affirmed that he had been at the party store on January 17* and did see
Defendant with a person he would later find out was the victim. He had heard
gunshots after he left the store and he had turned around and looked back across Mack
in the direction of the victim. He seen the deceased lying in the driveway and he had
seen the Defendant running through the field. He recognized the Defendant from the

scar on his head.13

 

* Trial Transcript, Vol 8/31/1992, Page 58
° Trial Transcript, Vol 8/31/1992, Page 42
"' Trial Transcript, Vol 9/2/1992, Page 37
” Trial Transcript, Vol 9/2/1992, Page 40
? Trial Transcript, Vol 9/2/1992, Page 66

29
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2263 Page 133 of 311

 

Defendant presented four witnesses in his defense. Raymond Williams and
Rodney Fulton both testified that they were with Curtis Collins at the time of the
murder. Defendant also presented the testimony of Thomas and Vanessa Spells. On
the evening of the 17* Thomas Spells and Defendant left the house at about 9 or 10 p.m.
to go to Defendant’s mother’s house to pick up their son. Vanessa Spells testified that
on the 17* she came home from work around 8:15 or 8:20 p.m. Her husband and
Defendant were at the house at the time she arrived and they left at 10 p.m.

The trial judge found that Collins seemed quite nervous when he testified. The
judge then reiterated all of the testimony that he heard and found Defendant guilty of
first-degree murder.

On appeal, Defendant moved the Court of Appeals for a remand to explore the
reasons for Curtis Collins’ trial recantation. The People argued that the reasons for
recantation were of record.! The Court denied the motion.

In March of 1994, defendant filed a supplemental brief on appeal including a
claim that Curtis Collins lied to the police initially. However, at trial Collins admitted
that he had given that first statement using the alias Tony Smith.

The Court of Appeals affirmed Defendant’s conviction in 1995 and Defendant
continued to raise questions about Curtis Collins in the Michigan Supreme Court.

Defendant filed several motions in the trial court. He filed a motion for an

evidentiary hearing in 2009” and his first motion for relief from judgment in 2011.

 

' Trial Transcript, Vol 9/2/1992, Page 148
'S Trial Transcript, Vol 9/2/1992, Pages 176, 185
'6 People’s response filed August 18, 1993

2a
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2264 Page 134 of 311

Attached to this motion were affidavits from prisoners Askis Hill, Ray Burford,
Emmanuel Randall, and Elton Carter. This motion was denied in 2012.28

Defendant filed his second motion for relief in 2015. To this motion he attached
affidavits from the party store owners who claim to remember that on January 17%, 20
years ago Collins had not been allowed in the store that night. The motion was denied
in 2015.¥

Defendant's third motion for relief is based on his claim that Curtis Collins is
again recanting his police statement, preliminary examination testimony, and the trial
testimony taken on September 2, 1992. He also provides a report stating Collins passed
a polygraph examination on three questions and a video of the polygraph test and the
interview.

This court ordered the People to answer Defendant's current motion. The People
reached out to Curtis Collins. He agreed to come to the Prosecutor's office on Friday,
May 17%, but did not keep his appointment and would not return the call. During a
visit to his home on May 20, 2019 he told Detective Richard Pomorski that his attorney,
Jon Posner, told him not to talk to the prosecutors. Jon Posner, however, died in 2017
leaving the People without a way to interview the witness.

Defendant fired his most recent attorney and insisted that the prosecutor’s

conviction and integrity unit not to investigate the case.

 

'” On March 18, 2009 Judge James R. Chylinski Denied Defendant’s Motion to Expand the Record or for an
Evidentiary Hearing.

'® On March 15, 2012 Judge Michael M. Hathaway Denied Defendant’s Motion for Relief from Judgment.
'° On March 30, 2015 Judge Michael M. Hathaway Denied Defendant’s successive Motion for Relief from
Judgment.

9
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2265 Page 135 of 311

STANDARD OF REVIEW

The standard of review is de novo for all issues of law on appeal. People v. Laws,
218 Mich App 447; 554 NW2d 586 (1996). Factual findings are reviewed to see if they are
clearly erroneous. MCR 2.613(C); People v. Tracey, 221 Mich App 321; 561 NW2d 133
(1997). Clear error exists when the reviewing court is left with the definite and firm
conviction that a mistake has been made. People v. Lombardo, 216 Mich App 500; 549
NW2d 596 (1996).

In order to advance an allegation in a motion for relief from judgment that could
have been made in a prior appeal or motion, a defendant must demonstrate “good
cause” for failure to raise the grounds on appeal and actual prejudice resulting from the
alleged irregularities that support the claim of relief, pursuant to MCR 6.508(D)(3)(b).
The cause and prejudice standards are based on precedent from the United States
Supreme Court. Wainwright v Sykes, 433 US 72; 97 S Ct 2497; 53 L Ed 2d 594 (1977).

A court may not grant relief, if the defendant alleges grounds for relief, other
than jurisdictional defects, which could have been raised on appeal from the conviction
of the sentence or in a prior motion for relief from judgment; unless defendant
demonstrates good cause for the failure to previously raise the grounds and actual
prejudice from the alleged irregularities that support the claim. MCR 6.508(D)(3);
People v Brown, 196 Mich App 153; 492 NW2d 770 (1992), People v Watroba, 193 Mich App

124; 483 NW2d 441 (1992).

10

7a

 
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2266 Page 136 of 311

ANALYSIS

To file a successive motion for relief from judgment defendant must show a
retroactive change in the law or new evidence that was not discovered before the prior
motion. In the case at bar Defendant presents a recanting witness who had already
recanted at trial and his polygraph results regarding questions were not relevant.
Defendant's evidence does not meet the test for filing a successive motion.

Even if a defendant could meet the test barring a successive motion for relief, the
proposed evidence would have to meet the Cress test for newly discovered evidence.
People v. Cress, 468 Mich 578, 692 (2003). Collins recanted at trial and his current
recantation is not new, and is considered cumulative, as the evidence would not make a
different result probable on retrial, and was actually discovered before his prior to
Defendant's first motion for relief. As such, Defendant cannot meet the Cress test for
newly discovered evidence. Id.

Defendant moves for relief from judgment raising four issues. He maintains that
he may file a successive motion because he has new evidence that was not discoverable
before his other motions for relief. The witness now providing an affidavit had already
recanted at trial, thus his recanting affidavit is not actually new. This fact bars his
successive motion.

Defendant claims that the affidavit amounts to new evidence because Collins is
claiming at trial he disavowed his prior recanting testimony because of pressure by the
police and prosecutor. However, the only relevancy of the affidavit is a reiteration of

the claim that Collins was not near the area of Gray and Mack the night of the murder.
11

at
 

‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2267 Page 137 of 311

This is the exact claim he made in his recanting testimony at trial. Even the reasons for
the disavowal are not new, as Collins has already claimed that pressure from the police
caused him to lie. Cress, Id.

Moreover, Defendant provides a report and videotape of Collins’ polygraph
examination and interview. However, none of the questions that were used in the test
_ are new evidence. Indeed, the polygraph questions are things both sides agreed to in
1992. Collins never testified that he was with Hubbard when Hubbard shot Penn or that
he saw the shooting or that Hubbard shot anyone else. The questions all presupposed
that Collins had testified to seeing the shooting. Because the questions do not prove
anything that was not known in this case, the polygraph test results cannot meet the test
for new evidence not discovered before the previous motions. MCR 6.502(G).
Therefore, the polygraph results also do not help Defendant meet the bar against
successive motions.

In the affidavit, Collins states that he told Raymond Williams in 2014 that he was
again willing to claim that he had not been present on Gray and Mack. Williams was
the person Collins claimed had told him to say he was on Corbet Street on the night of
the crime and Williams himself testified at trial that Collins was with him on Corbet. In
paragraph six Collins states, “I contacted Raymond Williams in 2014 informing him that
Thad lied on Carl Hubbard...and that I would do an affidavit...”

Raymond Williams, then, was helping defendant gather affidavits in 2014, and
Williams had this information in 2014. As such, Collins’ desire to sign an affidavit was

known to Defendant in 2014 before his 2015 motion for relief. MCR 6.502(A) requires
12
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2268 Page 138 of 311

that every motion for relief from judgment must include all of the grounds for relief
which are available to the defendant. Collins’ newest desire to recant is not new
evidence. Defendant had the information in 2014 and was required to raise the claim in
his 2015 motion.

Defendant also contends that the cab company subpoena is new evidence but he
does not include the results of the subpoena. Knowing that the People attempted to
gather information before trial is not new evidence. Absent the results of the subpoena
and a Brady violation regarding those results, the subpoena is not evidence of anything.
Brady v. Maryland, 373 US 83 (1963).

Defendant attached other evidence for the court’s consideration, but all of the
other exhibits have been previously presented in other motions for relief and cannot be
considered newly discovered so as to meet the successive motion bar.

Therefore, Defendant’s motion should be barred because it is a successive motion
which does not present new evidence not discovered before his previous successive
motion.

Even if Defendant could get past the successive motion bar, the affidavit from
Collins and the polygraph test result would not merit Defendant a new trial. People v.
Cress, 468 Mich 578, 692 (2003), held that evidence is newly discovered if: (1) the
evidence, not just its materiality, is newly discovered; (2) is such that its admission
would render a different result probable upon a retrial of the case; and (4) the defendant
could not, with reasonable diligence, have discovered and produced the evidence at
trial.

13

“28
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2269 Page 139 of 311

As argued above, the evidence is not newly discovered. The witness testified on
the first day of trial that he was not on Gray and Mack. Two days later he admitted that
he was present on Gray and Mack and that his new testimony was a lie. Moreover,
because Collins had told Williams the information in 2014 and Williams was helping
Defendant gather the information in 2014 which was part of Defendant’s 2015 motion,
Defendant had the information about Collins in time for the 2015 motion for relief. The
polygraph results add nothing because the questions upon which it was based are all
new things both parties agree on during trial. Collins’ latest claims are not new.

Even if it was new, the evidence would be cumulative because this exact witness
testified to this same claim at trial and the polygraph results would not be admissible.
Defendant cannot meet the second prong of the Cress test.

The evidence would not render a different result probable on retrial. Under
- Michigan law, affidavits recanting prior sworn testimony are suspect. People v. Dailey, 6
Mich App 99, 102 (1967). Recantation alone does not require the court to order a new
trial if the court determines that the recanted testimony is untrustworthy. People v. Van
den Dreissche, 233 Mich 38, 46 (1925).

The circumstantial evidence against Defendant was surprisingly strong and
Collins’ recanting at a retrial would not make a difference. Defendant's presentation of
other new evidence provided by other prisoners who have heard Collins regret his
testimony against Defendant or who now remember that they were at the party store

that night and Collins was not in there would also not likely change the result.

14

le

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2270 Page 140 of 311

The last thing Defendant has to show is that he could not have, with reasonable
diligence, discovered and produced the evidence at trial. This factor points out that not
only could Defendant have presented this evidence at trial, this evidence was actually
was presented at trial. Collins testified at trial that he was not on Gray and Mack that
night. This is exactly what he would testify to at a new trial. As such, Defendant
cannot show any of the Cress factors and his motion would be denied, even if he could
get past the successive motion bar.

Defendant attempts to use Collins’ affidavit to prove that the Court should grant
him a new trial. He avers that the People used perjured testimony. However, when
Collins recanted on the first day of trial, the prosecutor immediately impeached him
with his preliminary examination testimony.

Neither the police nor the prosecutor intimidated the witness after his initial
recanting. The police and prosecutor have not intimidated the witness because the
witness was forced to face perjury charges or testify against a man accused of murder.
There was no intimidation, only a tough choice that Collins had brought about by his
own actions.

The prosecutor did not withhold evidence. Neither the police nor the prosecutor
had a reason to threaten Collins. As the facts have shown, there was no Brady
violation.”

Even if these claims could be sustained now, Defendant would still have to show

good cause for failing to raise the issues previously and prejudice in order to prevail.

!

 

?° Brady v Maryland, 373 US 83, 87 (1963).
15

AS
+

a

 

‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2271 Page 141 of 311

Defendant argues that he does not need to do so because he is actually innocent.
However, Defendant was seen in the area both before and after the shots. Indeed,
Defendant's multiple lies to the police showed his guilty state of mind. This court also
finds that Defendant's alibi witnesses were not credible.

As Defendant proffers no claim upon which relief may be granted, his argument,
and his motion for relief from judgment must be denied for lack of merit.

Therefore, IT IS HEREBY ORDERED that Defendant's Successive (3rd) Motion

for Relief from Judgment is DENIED.

LAWRENCE S. TALON
patep,__ OCT 02 2019

 

 

Judge Lawrence S. Talon
Circuit Court Judge

PROOF OF SERVICE

I certify that a copy of the above instrument was served upon the attorneys of record and/or self-
represented patties in the above case by mailing it to the attorneys apd/or parties at the business address as
disclosed by the gleadings — postage on GC (7.

Natne

 

16

"Oh
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2272

EXHIBIT I

Page 142 of 311
. “Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2273 Page 143 of 311

STATE OF MICHIGAN
IN THE THIRD CIRCUIT COURT

 

THE PEOPLE OF THE STATE OF MICHIGAN

Plaintiff-A ppellee,
Third Circuit
Vv No. 92-001856

CARL HUBBARD
Defendant-Appellant.

 

PLAINTIFF’S BRIEF OPPOSING RELIEF

KYM L. WORTHY
Prosecuting Attorney
County of Wayne

JASON W. WILLIAMS
Chief of Research,
Training, and Appeals

VALERIE M. STEER (P-38489)
Assistant Prosecuting Attorney

/ 11° Floor, 1441 St. Antoine
Detroit, MI 48226
Phone: (313) 224-0205

 
“Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2274

TABLE OF CONTENTS

A. To file a successive motion for relief from judgment defendant
must show a retroactive change in the law or new evidence that was
not discovered before the prior motion. Defendant presents a
recanting affidavit from a witness who had already recanted at trial
and his polygraph results regarding questions that were not relevant.
Defendant’s evidence does not meet the test for filing a successive

B. Even if a defendant could meet the test barring a successive
motion for relief, the proposed evidence would have to meet the
Cress test for newly discovered evidence. Collins recanted at trial and
his current recantation is not new, would be cumulative, would not
make a different result probable on retrial, and was actually
discovered before his prior motion for relief. Defendant cannot meet

the Cress test for newly discovered evidence. .................

A court may order a new trial on any ground that would support
appellate reversal of the conviction or because it believes that the
verdict has resulted in a miscarriage of justice. The prosecutor did not
knowingly present perjured testimony, Collins was not intimidated
just because he felt the natural pressure of a difficult choice, and the
prosecutor did not withhold evidence regarding the perjury charges.
Defendant presents this Court with no grounds to grant a new trial...

Page 144 of 311

Relief... 0. ccc cence ee eee ee eee e ee ncneeenneeee 28

34
 

“Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2275 Page 145 of 311

INDEX OF AUTHORITIES
FEDERAL CASES
Brady v Maryland, 373 US 83 (1963) .... 0.0.00. 0 ccc cece eee eee 25
United States v Provost, 969 F2d 617 (CA 8 1992) ........ 000020 eee 18
STATE CASES .

People v Bass, 317 Mich App 241 (2016) ........0 00.0000 cee eee 24
People v Bersine, 48 Mich App 295 (1973) .. 0.2.2... ce eee eee Lees 12
People v Bradford, 10 Mich App 696 (1968) ... 02.02... cee eee nee 18
People v Canter, 197 Mich App 550 (1992) .... 00.00 19
People v Cress 468 Mich 678 (2003) ..... Lecce ence cece eee ee eter tent eee eee 17
People v Dailey 6 Mich App 99 (1967) 0.2... 18
People v Dupree, 128 Mich App 368 (1983) .......... 2.0.0.2 c cece ec eeeeeeeee 12
People v Harris, 31 Mich App 100 (1971) ................. 02022 c eee eee eee 18
People v Johnson, 502 Mich 541 (2018) ..... 2.2.0 cece ene 17
People v Reed, 449 Mich 375 (1995)... 20... ec e nc ee eee nes 16
People v Swain 499 Mich 920 (2016) .... 0... eee ccna enn eae 17
People v Tyburski, 445 Mich 606 (1994) .. 0.2.2... ee cece eee eee 15
People v Van den Dreissche, 233 Mich 38 (1925) .............0 2.0002 c eee eee eee eee 18
People v Williams, 77 Mich App 119 (1977) .... 0.2.22... 02-2 eee eee eee eee 12
RULES
MCR 6.431(B) 0.0.0. c ccc cc cece ceececcceeeessteeeesseueteeeeteersees 24
MCR 6.502(G) ... 0... eet ete e eee eee eens 13,16
MCR 6.502(A) ...... 02-22 een ene eee eee eee eee ee eeee 16
MCR 6.508(D)(3)(b) . 0.2 cc eee tee eee eee nee 26
il

¢a
 

 

ne
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2276 Page 146 of 311

Counterstatement of Questions Presented

A. To file a successive motion for relief from judgment defendant must
show a retroactive change in the law or new evidence that was not
discovered before the prior motion. Defendant presents a recanting
affidavit from a witness who had already recanted at trial and his
polygraph results regarding questions that were not relevant. Does
defendant’s evidence meet the test for filing a successive motion?

The People answer: No
The Defendant answers: Yes

B. Even if a defendant could meet the test barring a successive motion
for relief, the proposed evidence would have to meet the Cress test for
newly discovered evidence. Collins recanted at trial and his current
recantation is not new, would be cumulative, would not make a different
result probable on retrial, and was actually discovered before his prior
motion for relief. Can defendant meet the Cress test for newly discovered
evidence?

The People answer: No
The Defendant answers: Yes

II. A court may order a new trial on any ground that would support appellate
reversal of the conviction or because it believes that the verdict has resulted in
a miscarriage of justice. The prosecutor did not knowingly present perjured
testimony, Collins was not intimidated just because he felt the natural pressure
of a difficult choice, and the prosecutor did not withhold evidence regarding the
perjury charges. Does defendant present this Court with sufficient grounds to
grant a new trial?

The People answer: No
The Defendant answers: Yes

ill

fal

 
 

‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2277 Page 147 of 311

Counterstatement of Facts

In 1992, twenty-one-year old Rodnell Penn had been selling drugs for defendant Carl
Hubbard.' 8/31, 74. Penn had some money to deliver on the evening of the January 17th and he
was seen with defendant in the Special K party store in the area of Gray and Mack. 9/3, 28; 8/31,
81, 9/3, 9, 15. Curtis Collins was in the store and saw them. 9/2, 44. Andrew Smith had seen
defendant with two others just before Smith went into the store, though he did not know the other
men. 9/2, 35-42. After Collins left the store and was walking away, he heard gunshots and went
back to the area. 9/2, 44-45. He saw the man he had seen with defendant lying on the ground, and
he saw defendant running from the scene. 9/2, 45. Curtis recognized defendant by the scar on his
head. 9/2, 66. Smith heard the shots and waited in the store for some minutes and when he went
out he saw a dead body and the police. 9/1, 43. He did not remember seeing Curtis Collins. 9/1,
48. Penn died from three gunshots to the back and two to the head. 8/31, 11-13. Smith estimated
that he had seen defendant outside the store three or four minutes before the shooting. 9/1, 49-50.
There was evidence of close range firing on some of the wounds. 8/31, 13-14.

The first officer to arrive at the scene saw the victim, Rodnell Penn, lying on his side in
the street at the mouth of a driveway. 8/31, 87. Blood was oozing from his hood and he showed
no sign of life. 8/31, 87, 94. John Trammel, a man who had known defendant for two to three
years, saw defendant among the spectators after the shooting. 8/31, 60-64. Officer Craig Turmer

had also known defendant for three to four years and had talked to defendant on a daily basis as

 

1 Transcripts are cited throughout this brief in the following form: month/day of
proceedings, page numbers.

ui2
“Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2278 Page 148 of 311

defendant sells drugs in the Lenox and Charlevoix area. 8/31, 97, 110. Defendant approached the
officer and asked him what had happened. 8/31, 97. The officer told him it was a homicide. 8/31,
97. Defendant left and returned eight to ten minutes later and asked if it was a guy from the
neighborhood and the cop told him it was not. Defendant asked if the victim was dead and the
cop said yes. Defendant said, “You think Lenox and Charlevoix is out cold, Gray and Mack is.”
8/31, 101. The officer understood defendant to mean that the tactics in drug sales and the way
they handle problems is more severe in the area of Gray and Mack. 8/31, 101. The officer saw
defendant in the area of Lenox and Charlevoix almost every night. 8/31, 110.

Officer Turner had never said anything to defendant to indicate that the death had
involved drugs or even that the person had been found on the street. 8/31, 102. The officer
remembered that defendant had a faked look of shock when told that the victim was dead. 8/31,
105. He has arrested defendant before and defendant has a scar on the back of his head. 8/31,
108-110.

When defendant gave a statement to the police on January 21, 1992, he told them that he
had known nothing about Penn being killed until he heard it that very day. 9/2, 63-69. He said
that he had known Penn since 1986, but he had not seen him since the 80's. 9/2, 63-69. He had |
not seen Penn on the night of the 16th or the 17th. 9/2, 63-69. He knew nothing about the
shooting on Gray and Mack. 9/2, 63-69. He himself was not on Gray and Mack the night of the
shooting. 9/2, 63-69. He denied that he ever had a case lodged against him for which Rodnell

Penn was to be a witness. 9/2, 63-69. He had no plans to meet with Rodnell on the 17th. 9/2, 63-

69. He had not heard about anyone getting killed over on Gray Street. 9/2, 63-69. He said he does

 

 

a

 
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2279 Page 149 of 311

not hang out around there. 9/2, 63-69. And he acknowledged that his nickname is Ghost. 9/2, 63-69.
A. The trial

Defendant was tried for the homicide of Rodnell Penn. In addition to the above evidence,
defendant stipulated that he had indeed been charged with a prior murder and that the case had
been dismissed after Rodnell Penn and other witnesses failed to come to court on the date of trial.
9/2, 92-93. Penn had, however, testified against defendant at the preliminary examination. 9/2,
92-93. Defendant also agreed that defendant has a scar on the left and backside of his head that is
three to four inches long. 9/2, 96.

The victim’s brother, Leon Penn, testified that the night before the murder he saw his
brother Rodnell with the defendant. 8/31, 70-72. He heard defendant tell Rodnell that the
defendant would see Rodnell the next day. 8/31, 73, 81. Penn knew his brother was selling drugs
for defendant for about two years. 8/31, 74-75. He had seen defendant picking up money from
the victim and dropping off drugs. 8/31, 80.

At trial, the first witness was twenty-year-old Curtis Collins and, contrary to his police
statement given under the alias of Tony Smith, and his preliminary examination testimony,
Collins testified, that he was not even at the party store or in the area at the time of the crime; he
said he was lying when he testified at the preliminary examination. 8/31,17-38. Collins testified
that he was not familiar with the area of Gray and Mack, but he had been to the party store there.

8/31, 17-18. He did know the defendant as Ghost.” 8/31, 17. Collins testified that he was not in

 

? The court reporter spells the defendant’s nickname as “goff’ or “goft” but defendant
acknowledged to the police that he has the nickname “Ghost.” The People will use the spelling
that defendant used in his police statement and that is listed on the Department of Corrections
website.

ug

 
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2280 Page 150 of 311

the area of Gray and Mack on January 17 at 9:30. 8/31, 19. He was impeached with his
preliminary examination testimony. 8/31, 19-20. He admitted that at the preliminary examination
he had testified that he was in the party store on that date and time, that he saw defendant and the
deceased in the store, that he left before defendant, that he heard gunshots, that he turned around
and saw defendant running, and when Collins ran back across Mack he saw the deceased lying in
a driveway. 8/31, 19-21. Collins knew it was defendant because he could see the scar on
defendant’s head and he had gotten a good look at him. 8/31, 30, 32. He also had testified that he
saw no one else in the area. 8/31, 22-23. He had not even gotten a half block away, and when he
first saw defendant after the shooting, defendant was near the body. 8/31, 25-26, 29. The body
was on its side. 8/31, 29. He agreed at trial that he had also testified that the deceased was the
person Collins had seen with Ghost. 8/31, 22. Collins was very particular about what he did and
did not say at the exam about the events at the store, while at the same time claiming that it was
all a lie because he had not been at the scene at all.’

Collins also admitted giving a statement to the police just days after the crime. 8/31, 32.
The witness admitted that he had given a false name to the police when he gave them a statement
because he was on escape status and did not want the police to know. 8/31, 34-35, 46-47. He
identified the picture taken at the time of the statement as him and admitted that he had given the
name Tony Smith, but he denied that the signature was his. 8/31, 34. He admitted at trial that in
his police statement he said he was inside the party store, saw defendant with the victim, that he
left the store first, after he heard a gunshot, he looked back and saw a body lying in front of a

house, and he saw defendant run across a vacant lot towards Springfield. 8/31, 35-38.

 

3 See for example 23-25, 26-27, 30-31.

4¢

 
 

‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2281 Page 151 of 311

When asked why he told the police that he had been present, Collins claimed that he was
on tether and the police told him they were going to do “this and this to me because I was on
escape on a tether.” 8/31, 39. He acknowledged that the officers did let him go after this
statement because they did not bother to find out his real name. 8/31, 48. He did not explain how
the officers could have known he was on tether if he had given a false name. 8/31, 55. He was
already in custody when he gave testimony at the preliminary examination. 8/31, 48. On cross-
examination he added that the police had offered him $10,000 to send him to Texas and give him
a new identity and that they would give him “the max” for being on escape. 8/31, 50. He felt that
something could happen to him because he was “lying” on someone so he wanted to clear it up
so he could stop being afraid. 8/31, 51. “I can’t be walking out there on the street watching my
back every five minutes, you know, looking for, around for somebody to pull a gun out on me
and kill me. You know, I can’t be going for that. Because I got two kids out there and I got to
take care of them.” 8/31, 52. This was defendant’s explanation for recanting his preliminary
examination testimony.

The trial judge asked him if he had ever had a problem with the defendant before the
crime and Collins stated that they had started disliking each other, but there had been nothing
specific between them. 8/31, 57. The judge asked why “out of all of the people in the world” did
he tell the police that Carl Hubbard was the person at the scene. Collins gave a long, meandering
non-answer, never telling the judge why he chose to say that it was Hubbard. 8/31, 58.

At one point the prosecutor asked who he appeared to be talking to in the courtroom
during his testimony and Collins admitted that he was looking at his cousin in the court, but that

his cousin Cordell was not saying anything. 8/31, 27-28. Collins testified that he had just gotten

U4&
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2282 Page 152 of 311

out of prison on July 20th. 8/31, 41. (Trial began August 31st). Collins admitted that he was
worried about his life and that of his mother and children, but he had not been threatened and it
was not why he was recanting. 8/31, 41. “Homicide” had made him lie. 8/31, 42. He was really
upset about his friend who had been killed and “the first thing that was coming through my mind
I was just saying it, you know. It wasn’t meant to be said, you know.” 8/31, 42. His mother had
been getting some phone calls which ended in hang ups and she had moved out of town for
awhile. 8/31, 44.

On the third day of trial the People called Curtis Collins back to the stand. 9/2, 37.
Collins testified that he wanted to testify again and tell the truth. 9/2, 37. He admitted that he had
lied to the Court on the first day of trial. 9/2, 37. His preliminary examination testimony had
been the truth. 9/2, 38. He had been arrested after his testimony on the first day of trial, but that
was not the only reason he was admitting he lied. 9/2, 38. He was present at the scene on January
17, 1992, at about 9:30. 9/2, 38. He had lied because he had been hearing rumors about what
was going to happen to him and his family. 9/2, 39. “...somebody was going to kill us or
something, if something— they were going to catch me going to work; or people knew where my
mother stayed and probably would throw a bomb in there while we was sleep or something.” 9/2,
39. He started hearing these rumors after he got out of prison on July 20th. 9/2, 40. He believed
the rumors and that is why he “told the judge a story.” 9/2, 40. Raymond Williams wanted him to
say that he was on Corbet street at the time, but that was a lie. 9/2, 41. Williams had been calling
him. 9/2, 41.

Then Collins affirmed that he had been at the party store on January 17th, and that he did

see defendant with a person he would later find out was the victim. 9/2, 44. He had heard

47

 
 

|
‘Case 2:13-cv-14540-DML-PJK ECF No. 51. filed 07/01/20 PagelD.2283 Page 153 of 311

gunshots after he left the store, and he turned around and looked back across Mack in the
direction of the victim. 9/2, 45. He had seen the deceased lying in the driveway and he had seen
defendant running through the field. 9/2, 44-45. He saw no weapon and he saw no one else. 9/2,
45. He recognized defendant from the scar on his head. 9/2, 66.

Collins admitted that he lied on the first day because he was scared. 9/2, 47. When he was
arrested for perjury he told the officer why he lied. 9/2, 48. He reached out to speak to the
officer. 9/2, 50. No promises had been made to him. 9/2, 50. He believed he would still be
charged with perjury. 9/2, 51. He did not know the people who had been coming up and telling
him what would happen to him if he testifies against the defendant, he recognized them as people
who knew defendant. 9/2, 54. He had heard these threats while he was in custody but also after
he was released. 9/2, 54. When he spoke to Raymond Williams, who told him to say he was on
Corbet, the call was a three-way call with Williams’s girlfriend, Angie. 9/2, 56, 81. Williams
called his girlfriend and then she called Collins. 9/2, 56.

On cross-examination Collins said that the signature on his statement to the police was
his. 9/2, 69. He never saw Raymond Williams on the 17" and he was not with Roney Felton on
the evening of January 17". 9/2, 75. He was living with his mother at that time. 9/2, 75. He could
not see the victim’s face while he was on the ground, he just knew it was the same person he had
seen in the store with defendant. 9/2, 77.

Defendant presented four witnesses in his defense. Raymond Williams and Roney Fulton
both testified that they were with Curtis Collins at the time of the murder. Williams testified that
he was with Collins on Corbet street from 8 to 10 p.m. and he knows it was until 10 because he

then left for a movie and was late. 9/2, 103-105, 108. Fulton testified that Collins was staying

 

44
 

‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2284 Page 154 of 311

with him for a couple of days around the time of the murder and that Collins was with him until
after they got a call about the murder from someone named “K.” 9/2, 115-116, 119. Collins was
with him from 8 to 10:30 p.m. and they got the call about the murder between 9:30 and 10 p.m.
9/2, 116, 119. Collins stayed all night. 9/2, 123.

Defendant also presented the testimony of Thomas and Vanessa Spells. Thomas Spells
had been a friend of defendant’s for 12 years. 9/2, 129. On the evening of the 17" he and
defendant left the house about 9 or 10 p.m. to go to defendant’s mother’s house to pick up the
Spells’s son. 9/2, 130-131. On the way, they saw an ambulance on Gray. 9/2, 130-131. They
stopped and talked to a police detective. Then they left. Defendant had arrived between 6 and 7
p.m., Spells’s wife came home about 8 or 8:15 p.m. 9/2, 131. He could not actually remember
the date of the incident but he was sure about the times. 9/2, 133. His wife was taking a bath
when they got back. 9/2, 142. He never told the police that he knew defendant was innocent even
though he knew the police were trying to talk to him. 9/2, 138-141. His lawyer had told him he
did not have to talk to the police. 9/2, 142. He had not been looking at the clock but he was sure
about the times. 9/2, 143.

Vanessa Spells testified that on January 17 she came home from work about 8:15 or 8:20
p.m. 9/2, 148. Her husband and defendant were at the house at that time she arrived and they left
at 10 p.m. 9/2, 148. They came back about a half hour later; she was positive of that. 9/2, 149,
153. They had gone to get her baby son. 9/2, 153. She acknowledged that the police had asked
her to come in and speak to them about the case but she never did so. 9/2, 149. No one ever
asked her why she had not picked up her son on her way home from work or why they waited

almost two hours after she got home to retrieve her baby. She did however check the time when

449
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2285 Page 155 of 311

the two men left and checked the time again when they returned. 9/2, 153. They returned with her
son. 9/2, 154. She was watching TV when they got back and she was positive of that. 9/2, 154.

The trial judge found that Collins had seemed quite nervous when he first testified, then
the judge reiterated all of the testimony that he heard and found defendant guilty of first-degree
murder. 9/2, 176, 185.
B. The Appeal

On appeal, defendant moved the Court of Appeals for a remand to explore the reasons for
Curtis Collins’s trial recantation.* The People argued that the reasons for the recantation were of
record.* The Court denied the motion.®

Again on appeal defendant raised the issue of Curtis Collins’s recantation, asking the
Court to remand the case back for an evidentiary hearing. Defendant also raised the issue of his
trial counsel’s effectiveness, several issues regarding sufficiency of the evidence, and the weight
of the evidence.’ After defendant’s appellate counsel filed his Brief on Appeal, appellate counsel
moved to withdraw as counsel because defendant was writing complaint letters about the
attorney which were full of “factual distortions and false statements.”*

In March of 1994, defendant filed a supplemental brief on appeal raising six issues, most

of which were about Curtis Collins, including a claim that Collins lied to the police initially

 

“ Defendant’s remand motion filed August 4, 1993.

> People’s response filed August, 18, 1993.

® Court of Appeals order dated September, 8, 1993.

7 Defendant’s Brief on Appeal filed October 22, 1993.
® Motion to Withdraw filed February 9, 1994, para 8.

9

Se

 

 
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2286 Page 156 of 311

because the police threatened to imprison him for being on escape status, but, as noted above,
even at trial Collins admitted that he had given that first police statement using the alias Tony
Smith.

The Court of Appeals affirmed defendant’s conviction in 1995 and defendant continued
to raise questions about Curtis Collins in the Michigan Supreme Court.
C. Motions in the trial court

Defendant filed a motion for an evidentiary hearing in 2009 and his first motion for relief
from judgment in 2011. To this motion for relief defendant attached affidavits from four
prisoners: Askia Hill, Ray Burford, Emanuel Randall, and Elton Carter. Defendant also attached
an affidavit from Raymond Williams, who had testified at trial and who Collins said told him to
say he was on Corbet during the crime. This motion was denied in 2012.

Defendant filed his second motion for relief in 2015. To this motion he attached affidavits
from the party store owners saying that they remember that 20 years ago Collins had not been
allowed in their store on that night. This motion was denied that same year.

Defendant’s third motion for relief is based on his claim that Curtis Collins is again
recanting his police statement, preliminary examination testimony, and the trial testimony taken
on September 2, 1992. He also provides a report stating Collins passed a polygraph examination
on three questions and a video of the polygraph test and the interview. The three questions and
answers were:

1. Did you see Carl Hubbard shoot that man? Ans. No
2. Did you see Carl Hubbard shoot anyone at Gray and Mack in January of 1992? Ans: No

3. Were you present when Carl Hubbard shot that man? Ans: No.

10
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2287 Page 157 of 311

This Court has ordered the People to answer defendant’s current motion and we reached
out to Curtis Collins. He agreed to come to the Prosecutor’s office on Friday, May 17th, but did
not keep this appointment and would not return a call. During a visit to his home on May 20,
2019 he told Detective Richard Pomorski that his attorney, Jon Posner, told him not to talk to us
and that we should contact his attorney if we had anything to say to him.” Jon Posner died in
2017 so the People are left with no way to interview the witness.

Defendant has, as this Court knows, also fired his most recent attorney and asked the

prosecutor’s innocence unit not to investigate the case.

 

° See attached affidavit from Detective Richard Pomorski.

1]

 

<9

 
 

EE

. ‘Case 2:13-cv-14540-DML-PJK ECF No. 51. filed 07/01/20 PagelD.2288 Page 158 of 311

ARGUMENT
I.

A. To file a successive motion for relief from judgment defendant
must show a retroactive change in the law or new evidence that
was not discovered before the prior motion. Defendant presents
a recanting affidavit from a witness who had already recanted at
trial and his polygraph results regarding questions that were not
relevant. Defendant’s evidence does not meet the test for filing a
successive motion.

B. Even if a defendant could meet the test barring a successive
motion for relief, the proposed evidence would have to meet the
Cress test for newly discovered evidence. Collins recanted at trial
and his current recantation is not new, would be cumulative,
would not make a different result probable on retrial, and was

actually discovered before his prior motion for relief. Defendant
cannot meet the Cress test for newly discovered evidence.

Discussion
Defendant moves for relief from judgment raising four issues. He maintains that he may
file a successive motion because he has new evidence that was not discoverable before his other
motions for relief. In this unusual case, the witness now providing an affidavit had already
recanted at trial, thus his recanting affidavit is not actually new. This fact bars his successive
motion.
A. Defendant does not present a claim that would allow the filing of a successive motion.
The current motion represents a third motion for relief from judgment and the court rules
do not allow a successive motion absent a retroactive change in the law or new evidence that was
not discovered before the first motion. The rule states in pertinent part:

(G) Successive Motions

12

 

S2
 

Case 2:13-cv-14540-DML-PJK ECF No. 51. filed 07/01/20 PagelD.2289 Page 159 of 311

(1) Except as provided in subrule (G)(2), regardless of whether a

defendant has previously filed a motion for relief from judgment,

after August 1, 1995, one and only one motion for relief from

judgment may be filed with regard to a conviction. The court shall

return without filing any successive motions for relief from judgment.

A defendant may not appeal the denial or rejection of a successive

motion.

(2) A defendant may file a second or subsequent motion based on a

retroactive change in law that occurred after the first motion for relief

from judgment or a claim of new evidence that was not discovered

before the first such motion. The clerk shall refer a successive motion

that asserts that one of these exceptions is applicable to the judge to

whom the case is assigned for a determination whether the motion is

within one of the exceptions. (Emphasis added)’°
Defendant claims that he falls within the second exception, that is, that Curtis Collins’s newest
recantation and polygraph results are new evidence. But Collins recanted on the first day of tnal
and the trial judge had that evidence in front of him when he rendered his verdict. In addition
Collins’s recanting testimony was the subject of many previous appeals in this case. If a new
recantation affidavit from Collins allowed defendant to get through the successive motion bar
then defendant could attach a new and recanting witness affidavit from Collins every year.
Something more should be required of a defendant than that he submit a newer recanting witness
affidavit.

Defendant claims that the affidavit amounts to new evidence because in it Collins is

claiming at trial he disavowed his prior recanting testimony because of pressure by the police and

prosecutor, but the only real relevancy of the affidavit is a reiteration of the claim that Collins

was not near the area of Gray and Mack the night of the murder, which is the exact same claim

 

1 MCR 6.502(G).

13

Sy

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2290 Page 160 of 311

he made in his initial recanting testimony at trial. Even the reasons for the disavowal are not new,
as Collins has already claimed that pressure from the police caused him to lie.

In addition, defendant provides a report and a videotape of Collins’s polygraph
examination and interview. Defendant contends this is also new evidence which enables him to
file this successive motion for relief, but none of the three questions that were used in the test are
new evidence. The polygraph operator asked Collins if he saw “Carl Hubbard shoot that man?”
Curtis Collins never said that he had seen the shooting. This is not new evidence. The operator
also asked Collins if he had seen “Carl Hubbard shoot anyone at Gray and Mack in January of
1992?” Again, Collins never said that he saw Hubbard shoot anyone. The third question was
“Were you present when Carl Hubbard shot that man?” This question too is not new evidence.
Curtis Collins never told the police or the Court that he was present at the shooting. Collins
testified only that after he was walking away from the store he heard shots and, when he went in
the direction of the shots, saw the deceased on the ground and the defendant running from the
scene. All three polygraph questions are things both sides agreed to at trial in 1992.
Collins never testified that he was with Hubbard when Hubbard shot Penn, or that he saw the
shooting or that he saw Hubbard shoot anyone else, and the test questions all presupposed that
Collins had testified to seeing the shooting. Because the test questions do not prove anything that
was not already known in this case, the polygraph test results cannot meet the test for new
evidence not discovered before the previous motions, thus the polygraph results also do not help
defendant meet the bar against successive motions. And a court should always be cautious in
relying on polygraph results as Leonard Tyburski famously proved by passing a polygraph on

whether he knew where his missing wife was after Tyburski had killed her and locked her body

14

SS
‘Case 2:13-cv-14540-DML-PJK ECF No. 51. filed 07/01/20 PagelD.2291 Page 161 of 311

 

in the freezer in his basement.’ Thus both pieces of evidence are cumulative and are just
additional or corroborative evidence on the points already established.

In addition, in the affidavit, Collins states that he told Raymond Williams in 2014 that he
was again willing to claim that he had not been present on Gray and Mack. Williams was the
person Collins claimed had told him to say he was on Corbet Street on the night of the crime and
Williams himself testified at trial that Collins was with him on Corbet. In paragraph six Collins
states, “I contacted Raymond Williams in 2014 informing him that I had lied on Carl
Hubbard...and that I would do an affidavit...” In one of defendant’s affidavits he indicates that
Raymond Williams was the person that got the store owner affidavits in July of 2014 which
defendant included in his 2015 motion for relief from judgment.” Defendant stated, “I could not
have previously obtained the affidavits of Samir and Raad Konja as I do not know these people
and had to rely on Raymond Williams to obtain these affidavits as I have no immediate family in
this State. Furthermore, Mr. Williams informed me that it was not until July 2014, that he was

able to obtain these affidavits for me.”

(Oddly enough Raymond Williams’s affidavit on the
matter states that he got the information from the Konja’s on October 2, 2011.)
Raymond Williams, then, was helping defendant gather affidavits in 2014, and Williams

had this information in 2014. Thus, Collins’s desire to sign an affidavit was known to defendant

in 2014 before his 2015 motion for relief. The court rules require that every motion for relief

 

"! People v Tyburski, 445 Mich 606 (1994).

"? The affidavit attached to the current motion is signed March 2018, although the
references are all to affidavits that were provided in the 2011 and 2015 motions for relief.

'3 Affidavit of Carl Hubbard, attached as exhibit T, para 5.

15

56
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2292 Page 162 of 311

 

from judgment must include “all of the grounds for relief which are available to the defendant
and of which the defendant has, or by the exercise of due diligence, should have knowledge.'*
Collins’s newest desire to recant is not “new evidence that was not discovered before the first
such motion.”!” Defendant had the information in 2014 and was required to raise the claim in his
2015 motion.

Defendant also contends that the cab company subpoena is new evidence but he does not
include the results of the subpoena. Knowing that the People attempted to gather information
before trial is not new evidence. Absent the results of the subpoena and a Brady violation
regarding those results, the subpoena is not evidence of anything.

Defendant does attach other evidence for the court’s consideration, but all of the other
exhibits have been previously presented in other motions for relief and cannot be considered
newly discovered so as to meet the successive motion bar. Defendant concedes this point in his
brief.

Thus, defendant’s motion should be barred because it is a successive motion which does
not present new evidence not discovered before his previous successive motion. The evidence is
neither new nor undiscovered before his previous motion. “The specific purpose for creating the
postconviction procedure was to provide finality of judgments affirmed after one full and fair

appeal and to end repetitious motions for new trials. . . . Post conviction relief is provided for the

 

MCR 6.502(A).
'S MCR 6.502(G).

16

$7

 
 

- Case 2:13-cv-14540-DML-PJK ECF No. 51. filed 07/01/20 PagelD.2293 Page 163 of 311

extraordinary case in which a conviction constitutes a miscarriage of justice.”’* The verdict in
this case was not a miscarriage of justice.

B. Even if defendant could get past the successive motion bar, the affidavit from Collins
and the polygraph test results would not merit defendant a new trial.

Although the test for newly discovered evidence set out in People v Cress does not apply
to the procedural threshold of MCR 6.502(G), the defendant would still have to meet the Cress
test to merit a new trial because the main basis for his motion is that newly discovered evidence
merits a new trial.'? Cress held that evidence is newly discovered if :(1) the evidence, not just its
materiality, is newly discovered; (2) the evidence is not cumulative; (3) the evidence is such that
its admission would render a different result probable upon a retrial of the case; and (4) the
defendant could not, with reasonable diligence, have discovered and produced the evidence at

trial.!8

i. The evidence was not new and is cumulative

As argued above, the evidence is not newly discovered. The witness testified on the first
day of trial that he was not on Gray and Mack that evening, then two days later he admitted that
he was present at Gray and Mack and that his initial testimony was a lie. In addition, because

Collins had told Williams the information in 2014 and Williams was helping defendant gather

 

'© People v Reed, 449 Mich 375, 381 (1995).

'? People v Cress 468 Mich 678, 692 (2003); People v Swain 499 Mich 920 (2016)
(Cress test does not apply “to the procedural threshold of MCR 6.502,") , People v Johnson, 502
Mich 541, 566 (2018)(Citing and using the C7ess test.)

'8 Id, 468 Mich at 692.

17

SA
 

‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2294 Page 164 of 311

the information in 2014 which was part of defendant’s 2015 motion, defendant had the
information about Collins’s desire in time for the 2015 motion for relief. The polygraph results
add nothing because the questions upon which it was based are all things both parties agreed on
during trial. Collins’s latest claims are not new.
The evidence, even if it was new, would be cumulative because this exact witness
‘testified to this exact claim at trial and the polygraph results would not be admissible. Defendant
cannot meet the second prong of the Cress test.
ii. The evidence would not render a different result probable
The evidence would also not render a different result probable on retrial.’ Under

° Recantion alone does

Michigan law, affidavits recanting prior sworn testimony are suspect
not require the court to order a new trial if the trial court determines that the recanted testimony
is untrustworthy. *! “There is no form of proof so unreliable as recanting testimony. In the
popular mind it is often regarded as of great importance. Those experienced in the
administration of the criminal law know well its untrustworthy character.” ”

Here Collins would be impeached with his statement to the police, his preliminary

examination testimony, and his disavowal at trial of the claim that he was not on Gray and Mack.

~ Interestingly, both times Collins recanted he was in prison or was shortly after getting out of

 

’? See United States v Provost, 969 F2d 617 (CA 8 1992), cert den 506 US 1056 (1993).

*° People v Dailey 6 Mich App 99, 102 (1967); People v Bradford, 10 Mich App 696,
702-703(1968); People v Harris, 31 Mich App 100, 102(1971).

*1 People v Van den Dreissche, 233 Mich 38, 46 (1925).

*? People v Canter, 197 Mich App 550, 559-560 (1992), quoting People v Van
DenDreissche, 233 Mich 38, 46 (1925).

18
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2295 Page 165 of 311

prison. He had gotten out of prison on July 20, 1992, and he recanted on the first day of trial
August 31, 1992. In his current affidavit he says that he went to prison in 2014 and got out in
2015. During his polygraph interview he said that he went to prison in September of 2015 and
got out June 30, 2016, and it is unclear if these are two separate events or if the affidavit was
written by someone who is not familiar with Collins’s prison record. According to his affidavit,
however, in 2014 he told Raymond Williams, the friend who convinced him to recant at trial,
that he had lied about Carl Hubbard.

One of the most damaging facts about Collins’s recantation at trial was that Collins
claimed that because he was on escape status the police threatened to lock him up if he did not
inculpate Hubbard, but then he was forced to admit that the police had not known his real name
at the time he gave his initial statement about having seen defendant running from the scene. He
had told the police his name was Tony Smith. The fact that the nineteen year old gave a phoney
name would seem to make it more likely that the information in the police statement was the
truth, given under the protection of a false name. His reasoning may have been that the defendant
would never know it was Collins who had informed.

In addition, though defendant does not acknowledge it, there was evidence which
supported Collins’s testimony and there was other strong evidence presented that showed both
defendant’s motive, defendant’s false exculpatory police statement, and defendant’s false alibi.

Collins’s testimony that he was present at the scene that night was supported by testimony
from Andrew Smith, who had seen defendant with two others just before Smith went into the
store, and while Smith was in the store he heard the shooting. 9/2, 35-50. Smith estimated that

he had seen defendant outside the store three or four minutes before the shooting. 9/1, 49-50.

19

 

GO

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2296 Page 166 of 311

This supported Collins’s testimony that defendant was at the scene before the shooting, not just
afterwards as defendant’s alibi witness claimed.

Also, Collins’s description of the victim as lying “sideways like” so he could not see the
victim’s face was confirmed by the first officer on the scene who said that the victim was lying
on his side and there was blood seeping out from the hood of the man’s jacket but he could not
see the man’s head until EMS lifted the hood off of the victim’s head. 9/2, 76-77; 8/31, 87-88.

Further corroboration was provided by the victim’s brother, cousin, and girlfriend. The
victim’s brother testified that he saw defendant and the victim together the day before the
shooting and defendant told the victim that he would see him tomorrow. 8/31, 73. The brother
knew that the victim sold drugs for the defendant and had been doing so for two years. 8/31, 74-
75. The victim’s cousin said that the victim had about $200 on him when he dropped the victim
off at the Mack bus. 9/2, 9, 15. The victim’s girlfriend also said he had some money on him that
day and that when he called her later, it sounded like the call was coming from an outdoor phone
booth and someone was rushing him to get off the phone. 9/2, 21, 28-29. There was a phone
booth outside the party store.

Defendant’s false exculpatory statement to the police provided an abundance of evidence
of his guilty mind. He told the police that he had known nothing about Penn being killed until he
heard it that very day (January 21),that he had known Penn since 1986, but he had not seen him
since the 80's, he had not seen Penn on the night of the 16th or the 17", he knew nothing about
the shooting on Gray and Mack, he himself was not on Gray and Mack the night of the
shooting, he denied that he ever had a case lodged against him for which Rodnell Penn was to be

a witness, he had no plans to meet with Rodnell on the 17th, he had not heard about anyone

20

Gl

 
‘Case 2:13-cv-14540-DML-PJK ECF No. 51. filed 07/01/20 PagelD.2297 Page 167 of 311

getting killed over on Gray street, and he did not hang out around there. 9/2, 63-69. At trial
almost every statement was shown to be false. Leon Penn, the victim’s brother, knew Hubbard,
saw him with his brother, and heard defendant say that he would see Penn the next day. 8/31, 73-
75, 81. Leon Penn had seen defendant drop off drugs to his brother and pick up money. 8/31, 80.
This had happened in Penn’s own house. 8/31, 84. Defendant’s claims not to have seen the
victim since the 80's and having no plan to see him on the 17" were lies.

In addition, police officer Craig Turner knew defendant well from talking with him every

day or so over at Lenox and Charlevoix and he saw defendant at the scene after the body had

been removed to the ambulance. 8/31, 110, 97. Defendant asked what happened and Turner told
him it was a homicide. 8/31, 97. Defendant left for 8-10 minutes and then returned to ask if it
was a guy from the neighborhood, and whether the guy was dead, then defendant made a remark
about the tough nature of the drug scene at Gray and Mack, though the officer had said nothing
about the death being a shooting or involving drugs. 8/31, 99-102. Turner thought that defendant
had a fake look of shock when he told defendant that the victim was dead. 8/31, 105. Turer’s
testimony showed defendant’s claim that he was not on Gray and Mack that night to be lie.

There was also a stipulation that the victim had testified against defendant in a previous
murder case but had failed to appear for trial. This stipulation proved defendant’s claim not to
have had charges lodged against him for which Penn was a witness was also a lie.

And last defendant’s alibi witnesses were unbelievable. Thomas Spells version of events
had them stopping when they saw the ambulance but never coming back 8 to 10 minutes. later as
Officer Turner testified defendant had done. Turner also never mentioned someone else with

defendant. Spells also had defendant over his house from 6 or 7 p.m. on and that contradicts not

21

Ch

 
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2298 Page 168 of 311

only Collins but also Andrew Smith, who saw defendant at the party store just before the
shooting. 9/1, 36-50. Spells also knew that the detectives wanted to speak to him about this
matter but he chose not to help his friend of twelve years during the nine months from the crime
until the trial. 9/2, 129, 138-142. He also testified that his wife was in the bath when he returned
with his son and the defendant, but his wife testified that she was watching TV. 9/2, 142, 154.
She was very sure about the times. 9/2, 153. The two men left at 10 p.m. and arrived back home
at 10:30 p.m. 9/2,153. Neither party explained why no one had picked up their baby boy earlier,
given that Thomas Spells was home between 6 and 7 in the evening and his wife arrived home
shortly after 8 p.m. , but Vanessa Spells was sure they had not gone to pick up the baby until 10
p.m.

The circumstantial evidence against defendant was surprisingly strong and Collins’s
recanting at a retrial would not make a difference. Defendant’s parade of other new evidence
provided by other prisoners who have heard Collins regret his testimony against defendant or
who now remember that they were in the party store that night and Collins was not in there
would also not tip the scales against a guilty verdict. The party store owners who claim to
remember that on January 17" 20 years ago that Collins was not allowed in the store and did not
enter the store that night is unbelievable, as is their claim that the police never spoke to them
about the crime. The one prisoner who said in 2011 that he saw the shooting and the killer was
someone else has not been given a polygraph exam and his affidavit does not explain how he
came to give this affidavit to the defendant nineteen years after the fact. Defendant’s parade of
prisoners is not likely to sway a jury. Thus defendant cannot show that a different result would be

probable on retrial.

22

6.2
‘Case 2:13-cv-14540-DML-PJK ECF No. 51. filed 07/01/20 PagelD.2299 Page 169 of 311

iii. Not only could defendant have produced this evidence at trial, the evidence was
produced at trial.

The last thing defendant has to show is that he could not have, with reasonable diligence,
discovered and produced the evidence at trial. This factor points out the absurdity of claiming
that Collins’s affidavit is new evidence; not only could defendant have presented this evidence at
trial, this evidence was presented at trial. Collins testified at trial that he was not on Gray and
Mack that night, which is literally what he would testify to at a retrial.

Thus, defendant cannot show any of the Cress factors and his motion would be denied,
even if he could get past the successive motion bar. Appellate courts are reluctant to find an
abuse of discretion in the denial of a motion for new trial founded on the recanting testimony of a

trial witness.”

 

 

> People v Dupree, 128 Mich App 368 (1983); People v Williams, 77 Mich App 119
(1977).

23

G4
 

. Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2300 Page 170 of 311

I.
A court may order a new trial on any ground that would support
appellate reversal of the conviction or because it believes that the
verdict has resulted in a miscarriage of justice. The prosecutor
did not knowingly present perjured testimony, Collins was not
intimidated just because he felt the natural pressure of a difficult
choice, and the prosecutor did not withhold evidence regarding

the perjury charges. Defendant presents this Court with no
grounds to grant a new trial.

Discussion

Defendant also attempts to use Collins’s affidavit in several other ways to prove that he
should be given a new trial. A court may order a new trial on any ground that would support
appellate reversal of the conviction or because it believes that the verdict has resulted in a
miscarriage of justice.” He claims that the People used perjured testimony, that the police and
prosecutor intimidated the witness, and that the prosecutor withheld evidence. Each of these
claims will be addressed below.

A. The prosecutor did not knowingly present perjured testimony.

When Collins unexpectedly recanted on the first day of trial, the prosecutor immediately
impeached him with his preliminary examination testimony. A prosecutor is not knowingly
presenting perjured testimony when he or she is actively trying to reveal the lies to the trier of
fact. Although, even when a witness is just mistaken, just because the witness has been

impeached does not mean that the prosecutor is presenting false testimony.”* And when on the

 

4 MCR 6.431(B).
> People v Bass, 317 Mich App 241, 272 (2016).

24

Cs
. Case 2:13-cv-14540-DML-PJK ECF No. 51. filed 07/01/20 PagelD.2301 Page 171 of 311

third day the witness wanted to correct his lies the prosecutor called him back to the stand and
allowed him to do just that. The prosecutor was not presenting perjured testimony; he was
actively seeking to prevent perjured testimony.

B. Neither the police nor the prosecutor intimidated the witness after his initial recanting.

Collins put himself in a difficult position. Just as consent is not involuntary merely
because a defendant is making a choice between two undesirable options; the police and
prosecutor have not intimidated the witness because he was forced to face perjury charges or
testify against a man accused of murder.”° It was a tough position to be in, but Collins had
committed perjury, either at the exam or at the trial and he had put himself in that position.
Collins himself testified, on the third day of trial, that he had asked to the speak with the officer
and he then told the officer that he had lied on the stand. There was no intimidation, only a tough
choice that Collins had brought about by his own actions.

C. The prosecutor did not withhold evidence.

Everyone in the case knew that Collins had been detained in the courtroom and was
arrested at the courthouse. The witness testified to the fact that he had been arrested for perjury
and afterwards had asked to speak with an officer and had explained why he lied on the stand.
This evidence was not a surprise to the defense. Defendant’s claim that the police threatened to
charge Collins with the murder does not make sense. Defendant was charged with perjury in a

murder case, neither the police nor the prosecutor had any reason to threaten Collins with a

 

*° People Stricklin, _ Mich App _ (Docket no 340614, decided April 18, 2019) (Blood
alcohol content scenario).

25

CT.

 
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2302 Page 172 of 311

murder charge. There was no intimidation by the police or prosecutor so there was nothing to
withhold. There was no Brady violation.”’
D. Collins was not the only person who put defendant at the scene before the shooting

In all of these issues defendant claims that Collins was the only witness who put him at
the scene of the crime that night, but that is not true. Andrew Smith saw defendant that night as
Smith was approaching the party store and while Smith was inside he heard the shooting. 9/1, 36-
42, 50. Smith estimated that he had seen defendant outside the store three or four minutes before
the shooting. 9/1, 49-50. Smith’s testimony alone refutes defendant’s alibi and supports Collins’s
testimony. And of course, John Trammel saw him in the area after the shooting, and Officer
Turner spoke to him at the scene. 8/31, 97, 60-64.
E. Good cause and prejudice

Even if any of these claims could be sustained now, defendant would still have to show
good cause for failing to raise the issues previously and prejudice in order to prevail. The court
tules explain that to show “actual prejudice” after a conviction a defendant must show that “but
for the error the defendant would have had a reasonably likely chance of acquittal” or that the
“regularity was so offensive to the maintenance of a sound judicial process that the conviction
should not be allowed to stand regardless of its effect on the outcome of the case.” *

Defendant argues that he does not have to show good cause and prejudice because he is
actually innocent and his conviction is a miscarriage of justice. Defendant is wrong. The

circumstantial evidence supporting defendant’s conviction was strong. Defendant was seen in the

 

7 Brady v Maryland, 373 US 83, 87 (1963).
28 MCR 6.508(D)(3)(b).

26

G7
. “Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2303 Page 173 of 311

area both before and after the shots. Defendant’s multiple lies to the police showed his guilty
state of mind. Defendant’s alibi witnesses were unbelievable. And defendant had a motive to
finally eliminate the person who had given preliminary examination testimony in his previous

murder charge. The verdict in this case was reliable and his motion for relief should be denied.

27

[R
" Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2304 Page 174 of 311

Relief

ACCORDINGLY, the People respectfully request this Honorable Court to deny

defendant's motion for relief from judgment.

Dated: May 28, 2019

Respectfully submitted,

KYM L. WORTHY
Prosecuting Attorney

County of Wayne

JASON W. WILLIAMS
Chief of Research,
Training, and Appeals

Valerie WU. Steer

VALERIE M. STEER (P-38489)
Assistant Prosecuting Attorney
11th Floor, 1441 St. Antoine
Detroit, Michigan 48226

Phone: (313) 224 - 0205

28

Lt
 

 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2305 Page 175 of 311

EXHIBIT J

 
 

 

“Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2306 Page 176 of 311

Mike Anthony Forensic Polygraph and Consulting Services LLC.
P.O. Box 36641, Grosse Pointe Farms, Michigan 48236
TX: 313-400-2124
manthonypolygraph@att.net

POLYGRAPH REPORT
Client: Curtis Collins Date ofexam: (02-01-2018
13695 Hendricks
Warren, MI 48089

Nature of Cffense: | Witness to Homicide
Person Examined: Curtis Collins DOB: 08-15-1972

Purpose:

All information for this polygraph examination was provided by the examinee, Curtis
Collins. No police reports or court testimony transcripts were available or provided to
this examiner.

The examinee Curtis Collins stated that in 1992 he was forced to testify at the homicide
trial of a person named Carl Hubbard. He stated that he was interviewed by Detroit Police
Homicide detectives and was told that if he did not give a statement indicating that he
was present and saw Carl Hubbard shoot a man, they were going to violate his parole for
possession of drugs. Collins stated that a homicide detective wrote out a statement which
indicated that he was present and saw a Carl Hubbard shoot a man on January 17, 1992.
Collins stated that he signed the statement.

Collins stated that he testified at the trial and initially lied by identifying Hubbard as the
shooter, then testified that he lied at the direction of the police. Collins stated that this
Carl Hubbard was then convicted and is now in prison.

Curtis Collins denies being present and observing Carl Hubbard shoot anyone in January
of 1992. This examination is to determine if Curtis Collins is being truthful regarding
being a witness to a homicide committed by a person named Carl Hubbard.

Relevant Issue Test Questions:

1. Did you see Carl Hubbard shoot that man? Ans. No

Act 295, P.A. (MCL338.1728): Any recipient of information, report or results from a polygraph examiner, except for the person
tested, shall not provide, disclose or convey such information, report or results to a third party except as may be required by law and
the rule promulgated by the State Board of Forensic Polygraph Examiners

TI

 
 

‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2307 Page 177 of 311

Collins, Curtis page 2 of 2 February 2, 2018

2. Did you see Carl Hubbard shoot anyone at Gray and Mack in January of 1992?
Ans. No

3. Were you present when Carl Hubbard shot that man? Ans. No

Results:

Several polygraphs were completed using relevant questions. Following a thorough
analysis of the polygrams, it is the opinion of this examiner that Curtis Collins did not
show consistent, significant, physiological reactions to the above relevant questions,
indicating TRUTHFULNESS.

It is the opinion of the undersigned examiner based upon the examination given that this
subject is being truthful regarding this issue.

mb

Michael Anthony
Licensed Polygraph Examiner
License # 6001000316

Act 295, P.A. (MCL338.1728): Any recipient of information, report or results from a polygraph examiner, except for the person
tested, shall not provide, disclose or convey such information, report or results to a third party except as may be required by law and
the rule promulgated by the State Board of Forensic Polygraph Examiners.

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2308 Page 178 of 311

EXHIBIT K

ZR
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2309 Page 179 of 311

 

JOHN D. O'HAIR . COUNTY OF WAYNE 1200 FRANK MURPHY HALL OF JUSTICE

PROSECUTING ATTORNEY
OFFICE OF THE PROSECUTING ATTORNEY 1444 ST. ANTOINE STREET
nlite feieiia DETROIT, MICHIGAN OFTROT. MICHIGAN 48226

MEMORANDUM

 

Dates 2/4/42 |
TOI SEF" To awa ng Sa ' 6
Fron: A) Jim kane (eS 224-95¥

= fee. y Cae) Hvasarh Mec. ct. 12, G2-1&Sb

 

anal
O Pla Sobrct ET 9/320/ pp CAB RA
Ue ANA
The appa antht phe nee Dorrprant oh
lov. with oT he Ab go- Van
fs s NUE. | [See LAB Mo, 280-92)
(Bos

, , / ; i. 7
~~ Ok Of iy bn. a Attinitlsa Yo Cave dan see.

burtta, Csbhira RH Tou Swan htt

‘ype Wo/ Sha ya onl CAB Ne. 279-92. |

TH

 

 

4

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2310 Page 180 of 311

 

STATE OF MICHIGAN
OThird Judicial Cireuit Court
CiRecorder’s Court

 

SUBPOENA
and DUCES TECUM

CASE NO.
92-001856

 

 

 

PEOPLE OF THE STATE OF MICHIGAN
Vs.

Carl Hubbard —

 

Defendant

FRANK MURPHY HALL OF JUSTICE
1441 ST. ANTOINE, DETROIT, MICHIGAN 48226

 

SUBPOENA FOR
QIPERSON &IDOCUMENT(S) or OBJECT(S)

 

(SEAL)

2128 TRUMBELL
DETROIT, MI.

 

TO: KEEPER OF THE RECORDS
CHECKER CAB COMPANY

(963-7000)

 

specified below to give evidence in the above-entitled case.

YOU ARE HEREBY COMMANDED to appear in the Frank Murphy Hall of Justice at the place, date and time

 

PLACE
HON. M. JOBN SHAMO
COURTROOM 403
FRANK MURPHY HALL OF JUSTICE
1441 ST. ANTIONE
DETROIT, MI

COURT ROOM
403

 

DATE AND TIME
FRIDAY,
MARCH 13, 1992 @9:00AM

 

 

YOU ARE ALSO COMMANDED to bring with you the following document(s) or object(s):)

 

FRIDAY, JANUARY 17, 1992,

DSee additional information on reverse

Any and all Checker Cab Company records, notes, logs, etc., including
Cab Driver's name, address, and phone, for any and all fares handled
‘in the approximate area of E, Warren and Gray streets in the City of
Detroit in the PM hours (approximately between 9:30PM and 10:30PM) on

 

of the court.

This subpoena shall remain in effect until you are granted leave to depart by the court or by an officer acting on behalf

 

GEORGE L. GISH, Clerk of The Court

JAMES R. KHSLEEN, Wayne County Clerk

DATE

2-11-92

 

ae

(BY) DEPUTY THERE) , 8
Nectn ALI onl

=

toes

 

 

This subpoena is issued upon application of the:

 

 

ATTORNEY’S NAME AND ADDRESS
APA JAMES D. GONZALES P-36359 -(224-575B)

 

 

Plaintiff - Defendant WAYNE CO. PROSECUTOR'S OFFICE
1200 FRANK MURPHY HALL OF JUSTICE
I DETROIT, MI
(1) If not applicable, enter ‘‘none’’
Form #19 (Rev. 10/86) } SUBPOENA

 

 

 

Ae EA a EE re ee ee ne et ee ce ee

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2311 Page 181 of 311

EXHIBIT L

CG

 
 

Gase 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2312 | Page 182 of 311
a LEMAT :

G MUNICIPAL CENTER
2 WooDWARD AVENUE, SUITE 500
DETROIT, MICHIGAN 48226-3535
PHone (313) 224-4550 * TTY:711
Fax (313) 224-5505

 

 

WWW.DETROITM!.GOV

January 14, 2016 |

Tonya Hubbard
7581 Melrose St.
Detroit, Michigan 48211

RE: Freedom of Information Act Request Al6-90019 Concerning Police
Department Records Pertaining to Incident Involving Carl Hubbard [DPHD
92-43)

Dear Mrs. Hubbard:

This letter serves as the City of Detroit’s preliminary response to the above-referenced
matter. Your request was received at the City of Detroit Law Department Governmental Affairs
Section Freedom of Information Division on January 4, 2016.

Your letter requests:

“1) | POLICE REPORTS AND POLICE NOTES

2) INVESTIGATOR REPORTS. AND NOTES

3) WITNESS STATEMENTS

4) ANY CORRESPONDENCE FROM A_ WITNESS
CONCERNING THIS CASE;

5) ENTIRE CASE FILE”

Your request was submitted to the Detroit Police Department (DPD) to conduct a search for the

requested records. According to DPD personnel, because the record pertains to a homicide which

occurred prior to 2005, the record may have been archived with the City’s outside vendor for.
storage. DPD completed the process of moving all of its files which were stored at its outside

vendor to facilities controlled by DPD on or about October 9, 2015. Therefore, DPD will not be

able to process your request until the organization of the files at the DPD facility has been

completed. DPD personnel began the process of organizing the files in mid-October of 2015 and

hope to complete this process soon.

Once the file relocation process has been completed and DPD provides me with the
requested record, I will review said record and provide you with a written response regarding same.

For your information, please note that a public summary of City of Detroit FOIA
procedres and guidelines is available on the City’s website, www.detroitnul.gov, under “How Do
L. 99 and “File”.
 

” Case 2°13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20. PagelD.2313 Page 183 of 311

 

Tonya Hubbard
January 14, 2016
Page 2

Please be advised that, pursuant to Section 10 of the Michigan Freedom of Information
Act, being MCL 15.240, a person receiving a written denial of a request may do one of the
following: :

1) Submit a written appeal to the head of the public body denying the request. Such
appeal, if submitted, should specifically state the word "appeal" and identify the
reason or reasons for reversal of the denial. MCL 15.240(1)(a); or

2) Commence an action in the circuit court to compel the disclosure of the public
records within 180 days after the public body’s denial of the request. MCL
15.240(1)(b). [fa court finds that the information withheld by a public body is not
exempt from disclosure, the requesting party may receive the requested record and,
at the discretion of the court, reasonable attorney fees and /or costs. MCL 15.240(6)
and (7).

Sincerely,

NVA S)
YlavAeu ha |

- wee

Monique Smith \)
Senior Assistant Corporation Counsel
Governmental Affairs Section

(313) 237-3012

MS/
 

 

Tonya Hubbard
May 3, 2016
Page 2

MCL 15.243(1)(s)(vii) Witnesses’ home addresses, telephone numbers, dates of birth are exempt
from disclosure.

MCL 15.243(1)(w) Individuals’ Social Security numbers are exempt from disclosure.
Therefore, the above-mentioned information have been redacted for the purpose of disclosure.

The record from the City of Detroit Police Department consists of three hundred and two
(302) pages and is available for your review at the City of Detroit Law Department. However,
prior to your review, we require that you submit payment, pursuant to MCL 15.234(1) and (3), for
the labor cost incurred as a result of complying with your request. For your request, separation

- and redaction of the record by the Law Department required six (6) hours of staff time at an hourly

rate of $36.50. This hourly rate is commensurate with the hourly rate of the lowest paid public
employee in the Law Department capable of performing this task, in accordance with MCL
15.234(3). Therefore, the actual labor cost incurred as a result of complying with your request is
One Hundred and Fifty-Three and 39/100 Dollars ($153.39) [$36.50/hour x 6 hours plus fringe
benefits reduced by 50% due to delay]. We are in receipt of a money order in the amount of
$77.00, which represents a deposit towards the total cost of processing your request. Therefore,
please submit payment in the amount of Seventy-Six and 39/100 Dollars ($76.39) [$153.39 -
$77.00] should you wish to review the record. Please see the enclosed FOIA Fee Itemization
Form.

Should you wish to pick up a copy of the record or have a copy mailed to you, the City
charges $0.10 per text page for copying costs and $1.50 per page of laser copied photographs. The
following is the breakdown of the cost to either pick up the copy or have the copy mailed to you:

Pickup Cost $106.59. (Labor cost of $153.39 plus 302 pages x $0.10 plus less
deposit of $77.00)
Mailing Cost $113.04 (Pickup Cost plus $ 6.45 for Postage)

Please make your money order payable to "City of Detroit" and forward to my attention. It is
important to note that we do not accept cash. Please contact Ms. Pamela Jeter at (313) 237-0423
to schedule an appointment should you wish to review or pick-up the record.

Please note that pursuant to Section 10 and 10a of the Act, MCL 15.240 and 15.240a, a person
receiving a written denial of a request or receiving a letter seeking labor costs may do one of the
following:

“lA

 

 
2 WOODWARD AVENUE, SUITE 500
Detroit, MICHIGAN 48226-3535
(313) 224-4550 * TTY:711

Crry oF DETROIT RECEIPT (313) 224-5505

Law DEPARTMENT WWW.DETROITMI.GOV

   

COLEMAN A. YOUNG MUNICIPAL CENTER

 

This receipt confirms that, on August 9, 2016, Tony Hubbard received one (1) copy of Carl
Hubbard — complete redacted record pertaining to Freedom of Information Act Request A16-

00019- Two Hundred Ninety-Seven (297) pages.

 

Further, this receipt confirms that Tony Hubbard tendered a chec}

number ad / BS fn the amount of $106.59 made payable to the ‘City of Detroit’ as payment

LN f C

for a copy of said documents.

 

 

Tony Hibbard
K-7- Le
Date

 

 

 

 
 

4

a
|
9
a
oO
co
oc
a
cab)
o
©
oO
co
|
oO
N
QO
mo .
o
©
oO
oO
N
oy
a
Oo
—
NM
oO
TC
2
=
a
Ww
Oo.
Zz
LL
O
Lu
<
ry
°
=
=
0
oO
Tt
Ww
<p
a
>
2
9
N
D
©
O

 

G16

 

Giot-a2 «YHOO ASNOWN TWNOLLYNSSLNE

 

Ob whPENHETG 24074 Bt IththOs

 

          

 

 

mon mee ae eee ayy ‘ww ‘Ay19-22213

SEPOLLTZEEOGOTGSS ON ‘SWELSAS INTWAWd WWADAINOW yueg a2uetny $4929)

TAT Pre 2MIMVIO/HANSST yBnost ajqeked
TOodLOTe Totcoe - INOIDIIUIG §

           

FSsaaday

als 390329 SHL NO swat aaHLO ONY JOYVHD IIANIS JHL OL qu0v NOA eg ‘wasvHUNd FE

 
 

 

 

 

  
 

LH3A5 00 yoavuall 14d WWuld 'uoavudWwod /-YAMVYC NOs WINDIS Hound
nae 2 y
YQ Hana =
SaQHAH SHO
segs >
§ oO
—-
aff A Poe
4Aqgag0 ASHOW
BOPESTSS sal “yeaddea. pue ape) y yaeMm uaUy -
‘uBis doys ayy yonoy :ayepyleA OL
STOf-s0-86

uD sDAeuop

 
p&pase ot 23-cv-14540-DML-PJK EG¢®iWeeltteiisatiGa bein Page!lD.2317 pursage th87c0is343h(4),
effective January 1, 2016

File Number:| A16-00019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line Reference Component Amount Subtotal Total
40 Amount Chargeable for Labor Costs, after applicable reduction (copied from page 1): $153.39
41 §4(1)(d) Actual cost of paper copies
42 number of 8% x 11 or 8% x 14 sheets ~ 302
43 price for 8% x 114 or 8% x 14 sheets $0.10
44 line 42 multiplied by line 43 $30.20
45 | color or other size copies, size: x
46 actual price per page
47 line 45 multiplied by line 46
48 | color or other size copies, size:__x__
49 actual price per page
50 line 48 multiplied by line 49
51 Total - cost of paper copies $30.20
52 § 4(1)(c) Actual cost of electronic media
53 Number of CD's @ $1.00
54 Number of Flash Drives
55 Number of Tapes
56 Other:
57 Sum of lines 53 - 56
58 Total - cost of electronic media $0.00
59 Costs of paper copies and electronic media - sum of lines 51 and 58: - $30.20
60 = § 4(2) Reduction for indigency or qualifying non-profit
61 Affidavit/information provided: Y/N? | | $0.00
62 Net Charge after any reductions, but not less than zero - sum of lines 40, 59, and 61: ' $183.59
63 Sum of deposits, previous payments, other credits: | _$77.00|
64 CREDIT - for deposits and other previous payments: ($77.00)

 

IF Records are emailed or viewed in person wi

 

 

 

 

 

 

69 IF records are mailed:
70 = § 4(1)(f) Actual cost of mailing
71 | postage | s645 |

    
   

Cost of mailing:

   

 

62.and 72 (

 

yg 8 ART Hg
Revision date: 02/11/2016 C 4 Nol Lam a

 

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2318 Page 188 of 311

EXHIBIT M

kt
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2319 Page 189 of 311

Talon, Lawrence
fn

 

a a
From: Diane Bukowski <diane_bukowski@hotmail.com>
Sent: Thursday, August 29, 2019 2:20 PM
To: Maria Miller ;
Subject: Re: case of Carl Hubbard, currently in Federal Court on habeas before Judge Lawrence
Talon WCCC#92-001856-01-FC
Attachments: Aff re murder of Rodnell Penn.pdf

Hello, Maria this is Dlane Bukowski, editor of the Voice of Detroit, LLC at http://voiceofdetroit.net. | have
attached an affidavit by the sole eyewitness to the murder of Rodnell Penn, for which Carl Hubbard
#205988 is currently serving life without parole in the MDOC. He was convicted in 1992, James Gonzalez
was the AP at the time. VOD earlier did a story on this matter, at
http://voiceofdetroit.net/2019/05/28/judge-to-review-case-of-carl-hubbard-in-prison-since-1992-innocence-
backed-by-dozens/.

Mr. Hubbard currently has a 6500 motion pending before Wayne County Circuit Court Judge Lawrence Talon. The
attached affidavit, by Askia Hill, is the SOLE eyewitness account of the murder, in which Mr. Hill states that HE SAW
Mark Goings kill Rodnell Penn. Mr. Hubbard was convicted on circumstantial evidence provided by another man who
testified that he saw him in the general vicinity, but has since recanted that testimony (see article above). This
affidavit has been present in the prosecutor's appellate files since it was written in 2011. Since Pros. Worthy and her
CIU have pledged that they will ensure no convictions of innocent individuals, | am requesting to know if and when
Prosecutor Worthy will investigate whether Mark Goings was in fact the killer of Rodnell Penn.

1
4

Thank you for your usual prompt response, as | am doing an update on this story.
Diane Bukowski

Editor

Voice of Detroit, LLC

P.O. Box 35278

Detroit, Michigan 48235

Phone: 313-825-6126
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2320 Page 190 of 311

EXHIBIT N

a3
Case 2:13-cv-14540-DML-PJK ECF No. 51 file

SWORN AFFIDAVIT OF BUSNOEO RANDATAICID.2821 Page 191 of 311

State of Michigan)
ss

County of chippewa

I, Emanve] Randall, being duly sworn deposeth and sayeth as

follows:

1. The statement made in this affidavit are, to the best of my
knowledge, true and if called vupor as a witness, TI can testify

competently as to the truth of the statement made in this affidavit.

2. t know for a fact that Curtis Collins was net on Gray street

on the night of January 17, 1992 at the time of the murder.

3, Because we both was on the run for escape and living over (Big
Ron) or/ Roney Fluton house 12882 Dickson * Corbet street, the same
house that Curtis cut his telther off his leg, and we both stayed

there while we was on escape.

4, We where both at the house getting high when Murphy or/ Raymond
William came over ana we all started a dice game myself Curtis *
Big Ron that right when well got a cal] from Heavey that someone
got killed on Gray we all got into the car together t° go over there
to see who it was Heavey was at the store on Gray and Mack when

he call] us, and told us about the murder.

5. A couple days later we was walking on Mack & near Gray wher the
police rode up on us with two pictures ana asks did we know them?
we said no ! but Curtis said I do and they took his name and address
% phone number and gave him a card, and said that they will call
him, and that night they came and arrested Curtis.

6. The word on the street was that Mark Going kill the guy £ound
in front of Uncle Pete house on Gray, because he believed the guy

kill his br other Dear] Going on the same street about a few weeks

ago.

 
 

 

. @ase 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2322 Page 192 of 311

7. The whole neighbordhood knew and was talking about this, because
who ever killed Dearl Going was trying to rob him but endirg up
killing him.

8. Everybody couldnt understand why Curtis baby or/ Curtis Collins
lied on Ghost or Mr. Hubbard, he never would say, al] he would say
was that the police had something over his head and he had too.

9. I Emanvel Randall, state that I have not been promised anything
, Nor threatened to come forth with this information, that all the
above statements and facts within this affidavit are true, and that
if I am called upon to testify to the same in a covrt of law I will

do so under oath, subject to the penalties of perjury.

Erucrutl Remade Hl

Emanuel Randall 512941
Kinross Corr. Facility
16770 S Watertower Drive
Kincheloe Michigan 49788

Subscribed and aoe to me this
‘Day of SNE --- > 2009

Notary ae
bk) Mair. Y

Wiliam Herman Bonnee
Notary Public, State of Michigan, County of Chippewa
My Commission Expires on 3-24-2012
Acting in The County of Chiopawa

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2323 Page 193 of 311

EXHIBIT O

RR A

 
”

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2324 Page 194 of 311

State of Michigan )
)
)
)
County of Michigan )

+. Affidavit of Raymond williams of fact.

I, Raymond Williams, being duly sworn deposes and sayeth as follows:

1) The statement made inthis affidavit is the best of my knowledge, true
and if called upon as a witness I can testify competently as to the truth
of the statement made in this affidavit. /

2) I, Raymond Williams, while being held in police custody at the Detroit
Police Headquaters on the 9th floor Homicide Section between dedbhaae until
9-2-92. |

3) When I heard somebody crying in their cell, then I found out it was (Ku-
rtis Baby) or Curtis Collins and I asked him what was wrong with him and
he told me that the police officers Sgt. Joann Kenny and Sgt.Ronald Sates
making him lie on (Ghost AKA) or Mr. Carl Hubbard in his murder trial Sept-
ember 2, 1992.

4) I told him don't lie on him because you are playing with a man's life.
Then I told him to tell the truth No matter what! and whatever you do tell
the truth Curtis, and don't lie on nobody for the police, because me and you

know you wasn't on Gray & Mack Curtis! Then he told nie Sgt. Joarin Kenny: —_. ©

‘Sgt. Ronald Gale was making him lie on (Ghost) or Mr. Carl Hubbard in his

murder trial and if he did'nt they would make sure he would be charged with
the murder case rather than (Ghost) or Mr. Carl Hubbard.

5) Mr. Curtis Collins admitted this to me during the time me and him was lo-
cked up together on the 9th floor of Homicide Sec. just before I went to te-
stify on behalf of Mr. Carl Hubbard in his Murder trial in September 2, 1992
6) I never told anybody about what Curtis Collins told me or what happened
while we were locked up in 1300 Beaubien on the 9th floor between 8-31-92

and 9-2-92until recently when I got in contact with Mr. Carl Hubbard between

QB?

 
 

che C290 212 EYd4EAR QML ABM aFGFNE152 eflled V7 /QUG0a 1 RAED 8225 csPAIGAPB OLE at

Mr. Curtis Collins had told me, and I'm willing to come to open court and te-

 

“stify to what Mr. Curtis Collins told me while we were locked up together and
.I am willing to take a polygraph test as well |
7) Because Curtis Collins admitted to me he lied on the witness stand when he
testified against (Ghost) or Mr. Carl Hubbard in his murder’ trial 9-2-92, and
the reason why he lied was because Sgt. Joann Kenny and Sgt. Ronald Gale was.
going to put the murder case on him and charge him with the murder case as
well.
8) I Raymond Williams State that I have not been promised anything, nor threa-
tened to come forth with this information. I state that all the above statement
and facts within this affidavit are true, and if called upon to testify to the
same in the court of law. I will do so under the oath, subject to the penlties

of perjury.

WS.
we f Ah
LO tee 7 BA ea)

Rd¥eond Williams
4 Packard
Detroit, Michigan 48234

Subscribed and sworn to this

gas rd. day of M4/ , 2011

Notary Public

  

SAMIR A. KONJA
Notary Public, State of Michigan
County of Oakland
My Commission Expires Apr. 1, 201
Acting in the County cf__ 4 aoe

ae
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2326 Page 196 of 311

EXHIBIT P

Aye
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2327 Page 197 of 311.

e

AFFIDAVIT OF RAYMOND WILLIAMS

COUNTY OF WAYNE

ed
wl
“

STATE OF MICHIGAN

Raymond Williams, being duly sworn, Geposes and says:

1. That on October 2, 2011, 1 was discussing Mr. Hubbard's case with
Steve Konja, the owner af the Special Kk scarty store.

2. We informed me that he was working on January 17, 1592, the night
that Rodnell Penn was murdered, He told me that he knew Curtiss Collins but

that he didn't see him in his store tnat night.

3, He informed me that, only if subpoenaed, would he testify to these

facts,

 

 

SAMIR A. KONA
Notary Pubfic, Stale of Michigan
County of Cakland /
My Commission Expires Apr. 9. 2017
Acting in the County ot

   

=
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2328 Page 198 of 311

- EXHIBIT Q

a
 

vs

 

 

 

 

 

Justice Department
focuses on detainees’
‘coerced confessions.
By Norman Sinclair | .

and Ronald J. Hansen

The Detroit News :
DETROIE — Investigators

from the LS-hastice Depdrmment

‘

1 -are‘looking into charges that

Detroit police officers coerced
false confessions or statements
from people after illegally lock-
ing them up for days at a time.

- | A Detroit practice of arresting ,

witnesses or suspects without
warrants and holding them for
days to induce cooperation has
concerned local federal authon-
ties ‘even before Mayor Dennis
Archer asked last September that
the U.S. Justice Department
investigate the, Detroit Police
Depargnent.

FBI and Drug Enforcement
Adrministration agents in Detroit

 

 

DO -

   

i” ee

  

chrearened last year to stop working
wath Detroic police unless. they
were assured these praciices would

end. Their complaints prompted

US. Actorney Saul Green to meet
several times with Chief Benny
Napoleon, Major Crimes Cmdr.
Dennis Richardson. and other
Detroit police executives.

Syegeien Dace cttment fe
The Juence Deparimcat is

‘examining some confessions 35

part of irs larger probe of Detroit

Police Department misconduct.

according to federal law enforce-

ment sources.

The News reported

mer that internal investigations

into the questionable shooting
deaths of pearly a dozen per

sons — 1} i Lone

offi —_\ : y ‘and.

inco e. lo addi

rwice_as_many pers i
police lockuos, also under ques”
tionable circumstances.

Please sec CONFESS. Page 4A

o

ee tA Br

 

22
 

. . © Case 4 Mricnacl © eo otgan Vouncy an socked UB In A puvenne
Case 2:13-cv-14540-PME; ECR Nos.52; tiled Rilolde. Ragealla 2289 for Rage2OOy al $141
_aiatement in which Gayles confess untij his tial, Feo. 6, i998. A jury took
to the Aug. 3t rape and killing Tea an hour to acauit him. Ina deposition
Gdasker in het bedroom. forg lawsuit against the, city and the
yt. During the next 36 hours, Gayles, ~ po Bliss recanted his statement
; who receives disability benefits from and said RESET SOS Beating.
_he state, signed another typed con- vo bast Weeks Tr the City agreed to’ pay
_fession statement and a handwntten Pouncy’s family an undisclosed settle-
‘addendum i in which he implicated his ment ‘negotiated ‘by Kutinsky, the
-mother: Each confession was more Southiiela attorney.
e-xplicit and precise in its language... ~
ban the first. eT
_. His mother, Leathy Gayles Wash-
_;agton, was held for a weekend bur
-gever charged.
.; Michael Gayles, who has the IQ ofan
3-year-old, lived near Glasker on the
ROT chwest side and had a juvenile recore
ae f criminal sexual conduct Arthe time of :
His arrest, he repeatedly maintained his
_ipnocence in statements to the media
“i, Two weeks after charging him with;
first-degree murder and criminal sex- |
-ual conduct, police dropped the
. charges when DNA evidence proved :
he did not rape the girl.
'. Deputy Chief Hall said the case -
groves that the department proper ty hens
_dles investigations. “He took a polygraph
_and failed it After that he made a fulianc ,
. graphic confession. The confession fit the
.-fRCTS Of f the crime. It was our investigation
_ that cleared him inthe cod :

 
 

 

 

-
E
L

 

I

oS joo —

 
   

 

Suny PrOseCUlOT. © who represented
+} lichael Gayles after his arrést, said be
7 “soniessions are signs of major ‘problems i in
che déparamenrs “Homicide Section’
.7, “Most of the homicide i investigators {
_ worked with when I was a prosecutor
_yere honest, hard-working profession-

|

as, Satawa said “But at times, we used ij
scratch our heads over sonue of the things
aha tat_ happened over there. We knew
something Was ‘wrong in homicide. .
wi The Homicide Sect von iS over |
worked ‘and under pressure to Sdlve |
|
I

 

_-cases, | knovy the job is difficult, but the
pressure forces sume to cut corners. I i
wc think this is just the tip of the iceberg.” ||

omg ee

_ eee
‘More statements questioned

. In another case involving alleged-

ly coerced statements, Sgt. William |
‘Tetevenson obtained a first-degree mur
Fader warrant against Marcus Pouney i

| based solely ona statement by an ilit-

5 crate, mentally disabled, is-year-oid :
sea aintance, Donald Bliss.

="; On Jan. 22, ter, Bouncy and Bliss |
so hk id flagged down a police car to report
" a fire they spotted behind a house in!
vthe isoo block of Lamphere. Wher:
sytficers found a badly burned bound

‘

c¥

body ina Dumpster behind the house, |
«they y took the boys downtown to head- | 23
Saaarters. : ;

 

 
 
   
  
   
    
 
    
  
 

Continued from Page iA

" Deputy Chief Michael Hall.
charge of the Headquartess hares
‘trongly denied uhat the deparument

obtains confessions improperly.
“We have no canfessions being
taken under coercion,” said Hall, who
nevertheless acknowledged, that fed-
eral authorities had expressed con-
cerns about one drug case. “To paint a
broad stroke’and say because of one

 
 

 

f cose (there 1s 3 problem). | doesn't mean
4 we are coercing confessions.”

Gi . Police spokeswoman tau Paula Bride? §
f ackne sowledged there were fi ere high-level
f mectings last March and September

Mw “ich C Green, the cf chief federal prosecu-
wor in Detroit, “conceming the deten- .
fiog.al prisons re without warrants.
‘She said the depamment had no
of know ing i
~od_coniessions-ars_R

 
   

    
  

mol av

 

GOESS

current Justice Depariment scrutiny.
=: ee

i
|
:
4

 
  
  
  
 
  
 
 
 
 
  
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
  
 
 
 

. woeen declines to: to. comment.
imai nave raised questions Tsout Son ce

AATECHICES involving con ess}ons.

Trere

 

 

A case of coercion? Te
, inahighly publicized case ast fall
BSS iron sll ae BYE 10
Vestigalors St are trying (0
- _agiermine bow detectives convinced
ad {icnael Gay Tes, a le a lear ung dis: isabled

1S-vear-old, to Sign three: ree separaje i2lse_ false

   

te sast August. -
2s .

Brian Kutinsly. a Sou schfield lawyer
Seainst, the city on behalf of the fami
&. said the family | has been ‘notified
that federal investigators are examin-

ing thecase.’ * ~ sor

In six recent Lisuils involving a ques-
tiona le confessions examined
Rews,_ tne. CNY paid several hundre ed.

“thousand

idential agreements, nts, fO people wi wh

“aid their statements were C :
—in testimany in one mourder case.

 
 

 
 

-pelleyed there was no standard proce

*  gormeOne without Charges, af and she

“ admitte to intimidating a witness By

~“,, threatening to take her children av. way.

7 Trrthe Gayles case, “t he police man-
hh en Pe confessions, * Ruunsry

 

 

      
   

im sign 2 a a waiver T

; Sons T
a “ht couldn't und t underst tas gy

[eee

 
     
    
 

e cioned the minors,

“conressions that he Killed P nai Glaskez.

who has filed’a $20- piliion lawsuit ;

o2: oS

lars, in damages, Most : im,

   
 
  
   
 

veteran homicide . detective : ‘said she she: .

“Dleyedthere wat no sandaid proce, ‘S75 pinse ouside
dure for how long police cou old *

. ens | up his‘co1 his’ constitutional 1 rik rights that

Saree Pa

 

and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tae eet

oS

 
  

 

frit PO ee NK
a nena "drug add C

Sees ions Of are sIOue

SES

“These cases are not just about
rsoney.” Kutinsky said. “Hopefully, by
bringing those lawsuits we can accom

Dive

plisa something worhw pile by gct-

as siate law
requires. The law says that ia parent
ar guardian cannot be located, police
musi contact We Juvenile Court umme-

- diately, a requirement Stevenson later - Ting the police to do the right thing.”

aimined | he did pot know.

Tne next day, Stevenson had Poun- °
o: and Bliss Srought back to head-
quarters. This time, Bliss’ 18- year-old
brother, accompanied him. Stevenson
_jater.. testified that he called Bliss’
mother, put she refused to come. She
testified she was never called.

Bliss was kept in a squad room
most of the altemnoon until Stevenson
obiained a second question- and-
answer ‘staternent written out by the
detective and signed by Buss.

. This time, Bliss said he and Pouncy
were approached by_an intoxicated
man who asked for'cocaine They rook | J
“hingto ‘the abandoned be house; where

Poupcy: pulled ‘his span anig:¢ down:and-
ordered the man td Geciorm ‘a sex act -
(Bliss. ‘said. the man. remsed..:Then,.
P Icy pulled ¢ outa { Bistofiand: shot the | .
arcgre es [ae a aid i Cas
oe eet t tall: abd
ds, tied the

Another settlement
-Tn another cpurder cas2 in which the
city uldmately paid a fv e-figure sevue-
ent, in 1995 4 a Wayne County Cirout
Court judge harshly chticized Desoit

- dren as a witness and ! egal holding her
undl her 1o-year-old daughter and 6-
year-old son implicated her in the death.

The

le NOW?
‘200° 4.

. -  ,EROr com ANY

 

Jed" ated.

cK
. bas .

‘Missing links
Stevenson obtained a murder warrant. |b.
based on the staternent,s “admitting in
court that he did no further investigation.
Police could not link Poun ney to the

. victim oF the gun, nor did/police follow
‘up On a neighbor's claim’of hearing a
woman talking loudly and people run-

‘ning from the house to car justas the [7
‘
Fien hee ee vet hharenuer "Wee rian wae oF

agelR. 2381, Page

" polige for iocking up 3 mother of nwo chil»

201 of 311.
lodge Kathleen Me.
was ontriged thal

Theanchelle Tayler wid,
“a seintilla of eidereee -

“UCT have ever seen.
police have nanuac |

is onc” McDonald <2
had facts as egreniow:
Taylor spent ise :
County Jatt before th:
the case." ae
* Meteran Homicide
testified that she had™

“a witness for days

“acainst her and suid :
dard procedure 2 as te
es could be held wit:
Kinney also acs .
to take Taylor's
did not cooper
shocked Judge Ma:
Criminal lawyer
the Derroit Poe
officers We outs
statements. a$ ©
“Every © moaerm
statements on™) =

   
 

Neo
sense DeCcause ii:
@ process oF:

Thy

eee
You can reac: Neo
(313) 222-2025
3 in@dens
ee
You can reach Xi
(313) 222-2019 OF

”

“CD te

 

AMAILA?*
MERCE™

 
=
"Case 2:13-cv-14540-DML-PJK ECF No. 51 filed o7/01/2h_BabelD.2332 Page 202

a

Judge Kathleen McDonald said she

| was outraged that police charged

| Thoanchelle Taylor with murder withourd
“a scintilla of evidence.” as the judge put it
“Ff [have ever seen a case where the

@ police have manufactured the facts, this

is one,” McDonald said: “I have never

m had facts as egregious as this case.”

Taylor spent 130 days in the Wayne

318

# County Jail before the judge threw out | |

| ihe Case.

_ Veteran Homicide Sgt.Joann Kinney |

| m testified that she had Taylor locked up as

a witness for days withour charges

against her and said there was no stan-

m. dard procedure as to how long witness-

“es could be heid without being arrested.
Kinney also admitted threatening

to take fake Taylor's children awav if she
. did not cooperate, an admissicn that

' shocked Judge MacDonald.

fei et KS

Criminal lawvers.also are critical of
‘the Detroit Police practice of letiinz

officers write out question-and-answer |

statements, as in the Pouncy case.
“Every modern department in the

| country records witness or suspects’
. statements on videotape,” said Mark !
-Kriger, a Detroit lawyer. “It only makes
t sense because it protects the integrity

: } of the process on both sides.”

} } You can reach Norman Sinclair at
} 313) 222-2034 or
B nsinclair@ detnews.cont.

ou can réach Ronald J. Hansen at
2) 222-2019 Cr

Aes, ~~
ALSO Fe 12 zine eS.CCn

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2333

EXHIBIT R

 

Page 203 of 311

“t ©
- Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2334 Page 204 of 311 .

 

MICHIGAN RECORDERS COURT

DETROIT, MICHIGAN

UNITED STATES OF AMERICA

Respondent/Appellee, Cased 159160

ye ) LC NO:92-001856
- .CARL HUBBARD )

Petitioner/Appellant. |

 

PERSONAL AFFIDAVIT OF ELTON CARTER

 

Comes Now, the affiant, after being duly sworn on hi

oath,

vw

hereby depose the following:

(1)

(5)

That he is willing to testify before this Honorable court
pertaining to the testimony given to him by Curtis Collins
in the murder trial dated .September 2, 1992 under the >
aforementioned case number indicated above against one

Carl Hubbard.

That Mr. Collins has admitted to me that the testimony he
gave was forced upon him by the 5th Precinct of the Detroit
Police Department. |

That Mr. Collins stated that if he did not agree to give the
testimony that he gave, that he would receive the charges in
the case rather than Carl Hubbard.

That Mr. Collins also stated to me that he was willing to

sig an Affidavit ADMITTING HIS PERJURY BUT WAS AFRAID THAT

DETROIT POLICE DEPARTMENT WOULD FOLLOW THROUGH WITH THEIR
THREATS. — |

That Mr. Collins admitted to me that he was not at the scene
of the crime during the time that the murder occured.

That Mr. Collins was threatened and pressured into giving a

false testimony by the Detroit Police Department.

27 es

_

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 - PagelD.2335 Page 205 of 311

(7) That only after Mr. Hubbard was found guilty of the murder
did Mr. Collins came to him with this information.

(8) That in regards to the statements made to me by Curtis
Collins, that Iam willing to appear before this Honorable
court to testify to it, in the open court.

Further, the Affiant Sayeth Naught.

Respectfully Submitted,

Pon ble. 4 oT458-p3x.

Elton, Carter# 07Vs%-7 32

: . is
I certify that Elton Carter appeared before me on this 2S
day of January, 2004 and affixed his signature on this two pages
document in wy presence.

/ f) . hie Ce

puonzed terns the. Aet af uly, 7, 2085

 
 

 

Printed Name of B.O.P. Official
Dated this 26 day of January, 2004.

v Ooele: LOL - ., HarysE- OSZ.

 

Jot
Notarized this. 2 ‘ day of Gang o& a
Penni L. Kotter, Notary Public.
Sullivan County, Indiana
Commission Expires August 31, 2009.

Da £ Kotte | Te

ex)

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2336 Page 206 of 311

EXHIBIT S
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2337 Page 207 of 311

mere CQ Casearndna - V- 3-92
(DAY pra,

IT Was @ er 420 pm » WwHer Cael 4 Temi 3 lent

f

pick up Toten 104 Foon ca varter! hls vs eat
asKeD Castanper rw Cie CGoanren Ge Sir Unttt Hew

_ _ \ nN
Qr Toy ed eH eee SS Se VO Cael Comet trie

Herne

Y

<

Cunt > a Pe wy mq

 

(CTA ee roe

wuect 4f’-s

muity ) . .
Kau vnund Ldtlisurns > BA \- 6244
ST43 Cre
Cuars Ret Fred 3 tall Tes7H, THs7
CueT was ot 14 ees. buley he

& whee oe LA abs ther psisible Mn Tye Ss ~ Viton )

Ertoaty, = Cuet Toll Her > cy pol ve Gre.
eK , oe Wake We Seg Hh Cac DiD THey .
(wrawder)

{00

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2338 Page 208 of 311

EXHIBIT T

low
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 -filed 07/01/20 PagelD.2339 Page 209 of 311

1 1 r

 

 

 

 

108

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2340

EXHIBIT U

Page 210 of 311

[oy

 

 
Fatal shooting

“Sketch By: : wig] BI
Randy C. Richawdson |

Re LO Qulrandaa

story: brick, vac. dwell. 3

2 story brick, vac. duel.

2 story brick, dwell.

We story brick dwell,
tie st@ry, brick dvell. } A

he story. brick dwell. | 4/3941”

2 story: brick '
- vac.: building . :.

 

 

 

 

 

 

 

CF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe PLC“Light on
rea-s +t pole.
_ -_— -O—;

 

   
   
   
  
  

   
    
 
 
 

>

. wS=—fence .

| o multh lot, yard
* sidewalk:

\ ¥ ' :

Od

ué-12-Gase.2ghasay14540-DML-PJK ECF No. 51 tiled 07/01/20 Pagalhy2

 

 

 

73960 & |
(3962.

 

 

 

 

eon (TH,

a6 BT) &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(7 lanes; 3 each way | ¥
i plus_left tum lane) |

te mem ee

 

2 story brick

. Ve story brick dwell.

ma

| ie stoi ry br ick
© vac. dwell.

2 story brick business
"CARL'S SUPER SERVICE GARAGE"

Exnibbe #24

 

Sib. 9B E98 _

- 3960/3962 Gray
f  PRESKETCH NOT 10 SCALE#***

 

(T3, 2,

65
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2342 Page 212 of 311

EXHIBIT V

L0G
 

 

 

 

Wana abapsiccltte erie

 

DRE ma

were

a
(Gz-be ‘2L)
Cle LITHIHXy

 

 

 

 

 

13-¢v-14540-DML-PJK_ECF No. 51

 

 

se 2

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2344 Page 214 of 311

EXHIBIT W

foe

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 Page!D. 2345 Page 215 of 311

 

 

DETRO/>. fo x “B18 TELETYPE NO,
DEPARTMENT oe CASE DRAFT aa to wp 2882 None
POLICE ot . | :
ROBBERY [“] BRE [| sex [|] HomiciDe KA sHooTING [&X sTaBBinG. [| ASSAULT [7] OTHER [7].
REPORTING OF ,
POR Krupka “BABS .| SBE om. [RERGRIED £0 "80pm

 

 

OFFENSE OR INCIDENT
FATAL SHOOTING

NAME bye pala. OF BUSNESS OR BUILDING

public st

ree

PHONE

 

 

 

KNOWN WITNESSES

 

 

 

  

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOCATION — TIME DATE
Front of. 3960 Gray 93:30pm l-i7- 92 None .
COMPL AINANT OR VICTIM: - TITLE. “AGE/SEX/RAGE | ADDRESS - PHONE (RES./BUS,)
‘Unknown Man #21_ BM unknown. _
INJURIES CONDITION CONVEYED BY ~ | HOSP _ DOCTOR CHART i
GSW head DOA “EMS 15 Eee . : ae -
PERSON REPORTING CRIME OR SRCONE HERE ~ | AGE/SEX/RACE | ADDRESS, PHONE (RES. /BUS.) ~
57/M/B - | -reverse
INJURIES CONDITION CONVEYED BY _ HOSPITAL DOCTOR CHART #
' None . .
ARRESTED ~ IDF ' | AGEISEX/RACE | ADDRESS PHONE CHARGE
ARRESTED ID # AGE/SEX/RACE ‘| ADDRESS PHONE CHARGE
_ None ;
ARRESTED ID # “AGE/SEX/RACE | ADDRESS PHONE CHARGE
" INVESTIGATORS AT SCENE ‘| SECTION PHOTOS PHOTOGRAPHER/TECHNICIAN (FOUND & TAGGED EVIDENCE)
Caudill/Moore | Homicide [YES No | 4705 Collinash & Richardson
EVIDENCE HELD AT - TAG NUMBERS . $s tBiPiontcize
5IOS/Homicide see reports

 

 

PRELIMINARY FINDINGS

Scout 5. 83 received a police run to the above location.

They talked | to

the person reporting who stated that he observed the complainant and a Black
female approaching 3960 Gray.

Moments later, the person reporting heard several gunshots, then observed
the complainant lying on the ground suffering the above wound.

Morgue File #552-92.

Lot, Willa y ete

SPE

 

 

 

 

 

 

ESCAPE: | METHOD AND DIRECTION UNKNOWN 1] ON FooT LI VEHICLE LJ
YEAR COLOR MAKE MODEL LICENSE NO, DIRECTION
PRECT. LI SPEC. SECT. [J FIELD DUTY LI EXEC. DUTY L) OTHER [1 | CASE NO.
wotirications| S9t Byrd #5 and Lt Dewaelsche, NCU 231
USE REVERSE SIDE FOR ADDITIONAL INFORMATION Cot D—531-RE
DPD. 64 (1-71) RECEIVED NCU 1100pm IR

10%

 

 

 
pETROTE 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20

 

| aeons ED gor 2HELET HE ho.

 

" DEPARTMENT . CASE DRAFT -

Pouce 2
- ROBBERY Tj BRE Tl SEX r HOMICIDE [~] SHOOTING Xl STABBING C] . ASSAULT [_] OTHER tT
REPORTING OFFICER UNIT/AREA TIME DISP REPORTE

DB KEN K tupkA BES EM G88 2 YUE G'50F

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFENSE ee woot NAME AND TYPE OF BUSINESS OR BuiLoine PHONE
at.  SHOOTIMG VU BUC 87.
ome DATE KNOWN WITNESSES
WN FEE Oe 3968 GEAY G50 P_\0)-17-G2 DE
COMPLAINANT OR VICTIM TITLE AGE/SEXIRAGE | ADDRESS PHONE (RES,/BUS.)
7 Ohl DOE #E06S-|).mitall OM Fe |
INJURIES ah er CONVEYED BY HOSPITAL _
S88 i) 70 JfAs #/S : ote S Hg |_| ae ,
N REPORTING CRIME OR SECOND VICTIM . T-AGEISEX/RACE ADDRESS. + PHONE (RES. /BUS.)

> ia 59 sp TE pss Spe

INJURIES |__| CONDITION CONVEYED BY | HOSPITAL DOCTOR , CHART F

ARRESTED IDE AGE/SEX/RACE | ADDRESS PHONE CHARGE .

ARRESTED “1D # AGEIBEXIRAGE | ADDRESS PHONE CHARGE

ARRESTED "1D # AGE/SEX/RACE | ADDRESS PHONE CHARGE

L . : L£.

Ee AT SCRNE SECTION — PHATSS PHO TOGRAPHER/TECHNICIAN (FOUND & TA\ 6 EVIDENCE)
| CAdall [0 ei ¢ Ee om {ves xoO e¢O S GW wASH Levert sot
| EVIDENCE HELP AT TAG NUMBERS y \ ASSIGRED
| Fre] Kok | Sfos
| PRELHmayt FINDINGS = Sr ere sm strane nae
i x : .
|

cneuusrmcs | ypfecenS © pESporDED 7 File AB NE J ossome

ie

Oo

 
   
 

LESCANE: OUD. We Comper nD A B Lnek en
0 ApP RRMA NG. 3460 Gea. MOppgITS CRATE

| aed 5 rn Cont SHOVE TRE

seo Esc12D - HE nee oom

Toate

       
 
 

 

 

LIF Se SSR - FP 2

 

 

 

 

» ESCAPES METHOD AND DIRECTION UNKNOWN LJ “ON FOOT td venice D
|
| YEAR COLOR MAKE MODEL LICENSE NO. DIRECTION
PRECT. fe. ‘SPEC. SECT. L) FIELD DUTY LI EXEC. DUTY LE) OTHER T1 | CASENO. -
NOTIFICATIONS | F (57° Bypp WES - LI PEWAEL SCHE N3f
Col D—B31-RE

 

 

USE REVERSE SIDE FOR ADDITIONAL INFORMATION
D.P.D. 64 (11-71) °

ee er re

bL®

 

8 ee te

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2347 Page 217 of 311

EXHIBIT X

a
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2348 Page 218 of 311

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee BI a
: pETROs> . —_ EG
DEPARTMENT : WITNECS STATEMENT “© |
——— , CASE PROGRESS ie
EA) d = COMPLAINANT ) eee
LI7 923 UY Bo S555 egy 7
ae {257 |\/—-73-
ae? 2 - -G 3 pnes Soo A , 3 Bie LES
RER DING ») LherBweriwe EL. Aa) 250
Ws . ne eta BE 2 GE
Dect {¢.2 — hae Sq ( x core WS gh
“22 z PHOWE
Z ax gle a Lee = Bell. LED BE AL7

 

 

Gf KSE AOL, G22 fie2 7 loas

22
J ItP 2 id tL pen 32a) bo
12 Lo pj lap he | LLL 2 ze Loc Cf 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GEL hase phn LTE pL we
> FER gad, A= —_ (feat
LE as _ oo, Lt, “ > ae
Like Tiss ‘0 ZS ee 7 oe SeeeLe/
_ Ge ze : _ SS eee LL [SS we

Lan the wae. —— a LT eee

 

 

 

 

 

 

Tore VA UE 2 sol yp ve

 

 

 

a
Ce Se Cz S Fe Leo one OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Se el fo 2 Lee

wee iis Sa

4292 p FE Aheg2 Ske ita ag

SB LAs een she fine 7 et

CLE. 7 axes L 2ee7 Diss, > le eT
LOD Ee hep! Le Lip ole a
CY, ZaAoy- Zn ws (saeco SES
Ss is es PELE
SE brats. PZ _ mare

 

 

 

 

 

—«___Y __. .
- A, IN, AS Psst — : ‘ ai oe
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2349 Page 219 of 311

EXHIBIT Y

13
 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

    
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:13-cv-14540-

eRe OO DMI-P.IK ECF No.1; filed: Q0d(20 — Resale: 2350 ~ Bape@20 of S11
lara  SHooline. Bo. gt . :
m3 i OCCURRENCE / . OCCURRED | MO. | DAY | YR. | DAY OF YK an wes Sp DAY | GENSUBTRACT ,
DX] street F/e IFO CRA ¥ sewween | / If 7 FA Fre ; 1 :
“NAME AND Ty PE OF BUS ESS “ n . ~—T wiout | <S/ a J
te . AND . KI ~~ “e? f— 3
—— AREA .
TYPE OF BLDG. (APT., HOTEL, PRIV. AES, — SINGLE FAMILY, ETC.) " REPORTED T Yo UNK. wg
, | Pouce ON J Poa Ves g Zep O S-abh 4
THLE ADDRESS : ROE GERCRACESC
7 a 4 BG mn 8B 3
COMPLAINANT'S NAM ADDAESS AGE SEX RAGE
JOHN Loe (WO* F065) Mm & 3
WE COMPLAINANT WORKING? IF YES — OCCUPATION. BUSINESS NAME AND ADDRESS COMPLAINANT INJURED?
mi [_] ves — ., . — [| ves [| x0 ‘
METHOD OF ENTRY METHOD OF ESCAPE —TSESCRIBE WEAPON 3
K UNK, N/4 UNK DxJon x
(NO, OF PERPETRATORS . DESCRIBE: [wave ] FEMALE JUVENILE | ADULT iT] WHITE BLACK ie VALUE a
UNK, : \ 8 UNK, IAQ) UNK. [Jove ] | UNK. oe 4
ACTIM — PERPETRATOR RELATIONSHIP UNK, UNIT(S) Or Sor Wn § TIME Go Pn 4
[_] sevareo [| scouainren (_] strancers [_] Mom Moor TONEY i 73 3. j
WERE THE FOLLOWING SOLVABILITY FACTORS PRESENT IN THIS INCIDENT? 4
- (USING THE FORMAT ON THE INFORMATION GUIDE, GIVE DETAILS IN NARRATIVE BELOW FOR EACH YES ANSWER. } ;
ARREST(S) DESCRIPTIONS) oF ~ _WITNESS(ES) : VEHICLE LICENSE : "PHYSICAL EVIDENCE 3
D ves Seno Cl ves Sed no ‘I ves Ono ' Oves NO yes Kino 3

No. Desc.
Soue ce: BK CSE _ " F/O _ 2460 24 y ~ Persop Sor eee
C, fetum; bbe Terts Keehaapney 3 ‘ ” Aare cA AT Seewe OBSECY, 4a 3

 

Bim LYNG iv Far OF hewe- Lug © OF | ABOVE, Coy Pl. Hea h FA CHNG
EAST Art) On As back eves Frxed, road Gene rom [OATH ;
< NOSE w/o SianS OF AIF. wrireas  PReeqvep Seen€ w/ Sots. Farat

 

ziob shes weutnaesine astral

 

 

 

  
   
   

 

Meee

 

 

 
 
   

  
 

 

 

Sibortne, THIS weires Bean Askine Prasons Atouny & Ter Awd
Aes ¥THiNG wit TAS Weret GonG To 960 GRrar Ti A} oS
B6/F/3L of Same w/P wo STATED Ste Heard 3 onF SHOTS
Crain Freon fea OF Abb, Bur Sav NolmHlevyG, FHS WaRTEt THlen)
Went To 3955 Geay e WT” : 14 bff 87. e : ;
7 | wil Srared Rev Caued ued Joc - ont d —
KA | ee, Newel. NE “Os Jig 3 |

 

 

 

Ny " ‘4
ugh Seb Mata 5-598 OS fia

OS BRB 4/7 j
SUPERVISOR CHECKING REPORT (PRINT OR TYPE} LRARK ms SJANATURE dy y (e COMPUTER ENTRY BY
AD Loc, Ye PRAM LAL-

C of D—783-RE (Rev. 8-B1) (FOUR GOPIES TO BE MADE ON EACH PRELIMINARY COMPLAINT RECORD PLUS EXTRAS AS NEEDED) DETROIT P2UGE DEPARTMENT

 

 

 

 

 

 

 

 

 

 

 

 

O.P, 0. 108

 

— a

 

1 bY

 

 
SERN pee

 

30 A

ALAN

wins,

PLEASANT STH AIPA Re TE RN NALS TE

 

rag!

Otter thle AEB ee ae Y

SE PTI

FORRES SRN PRMD SO

{
|
{
1
|
|

case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20... Pagel peso Page 221 of. 311.

O ye e CO :

THAT Male aera rnine Abin AI Hein. Cnn, Testi wie
Gray THEA) INTO ew. Deus-waY Ar THar Time OBSERU,

ma

NO. ONE. YN THE. STeeeT. PRO STATED THAT AFTER enrerin
AWS Dewer way He Mend ABouT.. SF & SHeTS. Cfasyat |

 

“Fle DIFFERENT Guns) Her) Arte THe SHoTS, He Ten lacked

OuT TRWADS TRE Fat OBSERY, THE Com Od. ARNG 9)
Fer OF Deve WAY Nd A O/E (Known TO P. Rio. LivES

Vv
(4) Houses More TH Freora P.O. ): B/F/ to « 3S, Sort, ‘Hus Bure db
DIEQRIMIG Gea Y on bea: 3/4 ie. Gat AWD 4 S024 fVRounh

Her Head SAYING Somectiins @ Fo. Gmbl. THers wack Awa ¥

 

Fite Gnbl, Then ever 400. oe 38966 Gan, PRo, THer
A BF Smace Burd MEAG | Gratis Hw Sweater ~/ Heo.

STATED
‘Loot AT Gmpe

by ALK our oF 3960. Giese hap) uP To, Compl.
THEN ‘Ruw Back. (NSIDOE. - Ard. Peo Tien Cues Douce.

Gms #18. Aaeed AT. Steve OASetu, @) Gun Stor WoundgTo -

: CHT SiMe OF. Head AWD - Gen From ACH AeeA, Con To ~

ST ‘Tous: S Hosb. | A Hen NOTIFIED - Hera) Seer: Fren. Seite
“e at Po, Moore, Cone £.279Q,. Seu 8-75 sere Pcdavak)
Hos PP Mer s 41S. - Cond. “Dea Cukor

  

Har On evr. m6 #98 a0b- 2 Pees OF Pb wi Poss.
Phone 0. AWS OTHER ASST | WeIT NO TAKEN FRor

: TRT: PRT
“Cormaes. SIE OST Ra

}

ee,
Gul ae

|
|
|
|

bts

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2352 Page 222 of 311

EXHIBIT Z

Lit
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2353 Page 223 of 311

VOICE OF DETROIT: The city's independent newspaper, unbossed and unbought

Local, national and world news from a
people's perspective

 

JUDGE TO REVIEW CASE OF CARL HUBBARD, IN PRISON SINCE 1992; INNOCENCE

BACKED BY DOZENS
Posted on 05/28/2019 by Diane Bukowski

Judge Lawrence Talon to
‘review’ motion for relief
from judgment during
hearing Wed. May 29

One witness swears he saw
another man commit the
murder, never interviewed
by police; another reported
victim arguing witha
woman just prior to his
death, she was arrested but

 

freed
Detroit Police Gang Squad — the biggest gang in town. Residents of Hubbard's east side neighborhood Curtiss Collins swears he
knew them well. One witness says he has Peer conch ever 100 times by Detroit police/Photo: National was threatene d by po lice to

testify falsely that he saw
‘Hubbard running away

from the murder scene

Polygraph exam, affidavits from attorney Ronald Giles and others, police report that Collins
was arrested for perjury for retracting false testimony, confirm Collins’ statement

Justice Department earlier investigated DPD for soliciting false confessions, arresting and
threatening witnesses

By Diane Bukowski
May 28, 2019 (to be updated with links to pertinent documents, etc.)

Editor’s note: VOD has withheld some witness names in this story
from publication, but they are included in the original affidavits and
they have sworn they will testify. In recent weeks, Detroit police and
prosecutors have been contacting witnesses in this case with

unknown intentions. These witnesses have said they feel threatened.

 

Li7
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2354 Page 224 of 311

DETROIT—Detroiter Carl Hubbard (nicknamed “Ghost” in his east
side neighborhood), has been incarcerated since Sept. 23, 1992 for
the murder of Rodnell Penn, but has always maintained that he is
innocent.

On Wed. May 29, his motion for relief from judgment, with dozens of
sworn affidavits attached, some alleging police coercion and
subornation of perjury, is scheduled for review by Wayne County
Circuit Court Judge Lawrence Talon.

“I was on my way to the store on the corner of Gray and Mack on Jan.
17,1992.... when I saw [name withheld from publication] arguing
with somebody in front of Uncle Peter’s house,” says a sworn affidavit
from the only eyewitness to the actual murder to step forward so far.
“Then I saw the other guy turn his back and start to walk away from
—-, Then I heard some gunshots fired and the guy arguing with — fell
to the ground. Then —-stepped over him and started shooting the guy

again.”

 

 

The witness says he ran back to his house in fear for his life, and did
not come forward until 2011 “because I have to live in that neighborhood.” He says definitely the killer was NOT
Carl Hubbard.

Another sworn witness who lived nearby says, “After Carl Hubbard got convicted for the murder in front of ‘Uncle
Peter’s’ house, everyone was saying that — — — -was the one who really killed the guy. This was due to - — — -
believing that the victim had something to do with his brother —-‘s murder on Gray Street.”

In addition, there is an arrest report in Hubbard’s homicide file regarding a female suspect in Penn’s murder, who
was seen arguing with him just prior to the event. Her name is redacted from the report.

It is questionable whether Detroit police provided the
names of the other suspects to the defense. They do not
appear to have interviewed witnesses who saw the first
suspect, or others in the neighborhood who allegedly
identified him as the killer.

If so, Hubbard has an actual innocence claim, and a possible
Brady violation, like that which recently helped lead to the

exoneration of New Yorker Keith Bush, because police Keith Bush after exoneration; cops and prosecutors never revealed
the existence of another likely suspect, also coerced witnesses.

 

concealed the existence of another suspect.

(Brady violation: “The suppression by the prosecution of
evidence favorable to an accused upon request violates due process where the evidence is material either to
guilt or punishment. ... “Brady requires disclosure of the material exculpatory evidence early enough so that

the defense can make use of the information.”)

L{@
Case 2:13-cv-14540-DML-PJK

   

Then Judge Richard P. Hathaway conducted bench
trial in Hubbard's case, didn’t question why witness
recanted statement to police.

in his statement.

ECF No. 51 filed 07/01/20 PagelD.2355 Page 225 of 311

Hubbard’s childhood friend Curtiss Collins, the chief prosecution
witness at his bench trial, has also provided an affidavit and polygraph
exam, stating that police forced him to lie about witnessing Hubbard run
away from the scene of the crime, using threats to his freedom.

He did testify on cross-examination at the trial, that his testimony
earlier was false, but he was arrested on perjury charges according to a
police report and Hubbard’s attorney, and reversed his testimony again
the next day. Collins was only 19 at the time.

Collins told VOD in an interview May 25 that his friends and his mother
encouraged him to come forward and tell the truth to help free Carl
Hubbard. The interview below is backed up by a police arrest report by
Sgt. Gales stating that he arrested Collins for perjury in the courtroom at
the direction of AP James Gonzalez on Aug. 22, 1992, and by Atty. Giles

 

 

Curtiss Collins interview re: Carl Hubbard case 5 26 19

 

 

“I did not witness Carl Hubbard fleeing from where Mr. Rodnell Penn was found dead,

Collins says in his affidavit. “Sergeant [Joann] Kinney forced me to falsely testify at the preliminary examination
that Carl Hubbard was running from the scene. . .I was threatened by Homicide Officers Sergeant Kinney and
Sergeant [Ronald] Gale with being charged with the murder of Mr. Penn if I didn’t say that I saw Carl Hubbard at

the murder scene of Mr. Penn.”

His statement is backed up a polygraph exam, by attorney Ronald Giles,
an arrest report from Sgt. Gale which states he arrested Hubbard for
perjury at the direction of Asst. Prosecutor James Gonzales, and
numerous others who claim that they saw him “crying” in the Wayne
County Jail about the police threats, and that he admitted to giving false

testimony.

A polygraph report by Michael Anthony, of Forensic Polygraph and
Accounting Services, date Feb. 1, 2018, sets forth the test questions:

Lig
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2356 Page 226 of 311

Did you see Carl Hubbard shoot that man? Ans. No

Did you see Carl Hubbard shoot anyone at Gray and Mack in January of
1992? Ans. No.

Were you present when Carl Hubbard shot that man? Ans. No

Anthony, who is a former police officer, concludes, “It is the opinion of
the undersigned examiner based upon the examination given that this
subject is being truthful regarding this issue.”

Giles says, “I represented Mr. Carl
Hubbard in his Bench Trial in
Recorders Court. . .In my
representation of Mr. Hubbard,

 

there came a time during the
James Gonzalez {r) was formerly atop prosecutorin testimony when the Prosecution
Kym Worthy’ nial Says he helped called one Curtis Collins to the
witness stand. . .on cross-
examination, he drastically changed
his testimony and according to my recollection, testified contrary to his
testimony at the preliminary examination. . .Mr. Collins was arrested and

 

detained following his trial testimony. To the best of my information and

‘ : : : Ronaid Giles, now a 36th District Court
belief, Mr. Collins was released and not charged when his he changed his Judge in Detrot

testimony the following day. .. Mr. Collins’ testimony was especially critical
to the Judge’s verdict of guilty against Mr. Hubbard.”

An arrest report signed by Sgt. Ronald D. Gale dated Aug. 31, 1992, states, “Writer responded to Recorders Court.
Courtroom #202 and talked with APA James Gonzalez. Writer was directed by APA Gonzalez to arrest the above
subject (Collins) for perjury. The above subject was a witness in a homicide case and testified at an exam held in
36" District Court and testified at a trial being held in Recorders Court this date. After being sworn the above
subject in direct oppsite (sic) to his testimony at 36* District Court.”

Collins goes on to say that Asst. Prosecutor James Gonzalez , Sergeant Joann Kinney and Sergeant Ronald D. Gale
continued to threaten him afterwards.

Before her retirement in 2006, Kinney was exposed as a corrupt cop in at least two cases.

In an article titled, “Detroit Police Inquiry Expands,” which cites Kinney, Detroit Free Press reporters Norman
Sinclair and Ronald Hansen wrote, “In another murder case in which the city ultimately paid a five-figure
settlement in 1995, a Wayne County Circuit Court judge harshly criticized Detroit police for locking up a mother of
two children as a witness and illegally holding her until her 12-year-old daughter and 6-year-old son implicated
her in the death.

“Judge Kathleen McDonald said she was outraged that police charged Thoanchelle Taylor with murder without
‘scintilla of evidence,’ as the judge put it. “If I have ever seen a case where the police have manufactured the facts,

this is one. 1 have never had facts as egregious as this case.

L226
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2357 Page 227 of 311

“Veteran Homicide Sgt. Joann Kinney testified that she had Taylor locked up as a witness for days without charges
against her and said there was no standard procedure as to how long witnesses could be held without being
arrested. Kinney also admitted threatening to take Taylor’s children away if she did not cooperate. . .”

Earlier, in 1992, (above) Kinney
interrogated a 12-year-old girl
charged with the murder of an
infant she was baby-sitting for.
The child’s attorney said the
infant had epilepsy, which likely
caused him to drown in the tub
when the girl went to the kitchen
to get food ready. Juvenile Court
Judge James Lacey threw the
confession out, citing the fact
that the child had neither her
mother nor an attorney present
during Kinney’s interrogation.

“The girl testified that she left the
boy in the tub while she made
him something to eat.” the
Detroit Free Press reported.
“When she returned to the
bathroom, Matthew was lying
face up with his head beneath the water, she said. “I never pushed him in the water,” the girl said, clutching her
hands and slowly rocking back and forth. “I thought that he fell asleep in the tub.”

 

She also testified that she spoke openly to Sgt. Jo Ann Kinney on April 1 because she was told she could go home if
she told the truth and helped resolve how Matthew died. Police questioned her for almost four hours. ‘She said
when I told the truth, I could go home,’ the girl said. “She said if I signed it, I could go home.” The girl’s mother
said she sat in a nearby room while her daughter was being questioned. She said she did not know what was
happening to her daughter. “I didn’t know she was being interrogated,” she said. “Everything was hush-hush.”

28 people like this, Be the first of your friends.

 

This entry was posted in Uncategorized. Bookmark the permalink.

 

VOICE OF DETROIT: The city's independent newspaper, unbossed and unbought

Zt

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2358 Page 228 of 311

EXHIBIT AA

129.

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:1 5 L-PJK_ E
REPORT ON. aus ABM we CENG:: ad fled Oa10 1 a Re — a aE Yee mf
92-4 oo
1-ARR.MURDER FILE#92~43 SGT. KINNEY coc . _ 3 -
PLAGE OF OCGURRENGE COOURRED | Mb BAY] Ya |DAYOFWK | TIME DAY | CENSUS TRACT
Wie - 5244 PHILLE? mr | 02-06-92 THUR. 3:15phll
NAME AND TYPE OF BUSINESS NIGHT
AND OD) |-esure—
TYPE OF BLOG. (APT., HOTEL, PRIV, RES, —SINGLE FAMILY, ETC.) REPORTED To UNK. AREA
, POLICE ON O
PERSON REPORTING OFFENSE Tile ADDRESS “PHONE AGE SEX RACE
WRITERS
“COMPLAINANT 5 NAME ADDRESS PHONE AGE SEX RAGE
RODNELL PENN aS. | M B
"WAS COMPLAINANT WORKING? IF YES —- OCCUPATION, BUSINESS NAME AND ADDRESS COMPLAINANT INJURED? * ~
[]"o [ves — [| ves [] no
METHOD OF ENTRY METHOD OF ESCAPE DESCRIBE WEAPON
[| um, [jue ow CUSTODY [_]u
NO. OF PERPETRATORS 1 ; pesonipe: FE | wae | FEMALE ‘LJ JUVENILE i ADULT | i waite k | BLACK Tora YAN
[| UNK. UNK. i] UNK. [Jone [| UNK.
VICTIM — PERPETRATOR RELATIONSHIP wx, | UNITE) NOTIFIED NAME [WES 40PM
C] RELATED C] AOQUAINTED BTRANGERS * ATE - -—
L] LJ T/W LT.PBTERSON SQ-6/AFF.ROWE 02-06~92

 

 

WERE THE FOLLOWING S

(USING THE FORMAT ON THE INFORMATION GUIDE, GIVE DETAILS IN NARRATIVE BELOW FOR EACH YES ANSWER.)

LVABILITY FACTORS PRESENT IN THIS INCIDENT?

 

ARAREST(S) DESCAIPTION(S) OF WITNESS(ES) VEHICLE LICENSE PHYSICAL EVIDENCE
‘s) PERPETRATOR(S) (8) NUMBER(S)
O ves D no O ves (] no 0 ves C1 wo C1 yes (1 xo 0 ves 1 no

 

 

 

 

 

oor I 2/7261) 089/ 50. cOnoL 54

69,SUBJ.LIVES AT THE ABV.LOC.HOME |

——— S+CREW -WAS—EN-POSSESSION -OF- THE- AB¥ MENTION -[NFO-SUBd “WANTED POR -MORDER — —

‘ HOMI.FILE$92-43,CREW WAS ARMED W/A GOOD DESC.AND LOC.
CIR:CREW WAS ARMED W/THE ABV.MENTION INFO.RESP.TO THE ABV.MENTION LOC.

 

CREW HAD THE MCMU RASRE BASE TO TX THE ABV.VENUE,AND A B/M ANS.SAME AND
———IDvHIMSELE *AS—ANDREW-SMETH; BASE-INFORMED—THE CREW THAT THE SUBT.WAS- ON ——
THR LINE AND I.D. HIMSELF-CREW RESP.TO THE LOC.AND KNOCKED ON THE F/DOOR

AND A B/F ANS.THE DOOR AND I.D.HERSELF AS GE ( sisteR) save GAVE
CREW PERMISION TO ENTER THE HOME.CREW ADVISED BER OF OUR PURPOSE, SAME

 

ADVISED CREW THAT HER BOTHER WAS NOTTAT HOME. LATER PO. DONALD HUBHES $1398 _

advised

THE R/O THE BY¥X ABV. LOC.PO.HUGHES

CREW OVER HIS PREP. THAT HE HAS PHE WANTED SUBJ.1IN CUSTODY IN
ADVISED CREW THAT HE OBS.A/B/M

STANDING AT THE TOP OF THE PORC#,THE SUBJ.JUMP FORM THE TOP PORCH.PO.HUGHES

 

BRR.SAME.AND HE ADVISED HIMSELF KW OF RIGHTS ARR-AND CONYV.10 HOMI. SECTION

 

 

 

 

 

 

 

—-ROR—BPOS.S _ —
REPORTING OFFICER (PAINT OR Seah GA DD+ SUBS+ Hp tet Beare U- 388-3 Bde BONDS OB mA ROWE < aol
CORNELIUS PORTER SGT.WILLIAM PRICE #520 MCMU gu & out
TURE
Neemsb ia rash’ g Dewey PO. DONALD HUGHBS #1398 MCMU
COMMAND ABSIGNMENT | FURLOUGH PO.FRE je #3317 pCMU
MCMU 2503 SF-9 [Lo—
SORE SS eING REPORT {PRINT OR TYPE) Ri “7 jh TER YY BY

 

 

 

 

D.P, D. 108

tle

C of D—783-RE (Rev. 6-81)

webecenias [zai oabe ce bated wasibess eeeadae “ub Aeuatagn hin atactinhed

 

(FOUR COPIES TO BE MADE ON'EACH aif COMPLAINT RECORD PLUS EXTRAS As NEEDED) DETROIT PS ICE DEPARTMENT

 

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2360 Page 230 of 311

EXHIBIT BB

 

Loy
 

Cast:13:cv-14540-DML-PJK -ECF No. 51 filed 07/01/20 PagelP.2361 Page 231 of 311...

 

 

oe OF MICHIGAN MOTION AND ORDER CASE NO.
ird Judicial Circuit Court OF hh
ecorder’s Court ; DISMISSAL /. 3 Df

 

 

 

 

bP)
THE PEOPLE OF THE STATE OF MICHIGAN i) ‘ ke K ‘

VS.

[ort Kackdet  baik

Defendent

mm Oe.) Court nome wb, .FHOW-INOVES to-dismiss-the-above-entitled-cause vw pte sy ce
QO) with O without prejudice on the following grounds:

O Insufficient evidence
SEUTAL
Gomplainine witness has failed to appear
C)}Complaining witness cannot be located
CComplaining witness refuses to prosecute
OSuppress the evidence
Ci Quash the information

(C1 Defendent was sentenced on File for

(Other

 

By

 

Assistant Prosecuting Attorney

 

Defense Attorney

ORDER OF DISMISSAL Lo
IT IS HEREBY ORDERED THAT the above case be dismissed O with without prejudice.
Date: G-] sg FL

Distribution: Live he dn
ite - Fil
White - File 4 : has

Canary - Police Dept.
Pink - Defense Attorney
Gold - Prosecutor

Form #30 (Rev. 9/86) ‘ MOTION AND ORDER OF DISMISSAL
r , 4. Z 8

 

 
ES

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2362 Page 232 of 311

EXHIBIT CC

\2eé

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2363 Page 233 of 311

 

KYM L. WORTHY’ COUNTY OF WAYNE 1200 FRANK MURPHY HALL OF JUSTICE
OFFICE OF THE PROSECUTING ATTORN 1441 ST. ANTOINE STREET
JEROME E. CRAWFORD DETROIT. MICHIGAN EY DETROIT, MICHIGAN 48226-2302
CHIEF ASSISTANT ‘ .
TEL: (313) 224-5777
DONN FRESARD FAX: (313) 224-0974
CHIEF OF STAFF

April 12, 2018

Carl Hubbard

MDOC #205988

Carson City Correctional Facility
10274 Boyer Road

Carson City, MI 48811

Dear Mr. Hubbard:

I write in response to your filing a motion for relief from judgment where you make an
innocence claim/claim of police and prosecutorial misconduct. I am the Director of the Office’s
Conviction Integrity Unit. Enclosed is a description of the Unit. The Unit reviews claims of
actual innocence, to determine if further investigation is needed.

You have the choice of first asking the Unit to investigate your innocence claim. If we decline
relief then you can still go forward with your 6.500. But if you are not successful with your
6.500 this Unit will be unable to review your case unless there is additional new evidence.

if you wani the Unit to review your case comipicie and iciura the euclosed appucauon. If you
have any questions please let me know and I will do my best to get you a prompt response.

Sincerely,

VAQ__

Valerie Newman
Director, Conviction Integrity Unit

”
ue
PRINTED ON
RECYCLED PAPER

‘27
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2364 Page 234 of 311

 

KYM L. WORTHY : COUNTY OF WAYNE 1200 FRANK MURPHY HALL OF JUSTICE
PROSECUTING ATTORNEY OFFICE OF THE PROSECUTING ATTORNEY © DETROIT MICHIGAN 16226-2302

DETROIT, MICHIGAN , TEL: (313) 224-5777
. FAX: (313) 224-0974

RICHARD P. HATHAWAY

CHIEF ASSISTANT

DONN FRESARD

CHIEF OF STAFF

April 20, 2018

Cari Hubbard

MDOC #205988

Carson City Correctional Facility
10274 Boyer Road

Carson City, MI 48811

Dear Mr. Hubbard:

I write in response to your recent letter and the polygraph results you sent. I write to you about a
week ago regarding the motion for relief from judgment you filed. I explained in that letter that
you have the choice of first asking the Unit to investigate your innocence claim. If we decline
relief then you can still go forward with your 6.500. But if you are not successful with your
6.500 this Unit will be unable to review your case unless there is additional new evidence.

I sent you an application to complete and return. If you have any questions please let me know
and I will do my best to get you a prompt response. I have scanned the documents you sent for
my file and am returning them to you.

Sincerely,

Valerie Newman
Director, Conviction Integrity Unit

ey
te
«
PRINTED ON
RECYCLED PAPER

 

| 28
| -
aa

 

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2365 Page 235 of 311

 

KYM L. WORTHY COUNTY OF WAYNE 1200 FRANK MURPHY HALL OF JUSTICE
1441 ST. ANTOINE STRE
PROSECUTING ATTORNEY OFFICE OF THE PROSECUTING ATTORNEY DETROIT, MICHIGAN 4nz28 7302
DETROIT, MICHIGAN TEL: (313) 224-5777

RICHARD P. HATHAWAY

CHIEF ASSISTANT

DONN FRESARD

CHIEF OF STAFF

FAX: (313) 224-0974

April 4, 2019

Carl Hubbard

MDOC #205988

Carson City Correctional Facility
10274 Boyer Road

Carson City, MI 48811

Dear Mr. Hubbard:

I write in response to your letter received April 1. I understand that you do not want the CIU to
investigate your innocence claims and did not authorize Mr. Tank to agree to any transfer of your
case from appeals to CIU. Please stop writing me as CIU has closed your case and transferred it
to appeals.

Sincerely,

S/ UG Reru Verran
Valerie Newman
Director, Conviction Integrity Unit

ae
a @
CA
PRINTED ON
OE RECYCLED PAPER
wc 20

124
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2366 Page 236 of 311

EXHIBIT DD

13¢
 

TIME

PAGE 1

OF

 

 

 

 

 

 

 

KG DATE 4/12/97 , ACCOUNT NUMBER
k NIROE DEBTOR INFORMATION REQUESTOR INFORMATION
f 7 : ’
ict SN AGT mi - .AXXXXXXXX
So) lifes ted CURTIS COLLINS
ne Cee -8747 PURITAN , *
S a ~! DETROIT MI 48238
COPIES REQUESTED : ;
~
BLING DATE/TIME DOCUMENT MICROFILM
NUMBER OF FILING TYPE PARTY CODE LOCATION
oO ‘
a 7
S2332/1 01/19/92 LEIN | wceso C-233A MDOC-ESCP-HOLD
oo
A-5442 03/10/92 RACALL| wcso c-233-A1 RECALL-LEIN
N
Sepe3/4 08/25/92 LEIN DPD C-233-A2 | ° MDOC-PVV-OA1 ; ~ ee
2 DPO-CR/HOLD | a
S : i This is what the / .
A=763S 09/05/92 RCALL| DPD RECALL-LEIN SD tet time... W Over that
/ = RECALL-LEIN layne Cty Sher
a You have + Dept.
in EN} DATA a Parole yan eee from MOC Lem
o . the LE—y io. LEIN, and CR/Ho ’
2 and hold 1d which is
LS ' asked for on the case 92-195
. O tee in the letter, 6 we
Lu As .
You can See
$ 9-05. » that LET
s . 92, either after ha tee Pulled on
7 after the case...
oO
tT
on rs cs cs a
+ eta cys iE
s .
3 -
co
a
N
®
O

 

 

 

 

 

 

 

 

 

 

 

 

va A8TlII& OB 1oRA
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2368 Page 238 of 311

EXHIBIT EE

| 32
‘ POSER RENAE Ls UU RN 0 pete tek

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRT 13% -Cv-14540-DML-PJK ECE Noe TOHGGE Bhd Baba OT ee Pagw@n2@-0f 311 *
L-ARREST = PREJURY _ ;
PLACE OF OGOURRENCE OGCURRED | MO.| DAY] YR. |DavOr Wk | TIME DAY | CENSUSTRAGT 4
ON ON.OR Kk
STREET 1441 87. ANTOINE peTween |8 | 31192 | MON 211:40A | % :
NAME AND TYPE OF BUSINESS wewt| 5127 4
RECORDERS COURT, COURTROOM #202 “ | eoree
“TYPE OF BLDG. (APT.,, HOTEL, PAIV. RES. — SINGLE FAMILY, ETO.) ae a :
COURTROOM #202 POLICE ON -4- = “ A = 3
PEASON REPORTING OFFENSE Hat ADORESS Biot é HOR ME a 2D 4
/ WRITER 3
“COMPLAINANT'S NAME AODRESS PHONE AGE SEX RACE 4
WRITER RES.
~Whs COMBURNANT WORKING) IF VEE — OCCUPATION. GUSINESS NAME AND ADDRESS COMPLAINANT INJURED?
[}no [}rs - - L]ves ["] so .
METHOD OF ENTRY METHOD OF ESCAPE DESCRIBE WEAPON J

 

 

[| UNK,

 

[] uw.

 

[} UNK.

es dot

 

NO, OF PERPETRATORS

Cor

l ‘ DescRIBE: bzsfmace
1

VICTIM — — PERPETRATOR RELATIONSHIP

[J RELATED [] ACOUAINTED J STRANGERS

L

UNI,

UJ

UNK. -

{_] JUVENILE
1 iC] UNK.

UNIT(S) NOTRE

FEMALE

 

+
ix] ADULT Cy WHITE

NAME

OTHER

tz BLACK
{| UNK.

[Time

t
DATE

WERE THE FOLLOWING SOLVABILITY FACTORS PRESENT IN THIS INCIDENT?

(USING THE FORMAT ON THE INFORMATION GUIDE, GIVE DETAILS IN NARRATIVE BELOW FOR EACH VES ANSWER, )

| TOTAL VALUE
$

sere iad bbl ese SN

ies

 

 

 

 

 

 

 

ARREST(S) _ DESCAIPTION(S) oF WITNESS(ES) ait LICENSE PHYSICAL EVIDENCE
EXes 1 wo ves .- [no Rives DO wo D ves Fh Ao XX yes D wo
ARRESTED: CURTIS LENLLEN COLLINS 20/B/M D.0.B,

 

Writer responded to Recorders Court,
A.P.A. James Gonzales,
the above subject for prejury.

homicide case and testified at an Exam held in 36th Dist."Ct. and testifeed '

at a trial being held in Recorders Court this date,

 

Courtroom #202 and talked with
Writer was directed by A.P.A. Gonzales to arrest

The above subjeet was a witness in a

After being sworn the 4

above subject in direct oppsite to his testimony at 36th Dist, Gt.

Deny en cotte ket ONS whet baste nee osherh J

pitts,

qu

4

we

Py

 

 

pStack te tt cheat

 

 

 

RONALD
BIGNATURE

  

REPORTING OFFICER (PRINT GR TYPE)

gaurd,

 

OTHER OFFICERS INVOLVED

BADGE

 

  

leg ae!

Mb ghao |

 

COMMAND

FuRLOUGH 3

 

 

 

 

 

" BADGI RIAN C \ ASBIGNMENT FURLOUGH
S~29 |IHOMICIDE . | SOn4 . . Co
‘Te CHECKING REPGRT hd. TYPE) : LZ, j COMPUTE ENTRY aY
alls ft. Galé glee |

 

 

  

 

“DP.o, 408

C of D—203-RE (Rev. 0-81)

moh LathiensnSs ie et a a

 

(FOUR COPIES TO BE MADE ON EACH PRELIMRARY oboe AIREY 7 9feonTF PCOS EXTRAS AS NEEDED) DETROIT PD: ICE DEPARTMERT

pee te

 

 

 
 

 

“BePARTMERT Withkbos SIAL EMENT eee
@Oetc#13-cv-14540-DML-PJK ECAR RROGHESSO7/01/20 PagelD.2370 | PARE S8OOF 311 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRECING T/SECTION ° COMPLAINANT
HOMICIDE SECTION ,
DATE Time PLACE OFATEMENT TAKEN GY
8-31-92 3:25 PM HOMICIDE SECTION SGT. RONALD D. GALE #S-29
(SA ES, ES SIT TT PO Tee LT ES
WITNESS . RACEK/SER/AGE k oOo.e8. NGT,. WoT
CURTIS LENLLEN COLLINS B/M/20 8-15-72 5-11 14
SOC. SEC. NO. RESOENCE PHONE ;
XXX-XX-XXXX 12591 CORBETT nes, 839-0319
EMPLOYER OEP ARTMENT BAOGE NO. sel FT
UNEMPLOYED
RERDING WITH:

 

 

 

CHIL DRERN/ SCHOOL:

MOTHER---CARRIE COLLINS

 

 

RELATIVES’ FRIENDS: ADDRESS PRONE

 

 

CARRIE COLLINS (MOTHER) SAME SAME

Q. Mr. Collins, is it true that you had the dewention officers om the 9th

 

floor of Palie Headquarters contace Me, Sgt. Gale, indicating that yor
wish to talk to me?
A. Yes. :

Q. Mr. Collins, did anyone force you to have the detention officers call
A. No, I just ask chem to call you.

D

Q. So, is it correct that you actually wanted to
will?
A. Yes.

talk to me of your own fi

Q. Mr. Collins, you both read your rights and had your rights read to you
earlier, is that correct?
A. Yes.

Q. Did you understand each of your rights?
A. Yes.

Q. Did you have or do you now have any questions about any of your rights?
A. No.

Q. Mr. Collins, do you understand that vou still bave the same rights thaer
Tread earlier and that you had read to you?
A. Yes. ,

Q Mr. Collins, do you wish tc answer some questions of to make a statement
B=31-927
regarding your sestifying at Recorders Court today, Monday»
A, Yes

Q. Mr. Collins, did you testify in Recorders Court today, 8-31-92 at a
homicide trial?

A. Yes,

at 36th Disr Conrt inyo

this same homicide case?

A. Yes, : x Cuttin Cif darn

== 193 (REV. 476)

C2 0—72-5

ee ee

 

 

 
| 241 pf 311
CasRt18-wehdb4e- QML PIK ECF No. 51! #8086220 PagelD.2371 Page 241 pf 311

 

 

 

 

Q. ° Mr, Collins, when YOu testified ar that hearin

at 36th Dist, Court,
the homicide?

A. Yes,

gE which was held ceariie

 

did you tell the fruth as to what yar knew about

Recorders Court,
homicide?
A. No,

 

Qe Why didn’t You tej] the true

h when yoy testified ar Recor
Coday, 8~31-927

Jers Court

A. Iwas seared,

Q. What were you scared of?

 

A... When I £Ot out of jail. July 20¢h 7
for me,

9. WH? was Suppose to be looking for you?

 

heard that people were Jookine

 

A. I don’t know any body's name.

Q.: Why were these people looking fer you?
- A. Involving this case with GHOST,
Qo Did anyone actually threaten you?

A. Not in my face or Rothing like that,

Q. Did any of these rumors Say what was go
A.

Iwas just hearing rumors.
ing to happen to you?

Just thar they vere going Eo catch me and kill me or beat me up.

 

-Q. No one actually came up to yOu and threaten you, is thar correct?

x Citi, CRS,

A. That's correct,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C ot O— 72-87 (4-76)

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2372 Page 242 of 311

EXHIBIT FF
|

| Ze

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2373 Page 243 of 311

STATE OF MICHIGAN
DEPARTMENT OF STATE POLICE
LANSING

   

COL. PETER C. MUNOZ
GOVERNOR DIRECTOR

DEC 9 0 2007

MS LINDA HUBBARD
14052 CARLISLE ST
DETROIT, MI 48205-1205

RE: CR-2032-08 COLLINS, CURTIS
Dear MS HUBBARD: -

The Department of State Police has received your request for certain information and has
processed it under the provisions of the Michigan Freedom of Information Act (FOIA), P.A. 442,

of 1976, as amended.
The records you have requested have been:
0 Granted.

¥ Granted in part and denied in part. Portions of your request are exempt from

disclaéwre based on provisions set forth in the Act. (See comments on the back of this letter.)
Under the FOIA, Section 10 (a copy of which is enclosed), you have the right to appeal to the
head of this public body or to a judicial review of the denial.

oO Denied. (See comments on the back of this letter.) Under the FOIA, Section 10 (a
copy of which is enclosed), you have the right to appeal to the head of this public body or to a
judicial review of the denial.

0 Your request for photographs has been sent to the Michigan State Police Photo
Lab. The Photo Lab will contact you regarding the cost for processing your request.

Please pay the amount of $ —O to the address below. The check or money order
should be made payable to the STATE OF MICHIGAN. To ensure proper credit, please
enclose a copy of this letter with your payment. Once we receive payment the documents will
be mailed to you. ©

If you have questions concerning this matter, please feel free to contact our office at the
address below, and enclose a copy of this correspondence.

Sincerely,

funda. Vox

Assistant FOIA Coordinator
Michigan State Police

GENERAL OFFICE BUILDING «7150 HARRIS DRIVE » LANSING, MICHIGAN 48913
www.michigan.gov/msp # (517) 322-553! i 37

 
 

DENIAL OF RECORDS:
Denial iscbgegd SES logos SME Pi jhe FeSeapm ebintrrnatiin hed MOL/HR243 PSagctSH2AAnalrapa|e valve of 311

checked

O(a) —_ Information of a personal nature where the public disclosure of the information would constitute a clearly unwarranted invasion:
of an individual's privacy.

Q telephone number(s) Caddress(es) 0 date(s) ofbirth 9 physical characteristics, 0 driver license number(s)
0 other

 

© (b) . Investigating records compiled for law enforcement purposes, but only to the extent that disclosure would do any of the
following:

0 (i) Interfere with law enforcement proceedings.

0 (ii) Deprive a person of the right to a fair trial or impartial administrative adjudication

Q(iii) Constitute an unwarranted invasion of personal privacy.

Ci(iv) Disclose the identity of a confidential source, or if the record is compiled by a law enforcement agency in the course
of a criminal investigation, disclose confidential information furnished only by a confidential source.

Ci(vi) — Endanger the life or physical safety of law enforcement personnel.

O(d) Records or information specifically described and exempted from disclosure by statute.
Statute: _

 

Q(m) Communications and notes within a public body or between public bodies of an advisory nature to the extent that they cover
other than purely factual materials and are preliminary to a final agency determination of policy or action.

O(n) Records of law enforcement communication codes, or plans for deployment of law enforcement personnel, that if disclosed
would prejudice a public body's ability to protect the public.

Q (s) Unless the public interest in disclosure outweighs the public interest in nondisclosure in the particular instance, public records
of a law enforcement agency, the release of which would do any of the following:
D (i) Identify or provide a means of identifying an informer.
G (ii) Identify or provide a means of identifying a law enforcement undercover officer or agent or a plain clothes officer as a
law enforcement officer or agent .
Q (viii) Identify or provide a means of identifying a person as a law enforcement officer, agent, or informer.
0 (ix) —_— Disclose personnel records of law enforcement agencies.

QO(u) Records of a public body's security measures, including security plans, security codes and combinations, passwords, passes,
keys, and security procedures, to the extent that the records relate to the ongoing security of the public body.

QO (w) Information or records that would disclose the social security number of any individual.

Q Your request is denied under the authority of Section 13(1)(a) above. However, if you provide a notarized, signed release of
information from the individual to whom the records pertain, you will receive that information to which the individual signing the
release is entitled.

x To the best of the Department's knowledge, information, and belief, under the information provided by you or by any other
description reasonably known to the Department, the public records do not exist within the Department.

   
 
   

Based on the information you provided, we are unabie to locate any records pertaining to the incident §
for us to continue processing your request, please comply with the following items. To ensure proper handling of your request,
please include a copy of this letter with your response.

Specific location (i.e. city, county.)

Michigan State Police incident number

Names of those involved in the incident

Specific dates (i.e., date of incident)

Name of driver and their birth date or driver license number

Date of birth

onoaco0o

0 The report you have requested has not yet been completed and filed. Please resubmit your request in 30 days.

 

Additional Comments:

 

 

}3%
CASHATS-Bointasteallylseaith résal No. 51. filed 07/01/20 PagelD.2375 Page 268 gal BdAs

 

.Last Name First Name Middle Initial DOB Race Sex More Criteria
. COLLINS CURTIS L 8/15/1972 Unknown/ Other Male

Based on the information provided, the following is a certified result of the search as of 12/12/2007 8:29 AM

 

Important: Information Contained in this Record

{THE RECORD RESULTS PROVIDED HERE ARE BASED ON A COMPUTER MATCH AS EXPLAINED ON THE ICHAT HOME
PAGE. THE ICHAT SYSTEM HAS LIMITATIONS THAT MAY CAUSE FALSE POSITIVES OR FALSE NEGATIVES. PLEASE
REVIEW THE RESULTS CAREFULLY AND DO NOT TAKE ADVERSE ACTION BASED SOLELY ON THIS RECORD. IF YOU
CANNOT DETERMINE THAT THESE RESULTS DO NOT BELONG TO THIS INDIVIDUAL, AND THE INDIVIDUAL IS
DISPUTING THE RECORD, PLEASE PROVIDE THAT INDIVIDUAL WITH A COPY OF THIS REPORT AND OFFER THAT
INDIVIDUAL THE OPPORTUNITY TO PERFORM A RECORD CHALLENGE BY SUBMITTING FINGERPRINTS. THIS IS
EXPLAINED AT THE BOTTOM OF THIS PAGE. -

 

 

 

NOTE: Highlighted fields indicate the record is not an exact match.

MICHIGAN CRIMINAL HISTORY RECORD INFORMATION NEETING DISSENINATION CRITERIA
“FOR SID: 1593896H AS OF 12/12/2007

 

NAM: COLLINS,CURTIS LENLLEE SID: 1593896H
pee ee SEX: DOB: 08/15/1972 FBI: 13761NA2
HGT: 505 WGT: 140 HAI: BLK III: MICHIGAN ONLY
EYE: BLK POB: MI

DLN: MNU:

PRN: 217891

Cld:

AFIS PRINTS AVAILABLE: YES

PALM PRINTS AVAILABLE: YES

PHOTO AVAILABLE: YES

SCAR/MARK/ TATTOO: SC LF ARM
ADDITIONAL IDENTIFIERS AND COMMENTS:

NAM: COLLINS, CURTIS COLLINS, CURTIS LENELL
COLLINS, CURTIS L COLLINS ,CURTIS LENLLEN

httns://anns michioan oav/ICH A T/DeinterRriandleD anultn naa WALT ATI £70 TAMA INAAR

St
Ss
fo

CdGHATS-PrintéStherdlytlseatth rds@lfs No. 51 filed 07/01/20 PagelD.2376 Page 2p@gafBdAs

- CRIMINAL TRACKING NUMBER: 629111170602 INCIDENT DATE: 04/23/1991
NAHE USED: COLLINS,CURTIS LENLLEE a

ARREST SEGMENT : _ SEGHENT : JUDICIAL SEGMENT

BATE: 04/23/1991

  

118234900 tia: //sauw.michigan.gey geet g3 1g
DETROIT POLICE rer . : XX CT DETROIT RECORDERS
_ DEPARTMENT : RGSECUTING ATT : CFN: 9100509202
OCA: 497089 ~ : 1 CNT HCL 333.7401224 a
1 CNT OF 3500 : FELONY : CNT-1 NCL 333.74012A4 -
FELONY _: CONTROLLED : FELONY
DANGEROUS DRUGS :  SUBSTANCE-DEL/ MFG : CONTROLLED
;  SUBSTANCE-DEL/HFG

DISP: CHGD BY PROSECUTOR : LESS THAN 50 GRAHS
: LESS THAN SO GRAMS

DISP: FOUND GUILTY

SENT/ RENARKS:

: CONFINEMENT FOR 01 YR
00 MTH 000 DAY TO 20

: YR OO MTH OOO DAY AT

SPSM

\y4O

httne://anne michiaan aav/ICH A T/PrintarFriand lyR acnlte aonvIid=1N71AT2 TIV/ADINANNGT

 
 

CagGHATB-Rrintes 4em Alt sBaatth resaktsNo. 51 filed 07/01/20 PagelD.2377 Page 248 0b 345k 5

“aS aS SS aS SRS SRS SS SS SS SSS SSS SS SSS Set esses sees soe es eee ee ee

ECUEMVichigan State Paiice! UDICIAL SEGHENT

Heep MRC TCgah.géy GigE SRO o KS Ses sees casas
asf 1993 : DATE: 03/25/1993

  
     
 

DATE: 02/13/1993

MI6234900 : MI820031d7

DETROIT POLICE : COUNTY , : XX CT DETROIT RECORDERS
DEPARTMENT : PROSECUTING ATT . : CFN: 9300246301

OCA: 497089 : : 1 CNT MCL 333.7401244

1 CNT OF 3500 : FELONY : CNT-1 MCL 333.7401244
FELONY : CONTROLLED 3 FELONY

. DANGEROUS DRUGS : SUBSTANCE-DEL/ MFG : CON TROLLED

DISP: CHGD BY PROSECUTOR : LESS THAN 50 GRAMS 3 SUBSTANCE-DEL/ MFG

: : LESS THAN SC GRAMS

: : : DISP: FOUND GUILTY
: SENT/ RENARKS:
: CONFINEMENT FOR O01 YR
: 00 NTH OOO DAY To 00
: YR GO NTH OOO DAY AT
: WDF

DATE: 03/25/1993

MI821095T

3RD CIRCUIT COURT
CRIMINAL DIV DETROIT

: CFN: 9300246301

CNT-1 NCL 333.7401244
FELONY
CONTROLLED
SUBSTANCE-DEL/MFG

: LESS THAN SO GRAMS
: DISP: FOUND GUILTY
: SENT/ REMARKS:

PROB £ CONFN O1YR OOMTH
OOODAY TO OOYR OOMTH
OOODAY PROB: OOYR
NOMTH ANNDAY

 

rol

tAMANIAR AAS

httns://anne michiaan anv/IOCH A T/PrinterEeiandAlyD anulén ance Aidiati cad
 

Print Key Output

5769SS1 V4R1M0 970829 $1020098

Display Device FMCTDSPHP

User LOOKERS
CAS 00 FELONY 12/14/1999 CASE STATUS CLOSED
CASE # 91005092 2 NAME COLLINS, CURTIS,

AGCY WwCS99
ATTORNE

D36 91059798 2 PR# 91111706 2
SJAIL/BAIL STATUS
JUDGE TENNEN

TYPE 10% BOND AMNT 5000 . PRO BEADLE, THOMA CONFINEMENT SPSM
LOCN BND # 9101595 BDJ TENNEN O1Y ~ 20Y
APP CR 3 DAYS WCU
DOB: 08/15/1972 :
CHGS/RESULTS FILINGS /RESULTS PROCEEDING DATE JUDGE RESULT
33374012A4 G OL 05/29/1991 WARRANT 04/24/1991 SHANNON SIGNED
' DEL/CNSB<50G REFER PROB. GR WARRANT 04/24/1991 PROSECUTOR RECOMMEN
: ARR-WRNT 04/25/1991 HALLORAN MUTE N/C
EXAM 05/03/1991 SVENSON WAVD B/C
ASSGNMNT 05/07/1991 ROBERSON TEAM-3
ARR-INFO 05/17/1991 TENNEN HELD
DSPN CON 05/17/1991 TENNEN HELD
CAL-CONF 05/29/1991 TENNEN PLD GLTY
SENTENCE 07/09/1991 COLOMBO SENTENCE
Bottom

DATE 04/25/1991 A DEF ALEXANDER, MA

SID
Y S

Page 1

12/14/99 11:21:23
CASE 2 OF 2

LPD 497089 Vv

1593896 COLLINS, CURTI
DISPOSITION
DISPOSED ON 07/09/1991

pop2-
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2379- -Page 249 of 311

Print Key Output Page 1
5769SS1 V4R1M0 970829 S1020098 12/23/99 09:49:42
Display Device .. FMCTDSPFQ
User . LOOKERS
CAS 00 FELONY 12/23/1999 CASE STATUS PROBATION DEF 1 OF 21
CASE # 93002463 1 NAME COLLINS, CURTIS, LENELL LPD 497089 Vv

1593896 COLLINS, CURTI
DISPOSITION
DISPOSED ON 10/08/1999

D36 93056914 1 PR# 93304132 1 AGCY DPD5 .SID
SJATIL/BAIUL STATUS ATTORNEYS
JUDGE DRAIN DATE 09/21/1999 A DEF SMITH, CURTIS

 

TYPE REMANDED AMNT PRO SKYWALKER,LU LIFE/PROB WDF
LOCN BND # 9300928 BDJ $240 CST
APP CONT'D;30H C/S;DRUG TRM ~
DOB: 08/15/1972
CHGS/RESULTS FILINGS/RESULTS PROCEEDING DATE JUDGE RESULT
3337401204 G O01 02/16/1993 WARRANT 02/14/1993 ATKINS SIGNED
DEL/CNSB<50G P.A.511 ELGB FL ARR-WRNT_. 02/14/1993 ATKINS MUTE N/G
7741 G 01 02/24/1993 WARRANT 02/14/1993 PROSECUTOR RECOMMEN
‘PROB VIOL. RAISE BOND FL EXAM 02/24/1993 BRADFIELD HELD B/C
03/10/1993 ASSGNMNT 03/02/1993 ROBERSON TEAM-5
SET BOND FL ARR-INFO 03/10/1993 ROBERSON HELD
03/10/1993 DSPN CON 03/10/1993 ROBERSON PLD GLTY
REFER PROB. FL SENTENCE 03/23/1993 ROBERSON A/NO REF
03/23/1993 SENTENCE 03/25/1993 ROBERSON SENTENCE
TO ADJOURN FL VIOL HRN 06/16/1995 ROBERSON HELD.
07/01/1993 ARR-VIOL 09/21/1999 DRAIN MUTE V/E
PRBN AMENDED FL VIOL HRN 09/21/1999 DRAIN PLEA/VIC
06/09/1995 SENTENCE 10/08/1999 DRAIN RESNTNCE
- More...
4
142
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2380 .Page 250 of 311

Print Key Output

5769SS1 V4R1M0 970829 $1020098
Display Device .. FMCTDSPFOQ
User LOOKERS
CAS 00 FELONY 12/23/1999 §
CASE # 93002463 1 NAME COLLINS, CURTIS, LENELL

D36 93056914 1 PR# 93304132
SJAIL/BATIUL STATUS
JUDGE DRAIN

TYPE REMANDED AMNT

LOCN BND # 9300928
DOB: 08/15/1972 -
CHGS/RESULTS _ FILINGS/RESULTS
33374012A4 G 01 02/16/1993
DEL/CNSB<50G P.A.511 ELGB
7741 G 01 02/24/1993 ©
PROB VIOL. RAISE BOND
03/10/1993
SET BOND
03/10/1993
REFER PROB.
03/23/1993
TO ADJOURN
07/01/1993
PRBN AMENDED

06/09/1995

CASE STATUS PROBATION

1 AGCY DPD5
ATTORNEYS
DATE 09/21/1999 A DEF SMITH, CURTIS
PRO SKYWALKER, LU

BDJ
APP

FL

FL

FL

FL

FL

FL

PROCEEDING

WARRANT
ARR-WRNT
WARRANT
EXAM
ASSGNMNT
ARR- INFO
DSPN CON
SENTENCE
SENTENCE
VIOL HRN
ARR-VIOL
VIOL HRN
SENTENCE

SID

12/23/99

DEF

LPD 497089
1593896 COLLINS, CURTI
DISPOSITION
DISPOSED ON 10/08/1999
LIFE/PROB

$240 CST
CONT'D;30H C/S;DRUG TRM

DATE
02/14/1993
02/14/1993
02/14/1993
02/24/1993

03/02/1993

03/10/1993
03/10/1993
03/23/1993
03/25/1993
06/16/1995
09/21/1999
09/21/1999
10/08/1999

JUDGE
ATKINS
ATKINS

PROSECUTOR

BRADFIELD
ROBERSON
ROBERSON
ROBERSON
ROBERSON
ROBERSON
ROBERSON
DRAIN
DRAIN
DRAIN

Page 1
09:49:42
1 OF 421

V

WDF

RESULT
SIGNED
MUTE N/C .
RECOMMEK
HELD B/C
TEAM-5
HELD
PLD GLTY
A/NO REE
SENTENCE
HELD |
MUTE V/F
PLEA/VIC
RESNTNCE
More...

 
“Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2381 Page 251 of 311

Print Key Output Page 1
5769SS1 V4R1M0 970829 $1020098 12/14/99 11:21:50
Display Device FMCTDSPHP
User . LOOKERS
CAS 00 FELONY 12/14/1999 CASE STATUS PROBATION DEF 1 OF 1
CASE # 93002463 1 NAME COLLINS, CURTIS, LENELL LPD 497089 . Vv

1593896 COLLINS, CURTI
DISPOSITION
DISPOSED ON 10/08/1999

D36 93056914 1 PR# 93304132 i AGCY DPD5 SID
SJAIL/BAIL STATUS ATTORNEYS

JUDGE DRAIN DATE 09/21/1999 A DEF SMITH, CURTIS

TYPE REMANDED AMNT PRO SKYWALKER,LU LIFE/PROB WDF
LOCN BND # 9300928 BDI $240 CST
APP CONT'D;30H C/S;DRUG TRM
DOB: 08/15/1972
CHGS/RESULTS FILINGS/RESULTS PROCEEDING DATE JUDGE RESULT
3337401204 © G 01 02/16/1993 WARRANT 02/14/1993 ATKINS SIGNED.
DEL/CNSB<50G P.A.511 ELGB FL ARR-WRNT 02/14/1993 ATKINS MUTE N/G
7741 G 01 02/24/1993 WARRANT 02/14/1993 PROSECUTOR RECOMMEN
PROB VIOL. RAISE BOND FL EXAM 02/24/1993 BRADFIELD HELD B/O
- 03/10/1993 ASSGNMNT 03/02/1993 ROBERSON TEAM-5
SET BOND FL ARR-INFO 03/10/1993 ROBERSON HELD
03/10/1993 DSPN CON 03/10/1993 ROBERSON PLD GLTY
REFER PROB. FL SENTENCE 03/23/1993 ROBERSON A/NO REP
03/23/1993 SENTENCE 03/25/1993 ROBERSON SENTENCE
TO ADJOURN FL VIOL HRN 06/16/1995 ROBERSON HELD
07/01/1993 ARR-VIOL 09/21/1999 DRAIN ~* MUTE V/P
PRBN AMENDED FL VIOL HRN 09/21/1999 DRAIN PLEA/VIO
06/09/1995 . SENTENCE 10/08/1999 DRAIN RESNTNCE

More...
p
{

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2382 Page 252 of 311

Print Key Output Page 1
5769SS1 V4R1M0 970829 S$1020098 12/23/99 09:49:42
Display Device FMCTDSPFQ
User LOOKERS
CAS 00 FELONY 12/23/1999 CASE STATUS PROBATION DEF 1 OF 1
CASE # 93002463 1 NAME COLLINS, CURTIS, LENELL LPD 497089 V

SID 1593896 COLLINS, CURTI
DISPOSITION

DISPOSED ON 10/08/1999

D36 93056914 1 PR# 93304132 1 AGCY DPD5
SJAIL/BAIL STATUS ATTORNEYS
JUDGE DRAIN DATE. 09/21/1999 A DEF SMITH, CURTIS

TYPE REMANDED AMNT PRO SKYWALKER,LU LIFE/PROB WDF
LOCN BND # 93300928 BDJ $240 CST
APP - CONT'D;30H C/S;DRUG TRM
DOB: 08/15/1972
CHGS /RESULTS FILINGS/RESULTS PROCEEDING DATE JUDGE RESULT
3337401204 G 01 02/16/1993 WARRANT 02/14/1993 ATKINS — SIGNED
DEL/CNSB<50G P.A.511 ELGB FL ARR-WRNT 02/14/1993 ATKINS MUTE N/G
7741 «| G 01 02/24/1993 WARRANT 02/14/1993 PROSECUTOR RECOMMEN
PROB VIOL. RAISE BOND FL EXAM 02/24/1993 BRADFIELD HELD B/O
: 03/10/1993 ASSGNMNT 03/02/1993 ROBERSON TEAM-5
SET BOND FL ARR-INFO 03/10/1993 ROBERSON HELD
03/10/1993 DSPN CON. 03/10/1993 ROBERSON PLD GLTY
REFER PROB. FL SENTENCE 03/23/1993 ROBERSON A/NO REP
03/23/1993 SENTENCE 03/25/1993 ROBERSON SENTENCE
TO ADJOURN FL VIOL HRN 06/16/1995 ROBERSON HELD
‘ 07/01/1993 ARR-VIOL 09/21/1999 DRAIN MUTE V/P
PRBN AMENDED FL VIOL HRN 09/21/1999 DRAIN PLEA/VIO
06/09/1995 SENTENCE 10/08/1999 DRAIN RESNTNCE
More...
Lug
 

' Case 2:13-cy-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2383 Page 253 of 311

5769SS1 V4R1M0 970829

Display Device
User .

CAS 00 . FELONY
CASE # 93002463
D36 93056914 1

JUDGE DRAIN
TYPE REMANDED
. LOCN

DOB: 08/15/1972
CHGS/RESULTS

PR# 93304132
SJAIL/BAIL STATUS

Print Key Output

S1020098

FMCTDSPHP
LOOKERS ©

12/14/1999

BND # 9300928

FILINGS/RESULTS
WRNT VIOL PR
06/09/1995
WRNT VIOL PR
06/15/1995
VP WNT ASIDE
06/15/1995

PRBN CONTD
06/16/1995
ASSGN COUNSL
06/16/1995.
VP WNT ASIDE
06/16/1995

PRBN CONTD

CASE STATUS PROBATION

1 NAME COLLINS, CURTIS, LENELL

1 AGCY DPD5
ATTORNEYS

DATE 09/21/1999 A DEF SMITH, CURTIS

AMNT

SID

PRO SKYWALKER, LU
BDJ
APP

SF

SF

SF

PROCEEDING

DATE

12/14/99

DEF
LPD 497089
1593896 COLLINS, CURTI
DISPOSITION
DISPOSED ON 10/08/1999
LIFE/PROB
$240 CST
CONT'D;30H C/S;DRUG TRM

JUDGE

Page 1
11:22:09
1 OF 2

Vv

WDF

RESULT

More...

 
- Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2384 Page 254 of 311

Print Key Output Page 1
5769SS1 V4R1M0 970829 81020098 12/14/99 11:22:17
Display Device ... . . : FMCTDSPHP
User ....... . . . : LOOKERS
CAS 00 FELONY 12/14/1999 CASE STATUS PROBATION DEF 1 OF 21
CASE # 93002463 1 NAME COLLINS , CURTIS, LENELL LPD 497089 Vv
D36 93056914 1 PR# 93304132 1 AGCY DPDS SID 1593896 COLLINS, CURTI
STATITL/BATIL STATUS . ATTORNEYS DISPOSITION
JUDGE DRAIN DATE 09/21/1999 A DEF SMITH,CURTIS DISPOSED ON 10/08/1999
TYPE REMANDED AMNT PRO SKYWALKER,LU LIFE/PROB WDF
LOCN BND # 9300928 BDJ $240 CST
APP CONT'D;30H C/S;DRUG TRM
“DOB: 08/15/1972 :
CHGS/RESULTS FILINGS/RESULTS PROCEEDING DATE JUDGE RESULT
08/07/1995
WRNT VIOL PR SF
09/21/1999
VP WNT ASIDE SF
09/21/1999
REFER PROB. SF
10/06/1999 "
BRF /MEMO FL
- 10/08/1999
PAY COSTS SF
10/08/1999
COMM /SERV SF
' 10/08/1999
More...
[4S
“ Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2385 Page 255 of 311

Print Key Output Page 1
5769SS1 V4R1M0 970829 S1020098 12/14/99 11:22:25
Display Device .... .: FMCTDSPHP
User ....... .. . : LOOKERS
CAS 00 FELONY 12/14/1999 CASE STATUS PROBATION DEF 1 OF tI
CASE # 93002463 1 NAME COLLINS, CURTIS, LENELL LPD 497089 Vv
D36 93056914 1 PR# 93304132 1  AGCY DPDS SID 1593896 COLLINS, CURTI
SJAIL/BAIL STATUS ATTORNEYS DISPOSITION
JUDGE DRAIN DATE 09/21/1999 A DEF SMITH,CURTIS DISPOSED ON 10/08/1999
TYPE REMANDED — AMNT PRO SKYWALKER,LU LIFE/PROB WDF
LOCN BND # 9300928 BDJ $240 CST
APP CONT'D;30H C/S;DRUG TRM

“DOB: 08/15/1972
CHGS/RESULTS FILINGS/RESULTS PROCEEDING DATE JUDGE RESULT

PRBN CONTD SF

Bottom

147
‘Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2386- Page 256 of 311

Print Key Output Page 1
5769SS1 V4RIMO 970829 S1020098 12/14/99 11:22:17
Display Device .... . : FMCTDSPHP
User ........ . . : LOOKERS
CAS 00 FELONY 12/14/1999 CASE STATUS PROBATION DEF 1 OF 1
CASE # 93002463 1 NAME COLLINS, CURTIS, LENELL LPD 497089 Vv
D36 93056914 1 PR# 93304132 1 AGCY DPD5 SID 1593896 COLLINS, CURTI
SJAIL/BAIL STATUS ATTORNEYS DISPOSITION
JUDGE DRAIN DATE 09/21/1999 A DEF SMITH,CURTIS DISPOSED ON 10/08/1999
‘TYPE REMANDED AMNT PRO SKYWALKER,LU LIFE/PROB WDF
LOCN BND # 9300928 BDJ . $240 CST
APP CONT'D;30H C/S;DRUG TRM
DOB: 08/15/1972
CHGS/RESULTS FILINGS/RESULTS PROCEEDING DATE JUDGE RESULT
08/07/1995
WRNT VIOL PR SF
09/21/1999
VP WNT ASIDE SF
09/21/1999
REFER PROB. SF
10/06/1999
BRF/MEMO FL
10/08/1999
PAY COSTS SF
10/08/1999
COMM/SERV SF
10/08/1999
More...
 

” Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2387. Page 257 of 311

Print Key Output © Page 1
5769SS1 V4R1IMO 970829 S1020098 . 12/14/99 11:22:25
Display Device ... .. :  FMCTDSPHP
User ........ =. . : LOOKERS
CAS 00 FELONY 12/14/1999 CASE STATUS. PROBATION DEF 1 OF 121
CASE # 93002463 1 NAME COLLINS, CURTIS, LENELL LPD 497089 Vv
D36 93056914 1 PR# 93304132 1 AGCY DPDS SID 1593896 COLLINS, CURTI
SJAIL/BAIL STA TUS ATTORNEYS DISPOSITION
JUDGE DRAIN DATE 09/21/1999 A DEF SMITH,CURTIS DISPOSED ON 10/08/1999
TYPE REMANDED AMNT PRO SKYWALKER,LU LIFE/PROB WDF
LOCN BND # 9300928 BDJ $240 CST
APP CONT'D;30H C/S;DRUG TRM

DOB: 08/15/1972
CHGS /RESULTS FILINGS/RESULTS PROCEEDING DATE JUDGE RESULT
PRBN CONTD SF

Bottom

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2388 Page 258 of 311

EXHIBIT GG

152
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2389 Page 259 of 311

T

AVA

 

 

193

(qa ONILNOD)

OPO :#LYR0 ‘RUUTHS ‘LLOOS :YALYOdTa
W‘WSIT ‘GNOWAVY : NOI LAOTSOUd
‘('IWNOU ‘SATIS > THSNQOD CHNIWLAY
MOIWLWd NHOC’NATYd,.O saDanLr
d‘14aH
GNod ON - TIVE OL GHaNWWaAY OANI-UUW Z66l “TT AUNWOYaaA

YUALYOdaa NMONNNA »x *WaLdOdad
VW NOLIvd ‘NoS¥agou :a9qar
9-WWaL

LNWNSS SY Z66T ‘9 AUTON A

W NOLIVd’NOSUadONd aSdnr AYOdaa C66L “TT AUWNYGAA NO
NOTLVWHOANT NO LINYUWNOSTWedY
*ONTGCHHO0dd GHTINGYHOS LXUN

00°0$ LY daxT4 SYM TIvd

0000 :#Luqo TRUAHO’NOSUALAd *WaALYOdaU
T THWHOIW ‘NINSNUD : NOTLONOYSOYd

GaLYOdaAaNN AUNYOLLY > THSNNOD CaNIWLad

ue ) aITTIM’aWOOSdIT :adanr
UAAO GNNOd SYM ENVONSdAGd “TAH ONTCaaD0Ud

QHNNILNOD dNod WWXa Z66T ‘Pb AUWNU AAA
uc 9 SLTITIM’AWOOSdIT gaodnr aYOsaa Z66T ‘PB AUNT NO
WY -WWX4

*ONIGGHOONd AYTINGYHOS LXAN
YALYOdaa NMONMNO xx do LdOdada
f LyadoU ‘UATLIVS : NOTLONOYUSOdd
YMOLAIASONd + ADanLr
QadaNaWWOOdd LNWaaM
SST INWaavM Z661T ‘bZ AYVONVC

0000 :#Lya9 ‘SINNOU‘NOXIG :WaLYOday
AOSNVHOD ON
‘WWI ‘LYSARNAHD :gaodar
LUNOD AGC GAYALNA ALTIOND LON JO VWETd ‘ALAW SGNWLS LNVGNAAga
GNOd ON - TIVE OL CaGNWWaY INUM-UUawT Z66L “bZ AUVANWC

TOOE + #LYEO ‘(a LYOdaaNN ‘WaALYOdAy
aHONVHD ON
‘WWI ‘LYSAGNAHD :a9qoLr
LNVYYWM GANSIS
Las GNOd ON ONVYYWM Z66T “0% AUVONWC
NOT LdTeosdd LNA DNGAY 40 ALVA
WavVad Ta ANOTSHA SNOdVaM
W-dL727 ° 092: 4ONWNIGHO/ALOLWLS
TLTESbD YHAWAN dd‘ ‘Taw ‘duwddanu
TTANdOW ‘NNAd > LNYNIVTdWOO
NYOTHOIW dO YLVLsS
LIOULYG JO ALIO

annz 497 HOSA ATW PINOD SHAACHOINAN AAT AQ TYNANOL RAT TO-GGRTON-Z7A CON ATTA Fu
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2390 Page 260 of 311

154

(qFZNONILNOD)

UWALYOdaAY NMONMNO +* *YaLdIOdda
NHor W/OWWHS  ?a9dar
qatid

IdITVY AO ADILON ONT TIA Z66T ‘ET HOUWN

UALAOdTd NMONYNON xx *aaLeodda
NHOC W’OWWHS :a9anc

qa Tra
NOILVNYOANI TWINAWNATdId Ns ONITIA Z66T ‘6T ANWNUESA
NHOr W‘OWWHS B9qanr wedoadd Z66T *0Z% HOUWW NO
JANOD-TYNIG
SONIQHHD0ONd GUTACHHOS LXYN
00°0$ LY GaxXId SVM TIVd
TOOE ?#Ldga9 ‘GaLYOdayNnn :waLYodaY
SANWE ‘SATWZNO9 : NOTLNOASOUd
ASNVHO ON
NHOr W‘OWWHS :a9qnr
aTaH
QaNNILNOD GNod ANOO-TWO 7661 “PT AMWNYaas
NHOf W’‘OWVWHS aSqanr axHodad Z66T ‘PT AMWONARA NO
ANOO-TWO

SONIGHIDOUd AGATINGHYHOS LXAN
UALYOMAA NMONNNO xx *WALYOdTe
W‘WSIT ‘GNOWAWY : NOILADASOUd
‘@IVNOU ‘SHTID > TSSNNOD CANIVIaY
MOIWULWd NHOC‘NAIYd,.O :Foacar
GaNod ON - TIVeC OL CaqNYWaY
qail4
ASNYOLLW AANIVLEY WV AG AONWHWaddY ONITIA Z66T ‘TT AUNWONUNAEA

YUALAYOdaY NMONMNN xx > qaLdoOdau
W‘WSIT ‘GNOWAVY : NOTLNODASOUd
“GTWNOU ‘SATID * ‘THSNNOO CaUNTWLad
MOTULVd NHOC’NAIYa,.O :adaner

GNOd ON - TIVE OL GAANYWaY

qa tid

LdIYOSNWaYL WYXY AO NOTLONGOdd YOd WAAdHO ONITIA Z66T ‘Tt AUWNNAA
Ob9b + #200 ‘XYUGHS ’LLOOS + aqaLdodsa
W‘WSIT ‘GNOWAWY : NOTLNOASOUd
‘QIWNOU ‘SATIN > THSNNOD CUNIWVLad
MOIMLWd NHOC‘’NATYd,.O :a9qGnc
QTaH

GNOd ON - 'TIWL OL CYaNYWaYd 4HNOD Ndsd c66T “TT AUWONYEaA

NOILdIdosdd LNGAg INGAG JO aALvd
TLTESh YHAWAN ddT ‘TYVO ‘quvadnH

“TTANGOY *NNAd > LNYNIWTdNOD
NVOIHOIW JO ALWLS
LIOULAA JO ALIO

7 AW ann7 797 HOW ATW TANOD SAAAHOONAH AAT AO TYNHNOC RA TN-9CRTOAN-ZA CON ATTA OM:

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2391 Page 261 of 311

c

AWA

RANT

4Q7

TOOE

b8td

bs8té

BINA SLT

(qGONILNOD)

W NOLTWa‘NOSusgou :aodane
YOMNA ALWVG TiwaL woud LTAsadd
GHYONILNOD GNO@ wWoONda TWIN

anne NO
TWIUL AWNC
SONIGHaD0Nd GEYTNAGYHOS LXAN

qd-Lawsod waoqnr aWdodAdd Z66T “ST

00°0S LY GaXI4d SWM TIVd
:#Ludao ‘QaLNOdaUNN *WaLYOdaY
, SAWWC ‘SATWZNOD NOILNOaSONd
AONWHO ON
VW NOLIva‘Nosuadou :aoqanr
aTaHu
GHONILNOD dNod TWIULAUd
UALYOdTY NMONMNON xx 'YHLYOdAY
SHWWC ‘SATWZNOD : NOLLNOTSOUd
AONVHO ON
WY NOLTVd ’NOSYagOU :aoanr
GAONILNOD aNod
aagTld
GayUuaAISNWUAL ASWO ONITIA
UALYOdAY NMONUNN vx ?aaLYOdad
SaWWe ‘SHIVZNOD : NOILAOYSOUd
GONVHD ON
NHOC W‘OWWHS ‘a9qnc
GNOd ON - TIVl OL GSaNYWWaY
GaLNVYD GNW duwaHl
AYGAOOSIG yod ONTTIIG
00°0$ LY GaXI4a SVM Tivd
:#Luao ‘ALLANNY‘NINOYS *WaALYOdaY
SaNwe ‘SATWZNO9 : NOILOOFSOUd
ADNWHO ON
NHOrc W’OWWHS ‘a9qn¢c
q1aH
CaNNILNOD aNod ANOO-TIWNIA
>#Lya9 ‘ALLANNW‘NIQDAS ‘UaLYOdaTa
SHWWL ’SHIVZNOD : NOILNOASOUd
AONVHO ON
NHOC W’‘OWVWHS :49qan¢c
a TaH
GNOG ON - TIVES OL GHANWWaY TLAH-YUWT

NOTLdIYOSad LNAAd
TLTESb YMAWOAN ddT
*TTANGOYW ‘NNGd ‘ LNYNIWTAINOO
NYOIHOIW dO YLWLS

LIO¥LYd JO ALIO

FANAD SHAIHONTH FAT AQ TYHNNANAC

ES)

Z66T “ZT anac
Z66T ‘02 HOUWN
Z66T “02 HOUWN
Z66T 702 HOUWW
Z66T “02 HOUVW
Z661T ‘02 HOUWN

LNGAd dO aLvd

“TYwo ‘auvdanH

Eq TAN-QCQTAN-7A *AN FTTS cu
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2392 Page 262 of 311

P

AWA

RONZ

‘a7

(qZANT2NOD)

TIYVNISIUO
TEOO = #LYEO

WUVaYNIaA ANOTSA W-GL2Z° OSL ‘FA9NWHO LNAWUND
‘RAWA‘UANNINS ‘aaLYOdaY
SaWwe ‘SATYZNO9 : NOILNOWSOUd
@ONVHD ON
d GUWHOIW’AVMVHLVYH :a9dar
LYOdad YOI NOILWAOUd OL aauNsaaaY
ALTIND GNaod
GanNNILNOD dNog IWIUL YAM
@-LaMo0d g9dnr qYOsATE Z66T ‘2 UEEWALdAS NO
TWIUL WAM
>ONIGHHOOUd GHINGAHOS LXAN
LY Gaxid SWM TIvd
“RUWW‘UANNIMS =MaLYOdsY
SaWWe ‘SAIVZNOD : NOILNOYSOUd
AONWHD ON
d GUVHOTY’AVMVHLWH :a9qaar
ssayuooud NI
TWIUL YAM

00°OS
TEOO + #Laa9

GaONILNOD aNod
q-LamMoo0d s9aqnr gYoOaaa Z66T ‘LT UWHaNaALdasS NO
TWIUL YAM
-ONIGHHDOUd GIINGAHOS LXAN
LW GaXI4 SWM TIVd
“RUVA‘UANNIMS :uaLyoOdaY
SaWWe ‘SA TWZNO9D : NOILNOYSOUd
@AONVHO ON
d GUWHOIW’AVMVHLVH :a9qn¢
ssauooudd NI
TVIUL YAM

00°O$
TEOO + #Laao

GdQNNTILNOO aNod

SANWC ‘SA'TYZNOD : NOT LNOYSONd
4HONWHO ON

d C(YVWHOIW‘AVMWHLWH :a9qnr

QdONTLNOD GNod

QaTI4 GNWY daNnois

Aun’ AG TWIUL JO YAAIVM SATIA ANY SNDIS LNVGNaaad ONTITIA
@-Lawdso0d qanr wzoAdd c66T “TE LSASNAWY NO
TWIUL YAM

*ONIGHYOOdd GHTINGHHOS LXaN
DY daxXId SWM 'TIVd
“GHLYOdauNN *aaLYOdaY
: NOTLNOYSONd

. 00°0$
TOOE + #Lda5
SANWe ‘SHIVZNOD
AONVHD ON
NOILdIYOSHd LINYAT

TLTESh YAEWON ddT

“TTAHNGOU ’NNAd > LNYNIWTdWOO

NWOIHOIW JO ALVLS

LIOWYLYd JO ALIO

HIAVI STW

THOONN ONDTOIMANIN TIT OFAN pruaAntTAAnN

ioe

2661 “2 UdEWaALAaS
Z66T ‘T UsaWaLaS
C66T “TE Lsnonw
Z66T “TE LSNONW

LNGAY 40 ALY

“TMWO ‘GUVAdNH
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2393 Page 263 of 311

(qaONILNO DO)

YaLdOdad NMONMNN «* *WaLWOdAa

W NOLTVd‘NoSumaod :aodnr

da LNwddS

AAUNYOLLY SW MWYCHLIM OL ONTTIA

UdLYOdad NMONMNN «*« ‘YALYOdaY

VW NOLIvd‘Nosuagou :asanr

qa Tia

AANYOLLW SW MVYCHLIM OL ONT TIA

YUALAOdATY NMONMNO +x ?UALYOdAY
ANNVC ’NAIGWHLS :a9GaLr

QaTid GNW daNnors

TWIYL JO LAIYOSNVAL ONTITIA

W NOLTWA‘NOSUadON aoadnr aAYNodgEa P6O6T “TT AUWNYaaA NO
NOTLOIANOD LSOd
*ONTICHAOONd GHYINGEHOS LXAN

00°0$ QW GaxXId SWM Tivad
duassrmwsia AOLON HLp-‘TLaH éT°69L ‘ADYWHO INawaNd
ALTINS LST Yaqyow W-9TE°OSL <*AOYWHO LINaaaND
TEQO *#LYHO “RUWN‘MANNINS ‘UaALWOdTy
SAWWC *SATWZNOD : NOT LNOYSOUd

JSNVHD ON

d GYVHOLY‘AVMVHLVH :a9qdar
INVONAIAd NO GHANaS SLHOSIY 40 ADILON NELLIUM

CHONG INGAS
CaNNTZNoOd dNod SONG LNAS
qd-LaMo0dqd gdodnr wodad c66T “€% UFAWALUAS NO
JONALNAS
*ONIGSYOONd GETAGHHOS LXdN
00°0$ LV GaXId SVM Tlvd
TEOO *#LYa9 “RUWA‘MANNIMS ‘UaLUOday
VIUWA UATTIN : NOTLONDASONd

aADNWHD ON
d GUVHOIY’AWMVHLVH :a9dGar
ZLANOD AHL JO LSanOad FHL LV
G4UNynoraw SYM ONTIGaqo0ud

GaNNILNOD aNnod JONALNGAS
d-LayMo0dq aodnr qaoddd 2661 ‘72 YaaWALdAS NO
JONALNAS

*ONTGHYOONd GEYTOCSHSS LXAN

00°0$ LY daxXId SWM Tivd

NOTLdIYOsSdad LNAAG

D7

b66T “TT xAUNWhNUaaA

D66T ’6 AUWOYEaA

€66T 79 TIUdY

Z66T ‘€¢ UNaWELdAS

C66T “fC YAAWALAAS

LNAAGT AO ALVA

TLTESh YHAaWON ddT “TYWO ‘quwddny

‘“TTANGOY’ ‘NNAd " LENWNIWTaWOO
NWSTHOIW dO YLWLS

LIOWLIG 40 ALIS

HOV WW TATAAN ANT TAR TARO tr FR ere nn
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2394 Page 264 of 311

LYLIGGNadd

9 ATA

RANZ

Ga 4b¢@ WSId TWNLIGVH *SLNANWOD
SAONALNAS A4AIT
q9qanef NMONMNOA x» HSdNf’ quoOdad f66T ‘€2 YHAWALAAS NO

aqagdoad LSTA WadUNW - ACIOIWOH

V-9TE "OSL: GONWNIGHO/ALALYLS JO NOTLWIOIA YOd GAIONTLNAS

d5anc NMONMNN +» Boqane aYyOAga P6O6T ‘TI AUWOYaIA NO
xxxx xxx x0000

*ONTICSHHOIONd GHYTINGYHSDS LXAN

YaALYOdadY NMONMNO +« ?WALYOdHY

d (aWHOTY‘AVMVHLWH :39daAr

qaqa INdd

LdIYOSNWAL ONIONALINGS AO NOILONGOYd Yoda wAaCNoO ONITIA

WaLYOdaad NMONMNO «% *WaLYOdaY
AWS ‘WIHINAO‘AVMVHLWH ‘a9dGor

qQaINad
TWdddW GaAVTdd VW AYTI4d OL SAVAT YOdA NOLLWOIIddv ONITIA

YaALAOdaaY NMONMNO xx *UaLYOdTY

d (YVHOIY ‘AVMWHIVH :a9qdnr

STVWaddW JO LYNOD AHL AG GaLNWUD

LYNOD YYMOT SWHIdAY “NOISTOSd LYNOD ALWTIddayv ONT TIA

UALMOdaa NMONMNOA «y¥ ?YaLYOdaY

S AIWaaS ’OarIMOUNS > THSNNOD CaHNSISSW

W NOLTVd‘NOSUadON :addnr

GaTIa GNW GaNoIs

M4IAGY ALVITGdd¥Y YOX TASNNOD LNIOddWY OL ONTITIA

YaLYOdaa NMONMNO x¥* ?WaLYOdaU
W NOLTWd’NOoSuadou :aodanr

866T “SZ HOUVW

966T *82 WaAdOLOO

G66T “61 YaaWaAoOga

P66T ‘82 adaAdoO.Loo

da LNwud
AANYOLLY SW MVWYCHLIM OL ONITIA P66T ‘PT AUNWNUAEA
NOITLdIYosdd LNYAG ZINGAG dO ALVd
TLTESh WAEWNN ddT “Taw ‘Cavan

“TTONGOU ’NNAd TINYNIWTdHWOD
NVOIHOIW dO ALVLS

LIOUYLAIG JO ALIO

‘a7 HOVE ATW TNINAN CATT IAARAT oot TA crema

}56
 

. Case 2:13-cv-14540-DMIG RE. PCP reat dileyo7/Q1/@o PagelD.2395 Page 265 of 311

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

a "PRELIMINARY COMPLAIKT RECORD 9 ee
emer Tp | ASEGHED TO (KALE AAD BADGE WO.I | SEIDENT RO. "S, KO -—-
} |
2
Murrer Ble of ‘YR L4. Pelorscn i
PLACE OF OCCURRENCE OCCURRED 1 Day | YR | DAY OF WK Tite,
i On OR
LL) creer R00+/ fenax BETWEEN
bE AD TYPE SSE USINESS .
AnD
| lay
TrPe OF GLOG. (APT.. ROTEL PR. RES. = SINCHE FALILY, ETC.) REPORTED YO |
POLE ON uTJur, 22S,
| "PeRSoe REPORTING OFFERSE WHE RDORESS PRONE 7
SPLINT MAME ADORESS Pon
Res

 

 

 

b WES CORPLAINGNT WORKING? IF YES =» OCCUPATION. @USINESS KAME AND ADDRESS

Oe O=-
METHOD OF ENTRY WETHOO OF ESCAPE DESCRIBE WEAPON
Ce Cm a
- T | TOT aL WaLLE
WO. OF PERPETRATORS : iD CO Oo a eput (| waite ay pact
+ DESCRIBE: wale FEMALE ‘ FPCEMILE , T) t .

[_] ux _| i [_Jose. {| oe [omen [je
VinTIC — PERPETRATOR RELATIONSHIP aK. UNIT(S) NOTIFIED sad E | Tite ' f 0
[_] reusren [] scouasnte [] smeces CO —_ Nex Bu Cn) toto ] —

WERE THE FOLLOWING SOLVA ILITY FACTORS oRRSENT IN TAIS INCIDENT?

GIVE DETAILS IN RARRATIVE BELOW FOR E404 TES

 

 

 

 

 

(UBNG THE FORMAT ON TRE HEORELATION Guide,
DESCRIPTIONIS) OF WITMESSIES) VERIGLE LICENSE PHYSICAL EVIDENCE
ARREET(S) ES ATOR) pLMBER(S) |
(0 ves D wo D ves 0 wo D ves D wo D ves D wo Oi ves Dew

 

 

 

 

Ze Lar l J rade ll Hu bbacl ofal 27 T-L4- CY ef 200V Let ox

es =

a-nnn nn

7 flowa: 24 Gj. :

oe

fi: Con We oases ‘correo! at the athouse Lo oc amen

& Le . < 4A Eki acon of

ls ube 7
Bt fe £ oo oF s Sai (, actors

eyo feet Oat Sertect f a je. At there Lime

F
¢ af fab bad tre lhe of an Life the 3-45 io 3 ¥

TOP AtastelF. Li tortee fa poe ate SL § atiried oe.

vey felt Pan
FICERS WnvOLvED FURL

CPCI a OFFICER (PRINT YVPE}

Clemig Sy bet Cixsll & =220 HAS
a — z J. Dena. } ecaalen VY 362 Atay
. . | yam“ 19 JUG ee Fle re). kt ~ PCPA tag

CHECKS REPORT (PRONT OR TYPE; Rank BiGRATUAE Q
a

LT Sees |

Co OH TEN Pm Ben) (FOUR COMES TO BE MADE ON EACH PRELIMINARY COMPLAINT RECORD PLUS EXTRAS AS KEEDED) DETROMT PTLICE wey

 

 

 

 

 
  

 

 

 

 

 

 

 

“79 : oe

cE
Case 2:13-cv-14540-DML-PJK ECF No. BS Pia audi nko GP@gelD.2396 Page 266 of 311

 

 

 

 

 

 

 

 

  

 

 

 

 

 

. NAME ADDRESS PHONE NO.
Kha wAgle 4a bhbecd SIGS Lpao # BPS-SES Le
Eathe | o fo. a LIES Le Co aL (AE

She Jhalbdriot BOIS Cent x LS dS
Readimer Sister Tieton creer 2S Sf Lael t X JIL SSS
Son. Dau hter AF, f f a
sinter te E saaclin, bal” . BOryY Lotro 22 7-VEL EG _
Associates Le . é f—: Z
Associates 4 , WAR, A Le t dad —_____ .
isnsoune A BALE Wb XT Daan GE P-2/-D af
Acrested by Ae Location LAA, @/ ‘Date Me FP
send oy LE OT Din : et, He Phone No. —
Charge _Alacdel No of Previous Arrests Convictions

Modus Operandi

idarital Status iL cron Sacked haa Let Aint Lhe Liat “Leal ae
Ailitary Serial No. aa Soe. See. Nowa SIA octet eaft aha Lovie Tia
Years af Schooli 77 An School Attended Spe, ee aia loa

Employed at Le Address Sadge No. _—" How tong LGA
Previous Employment Address ____ Badge Ne.

Charge Accts. and Lo AE : .

D sm :
Car BishaWike ver SL cole (9 fa tic. NofJAlL” Oper. Lie. No AAOAIE
Car Registered to Address ZOOS S Cena X 2S Phone Not slVSS Co

Reli ion Lhcppab es Church wi UL DEBL CELL BOI
Faraip)Prabeton Officer AML Period LL — FL =
Cooperstive SES ______ditporition Time/Dete__

 

 

How ona if

 

 

 

 

Sisk t Jamera fubbaral a LewagX 33/2
Seatles tL Maurice Carkr ao 6} 4s
#2 Life Corter Vexas Service
22 Lh Cerver Ute |
ae Jémes Carter Service

4x £,eky Larter M0033 fot Sere SES
 

 

Case 2:13-cv-14540- - oo
DML-PJK ECF No. 51 teed PeOKD oe al 2397 Page 267 of 311

| - | NAG
otttory CONSTITUTIONAL RIGHIS -
“rou CERTIFICATE OF NOTIFICATION

] understand thet: |

C, H 1. I have a right to remein silent and that I do not have to answer any questions put to me or meke any
statements. an

@ + 2. Any statement I make or anything I gay will be used against me in a Court of Lew.

a Hs. I have the right to have an attorney (lawyer) present before and during the time I answer any
' questions or make any statement.

c LY. If I cannot afford an attorney (lawyer), one will be appointed for me without eost by the Court
‘ prior to any questioning.

a it 5. I cen decide at any time to exercise my rights and not answer any questions or make any statement.
' :

A Ht I understand that these are my rights under the Law. I have not been threatened or promised anything, and
os'l + ~ow desire and agree to answer any questions put to me or to meke a statement.

GoD Wadden!)

In the presence of:

 

 

 

 

 

WITNESS ' SIGNATURE!
J-2)- TL _Loe pm
WITNESS DATE ~~ TIME

CL) This certificate of notification was read to the suspect, and he/she had an opportunity to read it. Further,
the suspect was given an opportunity to ask any questions that he/she might have concerning this cer-
tificate end his/her rights.

C] Suspect is illiterate. He/she has had the rights ‘under the law, as defined above, explained to him/her, and
hes agreed to answer questions or make a statement. :

C] Suspect can read and write. The rights, as defined above, have been explained to him/her, and he/she ,
has agr to make & voluntary statement but has refused to sign this certificate.

REMARK# "A eee Zh Le Lee ca Pete

 

 

 

 

AAC fle : Alecia, {0G eg Le LCE LEP
TE a EEE: _
4 ZF TO UD
yt f WA SOUP LIF —
DATE E 0 cE” . € | . PCT./SECTION
(iV hie fgtad HO US Aél
CE | ~., OFFICER PCT./SECTION

 

 
 

roe —_ ‘
\WAY YHE COUNTY:

 

RECON MENDATION:

“Case 2:13-cv-14540-DML- PIK, EORSERCUBNGIAT: ORNS Pagelb. 2398. PBs a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

é - PRECINCT (DETROIT) oe GG
_y AISDEMEANOR __[3] FELONY IN cusTODY? [g ves [NO Homicide ae
“~ | 7) DENY BY RECOM. KMMEND THE ISSUING CF WARRANT AGAI a we
NAME ADDRESS » £N
CARL HUBBARD AKA GHOST 3004 Lenox Det, Mich G Lf
. ‘of
o mg y ~ \,
ncehs ESOC | | ~
OFFENSE (TO BE FILLED IN BY PROSECUTOR) ~ .
( L!
Murder | ral Loren Lisedarn
SECTION (TO BE FILLED IN BY aa : ~ fy 6) -
= AINANT/S NAME ADDRESS city Sin
“> wlovd . eo Detroit Michigan —
Oe PSA WS
‘ne | G iS

— |

  

 

 

 

 

 

 

ASSISTANT PROSECUTING ATTORNEY

 

[Ce

 
ee Te FSA RONAI
1, &4se 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 __ Page|D.2a9%», Page 269 of 311

 

 

STALE CF MICHIGAN CASE NO: 92211402 PA ~
I 3Gu0
FELONY prams gery
361H DISTRICT COURT 3832 S5563
Recorders Court
The People of the State Of Michigan Offense Information |
, Date of Offense Police Agency Report No. |
vs 1/17/92 bab DPHO-92-43
CARL HUBBARD 82~-92211402-01 Place of Offense
f/o 3960 gray, DETROIT
Complainant or Victim
RODNELL PENN
Complaining Witness
RODNELL PENN

Charge

State Of Michigan, County of Wayne
The complaining witness says that on the date and location stated above, the Defendant(s),

contrary to law,

COUNT 1 Defendant(s) 01 MURDER 1ST DEGREE-PREMED

did, deliberately, with the intent to kill, and with premeditation, kill and murder one
RODNELL PENN; contrary to MCL 750.316; MSA 28.548. [750.316-A]

FELONY: Life

COUNT 2 Defendant(s) 01 WEAPONS-FELONY FIREARM .

did carry or have in his/her possession a firearm, to-wit: HANDGUN, at the time he/she
camitted or attempted to commit a felony, to-wit: MURDER FIRST DEGREE; contrary to MCL
750.227b; MSA 28.424(2). [750.227B-A] ;

FELONY: 2 Years consecutively with and preceding any term of imprisorment imposed for the
felony or attempted felony conviction

  
 

to law.
Subscribed and sworn to before me on

Complaining Witness: wk Zz, Lo
wa o

 

je
Case 2:13-cv-14540-DML-PJk * ECF No. 51 filed 07/01/20 PagelD.2400 Page 270 of 311

 

 

 

i of 2 92001494
STATE OF MICHIGAN CASE NO: 92211402 PA
. WARRANT
36TH DISTRICT COURT 86099 orien
Recorders Court oe 20563
The People of the State Of Michigan Offense Information
Date of Offense Police Agency Report No.
| vs 1/17/92 bab DPHO-92—-43
CARL HUBBARD 82-92211402-01 Place of Offense
f£/o 3960 gray, DETROIT
Complainant or Victim
RODNELL PENN
Complaining Witness
RODNELL PENN
Charge

State Of Michigan, County of Wayne

‘To Peace Officer or Court officer authorized to make arrest: The complaining witness

arly D
has filed a sworn complaint in this Court stating that on the date and location stated
above, the Defendant(s), contrary to law,

COUNT 1 Defendant(s) 01 MURDER 1ST DEGREE-PREMED
did, deliberately, with the intent to kill, and with premeditation, kill and murder one

RODNELL PENN; contrary to MCL 750.316; MSA 28.548. [750.316-A]
FELONY: life

COUNT 2 Defendant(s) 01 WEAPONS-FELONY FIREARM
did carry or have in his/her possession a firearm, to-wit: HANDGUN, at the time he/she
committed or attempted to commit a felony, to-wit: MURDER FIRST DEGREE; contrary to MCI,

750.227b; MSA 28.424(2). [750.227B-A]
FEIONY: 2 Years consecutively with and preceding any term of imprisonment imposed for the

felony or attempted felony conviction

Upon examination of the complaining witness, there is probable cause to believe that the
offense charge was committed and the Defendant committed the offense Therefore, yin the
name of the People of the State of Michigan, I command you to arres and bri He

     

 

 

‘Defendant before the Court immediately. if
. ; 1 te 0 . i i 4 ~Y
cae | 24 FH 6 aap Nfld Lnsute
- saan pascrnct Jdge/Magis irae
RETURN

 

By virtue of this warrant, the Defendant has been taken into
Date: . Peace Officer:

 

 

 
 

 

ORIGINAL - COURT FILE

rey cory gimpover cory . Wome counye somes a‘
WEARER" -13-cv-14540-DML-PIR “ECE NOSE filed 07/Gi 20s Racairator Pager grapes “y

 

 

 

 

 

 

 

 

 

 

Fry 36th DISTRICT COURT
STATE OF MICHIGAN CRIMINAL DIVISION

WARRANT RECALL $21 Madieon ayenue
ee name ve address Case no. ; BOND HISTORY
_ Offense date - - ‘ oe pone, Type Amount

mod LERMTS rn ee

oe ee Complaint date pe Oey ose bes
DETECT Y 2g qoqv er 4
Sex: Race: poe

 

 

my és

 

Offense charged and section no.

 

 

 

 

 

 

a Defense Attorney, Address, Bar no., Telephone “

“iy Fecal, an nats
fot fm CA. af Fe

A ke Aft. 4 A ft Ge. BE OF

 

 

 

 

 

 

 

Police No. Police Agency Precinct
ON Rt PE ellie,
bor, ,
: f fi Vv oe
i a ,
- ‘ORE No, MTB20031J v

 

Next Court Date: B- 4- 72 fof Proceeding: LA har?

/

- To: DETROIT POLICE DEPARTMENT — - Communications « “
I f
OIC CASE: A yas fu Profinet or Saneau PIEY. }

_ {7 IS DIRECTED THAT, THE we intana Be: adéaned xO: THE ABOVE! cOuRT: IMMEDIATELY. ANFOR-
MATION CONCERDING THIS WARRANTS TO BE/REMOVED FROM THE LAW ENFORCEMENT INFOR-
MATION NETWORK (LEIN) FILES IMMED}ATELY-GPON™ RECEIPT.OF FES. erent

: Fo. ’ N HENEVE YW
DATE: ie at 72. MAGS IRMA J.C 7 fit

Judge of the 36th District Court fe ———

 

 

 

aon

“ ACKNOWLEDGEMENT OF RECEIPT OF THIS NOTIFICATION TO RETURN/CANCEL 7 THE ABOVE
_ WARRANT AND REMOVE INFORMATION FROM LEIN FILES.

 

Signature Badge No. Date Time

WARRANT RECALL, Form No. DCY220 Revised 12/82
COURT FILE

ICS
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2402 Page 272 of 311

EXHIBIT HH

[Ge

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2403 Page 273 of 311 |

STATE OF MICHIGAN)
COUNTY OF WAYNE ;
| AFFIDAVIT OF FACTS

1, RONALD GILES, being first duly sworn, deposes and says:

1. represented Mr. Carl Hubbard in his Bench Trial in Recorder’s
Court for the City of Detroit, wherein he was charged with First-Degree Murder

2. In my representation of Mr. Hubbard there came a time during the
testimony when the Prosecution called one Curtis Collins to the witness stand.

3. That on cross-examination of Mr. Collins, he drastically changed his
testimony and according to my recollection, testified contrary to his testimony at
the preliminary examination.

4 That Mr. Collins was arrested and detained following his tnal testimony.

5. To the best of my information and belief, Mr. Collins was released and
not charged when he changed his testimony the following day.

6. That Mr. Collins’ testimony was especially critical to the Judge’s verdict
of guilt against Mr. Hubbard.

I declare under penalty of perjury that the statements made herein by me are
true and accurate to the best of my knowledge, information and belief.

Affiant further sayeth not. Qor ah Q cw

Ronald Giles (P38107)
Subscribed to and sworn before me

on fife pe ; Lee Z
Notary Public, Waygé County, Michigan
DOROTHY J. GILES

NOTARY PUBLIC WAYNE CO., Ml
MY COMMISSION EXPIRES May 27, 2003

“C7
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2404 Page 274 of 311

EXHIBIT ITI

|C®

 
 

J b 2:13-cv-14540-DML-PJK*HEE 4 € fudb4101/20 PagelD.2405 Page 275 of 311

January 27, 1998

Carl Hubbard #205988

Saginaw Correctional Facility 12-170
9625 Pierce Road

Freeland, MI 48623

Dear Mr. Hubbard:

I received your letter dated January 21, 1998, Currently you have
all the information that I have in regérds to your file, which I
have sent to you previously. I have no additional written
documents or information.

In regards to the perjury charge against Mr. Curtis Collins,
alias Tony Smith, it is my recollection that on the first day of
his testimony, when he chenged his testimony to be different from
thet given during the preliminary examination, once he left tne
courtroom he was arrested in regards to perjury. He was held in
the police station overnight. He agreed to change his testimony.
back tos the original version and ne was never official. charged
witn perjury. As a result, there is no written documentation in
regards to this matter as to Mr. Collins (Smith).

It is also my recollection that Mr. Collins was on probation ox
parole, and was given a “deal” in order to maintain his probation
oz parole, after his testimony. Again, if there is anything
cocumented on this subject, it would be in the papers I sent you.
But 1f I remember correctly, that was brought out during the
trial and should be in the transeriptr.

Other than tre foregoing information, I nave nothing elise that 1
radd. I don’t see how I can éssist you any further es I have
nh you everything that I have in relation to your file.

can
giv

oO

er
=

+

»

Very truly yours,

Boek Q PIN,

“Ronald Giles

1575 E. Lafayette » Suite 209 » Detroit, MI 48207 « Office (31 3) 259-4742 * Fax (313) 289-5314

   

 

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2406 Page 276 of 311

EXHIBIT JJ

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2407 Page 277 of 311
STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

People of the State of Michigan

Vs. : Case No. 92-1856-01

    

' | —  ATRUECOPY =~:

Carl Hubbard, , CATHY M.GARRETT 2
‘ _  WAYNHOOUNTY CLERK 7
| Defendant_/ : BY a

 

OPINION & ORDER DENYING DEFENDANT’S MOTION
FOR RELIEF FROM JUDGMENT

At a session of said Court
Held in the Frank Murphy Hall of Justice
On __ March 15, 2012

PRESENT: Honorable Michael M. Hathaway
Circuit Court Judge

 

About 20 years ago defendant was convicted after a waiver trial of first degree murder
and later sentenced to natural life without parole. in an unpublished per curium opinion dated
December 19, 1995, the Michigan Court of Appeals affirmed defendant’s conviction and
sentence. His delayed application for leave to appeal to the Michigan Supreme Court was
denied on October 28, 1996. in July 2007 defendant filed a motion to expand the record and
for an evidentiary hearing, all of which requested post-appeal relief. That motion was denied
on March 18, 2009 by Wayne County Circuit Judge James Chylinski. Defendant now files a
motion for relief from iudgment uncer MCR 6.502. |

All of the issues raised in defendant’s current motion were raised, in one form or
another, and rebuffed on direct appeal and/or in his first post-appeal motion. Accordingly, and
since defendant does not make an accurate claim of a retroactive change in law, the defendant
is not entitled to relief because of MCR 6.508(D)(2)(3). Accordingly defendant's motion is
summarily denied under MCR 6.504(B)(2).

March 15, 2012 . Whe (if j

Date on. Michael M. Hathaway
17)

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2408 Page 278 of 311

EXHIBIT KK

1) 72
 

Case 2:13-cv14540-DML-PJK ECF No: 51 filed 07/01/20 PagelD.2409 Page 279 of 311 ;

a a
7 STATE OF MICHIGAN

,COURTiOF APPEALS

 

 

PEOPLE OF THE STATE OF MICHIGAN, . UNPUBLISHED
© December 19, 1995
Plaintiff-Appellee, _

¥ No. 159160
LC No. 92-001856
CARL LYNDELL HUBBARD,

Defendant-Appellant.

 

‘Before: Hood, P.J., and Saad and Thomas C. Yeotis*, JI.
PER CURIAM.

Defendant, who waived a jury trial, appeals as of right from his first-degree murder conviction,
MCL 750.316; MSA 28.548, and life sentence. We affirm. -- .

The evidence upon which defendant was convicted was entirely circumstantial. There were no
eyewitnesses to the killing of Rodnell Penn, who died of multiple gunshot wounds to the head and back,
some of which were determined to liave been the result of close-range firing.

Defendant first argues that an evidentiary hearing should be held to determine whether the recall
of a witness for the prosecution and his later trial testimony was coerced. This issue raises a question of
law, which we review de novo. Cardinal Mooney High School v Michigan High School Athletic Ass’n,
437 Mich 75, 80; 467 NW2d 21 (1991); People v Connor, 209 Mich App 419, 423; 531 NW2d 734
(1995). -

At teial, the prosecution’s key witness, Curtis Collins, denied being at the party store at Gray
Street and Mack Avenue, near where the victim’s body was found. Collins also testified that he did not
see defendant near the time that the victim was killed. The prosecutor responded to this testimony with

Cua nation tectime ty.

 

 

During the preliminary examination, Collins testified that he was in the party store and saw both
- defendant and the victim in the store. Collins left the store before defendant and the victim, and when

_ Standing neat the victim’s body, and he then observed defendant running away from the scene.

When asked why his tial testimony differed from that at the preliminary examination, Collins
indicated that he had been pressured by authorities to give certain testimony at the preliminary
examination. Collins was on escape status for removing; a tether, and testified at trial that the police told
him that they would ensure that he would receive a maximum sentence for being an escapee if he did not

stestify as they wanted. According to Collins, the preliminary examination testimony was untrue and he
was not at the scene when the shooting occurred.

After testifying at trial, Collins was arrested for perjury. Two days later, he was recalled asa

witness. At this time, Collins indicated that his earlier trial testimony had been a lie and his preliminary
*Circuit judge, sitting on the Court of Appeals by assignment. Gio Cee C

“1 CLO F¢

 

Collins was a short distance outside of the store he heard gunshots. Collins turned and saw defendant,

 

173

 
i

|

” 197 Mich App 550, 569; 496 NW2d 336 (1992). Clearly, the same should hold where

 

19 25, 484 NW2d 675 (1992).

 

| . Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 - PagelD.2410 Page 280 of 311

examination testimony was a truthful rendition of the facts. He testified that he lied in court at trial
because he had received threats on his life regarding his testimony identifying defendant. Collins
testified that he did not change his trial testimony because he had been arrested, but that he wished to tell
the truth, He believed that he would still be charged with perjury after he left the court,
j .
' Prosecutorial intimidation of witnesses is strongly condemned. People v Stacy, 193 Mich App,
A prosecutcr’s attempts to intimidate a witness from testifying, if
successful, amount to a denial of the defendant’s constitutional right to due process. Peopie y Canter,
the prosecution
attempts to intimidate a witness to fashion untruthful testimony. A remand may be ordered where it is
necessary to develop a testimonial record to support an argument that a witness was wronghully

_ intimidated, Stacy, supra at 25.

In this case; defense counsel cross-examined the witness as to the reasons for his change in

testimony. Although the witness had been arresied, there is no indication from the witness” testimony

that he was intimidated or coerced into testifying. Defendant has failed to provide any factual support
for his claim that the witness’ testimony was coerced. We find no error. .

Next, defendant argues that the admission of Collins’ preliminary examination testimony was
improper as inadmissible hearsay. Because Collins’ preliminary examination testimony was admitted
pursuant to MRE 801(d)(1)(A) as prior inconsistent statements given under oath, subject to penalty of
perjury, and was subject to cross examination at the time it was given, there was no error in its
admission at trial.

1

mom, aH
Bis oT een

We find no error. Deferdant’s fauure tc object to the

etat + shy licen Seta
GUS CORT te pea wee re bs

    

Turker, according ta dofendau, dc
impeachment because ao foundation was rade.
admission of the stalament preciudes ¢ appellate. ren view absent manifest injustice. People v §
Mich App 28, 29; 507 NW2d 778 (1993). oreover, Collins’
statement, and although he denied signing it using his alias of "Tony Smith," Collins admitied the

statement was his. Our refusal to review this argument does not result in manifest injustice.

Defendant further argues that the prosecution knowingly presented Collins’ false testimony or
allowed that false testimony to stand uncorrected. Even if a prosecutor has not solicited false testimony,

“if it presented and is allowed to stand uncorrected, a defendant’s right to due process is offended.

Canter, supra at 568. Where there is a reasonable likelihood that false testimony affected the verdict,
failure to correct it requires reversal. Id. In this case, although defendant presented inconsistencies in
Collins’ testimony and conflicts with the t testimony of defendant’s witnesses, defendant has nrovided no
evidence that Collins’ testimony was false Although Collins changed his testimony, there. was no
suggestion that the prosecutor was aware that Collins would change his story before he testified.
Because there is no evidence supporting defendant’s claim, we find no error.

According to defendant, the prosecution erred in admitting a second statement made by Collins
to the police after his first day of testimony and when he was recalled and recanted his prior. testimony.
We find no merit in this argument because no sich statement was admitted into evidence...

: Defendant next asserts that he was denied effective assistance of counsel.
fefendant argues that his trial counsel was deficient in failing to (1) to move to suppress_his statement;

h (2) to object to evidence of defendant’s connection to the drug trade; (3) to object to“the prosecution’s

recall of a witnessfand not requesting a hearing regarding the prosecution’ s intimidation of the witness;
and D 0 object to the introduction of exhibits from a prior criminal case against defendant.

stimage, 202,
photograph’ was attached to the

“Specifically, :

»

There are two prongs to the test to determine whether a defendant ' was given effective assistance ~

of counsel. The defendant must first "show that counsel’s performance fell below an abjective standar¢

-2-
aK

e

es nt

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2411 Page 281 of 311

of reasonableness, and [then demonstrate] that the representation so prejudiced the defendant as to
deprive him of a fair trial." People v Pickens, 446 Mich 298, 302-303; 521 NW2d 797 (1994), adopting
the standard set forth in Strickland v Washington, 466 US 668; 104 S Ct 2052; 80 L Ed 2d 674 (1984).
The defendant must also overcome the presumption that the trial counsel’s actions might be considered
sound trial strategy. People v Tommolino, 187 Mich App 14, 17; 466 NW2d 315 (1991).

Defendant’s untimely motion_in this Court for remand.for a hearing pursuant to People v
Ginther, 390 Mich 436; 212 NW2d 922 (1973), was denied because he failed to submit an affidavit or
| Bae tnakean-offer proof as required by MCR 7.211(C)(1)(a).. Our Court has the discretion under MCR
7.211(@)C) to determine if it would be appropriate to remand because the issue is either one which must
first be decided by the trial court or one for which 2 record must be developed. People v Hernandez,
443 Mich 1, 14-15; 503 NW2d 629 (19933. Because a claim asserting ineffective assistance of counsel
generally requires the development of a record, id. at 15, n 22, this Court properly exetcised its
discretion in denying defendant’s motion for remand where he failed to submit an affidavit or offer proof
of facts in support of his claim.

In the present appea!, defendant has again failed to make an offer of proof that his trial counsel
was ineffective. However, to the extent that he has argued the matter, we will review the issue based on
the record before us. People v Johnson (On Reh), 208 Mich App 137, 142; 526 NW2d 617 (1994).

Because we find no error with regard to the recalling of the prosecution’s witness, defendant has
‘failed to establish that his counsel was ineffective based on that claimed error: Defendant next argues
that his counsel was deficient for failing to object to evidence of defendant’s involvement in drug
trafficking. Because the trial court has the discretion to admit evidence, we review its ruling on
admissibility for an abuse of discretion. People v Davis, 199 Mich App 502, 516; 503 NW2d 457
(1993). An abuse of discretion will be found only if an unprejudiced person, considering the facts on
which the trial court relied in making its decision, would conclude that the nuling was not justified.

. People v Taylor, 195 Mich App 57, 60; 489 NW 2d 99 (1992).

ret fash ; 1, ttn PSY opt at . £
an foathae 2 ae : elas
Tyiteses of other crirsaes is admissigia ted raisvant oF on issuc ciher than the characte: of

defendant o or + his propensity to commit the charged crime; . (2) relevant to an issue or fact of consequence
at trial; and (3) the probative value of the evidence is not substantially outweighed ty the danger of
unfair prejudice. People v VanderVliet, 444 Mich 52, 74-75; 508 NW2d 114 (1993). We find that any
objection by defendant’s counsel to the introduction of evidence regarding defendant’s drug dealing and
his association with the victim in the drug trade would have been futile because it was offered to show

_ \ defendant’s motive for the crime pursuant to MRE 404(b). The testimony of witnesses indicated that
\$ defendant and the victim were both involved in the sale of drugs, and that the. victim sold drugs for

defendant. When defendant spoke to an officer at the scene, his comment to the officer was interpreted
by the officer to indicate that the victim’s death was drug-related. The prosecution used all of these facts
to develop the theory that defendant had a motive for killing Penn. This is a permissible use of ‘such
evidence, and therefore had defendant’s counsel objected, his objection would properly have been
overruled. Therefore, defendant’s claim of ineffective assistance of counsel on this basis must fail.

Next, defendant argues that his trial counsel was ineffective because he failed to object to, and in
.. fact stipulated to, the admission of evidence regarding the dismissal of an earlier murder charge against
defendant for failure of essential witnesses, one of which was Penn, to appear at trial. The parties
stipulated as to the content of the testimony that would be given by the prosecutor of the previous

‘ murder charge. In addition to the-dismissal of the prior murder charge, that prosecutor would have

testified that Penn had testified against defendant at that previous preliminary examination. The
prosecution in the instant case. asserted that this evidence was indicative of defendant’s intent and
motive. The introduction of this evidence meets the test under VanderVliet, supra. We find that had
defendant objected to its admission, the court would have allowed it in. Thus, we find that defendant
has failed to demonstrate that his counsel was ineffective on this basis.

-3-

j75

 
 

” Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2412 Page 282 of 311

Defendant also asserts that his trial counsel was ineffective for failing to object to the validity of
his arrest and to the admissibility of his statement to police. In support of his argument regarding his
arrest, defendant refers to matters not contained within the lower court record. Because, as we have
indicated above, our review of defendant's claim of ineffective assistance of counsel is limited to the
record before us, we may not consider this evidence. Our review of the lower court record reveals no
evidence pertaining to the alleged illegality of defendant’s arrest. Therefore, we find no merit in
defendant’s claim that his counsel’s failure to challenge the validity of his arrest constituted ineffectiv
assistance of counsel.

e

Defendant raises his argument that uis statement should not have been admitted for the first time
on appeal. While review of this issue would normally be precluded, we will review constitutional
questions. People v Heim, 206 Mich Arp 439, 441; 522 NW2d 675 (1994). In addition, however,

, defendant failed to object below to its adinission and in fact stipulated to its admissibility. Therefore,
this issue is not preserved for appeal and we decline to review this issue absent manifest injustice.
Stimage, supra at 29. In light of defendant's failure to present. facts or offer proof to demonstrate that
his exculpatory staternent was unconstitutionally obtained we find no manifest injustice would result ia
our failure to further review this issue. ae

So pep be

Defendant argues that the trial conrt erred in failing to grant his motion for directed verdict
because the prosecution failed to present sufficient evidence to prove each element of murder beyond a
reasonable doubt. As,an initial matter we note that where, as here, the credibility of witnesses is at issue
directed verdict is inappropriate. People v Herbert, 444 Mich 466, 474; 511 NW2d 654 (1993).
Although witnesses gave conflicting testiraony, it was for the trier of fact, here the court, to assess and
weigh their credibility and we give special deference to that credibility determination. People v Vaughn,
186 Mich App 376, 380; 465 NW2d 365 (1990). 7+

To review a claim of insufficiency of the evidence, this Court must consider the evidence in a
light most favorable to the prosecution and determine whether a rational trier of fact could have
concluded that the essential elements of the criine were proven beyond a reasonable doubt. People v,
Hurst, 205 Mich App 634, 640; 517 NW2d 858 (1994). The crime of first degree murder requires
proof of an intentional killing with premeditation and deliberation. People v Saunders, 189 Mich App
494, 496; 473 NW2d 755 (1991). Premeditation and deliberation may be inferred from the
circumstances. People v Buck, 197 Mich App 404, 410; 496 NW2d 321 (1992). To determine whether
there was premeditation or deliberation, the court nay consider the prior relationship of the parties, the
dcfendan.'s eitiors hefore the killing, phe cisesmstances of the killing. and the defendant’: coudner
ivhowinyg dae Killing. id.

We find that the evidence presented, viewed in a light most favorable to the prosecution, was
sufficient to support the prosecution’s case. A witness saw defendant with the victim just prior to the
killing and observed him fleeing the scene. immediately ‘after gunshots were heard. No cther person was
seen in the immediate area. This evidence was viewed together with the evidence that tlc victim was a
key witness in an earlier dismissed murder charge against defendant, the evidence of defendant and the
victim’s involvement together in selling drugs was indicative of defendant’s motive. Prc:veditation and ~"
deliberation can be inferred from these circumstances as well as the location of the close-sange gunshot
wounds, which were in Penn’s back and bead. We conclude that the prosecution presented sufficient
evidence to prove each element of first-degree murder beyond a reasonable doubt. .

a
The next argument presented by defendant is that the trial court’s decision was not adéquately
supported by factual findings and legal conclusions and that by finding defendant guilty of murder but
not guilty of felony firearm, the trial court rendered an improper, inconsistent verdict. Defendant
argues that the trial Court failed to indicate that defendant’s alibi defense was overcome by evidence
‘proved beyond a reasonable doubt. We disagree.

boensel

4

17¢

 
Case 2:13-cv 14 4 p :
-14540-DML-PJ |
K ECF No. 51 filed 07/01/20 PagelD.2413 P
: . age 283 of 311

 

When a defendant waives his right to trial by a jury, the court must make a finding of facts and

its conclusions of law. MCR 6.403. The trial court’s factual findings are sufficient so long as it is
d correctly applied the jaw. People v Lege,

anos of fact on each element of the crime 7

state
apparent that the court was aware of the issues involved an

197 Mich App 131, 134; 494 NW2d 797 (1992). Specific
i ake specific findings of 7act W re it is clear

are NOLTEGUITeo—re- We need not remand for failure to m
vat the court was aware of and resolved the factual issue and if further explanation would not faciliate

yeview on appeal. Id. at 134-135.

The trial court here generally set forth th facts of this case and stated its conclusions of law.

Although the court did not specifically addvass cemadant’s defense of alibi, by concluding that defendant

committed the crime it is clear that the court rejected the defense. Our review of the trial court's ©

findings and conclusions leads us to the conclusion that the court was fully aware of the issues before it _
,

and correctly applied the law.

 

  
     

~“

       

Defendant also asserts that the ¢ t gave ant tent verdicts The:trial cont. notes that
t vas: charged wilt Fe'Q!® réarm, based on Ute: o-gession of-8 handgun. MCI. 750.2270):

  
    

eau

_ reasonable doubt that ‘a hand gun rather than'a
quitted defend nt on this charge. We find
Grearm as charged, yet Fin

  
        
 

   

alid waiver of that right. Defendant asserts that the trial court did not properly
question him regarding the yotuntary relinguishment of his right to 4 jury trial. We disagree. This
question of law is reviewed de BOVO. Connor. Supre at 423.

py failing to obtain a V

LULAL ban,

defendant understands the right to 8 jury tri and thar the 12 is
Peanle ¥ Shields. 200 ich Aop S54, 56)-5612 S04 siwad Fit i993). The cous
—— ° 4 XC of * . . = " ae * a wr Tie a

ig . . : : : : - . : :
i Finally, defendant argues that the trial court denied him his constitutional right to trial by jury
A trial court must ensure that a

ee vesboptarihy waiver. r

rules provide:

Before accepting 4 waiver, the court must advise the defendant in oped
court of the constitutional tight to trial by jury. The court must also
ascertain, by addressing the defendant personally, that the defendant
|

|

e right and that the defendant voluntarily chooses to give

understands th
up that right and to be tried by the court. {MCR 6.402(B).)

Defendant and his attorney completed a waiver form and the court questioned the defendant.
The court specifically asked defendant whether he had signed tne wyaiver of Trial by Jury" form, {©
which defendant answered in the affirmative. Defendant also answered the court’s questions regarding
whether defendant had discussed his constitutional right to a jury frial with his attorney and whether he
understood he had that right. Defendant indicated that he had discussed the matter and understood his

rights. Finally, the court asked defendant if he correctly understood that defendant was choosing to have
a trial not before 4 jury but rather before the judge, who would then make the decision. Defendant told
the judge that that was correct, and the court accepted his waiver. We find that the record indicates that
the court’s direct questioning of defendant salioed MCR 6.402(B) and that defendant voluntarily

waived his right to 4 trial by jury. -

Affirmed.
a . /sf Harold Hood
is{ Henry W iliam Saad

Judge Yeotis, not participating.

177
: t - - LF ‘ Lhe Ru
‘s¢Case i2:13-cv-14540-DML-PJK ECF filed 07/01/2 ‘Pagel mK age 284 of 311
coe Sib i," LOE GEAR He

Under Michigan law, juvzies in ce their verdicts

,

meed not be held to any rules of logic nor are they required to!
ilexp lain their deceisions, See People v Vaughn. 409-Mich 463 (1980);

See also People v Lewis 415 Mich 463 (1982). However, unlike a

jury trial decision, Michigan case law holds that a trial court

at a bench trial may not rerder an inconsistent verdict, People v-

Burgess 419 Mich 305,310-311 (1984); See also People v Williams 99

 

Mich App 463 (1980).

When the uncontroverted evidence established that Penn's

 

death was caused by close-range gunshot wounds fired by a handgun,

and the Information filed by the People in this case specifically
licharged that Defendant HUBBARD carried a "handgun" (See Informatio i
Count 2), and ‘the trial judge found that the People had not proven”
eyond a reasonable doubt that Defendant possessed a firearm [TIT] |

Resi, the Lower court's finding of guilty on the murder charge

oes a
4

ereated a decision based on factual impossibility, and thus, an |
finconsistent bench trial verdict prohibited under the Burgess,
isupra; Williams, supra, decisions.

Where the deceased's death was not caused by any agent
i ‘ . -
other than a handgun, and the lower court's verdict was a finding

chat. Defendant had not possessed a handgun during the shooting ,
death of Complainant Penn; this can only lead to the rational

a

conclusion that acquittal on the firearm charge (Count 2) legally.

3

mrecluded a verdict of guilt on the first-degree murder. charge
(Count 1). This Court of Appeals should find that the lower

court's verdict was error warranting reversal of Defendant

1

i

|

HUBBARD'S bench trial conviction. |
a ‘ i

Cckd Lio pot to eeu ORS Loms- |

-&h-

 

 
ne a {

 

Case 2:13-cv- 14540- DML- PJK ECF No. 51 filed op1o12t paceio gis Bane 285 of 311

 
  

QRS Ang tiricont:

. Defendant also alleges that the trial judge rendered
inconsistent verdicts because the Defendant was found not guilty
of felony firearm even though the deceased was killec¢ as uw
result of gunshots. The verdict was not inconsistent.

Unlike a jury, tha trial court at a bench tria! may
not render an inconsistent verdict. People v Burgess, 419 Mich
305 (1984); People v Williams, 99 Mich App 110 (1980). ‘The
trial court, however, found the Defendant not guilty in the
instant case because of a perception that there was a defazct.
with the information. The court stated:

"Due to the fact that the prosecution,

non

I see on the information, has charged Mr. vo

Hubbard with a count of felony firearm, \
specifically felony must be committed with a

firearm; they have listed in the information i

/ a handgun. !
This Court has not seen a handgun.
There have been no exhibit marked as a.
handgun. I don't knew as a result of this |!
close range firing that this was a saw-off
\ 2 rifle; what the length of any gun might have ;
f “~peen. r ~

It is clear that the court was under the peties that
n order to convict of felony firearm, given the specificity of

the information, that the killing had to be accomplished by a.

handgun and not a sawed-off rifle. It was not because the court
‘did not believe that the killing was not caused by a firearm.

a Even if the court rendered inconsistent verdicts,
which it did not, the only aggrieved party is the People of the
state of Michigan. The Defendant is not aggrieved because he
benefited by the court's error. This is illogical.

aad cad Yd to OH
turd), fare b> 4
Od |
OQ hur

174

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2416 Page 286 of 311

EXHIBIT LL
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2417

AFFIDAVIT OF CARL HUBBARD

COUNTY OF MONTCALM)
dss.
STATE OF MICHIGAN )

Carl Hubbard, beino duly sworn, deposes and says:

1. I have been informed that Michael Anthony, licensed in the State
of Michigan as a polygraph examiner, if subpoenaed, is willing to testify at
an evidentiary hearing. At that time this Court will have an opportunity to
evaluate his professional qualifications and the quality of the polygraph
equipment used.

2. I have also been informed that Michael Anthony is willing to
provide this Court with the test results at an evidentiary hearing or upan
request.

I certify under the penalty of perjury that the foregoing is true and

4
correct. Executed on March ar , 2018.

Cp habbo

Carl Hubbard

COUNTY OF GRATIOT
My Commission Expires 8/15/2024
NOTARY PUBLIC Acting in the County of __
Mont ca firey

C FENN
4 NOTARY PUBLIC - STATE OF MI
7 a

Page 287 of 311

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2418 Page 288 of 311

EXHIBIT MM

Iee
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2419

Neutrai
As of. November 5, 2019 2:12 PM Z

Page 289 of 311

People v. Taylor
Court of Appeals of Michigan
December 11, 2008, Decided

No. 284331

Reporter
2008 Mich . App. LEXIS 2468 *; 2008 WL 5197084

PEOPLE OF THE STATE OF MICHIGAN, Plaintifi-
Appellant, v KEITH TRENELL TAYLOR, Defendant-
Appellee.

Notice: THIS 1S AN UNPUBLISHED OPINION. IN
ACCORDANCE WITH MICHIGAN COURT OF
APPEALS RULES, UNPUBLISHED OPINIONS ARE
NOT PRECEDENTIALLY BINDING UNDER THE
RULES OF STARE DECISIS.

Subsequent History: Appeal denied by People v.
Taylor, 2009 Mich. LEXIS 490 (Mich., Mar. 13, 2009)

Prior History: [*1] Saginaw Circuit Court. LC No. 93-
008476-FC.

Core Terms

 

trial court, witness's, probable, newly discovered,
credibility, witness testimony, stepbrother, murder,
newly discovered evidence, convicted, shooting

Judges: Before: Saad, C.J., and Fitzgerald and
Beckering, JJ.

Opinion

 

PER CURIAM.

Plaintiff appeals by leave granted the trial court order
granting defendant's motion for relief from judgment and
new trial based on newly discovered evidence. We
affirm.

Underlying this appeal is the 1993 shooting death of a
teenage boy. The victim was shot through the head at
close range while sitting in the backseat of a car
stopped behind a truck driven by defendant's

stepbrother, and in which defendant and another man
were riding. This third man was implicated as the
shooter. In 1994, following a jury trial, defendant was
convicted of second-degree murder, MCL 750.317,
conspiracy to commit second-degree murder, MCL
750.157a and MCL 750.317, possession of a firearm
during the commission of a felony (felonyfirearm),
second offense, MCL 750.227b, and carrying a
concealed weapon in a vehicle (CCW), MCL 750.227.
The conspiracy conviction was subsequently vacated by
the court. Defendant was sentenced to concurrent terms
of 40 to 65 years’ imprisonment for second-degree
murder, aS a second habitual offender, MCL_769.70,
and 36 to 90 months’ imprisonment for CCW. These
sentences were [*2] to run subsequent to a consecutive
five years’ imprisonment for felony-firearm. In a prior
appeal, People v Taylor, unpublished opinion per
curiam of the Court of Appeals, issued July 30, 1996
(Docket No. 176111), this Court affirmed defendant's
convictions and sentences and denied plaintiff's cross-
appeal to have the conspiracy conviction reinstated.

At trial, defendant's stepbrother testified that he saw
defendant point a gun at the victim and heard the gun
click. Defendant then gave the gun to the third man,
who fired the fatal shot. The newly discovered evidence
proffered by defendant is the testimony of a man who
claims to have witnessed the shooting from his bedroom
window when he was 11 years old. The witness testified
that he told his mother about the shooting, but was told
by her not to get invoived. The witness's mother also
testified and she corroborated her son's story. According
to the witness, he met defendant years later while they
were both incarcerated. During a conversation with
defendant, the witness realized that the killing he had
witnessed years prior was the crime underlying
defendant's convictions.

Plaintiff argues that the trial court erred in granting
defendant's [*3] motion for new trial by failing to
address the requirements of MCR _ 6.508(D)(3) and
properly apply the relevant four-part test set forth in

[es
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2420 Page 290 of 311

Page 2 of 3

2008 Mich . App. LEXIS 2468, *3

People v Cress, 468 Mich 678, 692; 664 NW2d 174
(2003). We disagree. We review a trial court's decision
to grant or deny a motion for new trial for an abuse of
discretion, which occurs when a trial court chooses a
result that is outside the range of reasonable and
principled outcomes. /d. at 691; see also People v
Smith, 482 Mich 292, 300, 754 NW2d 284 (2008). "A
mere difference in judicial opinion does not establish an
abuse of discretion." Cress, supra at 691, citing Alken-
Ziegler, Inc v Waterbury Headers Corp, 461 Mich 279,

228; 600 NW2d 638 (1999).

In order to grant a new trial "on the basis of newly
discovered evidence, a defendant must show that: (1)
‘the evidence itself, not merely its materiality, is newly
discovered’; (2) 'the newly discovered evidence was not
cumulative’; (3) ‘the party could not, using reasonable
diligence, have discovered and produced the evidence
at trial’: and (4) the new evidence makes a different
result probable on retrial." Cress, supra at 692, quoting
People v Johnson, 451 Mich 115, 118 n 6; 545 NW2d

637 (1996), [*4] and citing MCR 6.508/D}.

While the trial court did not specifically mention the
requirements of MCR_6.508/D)(3)} when ruling on the
motion, it is clear that its analysis encompassed its
dictates. MCR _6.508(D)(3) provides that the tral court
may not grant relief based on grounds that could have
been raised in a prior appeal or motion, unless the
defendant demonstrates that: (1) there is a good reason
for not raising the grounds earlier; and (2) the defendant
was prejudiced from the alleged irregularity. These
requirements significantly overlap the four Cress factors.
Indeed, in support of its articulation of the factors, Cress
cited MCR 6.508/D). Thus, the Cress analysis set forth
below applies to the application of the court rule.
Accordingly, we will address the Cress factors before
returning to the issue of the court rule.

The first Cress factor is that the evidence itself, not
merely its materiality, is newly discovered. The trial
court found that the evidence was newly discovered
based on the witness's failure to come forward when the
incident occurred. Based on the witness's testimony that
he did not come forward until after meeting defendant,
this conclusion is not error. With [*5] respect to the third
Cress factor, due diligence, the trial court stated that
defendant could not with reasonable diligence have
discovered and produced the evidence at trial. This
conclusion was based on the fact that the witness was
11 years old at the time of the shooting and his mother's
reluctance to cooperate with the police. This conclusion
is also not erroneous, given that even if defendant had

investigated what people in the neighborhood saw, it is
likely that the witness's mother would have kept him
from defendant. Indeed, when the police came to her
home while investigating the shooting, the witness's
mother testified that she told the police she "didn't see
anything."

The third Cress factor involves cumulative evidence.
"Cumulative testimony" is defined as "[ijdentical or
similar testimony by more than one witness . . . offered
by a party usu[ally] to impress the jury with the apparent
weight of proof.” Black's Law Dictionary (8th ed). As the
trial court noted, the case against defendant was "highly
circumstantial . . . with the only direct evidence coming
from the eyewitness testimony of' defendant's
stepbrother. The newly discovered witness's testimony
cannot be characterized [*6]as cumulative simply
because it tends to support defendant's version of the
facts, particularly in light of the disparity between the
stories testified to by defendant and his stepbrother.
Further, the newly discovered witness's testimony
provides information not testified to by defendant.

Additionally, as the trial court observed, the newly
discovered witness's testimony "suggests that
[defendant's stepbrother] may have had a motive to
fabricate his testimony against Defendant in order to
deflect attention from his own involvement in the
crimes." Similar to the trial testimony of the stepbrother,
the newly discovered witness testified that something
was passed between two men standing outside the
victim's car before the fatal shot was fired. Under the
witness's version, however, the item (presumably the
gun) was passed between the shooter and another
person, after a third person (presumably defendant) had
gone back to the truck. Defendant testified at trial that
he was sitting in the truck when the fatal shot was fired.
Thus, the second Cress factor is established.

Plaintiff argues that the trial court most clearly erred in
applying the fourth Cress factor, i.e., whether a different
[*7] result would be probable on retrial based on the
newly discovered evidence. Plaintiff argues that the trial
court's error is evidenced in its comment that the
witness's "contradictory testimony could have lead [sic]
to a different result" and that if credited by the jury, the
newly discovered witness's testimony would have made
"a different result reasonably probable.” Plaintiff asserts
that this does not comport with the requirement in Cress
that "the new evidence makes a different result probable
on retrial." Cress, supra_at 692 (emphasis added).
"Probable" means “likely to occur" or "having more
evidence for than against." Random House Webster's

‘n
teat
So La ace

(ay
 

2008 Mich . App.

College Dictionary (1997). See also Sutter v Biggs, 377
Mich 80, 89; 139 NW2d 684 (1996) (observing that
"probable" means "more likely than not" (internal
quotation marks and citation omitted)). It does not
mean, however, certain to occur..See The American
Heritage Dictionary of the English Language (1996)
(defining “probable,” in part, to mean "{llikely but
uncertain").

When the determination whether a different result is
probable depends not on undeniable physical facts but
the credibility of a testifying witness, the trial court has
the [*8] discretion to determine the credibility of the
witness. See Cress, supra at 693, 695. It is true that the
trial court did initially speak of the probability of a
different result in terms suggesting it was considering
whether it was possible as opposed to "more likely than
not." Later, however, the court carefully considered the
witness's credibility, crediting both the factors supporting
and undermining it. It considered the testimony in light
of the witness's affidavit, his.age in 1993, the delay in
reporting, corroborating testimony, and lack of motive to
lie. It also specifically found that the testimony was
“believable and plausible" in light of both the witness's
"live testimony" at the motion hearing and "the other
evidence presented at trial." In referring to the witness's
"live testimony," the trial court alluded to the significance
of being able to observe a witness in assessing whether
the witness is being truthful. As our Supreme Court has
observed, "The credibility of a witness is determined by
more than words and includes tonal quality, volume,
speech patterns, and demeanor, all giving clues to the
factfinder regarding whether a witness is telling the
truth." People _v_Lemmon, 456 Mich 625, 646° 576
NWed_729 (1998) [*9] (citation omitted). The trial
court's reference to considering the testimony in view of
"the other evidence presented at the trial" shows that
the court did not view the testimony in a vacuum, but
determined how well it matched up with the established

facts. See Cress, supra at 692-694.

Although not specifically stated, we deem it implicit in
the court's opinion and order that it found. the witness
crédible and that his testimony would probably have
resulted in a different verdict. The court noted that
defendant had been acquitted “of all the armed robbery
and assault charges," 1 which the court concluded
"suggests that [the jurors] were not persuaded by the

 

‘Defendant was found not guilty of four counts of armed
robbery, MCL 750.529, and three counts of assault with intent
to commit murder, MCL 750.83.

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2421 POR age 3 Oip11

LEXIS 2468, *7

prosecution of a concerted robbery plot between
Defendant and [the shooter], and. . . instead relied on
[the stepbrother's] testimony to convict" defendant of
second-degree murder. Further, the jury found
defendant not guilty of first-degree premeditated or
felony murder. We believe it is reasonable to assume
that the jury did rely heavily on the stepbrothers
testimony in light of all the not-guilty verdicts. Thus,
credible evidence supporting defendant's testimony and
casting serious doubt on the stepbrother's story would
more [*10] likely than not have led to a different result.
Plaintiff argues that the newly discovered witness was
unreliable. However, as noted, the trial court did

consider his credibility, and we are mindful about not |

“substituting [our] judicial opinion regarding
credibility for that of the trial court." Cress, supra at 694.

‘The court's credibility determination falls within the

range of principled outcomes. Cf. id. at 692 (observing
that "it is within the trial court's discretion to determine
the credibility of' the witness).

For the reasons indicated, we reject plaintiffs argument
predicated on MCR_6.508(D). The newly discovered
witness testified that he did not meet defendant until the
two were incarcerated together. Thus, in addition to the
reasons set forth above, the issue could not have been
raised in a prior motion. See MCR 6.508(D)(3)(a).
Further, the trial court examined the testimony in light of
the existing record and concluded that it would have
made "a different result reasonably probable." MCR
6.508(D)(3)(b){i) provides that [*11]a defendant
convicted following trial must show that "but for the
alleged error, the defendant would have had a
reasonably likely chance of acquittal." Probable and
likely are synonymous. Therefore, the trial court did not
err in failing to specifically mention MCR 6.508(D)(3).

Affirmed.
/s/ Henry William Saad
/s/ E. Thomas Fitzgerald

/s/ Jane M. Beckering

 

 

End of Document

Iss
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2422 Page 292 of 311

EXHIBIT NN

| 2
  
 
  
  
 

 
  
 
 

POLICE: ¢ c
~-Cace -F* 24 Bot ADA: DMM pIK

WRENS SESTIOW 2:

Tees .

   
  
 

BTATEMENT TAKEN BY .

 

 

 

 

 

 

 

 

 

Homicide Section “
J wie rf TOME Worn e
1443 BOAM Richard Ivy
Sovak ye RACES BEIV AGE | BOB | MOT wet
RESIDENCE : . - . PHONE
. oo, . . bu

mcs, 371-4655

BADGE NO. NHI T

    
  
  
 
  
 
 
 

 

 

12832 Corbet t

BEF AATMENT

376. Sue3i76- .

EMPLOYER

Unemployed.

REMDWS MTA

Stepfather- “Ron ‘Fultton

VELATIVEN FRIEN OM Bo;
Roxann “Coliins- Friend
Smith what” can “you tell me “regarding the Shooting that occuried « shntin
that occuried on Friday 1-17-92 in the area of Mack & Gtay.
| on. | irs,
I knew One of them as Ghost, I didn't know the other

  

 

 

= ‘

 

CHILDAKNY SCHOOL

Tony Smith dre 4 Mts April Smith- Nt
 ADORERS . HONE
Corbett 839-5263

 

 

 

 

 
 
 

Ter Two (2) guy's came into the store.
"| guy that was with him. I stayed in the store another Two (2) mins, and I walked out. T starte
L, walking E/G MAK to Gray, and I was turning 8/0 Gray./I looked back and.I noticed that Ghost_
end the guy-that he was with had-come out of the store and were walking across Mack on Gray. /
J continued to walk S/O Gray, when I reached about mid block, I-heard gunshot, I looked cack
“grat 1 been Ghost mm ‘across’ Gray (West) thru A Védant. lot toward Springle. I turned and ran’
“to whece I seen a body laying in front of this guy we call Uncle Pete's house. His re=i name
: Ae F Feber Bakers i eeen this guy’ that vas with Gaost laying an front of Petes Bakers house.

 
  
 
 
 
 
 
 
  

  

 

, QoI am. 1 showin you a photo with the mumbers 452171, do you know this person.
Ac¥ess thats Ghost. He is the one that was with the guy I seen in the street.

c
iy

 

 

 

Ber Sie iia a Bate with ‘the rinber 480233, ¥ "you Know this persone § aes. ‘phos

[7 : — _—
pr — “Canin
al (Tell me, are you sure that the person you seen ‘laying infront of Uncle Pete's house, is thi
\" same person that. you seen inside the st.re with Ghost about 15 Mins before you heard the gun-.

 

   

‘(shot
dal am sure that he is the same person. : .

On a scale of 1 to 10, 10 being without a doult. How sure that the person that you. seen
saying on the ground, is the same person that was inside the store with Ghost.

|= would say 10, because I had just seen the Twe (2) of them inside the store.
ee a. “towu Gai th:

woe -
‘

aa eeLonae oo : bet. Sant - a

- Ae 4—-- eater eee wore J teen ee OMe Re Rg

 

 

 

18
 

   
 
 
  
  
  
    
   

=ngW, Jong Desecvouslno Shes FN No. 51 filed 07/01/20 PagelD. 2024 Page 2otof Sit
So Gas AN Pre

 

Speak to him When he walked into
ou 1 left because I know how he is."

the” store. we :
“He robbed me: ‘back in "1986. So when ever J] See

Has there anyone else out’ in tin that area: when this. happen.

 

B/M/19, he lives on ‘the West side off 12th Street
Be was inside the store while I was in ths”

store. He. stayed on the corner when Tf left. I wz
© to my” girlfriends house. She lives at 3149 ¢

ray, her name is Kim Richardson B/F/17,
phone. “Andrew stayed on_the corner, and he-told me when I cama: running back that he seen

hot the guy that he was with. After I seen the body

 

ae HB

T ‘ran ward Warren and I caught a Cab.

 

_Q-How was Ghost and the guy acting HAKEK when they entered the store.
AcThey | Were acting like they were Zeal cool, when they came into the store.

   
   

‘pia you see the 2 Buy that was with Ghost use 2 the phone while he was in the store.

Crave | you heard anyone else say that they seen what RXXRKX happen that night.

_-@bid you. Notice anyone else out there.
Ate, I didn't notice anyone élse in the area when the shooting occuried.

O-Have you seen Ghost driving. oo, Se

ArT have seen him driving a- Gray Station wagon.
-. that car the next day.

I think it is a Peugot. I seen him driving

Q-Is there anything else you can “add to this Statemen
‘this investigation. -

A-No, thats all I know. - . a oe —

tat this time that might help with

f Be .
x Towy < tAath

Ss

 

eR Te

“oe 4 ColD—VE Tia)

: sraee rere ota ae
. Se Ree LEE een ae zr

‘| 9

—_oe

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2425 Page 295 of 311

EXHIBIT 00

 

lA
Vow

nN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘eUWOlp see ee
1486 ;2:13-cv-14540-DML-BIR NESS 58 SEA ee AS%ba20. : ASA Ri
ASACE . _ GASE DACGRESS
OT PRECING T/ BECTION COMPLAINAHT
HOMECIDE SECTION
DATE TIME PLACE STATEMENT TAKEN BY .
2-7-92 8:50AM HOMICIDE SECTION SGT. RONALD D. GALE #S-29 \
‘[ witness MACE/BEX/ACE D.O.a. HGT, WOT. \
ANDREW GEORGE SMITH. B/M/20_ 12-27-71- 6-13 | 1493 \
SOC, SEG, NO. . EMDENCE PHONE |
XXX-XX-XXXX | 5244 PHILIP 48215 PUR 985-8076 |
EMPLOYER DEPARTMENT BADGE NO AHF T |
HARDWAY S. A. K. PRODUCTIONS  \AFTS. |
RERDING WITH | CHIL DAEN/ SCHOOL!
MOTHER--- DORA SMITH |
RELATIVEM FRIENDS ADOMESS PHONE
FELICIA SHITH- (SISTER) CHADSWORTH 5ST. 886-7546

 

 

Q. Nr. smith, did you know a person by the name of Rodnell Penn?

A. No. OG“

Q.. I an showing you 4 photograph of a person with the numbers 480233 ton it,

 

"do you know who this is a picture of? XK f

A, It looks like the one that got shot.
Q. ‘Do you know the guy's name that is in that photograph? .

‘A. Now
stated that the photograph Looks like the guy that was shot, is that

 

 

 

Q. Fou

cerrect?

 

A. Yes. / _

 

Q. Prior to the time. that you saw this guy shot, had you ever seen nim beroi”
A. No, not that I can recall.

Q. Do you know a person that is called "GHOST"?

A. 1 know who he is,

 

Oo, Do you know "“GHOST's" real name? a
"aA, No. __ _
Q. Do you know where "GHOST" lives at?

A. No. _
Q. The night that you saw the body of the guy that was shot, the one ‘that

you identified in the photograph, did you see "GHOSTY that night?

 

 

 

A. Yes,
Q. Where did you see CHOST at?- : a

A. Walking down Gray crossing Mack.
Q. When you saw CHOST was he alone or was he with ‘someone else?

 

A. He was with two other guys.

 

/ Q. Was one of the two guys with GHOST the guy that you later sav shot?

A. 1 don’t know.

t Q. Did the puy that was shot, look jike one of the guys that was with GHOST

 

 

 

 

 

re aap Te MIURA GAO iret ay Boe .
: ESA ney ne : eee cme ea ee eae hte cr meg De ALAS ln he giee
we tnd rn

Mm DED toa (NEY, 4-79) . > ,
eee Fedor ebust ___— Rudo
1 GO
Seg: A0eDML- F : PONTING ED), 2427 »R % of 311
. (ieee: eaoNeY MEY PJK ECF No. 3f HERE Roa/20 PagelD.2¢ age 297 of :

 

A. I didn't see the guys face that were with GHOST, ait could have been, L
don"t know.
Q. Was the puy that was shot dressed like one of the Zuys that was with GHOST

A. I guess, I don't know,

Q. When you saw GHOST and the other two guys, exactlly where were you at?
A. I was walking down Mack coming towards Gray, the store,

Q. While you were out there did you hear any shots?
A. After I came back out of the store I heard some shots,
_Q.. How many shots did you hear?
A. It wasn't any more than three.
Q. Did the shots that you heard come from the same direction that you had
"seen GHOST and the other two guys going in?

 

 

A. Yes.
Q. Did you go to the area where the guy was shot at?
A. Yes.

 

Q. Where was the guy's body at?
m> As Laying by the curb at the foot of the driveway, on Gray.
Lo. \ When you went down on Gray and saw the body, did you see GHOST anywhere
in the area? .
A. No.

Q. Did you see GHOST any more that evening after you saw GHOST and the

et
g
oO

guys walking down Gray?
A. No.
Q. Have you seen GHOST since this shooting happen?
A. Yes, _
Q. When you saw GHOST did you talk to him?

 

A. No he was riding pass me in a car,
Q. Have you.talked to GHOST since this shooting, happen?
A. No. '

Q. Have you heard anything about who shot the guy on Gray?
a A. Yes, I heard everybody saying that GHOST did it.
CQ.) Have you heard anyone say that they saw GHOST shoot the guy?

—",, No,

—Q. Have you heard anything about why GHOST shot the guy?
A, I think somebody said the guy testified against GHOST at a murder trial.
Qe Did you ever tell Anyone that you saw GHOST shoot the puy?
A, No,

oo

“of Did you actually see GHOST shot the: guy? . sl
— — =
WA. No. X Ondo try, cs

C of D—72-ST. (4-75)

Lo . eee en ‘ Lo, | 1%]

 

 
 

(wus MING Ws}

ANDRE: CEOvAA SGT WIL-PJK ECF No. 51 filed 07/01/20 Pagelb. 2428 *PHye-298-0t311

 

 

a, When you saw GHOST and the other two guy

gun or @ weapon of any kind?
A. No, ,

! Q. Have you ever seen GHOST with &@8 gun or a wea

pon of any kind?
os Ae No,

Q. Is there anything else that you can tell me about this incident, regarding

the shooting of the guy on Gray?
A. No.

Q. I am showing you a photograph with the numbers 453171 on it,

me who this is a picture of?
A. GHOST,

Can you tell

Q. How long have you known GHOST?
A. About a year,

Q. During that year that you have known GHOST,
him?

how many times have you seen

A. A lot of times, more than twenty times.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C of D—72-ST.(4-78)

9
IGZ

did you see any of them with a

 

 

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2429 Page 299 of 311

EXHIBIT PP

Iga
Case 2:13-cv-14540-DML-PJK ECF No. 51. filed 07/01/20 PagelD.2430 Page 300 of 311

a PRELIMINARY COMPLAINT RECON ~ ae _ooe miumw--- .
“Nepe Ut pH A a " ! a
wl (Olhy | _—

HAME AND TYPE OF BUSIN NESS and | lo} | _ . oe
SCPE OE BLES OPT. MOTEL, PRIV. RES — BINOLE Family, ETC) | nEronTeD TO | |, | Lue | 8

AOORESS :
| ORERGON REPORTS OF FENSE WE |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| TOTAL VALVE

UNIT(S} NOTIFIED
ViCTIid — PERPETRATOR RELATIONSHIP ux

am RELATED | ACOJJAINTED 0 STRANGERS oO '

DENT?
WERE THE FOLLOWING SOLVABILITY FACTORS PRESENT | IN ans i INC’

SNS oF Minn OE 0 ant : PHYSICAL EVIDENCE
DESCRIPTION(S) OF |

MUMBER(S)
aS "0
*) PERPETRAT onus) Owe oO
tm.
j ta 0 CO ves

O ves Ono, D ves DC wo

| Fy - (EEIEL Patise [Bana Bin/ 3b

 

 

ope SZ Paces FG! L bien 0 1OE. (LECT IO

teove Lame MARE BLD Le. L&E 7? Os
CC: tl RAFTERS SD MB CIE Ke YHOCHE
Way habe a4 Joes ee bee CLE

a CRT Zye LOLOE Speier

 

 

 

 

 

FURLOO

 

 

 

 

REPT pian 8-70 DIL

on a ~ | VS ats ipsa Leth tres
SEDUMAND wT ASSIGNM Lae \ DHE. = ie rr

Wie ae oh PON hofas | a

0.8 TAd-PE 1 OPES TO BE MADE te EXTRAS AS REEDED)
bdr.o Ca oO fr Our C i} ON EACH PRELIMINARY COMPLAINT ECORD PLUS

. eat)
. a

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2431 Page 301 of 311

EXHIBIT 00

 

IGS
=a ASC-H13-0Y-44540-DMLYPSIC < ae SSSA

[eee peo 311~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| AegestT ABIES:
PLACE OF OCCURRENGE SOOURRED "| OT DAY DAYOF WK: | TIME DAY | CENSUS TRACT
ON OR d
CI en STREET S96 ?, ¢ oan Ge Ay! BETWEEN 1
NAME AND TYPE OF BUSINESS NIGHT JESS 2hs
AND my a
4c ~ ae SCOUTOAA
= 12 AT ZOPRM4 z | POT
TYPE OF BLDG, (APT., HOTEL, PRIV. RES. —SINGLE FAMILY, ETC.) URK.
REPORTED TO Cc)
_ im
POLICE ON Gz. 7 ae
PERSON REPORTING OFFENSE TLE ADDRESS “PHONE AGE. BEX RAGE
CO ADORESS PHONE AGE SEX RACE
, Bus. - 4.
RES. es
WAS COMPLAINANT WORKING? IF YES — OCCUPATION, BUSINESS NAME AND ADDRESS COMPLAINANT INJURED?
[_] No [J YES — YES [| NO
METHOD-OF ENTRY METHOD OF ESCAPE . DESCRIBE WEAPON

C] UNK.

 

[June

 

LI UNI.

 

NO, OF PERPETRATORS

[| unk. .

DESCRIBE: {_] MALE

i
1
|
| F Jos
4

<A FEMALE
| iC] UNK.

| JUVENILE eal ADULT ! iT | WHITE

t iC | OTHER

TOTAL VALUE
4 BUCK |.
$
[ UNI.

 

 

VICTIM — PERPETRATOR RELATIONSHIP

[| RELATED

[} AGOUAINTED J STRANGERS

‘WERE THE FOLLOWING SOLVABILITY FACTORS PRESENT IN TRIS INCIDENT?

UNK,

UAT Fey <
CJ .

CANEIDE

 

Ree

Lossy

ME + os

 

or GZ.

(USING THE FORMAT. ON TNE INFORMATION GUIDE, GIVE DETAILS IN NARRATIVE BELOW FOR EACH VES ANSWER.)

ZOPM,

 

ARREST (S}

 

‘oes

  

DESCRIPTION(S) OF
PERPETRATOR(S)

ma] YES .-

WITNESS(ES)
ves

 

 

D no

NUMBER(S}

 

VEHICLE LICENSE

  

Ci no

PHYSICAL EVIDENCE

1 ves Dyno

  

 

 

powicice 4 “ “G

O ves

 

 

 

 

=<: Pow Pose and Yale

- Deseret St Located

TVA

 

     

and aavescher! wi ‘weiel ot

 

 

 

 

COMMAND

 

  

 

“REPOR ANG ales. (PRINT * ; SET ads iN C. o 0) FURLOUGH
BADGE COMMAND — ~~ a ASSIGNMENT FURLOUGH db, Le dL, ie roe 37S2. N). L WN). da

 

BINCM.U

 

 

Cs?

 

oe REPORT (PRINT OF 7
3 Ate I ate.

 

 

Lor LEZ ae. LEI 24,

COMPUTER ENTRY BY

 

 

- O.P, 0, 108

' C of O~783-RE ok est

 

| AROUR ( COPIES TO BE MADE ‘OH Each PRELIMINARY ¢ COMPLAINT neGonp PLUS EXTRAWAS.REEDED) DETROIT POLICE: -DEPARTMENT

 

 

“eh |
IGe
Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2433 Page 303 of 311

EXHIBIT RR

17
 

Case 2:13.cv-14540:DM L-RJK. ECENo. 51--filed-07/0120-- PagelB.2434—Rage-se+6f34 tame

 

. TkO,
soranrment /WITN.-;S STATEMENT © |
f Poiict CASE PROGRESS FILE/CABE NO.

 

 

 

ff
4 PRECH 7 SECTION COMPLAINANT
(CL DE _

jh - G2. ms OS -_ 20 a ib . st NT TAKEN

a.0.8. aGT, wert.

 

  
   
  
  
  

 

 

 

 

 

 

 

 

Lit, Px br Ain Zt eee Ix
eG ZvP 2|" 37 e ee Fe

 

 

 

 

 

Sf Tobhus Ce ary [ETT __

fens Law k CLE Zoot) LAB 2OY
Vieng hp 3 Z Lette athe GLe2_L.,

Oba al F Aa fog aiizg lod gO
Z Lop — teste LL shamtee dl

, Leal ea CK, Cures en
I ke Zac’ Leek! Sze
pret ZY V eh See L2OT4 0%, ,
Abex; PG, roflew Bome Zon A? =
GE ed STaeo—e ZL ES 2 Lege
OG atees Cows, Ue SoA eke Le,
ane, Sa.5 5 LeatiigfilracS
42h Xa ax 5 totus es Seee
SSL Bee P- 2 DD ,
L_ Lea Of Ge G4

Soe a A
KFLZEEL” Zia

 

 

 

 

 

 

 

 

 

 

 

 

 

DFO tos (REV. 430)
 

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2435 Page 305 of 311

EXHIBIT SS

199
  

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2436 Page 306 of 311

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DETROUp ,
Pouce CASE PROGRESS FILE/CASE NO.
: 92-43
mmecine Womicide com"bodnell Penn
DATE Time PLACE STATEMENT TAKEN BY
01/21/92| 2:55P.M.| 1300 Beaubien Kinney
MIN EES RACK/ BEXN/VAGE aoe. mot. Wet,
Peter Baker B M 36 06/30/55 6'2 185
soc. sec, wo, RESIDENCE PHONE
XXX-XX-XXXX 3960 Gray ace No Phone
EerPLOVvVER DEPARTMENT BaDGCE NO. SHIFT
unemployed NA NA NA
REROING MTHi CHIL DREWN/ SCHOOL: |
Phylis Johnson Girlfriend None
AELATIVEW FRIENDS) ADDRESS PHONE
Mother Theresa Baker Senior Apt On Washington Blva 961-8964

 

 

 

 

Q. Mr. Baker I need you to tell me everything you know about the fatal

shooting that happen in front of your home on Gray on January 17, 1992

-start from the beginning and tell me everything you know about the inciden

 

A. It was around 9:30 P.M.,
shots the first thing that came to my mind was my woman, after I found

I heard four to five shots, when I heard the

she was in the bathroom, I asked peted if any shots hit the house and

she said no, normally I could hear people walking thru my yard because

it's a thoroughway, to go over to Dickerson, I had a radio on and I

Gid not hear anyone on the side of the house, after that I went from

kitchen from where I was in a cross position up to the front drapes in

the front room, looking out through the window, i could not see my drive-

way and the dead person in the drive, because the shots sounded too close

for me to stand up and look, and I made sure everyone was secure in the

hallway, where there is a bunch of walls, it was me and seven other

people there.

|
After that I went back into the kitchen and peek out the
|

back kitchen window and I saw nothing, approximately five minutes maybe

ten my boarder Charles Ray, inform me that the police was out front, when

he told me that and I seen the scout car stationary out in front of my

house, i put on my coat and unlock my door and went outside and that's

when I seen the body, and when I went outside there was a gathering of
people, I looked at the victim, and I did not know him and I know every-

body around there.

But I had seen the guy who was laying in my drive-

way walking with a guy with a bright red waist length coat with no hood

and the guy that was laying in my driveway had on the same coat, as the

guy who was walking in the neighborhood with the guy with the red coat

on.

The two narcotic officers they were in plain clothes, they went €0)

CPD wa (REV. & 78) JL LSy-- Cot D—T2-8T (4-78)
>< a WP . ZZ 22°

 
~.

coer ee ~~

Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2437 Page 3G/ of 311

(CONTINUED) PAGE

 

next door to Mr. Lucky house, and they came out of Mr. Lucky house and
went down the street to Lazinka house, that Bird's Aunt or cousin's
house, the two plain clothes officers came out of Lazinka house and
hollered, white jeep, they were in a white jeep, but before the officer'
went into Mr. Lucky house, the same two officer's ask Ghost what was he
doing down here, and Ghost replied, ya'll think Lenox and Charlevoix

is something, Grand Mack, they are cold. Everybody gazed and looked

at the body, even the young rapper that stay next door to me upstairs
the police told us to disperse, after the EMS pick the body up and put
him in the van, i went and stood on my front porch, for about two or
three minutes, because it was cold that night and I went into the house.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q. The guy who was walking with the person that had on the same kind of
coat as the person, that was found in your driveway? Did you see that
person with Ghost?

A. I had never seen him before I couldn't make him out.

Q. Was someone with Ghost when you saw him?

A. Yes it was I don't know this guy's name but I have seen him.

Q. I need you to describe the guy you saw with Ghost?

A. B/M/27=-28, 6'1 - 6'2, 200lbs —- 215lbs, light complexion, he was wearing
a knit hat, he was wearing a faded blue jean jacket, and I think he
had that white fur stuff inside, i'm not sure.

Q. What time was it when you saw Ghost on Gray?

A. Ghost was standing in fronot of my house they were coming from Wavely
_I was outside about two minutes before I realize that Ghost was there.

Q. Did Ghost talk to anyone while he was there?

A. He asked me who was, and I think that he went over to the truck and

 

looked at the body, and when I turn around he was gone, I don't know

aa

where he went he was just gone, I didn't see no cars and it wasn't a

 

20 \

any strange caps in the area and I know that becasue I make it my busine:
x pee BE —
a 7 .

 
ns

~

eB oem et

_ wee ee ee sew om

“Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2438 Page 308 of 311

. . a
omen Cc (CONTINUED) ‘ wace >

‘to know I know'that it wasn't no white jeep there.

 

 

 

 

 

 

 

 

 

 

 

‘Q. ~ Did Ghost say anything else to you?
~ A. No when I turn around he was gone, I Gidn't see which way he left.
Q. Do you know anyone by the name of Bird?
“A. Yes I do know Bird, but I don't know his real name.
Q. Do you know where Bird lived?
A. He use to stay on Gray and Goethe, but that house burn down, I heard

 

that ke went out of town, I heard that he was in California.

 

Q. When did you hear that he was in California?

 

A. Maybe two to three weeks after the house got burn up, really I don't
know where he is.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_O. Have you ever seen Bird and Ghost together?

A. I really have never seen them together.

Q. Did Bird have a car?

A. He didn't have one when that house aot burn up.

_O. Does Bird have family on Gray street

A. , His aunt and cousin lives across the street from me.

Q- Do _ you know if Bird Cousin or Aunt have any company across the street

 

 

Friday night?

 

A. No.

 

_Q- Does Ghost come down to Bird's cousin house Friday night? e
VOL

f ' WE Col D~T25T(+-78

 
 

«Case 2:13-cv-14540-DML-PJK ECF No. 51 filed 07/01/20 PagelD.2439 Page 309 of 311
~ (CONTINUED) J wace 7

 

 

AS. Ghost don't come down that way for nothing, I was shock when I saw
him in front of my house.

 

“9. Do you remember what Ghost was wearing when you saw him?

 

A. Be had on dark clothing, that's all I pay attention to, I was watchin
the guy he was with.

 

 

Q. Do you know Ghost brother Easy

 

A. TI have never got close enough to know them, but he be's with so
many people.

 

QO. Mr. Baker I am showing you some photographs do you know who these

people are? DPD # 412723.

 

A. That's not Lazinka Bird, I don't know who he is, that's not the one

that was with Ghost, I don't know who he is, I don't remember seeing
him before, and that's not the Bird that I have been telling you about

 

Q, Do you know who this person is? DPD 453171.

 

A. That's Ghost, he was there and the police know that he was there.

 

t i ° n tell me about this incident tha
T should know?

 

A. The story on the street is that they walked him from Gray and Mack

 

with the compl in the middle there was two people walking him, and

 

when they got in front of my house, they shot that boy four or five
time, and the two people that did the shooting, they ran right pass

 

 

Lazinka house toward Springle. The people on the street said that
Ghost.and his boy did it.

 

 

 

Q. Is there anyone else saw Ghost out there beside you?

 

 

A. Yes DeAnthony saw Ghost and he know who Ghost is, and John Trammell
; was with DE Anthony and I know that he had to see him, because they

both wére together SL AED. 2 SB
— SIP LEAL wrap

 

 

 
 

t

tee C: (CONTINUED) C: eae

- « Case 2713:cv714540-DML-PJK ECF No. 51 filed 07/01/20 PagetD.2440 Page 310 of 311.
|

Q..- "Do you know who saw, the compl walking down the street from

‘Mack and Gray and who saw them run between the houses going towards
‘Springer? - - - -

‘A. I don't know who saw it, but go up to that store on Mack and Gray
somebody had to see them togather up on the corner, I don't know
_who saw it, but somebody had to see it.

 

 

 

LES

     

LO at!
en Of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SE
Zoy

Col De T8-5ST 2-78
 

  

‘Case. 2:13-c

 

 

 

 

sy ee

14540-DML- HA a1 file =
540-DML-PJK ECF No. 51 filed 07/01/20. PagelD.2441' Page 311 of 311

! LiOuLad
qn
| (2 64 nr
=
tome ‘ = A 1

“PNG M I2Z

 

TPT SY sh wrnep Pepe |

veer) $e FPPESTC)
PSY Pores $
i, ° Roy

OCRMMOs LO

 

 

 

Neen nl
ozoz +0 WN S seecge000)
- My Z
00 pro S LLggy diz
a a man cad inh fe
gamoasanula €3OVISOd SN ‘ah pera

  

  

 

  
 

L6 O8P¥ olsy 2220 €Z06 PLL

nN A

# ONINOVUL SdSN

@ IDIAYAS TVLSOd
4 SaLVLS GSLINN rd

6990-000-2 0692
croz ‘finy yoorayl

 

LiOW1AG
0ids0 SAWWS19

0202 0} INF .

‘ dAla0a

Whe

1} fuk CEB.
LU Ar a
SLY

oes Bah wy Shae See
pasy whee, bL zg!

laep (mop bes ———

QBlisare PFMPL PO)

 
